Exhibit 10.18.3

EXECUTION COPY
Date: January 5, 2009
ORPOWER4 INC.
as Company
and
DEG — DEUTSCHE INVESTITIONS- UND
ENTWICKLUNGSGESELLSCHAFT MBH
SOCIÉTÉ DE PROMOTION ET DE PARTICIPATION POUR LA
COOPÉRATION ECONOMIQUE
as Original Lenders
and
DEG — DEUTSCHE INVESTITIONS- UND
ENTWICKLUNGSGESELLSCHAFT MBH
as Global Agent
and
BNY CORPORATE TRUSTEE SERVICES LIMITED
as Offshore Security Agent
 
COMMON TERMS AGREEMENT
in relation to the financing of the 48MW Olkaria III
geothermal power project in Kenya
 
(TRINITY INTERNATIONAL LLP LOGO) [y01222y7457901.gif]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
1
  DEFINITIONS AND INTERPRETATION     1  
1.1
  Definitions     1  
1.2
  Construction     43  
1.3
  Financial Calculations     45  
1.4
  Third Party Rights     46  
 
           
2
  FACILITIES     46  
2.1
  General     46  
2.2
  Finance Parties’ Rights and Obligations     46  
 
           
3
  PURPOSE     46  
3.1
  Purpose     46  
3.2
  Monitoring     47  
 
           
4
  CONDITIONS     47  
4.1
  Conditions of First Disbursement     47  
4.2
  Conditions of Each Disbursement     47  
4.3
  Conditions of Second Disbursement     48  
4.4
  Waiver of Conditions of Disbursement     48  
4.5
  Suspension or Cancellation by Lenders     49  
4.6
  Participation Agreement     50  
 
           
5
  DISBURSEMENT     50  
5.1
  Delivery of a Drawdown Request     50  
5.2
  Completion of a Drawdown Request     51  
5.3
  Making of Loans     51  
5.4
  Delay of Loan     51  
5.5
  True-up Disbursement     52  
 
           
6
  REPAYMENT     53  
6.1
  Repayment of Loans     53  
6.2
  Reborrowing     53  
6.3
  Other Debt Service Obligations     53  
 
           
7
  VOLUNTARY PREPAYMENT AND CANCELLATION     53  
7.1
  Voluntary Cancellation     53  
7.2
  Voluntary Prepayment     54  
7.3
  Right of Repayment and Cancellation in Relation to a Single Lender     54  
7.4
  Restrictions     56  
 
           
8
  MANDATORY PREPAYMENTS     56  
8.1
  Mandatory Prepayment due to Illegality     56  
8.2
  Mandatory Prepayment of Insurance Proceeds and Compensation Proceeds     57  

-i-



--------------------------------------------------------------------------------



 



                      Page  
 
           
8.3
  Mandatory Prepayment of Non-Delay Liquidated Damages     59  
8.4
  Mandatory Prepayment of Termination Payment     59  
8.5
  Application of Prepayments     59  
 
           
9
  INTEREST AND BREAK COSTS     59  
9.1
  Interest     59  
9.2
  Break Costs     59  
9.3
  Default Interest     60  
9.4
  Fixed Rate Loans     60  
9.5
  Fixed Rate Basis     61  
9.6
  Absence of quotations     61  
9.7
  Market disruption     62  
9.8
  Alternative basis of interest or funding     62  
 
           
10
  FEES     62  
10.1
  Global Agency Fee     62  
10.2
  Front-end Fees     62  
10.3
  Commitment Fees     63  
10.4
  Security Agents’ Fees     63  
10.5
  Account Banks’ Fees     63  
10.6
  Monitoring Fees     63  
 
           
11
  TAXES     63  
11.1
  Gross-up     63  
11.2
  Tax indemnity     64  
11.3
  Tax Credit     65  
11.4
  Stamp taxes     65  
11.5
  Value added taxes     65  
 
           
12
  INCREASED COSTS     66  
12.1
  Increased Costs     66  
12.2
  Increased Cost Claims     67  
12.3
  Exceptions     67  
 
           
13
  OTHER INDEMNITIES     67  
13.1
  Currency Indemnity     67  
13.2
  Other Indemnities     68  
13.3
  Additional Indemnities in Favour of Global Agent and the Security Agents    
69  
 
           
14
  MITIGATION BY THE FINANCE PARTIES     69  
14.1
  Mitigation     69  
14.2
  Limitation of Liability     70  
 
           
15
  COSTS AND EXPENSES     70  
15.1
  Transaction Expenses     70  
15.2
  Amendment Costs     70  
15.3
  Enforcement Costs     71  

-ii-



--------------------------------------------------------------------------------



 



                      Page  
 
           
15.4
  Advisors     71  
 
           
16
  FINANCIAL REPORTS     71  
16.1
  Financial Information     71  
16.2
  Requirements as to Financial Statements     72  
16.3
  Change to Accounting Policies     73  
 
           
17
  REPORTING REQUIREMENTS     74  
17.1
  Reporting Requirements     74  
17.2
  Form of Reports     76  
17.3
  Accuracy and Completeness     76  
 
           
18
  OPERATING BUDGETS     77  
18.1
  Operating Budgets     77  
18.2
  Increase in Operating Budget     77  
 
           
19
  FINANCIAL CALCULATIONS     78  
19.1
  Economic and Financial Assumptions     78  
19.2
  Technical Assumptions     78  
19.3
  Preparation of Financial Test     78  
19.4
  Interim Financial Tests     80  
19.5
  Calculation of Interim Financial Tests     80  
19.6
  Changes Required by Lenders     81  
19.7
  Revised Financial Test     81  
19.8
  Prevailing Assumptions     81  
19.9
  Equity Cure     81  
 
           
20
  FINANCIAL MODEL     82  
20.1
  Amendments to the Financial Model     82  
20.2
  Resolution of Disputes     83  
20.3
  Custody of the Financial Model     83  
20.4
  Conflict     83  
 
           
21
  EXPERT     83  
21.1
  Appointment of Expert     83  
21.2
  Conflicting Interest     84  
21.3
  Expert’s Terms of Reference     84  
21.4
  Determination by Expert     85  
21.5
  Expert not Arbitrator     85  
21.6
  Expert’s Decision     85  
21.7
  Revised Financial Test/Operating Budget     85  
21.8
  Costs     85  
 
           
22
  INSURANCES     86  
22.1
  Insurance Requirements     86  
 
           
23
  REPRESENTATIONS AND WARRANTIES     86  
23.1
  Representations and Warranties     86  

-iii-



--------------------------------------------------------------------------------



 



                      Page  
 
           
23.2
  Lenders’ Reliance     93  
23.3
  Repetition     93  
 
           
24
  AFFIRMATIVE COVENANTS     94  
24.1
  Affirmative Covenants     94  
 
           
25
  NEGATIVE COVENANTS     102  
25.1
  Negative Covenants     102  
 
           
26
  EVENTS OF DEFAULT     109  
26.1
  Events of Default     109  
26.2
  Remedies on an Event of Default     116  
26.3
  Expropriation or Bankruptcy     117  
 
           
27
  CHANGES TO LENDERS     117  
27.1
  Assignments and Transfers by the Lenders     117  
27.2
  Procedure for Assignment or Transfer     117  
27.3
  Copy of Transfer Certificate to Company     119  
27.4
  Limitation of Responsibility of Lenders     119  
27.5
  Assignment or transfer fee     120  
 
           
28
  ASSIGNMENTS AND TRANSFERS BY THE PARTIES     120  
 
           
29
  AGENCY PROVISIONS     121  
29.1
  Appointment and Duties of the Global Agent     121  
29.2
  Relationship     121  
29.3
  Delegation     121  
29.4
  Directions     122  
29.5
  Business with the Group     123  
29.6
  Default     123  
29.7
  Responsibility     123  
29.8
  Information     125  
29.9
  Reliance     126  
29.10
  Exclusion of Liability     126  
29.11
  Compliance     127  
29.12
  Relationship with Lenders     127  
29.13
  Individual position of an Administrative Party     128  
29.14
  Lenders’ Indemnity to the Global Agent     128  
29.15
  Notice period     129  
 
           
30
  RESIGNATION AND REMOVAL OF AGENTS     129  
30.1
  Resignation and Removal of the Global Agent     129  
30.2
  Replacement of the Global Agent     129  
30.3
  Rights and Obligations     130  
 
           
31
  DISCLOSURE OF INFORMATION     130  
31.1
  Disclosure by Finance Parties     130  
31.2
  Disclosure by the Company     132  

-iv-



--------------------------------------------------------------------------------



 



                      Page  
 
           
32
  CONDUCT OF BUSINESS BY THE FINANCE PARTIES     132  
 
           
33
  PAYMENT MECHANICS     133  
33.1
  Payments to Lenders and the Company     133  
33.2
  Distributions by the Global Agent     133  
33.3
  Clawback     133  
33.4
  No Set-Off by the Company     133  
33.5
  Business Days     134  
33.6
  Currency of Account     134  
33.7
  Change of Currency     134  
33.8
  Partial payments     135  
33.9
  Disruption to payment systems     135  
33.10
  Timing of payments     136  
 
           
34
  NOTICES     136  
34.1
  Communications in Writing     136  
34.2
  Addresses     137  
34.3
  Delivery     138  
34.4
  Use of websites     139  
34.5
  Notification of Address, Fax number     140  
34.6
  English Language     140  
 
           
35
  CALCULATIONS AND CERTIFICATES     140  
35.1
  Accounts     140  
35.2
  Certificates and Determinations     140  
35.3
  Day Count Convention     141  
 
           
36
  PARTIAL INVALIDITY     141  
 
           
37
  AMENDMENTS AND WAIVERS     141  
37.1
  Procedure     141  
37.2
  Exceptions     141  
37.3
  Waivers and remedies cumulative     143  
 
           
38
  TERMINATION     143  
 
           
39
  COUNTERPARTS     143  
 
           
40
  GOVERNING LAW     143  
 
           
41
  ENFORCEMENT     144  
41.1
  Jurisdiction     144  
41.2
  Arbitration     144  
41.3
  Service of Process     145  
41.4
  Waiver     146  
 
           
42
  ENTIRE AGREEMENT     146  

-v-



--------------------------------------------------------------------------------



 



              Page    
SCHEDULE 1
       
The Original Lenders
    147  
 
       
SCHEDULE 2
       
Conditions of Disbursement
    148  
 
       
SCHEDULE 3
       
Project Costs and Financial Plan
    160  
 
       
SCHEDULE 4
       
Form of Transfer Certificate
    162  
 
       
SCHEDULE 5
       
Form of Accession Letter
    164  
 
       
SCHEDULE 6
       
Economic and Financial Assumptions
    166  
 
       
SCHEDULE 7
       
Technical Assumptions
    167  
 
       
SCHEDULE 8
       
Initial Operating Budget
    168  
 
       
SCHEDULE 9
       
Form of Operating Report
    169  
 
       
SCHEDULE 10
       
Form of Insurance Review
    179  
 
       
SCHEDULE 11
       
Repayment Schedule
    180  
 
       
SCHEDULE 12
       
Insurance Requirements
    181  
 
       
EXHIBIT A
       
INSURANCES
    194  
 
       
EXHIBIT B
       
INSURANCE POLICY ENDORSEMENTS
       
PART 1
       
(ENDORSEMENTS TO DIRECT INSURANCE POLICIES)
    198  
 
       
PART 2
       
(REINSURANCE POLICY ENDORSEMENTS FOR REINSURANCE POLICIES IN KENYA)
    204  

-vi-



--------------------------------------------------------------------------------



 



              Page    
PART 3
       
(REINSURANCE POLICY ENDORSEMENT FOR OFFSHORE REINSURANCE POLICIES)
    210  
 
       
EXHIBIT C
       
BROKERS’ LETTER OF CONFIRMATION AND UNDERTAKING
    216  
 
       
SCHEDULE 13
       
Form of Equity Distribution Transfer Certificate
    219  
 
       
SCHEDULE 14
       
HIV Protective Measures
    222  
 
       
SCHEDULE 15
       
Authorisations
    223  
 
       
SCHEDULE 16
       
Form of Drawdown Request
    226  
 
       
SCHEDULE 17
       
Corporate Structure Chart
    228  
 
       
SCHEDULE 18
       
Incumbency Certificate
    229  
 
       
SCHEDULE 19
       
Form of Financial Statements
       
Part 1
       
Form of Unaudited Financial Statements for Company
    230  
 
       
Part 2
       
Form of Audited Financial Statements for Kenyan Branch
    233  
 
       
Part 3
       
Form of Audited Financial Statements for Company
    248  
 
       
Part 4
       
Form of Unaudited Financial Statements for Kenyan branch
    273  
 
       
SCHEDULE 20
       
Excluded Activities
    276  
 
       
SCHEDULE 21
       
Calculation of the Mandatory Cost
    278  
 
       
SCHEDULE 22
       
Site Plan
    281  

-vii-



--------------------------------------------------------------------------------



 



              Page    
SCHEDULE 23
       
Form of Project Costs Reports
    282  
 
       
SCHEDULE 24
       
Form of PPA Direct Agreement
    285  
 
       
SCHEDULE 25
       
Form of Compliance Certificate
    302  
 
       
SCHEDULE 26
       
Form of Environmental and Social Action Plan
    304  
 
       
SCHEDULE 27
       
Form of ERC Comfort Letter
    308  
 
       
SCHEDULE 28
       
Form of Lender KPLC Confirmation
    310  
 
       
SCHEDULE 29
       
Form of Agent Deed of Accession
    311  
 
       
SIGNATORIES
    316  

-viii-



--------------------------------------------------------------------------------



 



COMMON TERMS AGREEMENT
THIS AGREEMENT by and between

(1)   ORPOWER4 INC., a limited liability company incorporated under the laws of
the Cayman Islands, with its registered office at Ugland House, South Church
Street, P.O. Box 309, George Town, Grand Cayman, Cayman Islands, British Virgin
Islands, and registered in the Republic of Kenya as a foreign company having a
place of business in the Republic of Kenya under Certificate of Compliance
number F.53/98 with its principal office located at Off Moi South Lake Road,
Hellsgate National Park, P.O. Box 1566-20117, Naivasha, Kenya (the “Company”);  
(2)   DEG — DEUTSCHE INVESTITIONS- UND ENTWICKLUNGSGESELLSCHAFT MBH, as the
global agent on behalf of the Finance Parties (the “Global Agent”);   (3)   BNY
CORPORATE TRUSTEE SERVICES LIMITED, as the offshore security agent (the
“Offshore Security Agent”); and   (4)   the LENDERS, as defined herein,

collectively referred to as the “Parties” (or, individually, a “Party”).
WHEREAS:

(A)   The Company has entered into a Power Purchase Agreement with KPLC in
relation to the sale of capacity and energy at the Plant, to be constructed,
developed and operated pursuant to the Project Documents.   (B)   The Parties to
this Agreement have agreed to enter into this Agreement to record the common
terms and conditions on which the Lenders propose to make available to the
Company certain loan facilities (each of which will be recorded in a separate
Loan Agreement) in relation to the Project.

NOW, THEREFORE, the parties agree as follows:
IT IS AGREED as follows:

1   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:
      “Accession Letter” means a document substantially in the form set out in
Schedule 5 (Form of Accession Letter).

1



--------------------------------------------------------------------------------



 



    “Account Bank” means either the Offshore Account Bank or the Onshore Account
Bank and “Account Banks” means both such Persons.       “Accounting Principles”
means GAAP or IFRS, as the case may be, in each case consistently applied.      
“Acknowledgement from the Commissioner of Lands” means the letter agreement
entered or to be entered into on or about the date hereof amongst the Company,
the Global Agent, the Onshore Security Agent and GOK in relation to the Land
Agreements pursuant to which GOK acknowledges the Lenders’ rights.      
“Administrative Party” means the Global Agent, the Onshore Security Agent, the
Offshore Security Agent, the Onshore Account Bank or the Offshore Account Bank.
      “AfD” means Agence Française de Développement.       “Affiliate” means a
Subsidiary or a Holding Company of a Person or any other Subsidiary of that
Holding Company.       “Agent Deed of Adherence” means the deed of adherence
substantially in the form set out in Schedule 29 (Form of Agent Deed of
Adherence).       “Agreement” means this Common Terms Agreement, together with
its Schedules.       “Annual Environmental and Social Monitoring Report” means
the annual monitoring report to be provided by a NEMA-approved consultant
acceptable to the Global Agent (acting on the instructions of the Lenders)
describing the environmental and social performance of the Company,
demonstrating compliance by the Company with the Environmental and Social
Requirements and, if the Company fails to comply with the Environmental and
Social Requirements detailing such non-compliance together with the action being
taken to remedy such failure.       “Appointing Body” means:

  (a)   in relation to the Economic and Financial Assumptions, the president for
the time being of the Institute of Chartered Accountants in England and Wales;  
  (b)   in relation to the any Assumptions relating to Tax, the president for
the time being of the Institute of Chartered Accountants in England and Wales;  
  (c)   in relation to the Technical Assumptions, the president for the time
being of the Institution of Mechanical Engineers of 1 Birdcage Walk,
Westminster, London, SW1H 9JJ, UK; and

2



--------------------------------------------------------------------------------



 



  (d)   in relation to the Financial Model, the president for the time being of
the Institute of Chartered Accountants in England and Wales.

    “Assumptions” means:

  (a)   the Economic and Financial Assumptions;     (b)   the Technical
Assumptions; and     (c)   any other applicable assumptions agreed between the
Company and the Global Agent (acting on the instructions of the Lenders),

    each as they may be amended from time to time pursuant to this Agreement.  
    “Auditors” means PricewaterhouseCoopers or such other firm as the Company
appoints from time to time as its auditors in accordance with Clause 24.1(e)
(Auditors).       “Authorisations” means any consent, registration, filing,
agreement, notarisation, certificate, licence, approval, permit, authority or
exemption from, by or with any Authority, whether given by express action or
deemed given by failure to act within any specified time period and all
corporate, creditors’ and shareholders’ approvals or consents.       “Authorised
Representative” means any natural person who is duly authorised by any Person to
act on its behalf for the relevant purposes and, in the case of the Company, who
is an officer of the Company and whose name and a specimen of whose signature
appear on the Certificate of Incumbency most recently delivered by the Company
to the Global Agent.       “Authority” means:

  (a)   any national, supranational, regional or local government or
governmental, administrative, fiscal, judicial or government owned body,
department, political subdivision, instrumentality, agency, regulatory
authority, corporation or commission, court or tribunal; or     (b)   any
Person, whether or not government owned or controlled and howsoever constituted
or called, that exercises the functions of a central bank.

    “Availability Period” means, in respect of each Facility, the period from
and including the date of this Agreement to and including the earliest of:

  (a)   three Months immediately prior to the First Repayment Date or such
longer period as the Global Agent (acting on the instructions of the Lenders)
may agree in respect the Facilities;

3



--------------------------------------------------------------------------------



 



  (b)   twelve Months after Financial Close; and     (c)   the first Business
Day on which the Available Commitment of such Facility is zero.

    “Available Commitment” means, in respect of each Lender under its relevant
Facility, that Lender’s Commitment minus:

  (a)   the amount of any Loans made available by that Lender or, where
relevant, its participation in any Loans made available under the relevant
Facility; and     (b)   in relation to any proposed Disbursement, the amount of
any Loans or, where relevant, its participation in such Loans which have been or
are due to be made on or before the proposed Disbursement Date under the
relevant Facility.

    “Available Facility” means, in respect of any Facility, the aggregate for
the time being of the Available Commitment of each of the Lenders making or
participating in Loans under that Facility.       “Base Case” means the base
case financial projections for the Project and relating to the economic and
financial prospects of the Company, based on certain Assumptions agreed prior to
Financial Close and demonstrating, inter alia, the Projected Debt Service Cover
Ratio over the life of the Facilities and forming part of the Financial Model.  
    “Base Equity Amount” means the aggregate equity investment from the
Shareholders from time to time being the aggregate amount paid in consideration
for the issue of equity share capital, share premium account, retained earnings
of the Company and the aggregate principal amount of subordinated loans made
available to the Company.       “Basic Terms and Conditions of Employment” means
wage, working hours, labour contract and occupation health and safety issues
based on the relevant ILO Conventions 26 and 131 (Remuneration) 1 (working
hours) and 155 (Health and Safety) and recommendations.       “Break Costs”
means in respect of the Loans other than any Fixed Rate Loan, the amount (if
any) by which (i) the interest which a Lender should have received for the
period from the date of receipt of all or any part of such Loan or its
participation in such Loan or Unpaid Sum (as applicable) to the last day of the
Interest Period (had the principal amount or Unpaid Sum (as applicable) been
paid on the last day of the Interest Period) exceeds (ii) the amount which such
Lender would be able to obtain by placing an amount equal to the principal
amount or Unpaid Sum (as applicable) received by it on deposit with a leading
bank in the Interbank Market for a period starting on the Business Day following
receipt or recovery and ending on the last day of the Interest Period.

4



--------------------------------------------------------------------------------



 



    “Business Day” means a day (other than a Saturday, Sunday or any other day
which is a legal holiday) on which banks are open for general business in:

  (a)   London, Paris, New York, Nairobi and Frankfurt; and     (b)   solely for
the purposes of:

  (i)   the giving of notices (including a Drawdown Request) to or by;     (ii)
  the giving of any instruction by; or     (iii)   the granting of any waiver or
consent by,

    each Lender, in their respective principal place of doing business.      
“Calculation Date” means each Interest Payment Date;       “Calculation Period”
means for a given Calculation Date, the period starting from (and including)
such Calculation Date and ending on (and including) the day immediately
preceding the next Calculation Date and in respect of the first Calculation
Period, the period from (and including) the first Disbursement Date and ending
on (and including) the day immediately preceding the first Calculation Date.    
  “Cashflow Available For Debt Service” means at any time and in respect of any
Calculation Period, EBITDA adding the amount of any decrease (and deducting the
amount of any increase) in Working Capital for that Calculation Period less
Taxes, payments made to the Well Drilling Reserve Account and capital
expenditures actually made (without double-counting in respect of spare parts
already accounted for under EBITDA) during that Calculation Period.      
“Cayman Share Charge” means a Cayman law-governed charge over shares in the
Company held by the Shareholder (representing 100% of issued shares).       “CER
Documents” means any documents entered into by the Company in respect of the
sale or commercialising of Certified Emissions Reductions in relation to the
Project in form and substance satisfactory to the Global Agent (acting on the
instructions of the Lenders).       “Certificate of Incumbency” means a
certificate provided by the Company substantially in the form of Schedule 18
(Incumbency Certificate).       “Certified Emissions Reductions” means a unit
issued pursuant to Article 12 of the Kyoto Protocol as well as all other
relevant international agreements and resolutions and is equal to one metric
tonne of Carbon Dioxide Equivalent, calculated in accordance with such
agreements and resolutions.

5



--------------------------------------------------------------------------------



 



    “Charged Shares” means the Shares in the Company charged (or as the context
may require, to be charged) in favour of the Offshore Security Agent pursuant to
the Cayman Share Charge for the benefit of the Finance Parties.       “Charter
Documents” means with respect to any Person, its constitutive documents,
including, where relevant, its memorandum and articles of association and a
certificate of good standing.       “Claims Cooperation Agreement” means the
agreement entered, or to be entered, into between, amongst others, MIGA, the
Global Agent, the Offshore Security Agent, the Company and the Shareholder
relating to the cooperation agreed between MIGA and the Lenders in the event of
a claim pursuant to the MIGA Equity Guarantee where an Event of Default has also
arisen.       “Commitment” means:

  (a)   in relation to an Original Lender, the amount set opposite its name
under the heading “Commitment” in Schedule 1 (The Original Lenders) and the
amount of any other Commitment transferred to it under this Agreement and the
relevant Loan Agreement; and     (b)   in relation to any other Lender, the
amount of any Commitment under any Facility transferred to it in accordance with
the relevant Loan Agreement and the Finance Documents,

    in each case to the extent not cancelled, reduced or transferred by it under
the Finance Documents.       “Company’s Legal Counsel” means Chadbourne & Parke
LLP and the Company’s Kenyan Counsel or such other legal counsel as the Company
may choose with the consent of the Global Agent (acting on the instructions of
the Lenders) (such consent not to be unreasonably withheld or delayed).      
“Company’s Kenyan Counsel” means Kaplan & Stratton or such other legal counsel
as the Company may choose with the consent of the Global Agent (acting on the
instructions of the Lenders) (such consent not to be unreasonably withheld or
delayed).       “Compensation Account” has the meaning given to such term in the
Project Accounts Agreement.       “Compensation Proceeds” means all proceeds (if
any) of any indemnity payments, guarantee payments, damages for warranty claims,
recovery of cash claims, or other claims payable to the Company under or with
respect to any of the Project Documents (including under the GOK Letter, the PPA
Direct Agreement or otherwise), including in respect of the expropriation or
compulsory purchase of any or all of the Project’s assets other than any
Insurance Proceeds, Liquidated Damages and Termination Payments.

6



--------------------------------------------------------------------------------



 



    “Compliance Certificate” means a certificate provided by the Company
substantially in the form set out in Schedule 25 (Form of Compliance
Certificate).       “Confidentiality Undertaking” means a confidentiality
undertaking in a recommended form of the LMA or such other form as the Company
and the Global Agent (acting on the instructions of the Lenders) may agree.    
  “Construction Warranty Agreement” means the agreement entered, or to be
entered, into between the Company, the Global Agent, the EPC Contractor and the
Sponsor pursuant to which certain warranties are made available to the Company
in respect of the integrity of the works undertaken by the EPC Contractor.      
“Control” means the possession, directly or indirectly, by a Person or group of
Persons acting in concert, of the power to direct or cause the direction of the
management and policies of another Person, through the ownership of voting
securities, enforceable voting arrangements or by contract, in respect of both
ordinary and extraordinary matters including reorganization, restructuring, and
the amendment of that Person’s memorandum and articles of association or other
constitutive documents; and “Controlled” and “Controlling” shall be construed
accordingly.       “Corporate Structure Chart” means the chart set out in
Schedule 17 (Corporate Structure Chart).       “Cure Amount” means the cash
proceeds received by the Company from any Shareholder Debt for the purposes of
Clause 19.9 (Equity Cure).       “Current Assets” means the aggregate of all
inventory, work in progress, trade and other receivables of the Company
including prepayments in relation to operating items and sundry debtors (but
excluding cash) expected to be realised within twelve months from the date of
computation but excluding amounts in respect of:

  (a)   receivables in relation to Tax;     (b)   Exceptional Items and other
non-operating items;     (c)   insurance claims; and     (d)   any interest
owing to the Company.

    “Current Debt Service Amount” has the meaning given to such term in the
Project Accounts Agreement.       “Current Liabilities” means the aggregate of
all liabilities (including trade creditors, accruals and provisions) of the
Company falling due within twelve months from the date of computation but
excluding amounts in respect of:

7



--------------------------------------------------------------------------------



 



  (a)   current portion of payables in respect of Tax;     (b)   liabilities for
Debt and Financing Costs; and     (c)   Exceptional Items and other
non-operating items.

    “Debt” means any indebtedness of the Company for or in respect of:

  (a)   moneys borrowed;     (b)   any acceptance credit (including any
dematerialised equivalent);     (c)   any bond, note, debenture, loan stock or
other similar instrument;     (d)   any redeemable preference share;     (e)  
any agreement treated as a finance or capital lease in accordance with the
Accounting Principles;     (f)   receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis);     (g)   the
acquisition cost of any asset or service to the extent payable before or after
its acquisition or possession by the party liable where the advance or deferred
payment:

  (i)   is arranged primarily as a method of raising finance or of financing the
acquisition of that asset or service or construction of that asset or service;
or     (ii)   involves a period of more than three months before or after the
date of acquisition or supply;

  (h)   any Derivative Transaction (and, when calculating the value of that
Derivative Transaction, only the marked to market value (or, if any actual
amount is due as a result of the termination or close-out of that Derivative
Transaction, that amount) shall be taken into account);     (i)   any other
transaction (including any forward sale or purchase agreement) which has the
commercial effect of a borrowing and would be classified as a borrowing under
the Accounting Principles;     (j)   any counter-indemnity obligation in respect
of any guarantee, indemnity, bond, letter of credit or any other instrument
issued by a bank or financial institution; or     (k)   any guarantee, indemnity
or similar assurance against financial loss of any person in respect of any item
referred to in the above paragraphs.

8



--------------------------------------------------------------------------------



 



    “Debt Service Cover Ratio” means at any time and in respect of any
Calculation Period, the ratio obtained by dividing:

  (a)   Cashflow Available for Debt Service in respect of that Calculation
Period; by     (b)   the aggregate of all Debt Service Requirements relating to
all Facilities and all amounts payable in respect of all other Debt (excluding
Shareholder Debt and any other Debt which is subordinated to the Facilities
pursuant to the Security Trust and Intercreditor Deed) which fall due during
that Calculation Period.

    “Debt Service Obligations” means:

  (a)   all loans, advances, debts, liabilities and obligations, howsoever
arising, owed by the Company under a Finance Document, or otherwise to any
Finance Party of every kind and description (whether or not evidenced by any
note or instrument), direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, pursuant to the terms of this
Agreement or any of the other Finance Documents, including all interest, fees
(including fees payable to the Agents or other Finance Parties), charges,
expenses, attorneys’ fees and accountants’ fees chargeable to the Company in
connection with any Finance Party’s dealings with the Company and payable by the
Company hereunder or thereunder;     (b)   any and all sums advanced by any
Finance Party in order to preserve the Security or preserve the Finance Parties’
security interest in the Security in accordance with the Finance Documents; and
    (c)   any amounts paid by a Finance Party to cure a default under a Hedging
Contract.

    “Debt Service Payment Account” has the meaning given to such term in the
Project Accounts Agreement.       “Debt Service Requirements” in respect of a
Facility, means, in respect of a Calculation Date and any period, the net
aggregate of all amounts payable by the Company in respect of:

  (a)   Financing Principal repayable under that Facility;     (b)   Financing
Costs;     (c)   net payments by the Company under any Hedging Contract
(expressed as a positive number) or net payments to the Company under any
Hedging Contract (expressed as a negative number);

9



--------------------------------------------------------------------------------



 



    “Debt Service Reserve Account” has the meaning given to such term in the
Project Accounts Agreement.       “Debt to Equity Ratio” means, on any date on
which such ratio is to be calculated, the ratio of:

  (a)   the aggregate of all Debt (excluding Shareholder Debt and any other Debt
subordinated to the Facilities); to     (b)   the Base Equity Amount including
any net result of the profit and loss account of the Company for the Calculation
Period and deducting any amount in respect of any Distribution Transferred to
the Equity Distribution Account.

    “Default” means an Event of Default or any event or circumstance which
would, with the expiry of any applicable grace period or other lapse of time,
the giving of any applicable notice, the making by a Finance Party of any
applicable determination under the Finance Documents or any combination of any
of the foregoing, be an Event of Default.       “Defects Liability Period” has
the meaning given to such term in the Construction Warranty Agreement.      
“DEG” means DEG- Deutsche Investitions- und Entwicklungsgesellschaft mbH.      
“DEG “A” Facility” means the “A” loan facility to be made available to the
Company under the DEG A Loan Agreement.       “DEG “A” Lender” means:

  (a)   the Original Lender under the DEG “A” Facility; and     (b)   any New
Lender under the DEG “A” Facility,

    and in each case which has not ceased to be a Party hereto in accordance
with the terms of the Finance Documents.       “DEG A Loan” means a loan made by
a DEG A Lender.       “DEG A Loan Agreement” means the loan agreement between
the Company, the Global Agent and DEG in relation to the DEG A Loan.       “DEG
“B” Facility” means the “B” loan facility to be made available to the Company
under the DEG B Loan Agreement.       “DEG “B” Lender” means:

  (a)   any Original Lender under the DEG “B” Facility; and

10



--------------------------------------------------------------------------------



 



  (b)   any New Lender under the DEG “B” Facility,

    and in each case which has not ceased to be a Party hereto in accordance
with the terms of the Finance Documents.       “DEG B Loan” means a loan made by
a DEG B Lender.       “DEG B Loan Agreement” means the loan agreement between
the Company, the Global Agent and DEG in relation to the DEG B Loan.       “DEG
“C” Facility” means the “C” loan facility to be made available to the Company
under the DEG C Loan Agreement.       “DEG “C” Lender” means:

  (a)   any Original Lender under the DEG “C” Facility; and     (b)   any New
Lender under the DEG “C” Facility,

    and in each case which has not ceased to be a Party hereto in accordance
with the terms of the Finance Documents.       “DEG C Loan” means a loan made by
a DEG C Lender.       “DEG C Loan Agreement” means the loan agreement between
the Company, the Global Agent and DEG in relation to the DEG C Loan.       “DEG
Loans” means the DEG A Loan, the DEG B Loan and the DEG C Loan.      
“Derivative Transaction” means any swap agreement, cap agreement, collar
agreement, futures contract, forward contract or similar arrangement with
respect to interest rates, currencies or commodity prices.       “Direct
Agreements” means, together, the PPA Direct Agreement, the Acknowledgement of
the Commissioner of Lands or any other document designated as such by the
Company and the Global Agent (acting on the instructions of the Lenders).      
“Disbursement” means a disbursement of any Facility.       “Disbursement Date”
means the date of a Disbursement, being the date on which the relevant Loan is
actually made.       “Disruption Event” means:

  (a)   a material disruption to the payment or communications systems or to the
financial markets which are required to operate in order for payments to be made
(or other transactions to be carried out) in connection with the

11



--------------------------------------------------------------------------------



 



      transactions contemplated by the Finance Documents, which is not caused
by, and is beyond the control of, any of the Parties; or

  (b)   the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing it, or any other Party from:

  (i)   performing its payment obligations under the Finance Documents; or    
(ii)   communicating with other Parties under the Finance Documents,

      and which is not caused by, and is beyond the control of, the Party whose
operations are disrupted.

    “Distribution” means any:

  (a)   dividends or other distribution (in cash or in kind) or any other
payment by way of return on capital of, or other investment in, the Company, or
    (b)   participation in the income or profits of the Company; or     (c)  
any cancellation, repayment, redemption (including redemption of Shares),
repurchase or return of the capital of the Company;     (d)   any payment by the
Company of, or in respect of, the premium or other costs and fees under the MIGA
Equity Guarantee; or     (e)   such other investment, and any other payment (in
cash or in kind) including in respect of any Shareholder Debt to the Shareholder
or any of its Affiliates except as is specifically permitted under the Project
Documents and which payment is specifically allowed in priority to Debt Service
Obligations under the terms of the Finance Documents.

    “Distribution Date” means the date on which a transfer to the Equity
Distribution Account is, or as the context may require, is to be, made.      
“Drawdown Request” means a notice delivered by the Company to the Global Agent
and copied to the Lenders substantially in the form set out in Schedule 16 (Form
of Drawdown Request).       “DSRA Letter of Credit” has the meaning given to
such term in the Project Accounts Agreement.       “EAIF” means The Emerging
Africa Infrastructure Fund Limited, a company incorporated under the laws of
Mauritius with its registered office at 6th Floor, Medine Mews Building, La
Chausée Street, Port Louis, Mauritius.

12



--------------------------------------------------------------------------------



 



    “Early Generation Facility” has the meaning given to such term in the Power
Purchase Agreement.       “Easements” means:

  (a)   Easement dated 23rd May, 2001 made between the GoK and the Company
registered in the Registry of Documents as Volume D1, Folio 980/2058, File
D.XXIX in respect of wellpads over part of Hells Gate National Park;     (b)  
Easement dated 23rd May, 2001 made between the GoK and the Company registered in
the Registry of Documents as Volume D1, Folio 980/2057, File D.XXIX relating to
access over part of Hells Gate National Park; and     (c)   Easement dated 23rd
May, 2001 made between the GoK and the Company registered in the Registry of
Documents as Volume D1, Folio 980/2056, File D.XXIX in respect of an electric
transmission line over part of Hells Gate National Park.

    “EBITDA” means at any time and in relation to any Calculation Period,
Project Revenues received during that Calculation Period as evidenced by the
most recent financial statements of the Company delivered under Clause 16
(Financial Reports) less Operating Costs (and any other amounts which are
payable in priority to any payments in respect of the Loans in accordance with
the Project Accounts Agreement) which were or fell due for payment during that
period (whether or not actually paid), as at the Calculation Date.      
“Economic and Financial Assumptions” means those economic and financial
assumptions in the Financial Model and as set out in Schedule 6 (Economic and
Financial Assumptions) as amended in accordance with this Agreement.       “EFP”
means European Financing Partners.       “EGF Distribution” has the meaning
given to such term in Clause 25.1(b)(v) (Transfer to Equity Distribution
Account).       “EIB” means European Investment Bank.       “Energy Regulatory
Commission” or “ERC” means the commission established pursuant to section 4 of
the Energy Act 2006 (and includes any successor body created to regulate the
electricity sector in the Republic of Kenya).       “English Reinsurance
Assignment Agreement” means a security agreement creating a Lien over any
reinsurances placed internationally entered into by each Kenyan reinsurer in
form and substance satisfactory to the Global Agent (acting on the instructions
of the Lenders).

13



--------------------------------------------------------------------------------



 



    “English Security Agreement” means the English law governed security
agreement dated on or about the date of this Agreement between the Company and
the Offshore Security Agent.       “English Security Documents” means:

  (a)   the English Security Agreement; and     (b)   each English Reinsurance
Assignment Agreement.

    “Environmental and Social Management Plan” means the plan to be prepared by
the Company detailing the mitigation measures and monitoring to be undertaken so
as to ensure effective implementation of the Environmental and Social
Requirements and the environmental and social action plan as set out in
Schedule 26 (Form of Environmental and Social Action Plan) and the maintenance
of an environmental/occupational health & safety/community management system
according to ISO 14001/OHSAS 18001.       “Environmental and Social
Requirements” means:

  (a)   the IFC Performance Standards;     (b)   the Equator Principles;     (c)
  the IFC Environmental, Health and Safety Guidelines;     (d)   the
Environmental Laws;     (e)   the terms and standards as set out in any ILO
convention signed and ratified by Kenya, as well as ILO Core Labour Standards as
set out in ILO Declaration on Fundamental Principles and Rights at Work from
1998 and the Basic Terms and Conditions of Employment;     (f)   any
Authorisations pertaining to environmental, social, and occupational health and
safety aspects of the Project; and     (g)   any provisions of this Agreement
relating to environmental, social and occupational health and safety aspects of
the Project.

    “Environmental Impact Assessment” means the environmental impact assessment
in respect of the Project dated 27 June 2007 as amended or supplemented in
accordance with applicable Environmental and Social Requirements.      
“Environmental Laws” means all laws and regulations of any Kenyan Authority
(including any relevant international treaty obligations) relating to any of the
following topics: air emissions, discharges to surface or ground water, noise
emissions, solid or liquid waste disposal, the generation, use, handling
treatment,

14



--------------------------------------------------------------------------------



 



    storage, transportation or disposal of toxic or hazardous substances or
wastes, nuisance, the conservation or protection of the environment, ecosystems
and living organisms, cultural property, indigenous peoples, resettlement, child
labor and forced labor, public health and occupational health and safety.

    “EPC Contractor” means ORDA6, Inc., a Delaware corporation with its
registered address at 6225 Neil Road, Reno, Nevada, USA.       “Equity
Distribution Account” has the meaning given to such term in the Project Accounts
Agreement.       “Equity Distribution Transfer Certificate” has the meaning
given to such term in Clause 25.1(b) (Transfers to Equity Distribution Account).
      “Equity to Total Assets Ratio” means, on any date on which such ratio is
to be calculated, the ratio of:

  (a)   the Base Equity Amount including any net result of the profit and loss
account of the Company for the Calculation Period and deducting any amount in
respect of any Distribution transferred to the Equity Distribution Account; to  
  (b)   the total assets of the Company.

    “ERC Comfort Letter” means a letter dated on or about the date of this
Agreement from the Energy Regulatory Commission to the Global Agent
substantially in the form set out in Schedule 27 (Form of ERC Comfort Letter).  
    “Event of Default” means any event or circumstance specified as such in
Clause 26.1 (Events of Default).       “Exceptional Items” means any
exceptional, one off, non-recurring or extraordinary items including those
arising on:

  (a)   the restructuring of the activities of an entity and reversals of any
provisions for the cost of restructuring;     (b)   disposals, revaluations or
impairment of non-current assets; and     (c)   disposals of assets associated
with discontinued operations.

    “Expert” means any expert who qualifies and is appointed as such in
accordance with Clause 21 (Expert).       “Extraordinary Commercial Expenses”
means, as applicable, any commission not referred to in the Finance Documents or
which does not result from a valid agreement entered into in connection with the
transactions contemplated by such Finance Documents, any commission which does
not cover an actual and

15



--------------------------------------------------------------------------------



 



    legitimate service provided, any commission paid in a tax haven, any
commission paid to a beneficiary which is not clearly identified or to a company
which could be considered as a sham company or which is set up to disguise the
ultimate beneficiary. For the avoidance of doubt, payments made by or on behalf
of the Company in or to the Cayman Islands (whether originating in or outside
the Cayman Islands) for the benefit of any third party as compensation for
legitimate services provided to the Company by such third party shall not
constitute “commission paid in a tax haven” (provided that such payment does not
amount to a Prohibited Act nor to drug trafficking, fraud related to the
financial interests of the European Union, corruption, bribery, organised crime,
criminal activities or terrorism).

    “Facilities” means, together, the DEG “A” Facility, the Proparco “A”
Facility, the DEG “B” Facility and the DEG “C” Facility and each such facility
being a “Facility”.       “Facility Office” means:

  (a)   in respect of an Original Lender, the office set out in Clause 34.2
(Addresses); or     (b)   the office notified by a Lender to the Global Agent by
not less than seven (7) days’ notice,

    as the office or offices through which it will perform its obligations under
the Finance Documents.       “Fee Letters” means any fee letter delivered
pursuant to Clause 10 (Fees), together with any other fee letter or other
document entered or to be entered into between the Company and any Finance
Party, evidencing fees payable to any Finance Party in connection with the
Project.       “Final Repayment Date” means 15th December 2018.       “Final
Termination Date” means the date on which all of the obligations of the Company
under all Finance Documents have been finally and indefeasibly discharged in
full.       “Finance Documents” means:

  (a)   this Agreement;     (b)   each Loan Agreement;     (c)   each Direct
Agreement;     (d)   the Security Trust and Intercreditor Deed;

16



--------------------------------------------------------------------------------



 



  (e)   the Share Retention Agreement;     (f)   each Security Document;     (g)
  each Fee Letter;     (h)   each Hedging Contract;     (i)   the Project
Accounts Agreement;     (j)   the Claims Cooperation Agreement;     (k)   each
Agent Deed of Adherence, and     (l)   the ERC Comfort Letter,

    together with any other documents, agreements or other contracts designated
as such from time to time by the Global Agent (acting on the instructions of the
Lenders) and the Company.       “Finance Parties” means each Lender, the Global
Agent, each Hedging Bank, each Account Bank and each Security Agent, and each
such Party shall be a “Finance Party”.       “Financial Close” means the
satisfaction (or waiver) in accordance with the terms of the Finance Documents
of all conditions to the making (or as the context may require, the proposed
making) of the first Disbursement of the DEG A Loan, DEG B Loan, DEG C Loan and
the Proparco Loan.       “Financial Model” means the financial model provided to
the Global Agent by the Company and audited by the Financial Model Auditor and
as updated, amended, varied or supplemented from time to time in accordance with
Clause 20 (Financial Model) in respect of the Project and including the Base
Case.       “Financial Model Auditor” means Ernst & Young, London or another
reputable international auditors’ firm, appointed by or on behalf of the Lenders
with the consent of the Company (such consent not to be unreasonably withheld or
delayed).       “Financial Plan” means the sources of financing for the Project
as set out in Schedule 3 (Project Costs and Financial Plan).       “Financial
Test” means any financial test prepared by the Company pursuant to Clause 19.3
(Preparation of Financial Tests).       “Financial Year” means the accounting
year of the Company commencing each year on January 1 and ending on the
following December 31, or such other period

17



--------------------------------------------------------------------------------



 



    as the Company, with the consent of the Global Agent (acting on the
instructions of the Lenders), from time to time designates as its accounting
year.

    “Financing Costs” means any of the following:

  (a)   interest, fees and any other costs or expenses payable under the Finance
Documents (excluding Shareholder Debt and any other Debt which is subordinated
to the Facilities);     (b)   any Hedging Costs; and     (c)   any Tax in
respect of any of the above.

    “Financing Partners” means EIB and each of the relevant committing partners
of EFP.       “Financing Principal” means principal amounts payable by the
Company under the Finance Documents.       “First Repayment Date” means 15th
December 2009.       “Fixed Interest Rate” means, in relation to any Loan the
rate determined by the Lenders for a period up to the Final Repayment Date (as
certified by the Global Agent acting on the instructions of the Lenders in the
applicable Fixed Rate Loan) on the Quotation Day for the period of the Fixed
Rate Loan as determined pursuant to Clause 9.4 (Fixed Rate Loans).       “Fixed
Rate Break Costs” has the meaning given to such term in each Loan Agreement.    
  “Fixed Rate Loan” means a Loan on which the rate of interest is calculated in
accordance with Clause 9.4 (Fixed Rate Loans).       “FMO” means Nederlandse
Financierings Maatschappij voor Ontwikkelingslanden N.V..       “Force Majeure
Event” means, in respect of any referenced or relevant Project Document, an
event of force majeure (however defined) under such Project Document.      
“Full Commercial Operation Date” is defined in the Power Purchase Agreement.    
  “GAAP” means the generally accepted accounting principles of the United States
of America from time to time.       “Generation Licence” means the electric
power production licence granted to the Company on 24th November 2000.

18



--------------------------------------------------------------------------------



 



    “Geothermal Licence” means the geothermal resources licence no. 1/99 granted
to the Company on 4th March 1999.       “Global Policy” has the meaning given to
such term in Clause 2.3 (Global Policy Provisions) of Schedule 12 (Insurance
Requirements).       “GOK” means the Government of the Republic of Kenya.      
“GOK Letter” means the letter issued by GOK to the Lenders, the Participants and
the Company dated 1 August 2008.       “Governmental Parties” means:

  (a)   the Offtaker in respect of the PPA, the PPA Direct Agreement, the KPLC
Security Agreement and the KPLC Letter of Credit;     (b)   the Energy
Regulatory Commission in respect of the Generation Licence, Geothermal Licence
and ERC Comfort Letter;     (c)   the Department of Lands, Central Registry in
respect of the Land Agreements;     (d)   the Commissioner of Lands in respect
of the Acknowledgement of the Commission of Lands; and     (e)   the Ministry of
Energy in respect of the GOK Letter.

    “Grant” means Grant Number I.R. 85444 dated 8th February 2001 registered in
the Land Titles Registry at Nairobi as Number 85444/1 and relating to Land
Reference Number 12881/3 being the land delineated and described on Land Survey
Plan Number 233899 deposited in the Survey Records Office at Nairobi (and
annexed to the Grant).       “Hedging Bank” means, from time to time, any Person
who becomes a party to the Security Trust and Intercreditor Deed as a Hedging
Bank.       “Hedging Contract” means any ISDA Master Agreements and related
Schedules and Confirmations or other hedging arrangement entered into between
the Company and any Hedging Bank in accordance with the Hedging Policy.      
“Hedging Costs” means all payments, fees, commissions, costs and expenses (other
than Hedging Termination Costs) payable by the Company under any Hedging
Contract.       “Hedging Policy” means the policy adopted by the Company, as
approved by the Global Agent (acting on the instructions of the Lenders), taking
into account the investment and operational plans and prospects of the Company,
in respect of the Company’s interest rate positions under the Finance Documents.

19



--------------------------------------------------------------------------------



 



    “Hedging Proceeds” means, for any Calculation Period, the amounts received
(or in respect of a future Calculation Period, projected to be received) by the
Company during that Calculation Period pursuant to any Hedging Contract.      
“Hedging Programme” means the programme agreed between the Company and the
Global Agent (acting on the instructions of the Lenders) for carrying out the
Hedging Policy, as reflected in the Hedging Contracts and the provisions of this
Agreement.       “Hedging Termination Costs” means all costs payable under any
Hedging Contract in connection with the termination or close out (whether
partial or total ) of that Hedging Contract.       “Holding Company” means, in
relation to a company or corporation, any other company or corporation in
respect of which such company or corporation is a Subsidiary.       “IFC” means
the International Finance Corporation with its headquarters at 2121 Pennsylvania
Avenue, NW Washington, DC 20433, USA.       “IFC Environmental, Health and
Safety Guidelines” means the following guidelines issued by IFC:

  (a)   the Environmental, Health and Safety Guidelines for Geothermal Power
Generation dated April 30, 2007; and     (b)   the General Environmental Health
and Safety Guidelines dated April 30, 2007,

    copies of which have been delivered to, and receipt of which has been
acknowledged by, the Company and which are incorporated herein by reference.    
  “IFC Performance Standards” means those performance standards published by IFC
on its website (www.ifc.org) which define clients’ roles and responsibilities
for managing their projects, including requirements to disclose information.    
  “IFRS” means accounting principles and practices generally accepted
internationally as published by the International Accounting Standards Board
consistently applied.       “ILO” means International Labour Organisation with
its headquarters at 4 Route des Morillions, CH-1211 Genève 33, Switzerland.    
  “ILO Core Labour Standards” means the core labour standards as set out in the
ILO Conventions 29 and 105 (on Forced Labour), ILO Conventions 138 (on Minimum
Age) and 182 (on Worst Forms of Child Labour), ILO Conventions 100 and 111 (on
Non-Discrimination), and ILO Conventions 87 and 98 (on Freedom of Association
and Collective Bargaining.

20



--------------------------------------------------------------------------------



 



    “Increased Costs” has the meaning given to such term in Clause 12.1(b)
(Increased Costs).       “Information Memorandum” means the information
memorandum relating to the Project prepared by the Company dated June 2007.    
  “Initial Operating Budget” means the Operating Budget set out in Schedule 8
(Initial Operating Budget).       “Insurance Advisor” means Moore-McNeil LLC or
such other insurance advisor as the Global Agent (acting on the instructions of
the Lenders) may appoint with the consent of the Company (such consent not to be
unreasonably withheld or delayed).       “Insurance Proceeds” means all proceeds
and amounts payable or paid to the Company in respect of any claim relating to
the Project under any insurances and reinsurances (whether by way of claims,
return of premia, ex gratia settlements or otherwise).       “Insurance Proceeds
Accounts” has the meaning given to such term in the Project Accounts Agreement.
      “Insurance Report” means a report prepared by the Insurance Advisor
concerning the insurances to be maintained for the Project to be delivered
pursuant to Paragraph 14(b) of Part 1 (Conditions of First Disbursement) of
Schedule 2 (Conditions of Disbursement).       “Insurance Review” means the
review of insurances and reinsurances relating to the Project to be prepared and
delivered by the Company to the Global Agent and the Insurance Advisor pursuant
to Clause 3.2(a)(iii) (Reporting Requirements) of Schedule 12 (Insurance
Requirements) and substantially in the form attached hereto as Schedule 10 (Form
of Insurance Review) and in such detail as the Global Agent or Insurance Advisor
may reasonably require from time to time.       “Intellectual Property” means
any patents, trade marks, service marks, designs, business names, copyrights,
design rights, moral rights, inventions, confidential information, know-how and
other intellectual property rights and interests, whether registered or
unregistered, the benefit of all applications and rights to use such assets and
all Related Rights.       “Interbank Market” means the London interbank market.
      “Interest Payment Date” means 15th June and 15th December.       “Interest
Period” in relation to a Facility has the meaning given to such term in the Loan
Agreement relating to such Facility.

21



--------------------------------------------------------------------------------



 



    “Interim Financial Test” means a Financial Test prepared in accordance with
Clause 19.5 (Calculation of Interim Financial Tests).       “Interim
Proceedings” means any proceedings instituted or to be instituted by the Company
seeking interim measures to prevent the Lenders (directly or acting through the
Global Agent, Security Agent or any other agent) from enforcing the Security
created pursuant to the Security Documents. For the avoidance of doubt, interim
measures means measures that are not final.       “Kenya” means the Republic of
Kenya.       “Kenyan Companies Act” means the Companies Act, Chapter 486 of the
Laws of Kenya.       “Kenyan Debenture” means a debenture dated on or about the
date of this Agreement governed by Kenyan law creating security by way of fixed
and floating charge over all the assets of the Company.       “Kenyan Fixed
Charge” means a fixed charge governed by Kenyan law created by way of
supplemental security to the Kenyan Debenture.       “Kenyan Reinsurance
Assignment Agreement” means a security agreement creating a Lien over any
reinsurance placed in Kenya entered into by each Kenyan insurer in form and
substance satisfactory to the Global Agent (acting on the instructions of the
Lenders).       “Kenyan Security Documents” means:

  (a)   the Kenyan Debenture;     (b)   the Kenyan Fixed Charge; and     (c)  
each Kenyan Reinsurance Assignment Agreement.

    “KfW” means Kreditanstalt für Wiederaufbau, a public law institution
(Anstalt des Öffentlichen Rechts) having its seat at Palmengartenstrasse 5-9,
60325 Frankfurt am Main, Germany.       “KfW Bankengruppe” means KfW, DEG, KfW
IPEX-Bank GmbH and such further entities as listed on the website of the KfW
Bankengruppe (www.kfw.de).       “KPLC” means the Kenya Power & Lighting Company
Ltd, a limited liability company established under the Electricity Act of Kenya.
      “KPLC Letter of Credit” means the irrevocable letter of credit issued to
the Company pursuant to Clause 2.1 of the KPLC Security Agreement substantially
in the form required thereunder.

22



--------------------------------------------------------------------------------



 



    “KPLC Security Agreement” means the agreement called “Olkaria III Project
Security Agreement” dated 19 January 2007 between KPLC and the Company.      
“Kyoto Protocol” means the protocol to the UNFCCC adopted at the Third
Conference of the Parties to the UNFCCC in Kyoto, Japan on 11 December 1997 as
may be amended from time to time.       “Land Agreements” means the Grant, the
Site Agreement and the Easements.       “Legal Reservations” means any
principles of law which are set out or described in the legal opinions delivered
to the Global Agent pursuant to Clause 4 (Conditions).       “Lender” means:

  (a)   any Original Lender; and     (b)   any bank or financial institution
which has become a Party hereto and to any Loan Agreement in accordance with
Clause 27 (Changes to Lenders),

    and in each case which has not ceased to be a Party hereto in accordance
with the terms of the Finance Documents.       “Lender KPLC Confirmation” means
the letter from the Global Agent (acting on the instructions of the Lenders)
substantially in the form of Schedule 28 (Form of Lender KPLC Confirmation).    
  “Lenders’ Cayman Counsel” means Conyers, Dill & Pearman or such other legal
counsel as the Global Agent (acting on the instructions of the Lenders) may
appoint with the consent of the Company (such consent not to be unreasonably
withheld or delayed).       “Lenders’ Engineer” means Stone & Webster Management
Consultants, Inc. acting together with GeothermEx or such other engineer or
engineers as the Global Agent (acting on the instructions of the Lenders) may
appoint with the consent of the Company (such consent not to be unreasonably
withheld or delayed).       “Lenders’ Engineer Report” means the due diligence
report prepared by the Lenders’ Engineer in respect of the Project and to be
delivered to the Global Agent as a condition of first Disbursement in accordance
with Paragraph 14(a) of Part 1 of Schedule 2 (Conditions of the First
Disbursement), confirming that, inter alia, the technical, commercial and cost
assumptions underlying the implementation of the Project and contained in the
Base Case are reasonable.       “Lenders’ External Advisers” means the Lenders’
Engineer, the Insurance Advisor, the Market Consultant, the Financial Model
Auditor, the Lenders’ Legal Counsel, the Lenders’ Kenyan Counsel, the Lenders’
New York Counsel, the Tax

23



--------------------------------------------------------------------------------



 



    Consultant, the Lenders’ Cayman Counsel and any other professional advisers
appointed from time to time by any of the Finance Parties in connection with the
Project with the consent of the Company (unless a Default has occurred and is
continuing) (such consent not to be unreasonably withheld or delayed).

    “Lenders’ Kenyan Counsel” means Walker Kontos or such other legal counsel as
the Global Agent (acting on the instructions of the Lenders) may appoint with
the consent of the Company (such consent not to be unreasonably withheld or
delayed).       “Lenders’ Legal Counsel” means Trinity International LLP or such
other legal counsel as the Global Agent (acting on the instructions of the
Lenders) may appoint with the consent of the Company (such consent not to be
unreasonably withheld or delayed).       “Lenders’ New York Counsel” means
Becker, Glynn, Melamed & Muffly LLP or such other legal counsel as the Global
Agent (acting on the instructions of the Lenders) may appoint with the consent
of the Company (such consent not to be unreasonably withheld or delayed).      
“Liability” means any loss, damage, cost, charge, claim, demand, expense,
judgment, action, proceeding or other liability whatsoever (including, without
limitation, in respect of Taxes).       “LIBOR” means in relation to any Loan:

  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the currency or Interest Period of that Loan) the arithmetic mean of the
rates (rounded upwards to four decimal places) as supplied to the Global Agent
at its request quoted by the Reference Banks to leading banks in the London
interbank market,

    as of the Specified Time on the Quotation Day for the offering of deposits
in the currency of that Loan and for a period comparable to the Interest Period
for that Loan.       “Lien” means:

  (a)   with respect to any property of any Person, any mortgage, lien, deed of
trust, hypothecation, fiduciary transfer of title, assignment by way of
security, pledge, charge, sale and lease-back arrangement, trust arrangement, or
security interest or encumbrance of any kind in respect of such property, or any
preferential arrangement having the practical effect of constituting a security
interest with respect to the payment of any obligation with, or from the
proceeds of, any property of any kind (and a Person shall be deemed to own
subject to a Lien any property that it has acquired or holds subject to the
interest of a vendor or lessor under any

24



--------------------------------------------------------------------------------



 



      conditional sale agreement, capital lease or other title retention
agreement relating to such property);

  (b)   any arrangement under which money or claims to, or for the benefit of, a
bank or other account may be applied, set off or made subject to a combination
of accounts so as to effect discharge of any sum owed or payable to any Person;
or     (c)   any other type of preferential arrangement having a similar effect.

    “Liquidated Damages” means all sums payable to or received by or on behalf
of the Company under or pursuant to any of the Project Documents as liquidated
damages, together with all other amounts (including by way of set off or draw on
any bond, guarantee or other performance security) payable to or received by the
Company in lieu of such liquidated damages.       “LMA” means the Loan Market
Association.       “Loan” means a loan made or to be made under any Facility or,
as the context may require, the principal amount outstanding for the time being
of that loan.       “Loan Agreements” means, together, the DEG A Loan Agreement,
the DEG B Loan Agreement, the DEG C Loan Agreement and the Proparco A Loan
Agreement, and “Loan Agreement” means any one of them.       “Loan Assignment
and Security Agreement” means the loan assignment and security agreement dated
on or about the date of this Agreement between the Company, the Shareholder, the
Sponsor and the Offshore Security Agent.       “Long-term Debt” means that part
of the Debt the final maturity of which, by its terms or the terms of any
agreement relating to it, falls due more than one year after the date of its
incurrence or measurement.       “Majority Lenders” means:

  (a)   if there are no Loans then outstanding, at least two Lenders whose
Commitments together aggregate more than 662/3% of the Total Commitments; or    
(b)   at any other time, at least two Lenders whose participations in the Loans
then outstanding together aggregate more than 662/3% of all the Loans then
outstanding.

    “Major Project Party” means any of the Company, the Sponsor, the
Shareholder, the EPC Contractor, the Standby Operator and the Governmental
Parties.

25



--------------------------------------------------------------------------------



 



    “Mandatory Cost” means the percentage rate per annum calculated by the
Global Agent in accordance with Schedule 21 (Calculation of the Mandatory Cost).
      “Margin” means 4.0% per annum.       “Market Consultant” means Mr Witold
Teplitz-Sembitzky.       “Market Disruption Event” means:

  (a)   at or about 11.00 am, London time, on the Quotation Day for the relevant
Interest Period the Screen Rate is not available and none or only one of the
Reference Banks supplies a rate to the Global Agent to determine LIBOR for US
Dollars for the relevant Interest Period; or     (b)   before close of business
in London on the Quotation Day for the relevant Interest Period, the Company
receives notification from the Global Agent that the cost to one or more Lenders
of obtaining matching deposits in the London interbank market would be in excess
of LIBOR.

    “Material Adverse Effect” means the occurrence of any event or series of
events which has or might reasonably be expected to have a material adverse
effect on:

  (a)   the condition (financial or otherwise), assets, operations, prospects or
business of the Company or the Sponsor;     (b)   the ability of the Company or
the Sponsor to comply with any of its obligations under the Principal Documents
to which it is a party; or     (c)   the validity, legality, enforceability or
effectiveness of any Finance Document or the rights or remedies of any Finance
Party under any Finance Document.

    “MIGA” means the Multilateral Investment Guarantee Agency, an international
organisation organised and existing by virtue of its Convention among its member
countries, including Kenya.       “MIGA Equity Guarantee” means a contract of
guarantee dated 18 December 2007 (as it may be amended from time to time)
entered into by MIGA and the Shareholder in respect of certain non-commercial
risks relating to the Shareholders’ equity investment in the Company.      
“MIGA Event” means any event which gives rise to a Claim (as defined in the
Claims Cooperation Agreement) pursuant to the MIGA Equity Guarantee.      
“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

26



--------------------------------------------------------------------------------



 



  (a)   if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day (other than in respect of the Final Repayment Date under any
Facility which shall, if it falls on the last day of a calendar month and such
day is not a Business Day, end on the previous Business Day in that calendar
month); and     (b)   if there is no numerically corresponding day in the
calendar month in which that period is to end, that period shall end on the last
Business Day in that calendar month.

    “NEMA” means the National Environment Management Authority of the Republic
of Kenya.       “New Lender” means any bank or financial institution to whom a
Lender seeks to assign or transfer by novation all or part of such Lender’s
rights, benefits and obligations under the Finance Documents in accordance with
Clause 27 (Changes to Lenders).       “Non-Delay Liquidated Damages” means
Liquidated Damages received by the Company under the terms of the Project
Documents in respect of a failure by the relevant counterparty to the Project
Document to perform rather than in respect of delay.       “Offshore Account
Bank” has the meaning given to such term in the Project Accounts Agreement.    
  “Offshore Insurance Proceeds Account” has the meaning given to such term in
the Project Accounts Agreement.       “Offshore Project Accounts” has the
meaning given to such term in the Project Accounts Agreement.       “Offshore
Revenue Account” has the meaning given to such term in the Project Accounts
Agreement.       “Offtaker” means KPLC or the Successor Entity.       “Onshore
Account Bank” means Barclays Bank of Kenya Limited or such other Kenyan bank as
the Company and the Global Agent may agree (acting on the instructions of the
Lenders).       “Onshore Security Agent” means the Person agreed between the
Company and the Lenders and appointed by the Lenders to act as security trustee
for and on behalf of the Finance Parties which executes an Agent Deed of
Accession and becomes a party to this Agreement.

27



--------------------------------------------------------------------------------



 



    “Operating Budget” means, at any time, the then current operating budget,
up-dated and/or varied from time to time in accordance with the terms of this
Agreement, and setting out the operating budget and as reflected in the
Financial Model.       “Operating Costs” means in relation to any period
(without double counting):

  (a)   amounts actually or (where the context requires Operating Costs to be
calculated or determined on a projected basis) projected to be paid under any
Project Document;     (b)   insurance premiums in respect of insurances in
respect of the Project (other than any political risk insurances) actually or
(where the context requires Operating Costs to be calculated or determined on a
projected basis) projected to be paid during such period;     (c)   the costs of
environmental monitoring actually or (where the context requires Operating Costs
to be calculated or determined on a projected basis) projected to be paid
pursuant to the Finance Documents during such period;     (d)   the Company’s
administrative, accounting and professional costs actually or (where the context
requires Operating Costs to be calculated or determined on a projected basis)
projected to be paid during such period;     (e)   operating costs, fees and
expenses set out in the Operating Budget;     (f)   other actual or (where the
context requires Operating Costs to be calculated or determined on a projected
basis) projected costs, fees and expenses set out in the current Financial Test
in respect of such period (other than Debt Service Obligations during such
period);     (g)   actual or (where the context requires Operating Costs to be
calculated or determined on a projected basis) projected net amounts due from
the Company under the Hedging Programme during such period (if any) (whether or
not actually paid);     (h)   other actual or (where the context requires
Operating Costs to be calculated or determined on a projected basis) projected
amounts agreed between the Global Agent (acting on the instructions of the
Lenders) and the Company to constitute Operating Costs during such period;    
(i)   Taxes relating to any of the foregoing items excluding corporate income
taxes;     (j)   minus, for the purposes of calculating EBITDA for such period
only, if an amount was due to be paid by the Company in any other previous
period

28



--------------------------------------------------------------------------------



 



      but the Company failed to pay such amount and such amount remains unpaid,
an amount equal to the amount of such payment,

    but excluding:

  (k)   Financing Principal;     (l)   Financing Costs;     (m)   Hedging
Termination Costs;     (n)   political risk insurance premium costs;     (o)  
any Distribution; and     (p)   depreciation, non-cash charges, reserves,
amortisation of intangibles and similar book-keeping entries.

    “Operating Report” means the operating report to be prepared and delivered
by the Company to the Global Agent substantially in the form attached as
Schedule 9 (Form of Operating Report).       “Original Lender” means:

  (a)   in relation to the DEG “A” Facility, DEG;     (b)   in relation to the
Proparco “A” Facility, Proparco;     (c)   in relation to the DEG “B” Facility,
DEG; and     (d)   in relation to the DEG “C” Facility, DEG.

    “Original Participants” means FMO and EAIF.       “Oserian Contract” means
the agreement dated 2 November 2005 between Oserian Development Company Limited
and the Company pursuant to which, amongst other things, the Company makes a
mixed flow of steam and/or non condensable gases available to Oserian
Development Company Limited.       “Participant” means any person who acquires a
Participation.       “Participation” means the interest of any Participant in
the DEG “B” Facility or the DEG “C” Facility.       “Participation Agreement”
means each agreement entitled “Participation Agreement” between DEG and the
Participants.       “Partnership Agreement” means the partnership agreement
between the Members of the African, Caribbean and Pacific Group of States, of
the one part,

29



--------------------------------------------------------------------------------



 



    and the European Community and its Member States, of the other party, signed
in Cotonou, Benin on 23 June 2000.

    “Party” means any Person who is or becomes a party to this Agreement.      
“Permitted Investments” has the meaning given to such term in the Project
Accounts Agreement.       “Permitted Investors” means the Sponsor or any
Subsidiary of the Sponsor which is wholly owned by the Sponsor and which
satisfies all applicable know your customer requirements of the Finance Parties.
      “Permitted Liens” means:

  (a)   the Security;     (b)   Liens for any Tax, either secured by a bond or
other reasonable security or not yet due or being contested in good faith and by
appropriate proceedings, so long as:

  (i)   such proceedings shall not involve any substantial danger of the sale,
forfeiture or loss of the Project, the Plant, the Site or any easements that are
material to the ownership, operation or maintenance of the Project, as the case
may be;     (ii)   title thereto or any interest therein and shall not interfere
in any material respect with the use of the Project, the Plant, the Site or any
easements that are material to the ownership, operation or maintenance of the
Project;     (iii)   a bond or other reasonable security has been posted or
provided in such manner and amount as to assure that any Taxes determined to be
due will be promptly paid in full when such contest is determined; and     (iv)
  adequate reserves have been provided therefor to the extent required by and in
accordance with the Accounting Principles;

  (c)   material men’s, mechanics’, workers’, repairmen’s, employees’ or other
like Liens, arising in the ordinary course of business or in connection with the
development, construction, operation and/or maintenance of the Project, either
for amounts not yet due or for amounts being contested in good faith and by
appropriate proceedings so long as:

  (i)   the Company reasonably determines that such proceedings shall not
involve any substantial danger of the sale, forfeiture or loss of the Project,
the Plant, the Site or any easements that are material to

30



--------------------------------------------------------------------------------



 



      the ownership, operation or maintenance of the Project, as the case may
be;

  (ii)   title thereto or any interest therein and shall not interfere in any
material respect with the use or disposition of the Project, the Plant, the Site
or any easements that are material to the ownership, operation or maintenance of
the Projects; and     (iii)   a bond or adequate cash reserves have been
provided therefor to the extent required by and in accordance with the
Accounting Principles;

  (d)   Liens arising out of judgments or awards that would not otherwise
constitute a Default hereunder so long as enforcement of such Lien has been
stayed and an appeal or proceeding for review is being prosecuted in good faith
and for the payment of which adequate reserves, bonds or other reasonable
security have been provided or are fully covered by insurance;     (e)   Liens,
deposits or pledges to secure statutory obligations;     (f)   servitudes,
easements, rights-of-way, restrictions, minor defects or irregularities in title
and such other encumbrances or charges against real property or interests
therein as of a nature generally existing with respect to properties of similar
character and which do not in a material way interfere with the value or use
thereof or the Company’s business, the Project, the Plant or the Site;     (g)  
any Liens arising under CER Documents; and     (h)   any title exceptions as
reflected in the title report referred to in paragraph 15 of Part 1 (Conditions
of the First Disbursement) of Schedule 2 (Conditions of Disbursement).

    “Permitted Loans” means any loans or other indebtedness listed in paragraphs
(i) to (vi) of Clause 25.1(d) (Further Indebtedness).       “Person” means any
natural person, corporation, partnership, firm, association, Authority or any
other entity, whether acting in an individual, fiduciary or other capacity and
their successors.       “Plant” means the 48 MW geothermal power plant, all
related buildings, fixtures, plant, machinery and other equipment and
installations on or at the Site.       “Political Event” has the meaning given
to that term in the GOK Letter.       “PPA” or “Power Purchase Agreement” means
the amended and restated power purchase agreement dated 19 January 2007 between
the Company and the

31



--------------------------------------------------------------------------------



 



    Offtaker whereby the Offtaker has agreed to purchase the capacity and net
electrical output of the Plant from the Company.

    “PPA Direct Agreement” means the direct agreement entered or to be entered
into on or about the date hereof among KPLC, the Company, the Global Agent and
the Onshore Security Agent in respect of the PPA substantially in the form set
out in Schedule 24 (Form of PPA Direct Agreement).       “Prepayment Premium”
means in respect of any prepayment of the Available Facility (or part thereof):

  (a)   if such prepayment is made before the date falling two (2) years
following the expiry of the Availability Period, an amount equal to 2% of the
amount prepaid;     (b)   if such prepayment is made after the date referred to
in paragraph (a) above and before the date falling five (5) years following the
expiry of the Availability Period, an amount equal to 1% of the amount prepaid;
and     (c)   if such prepayment is made after the date referred to in paragraph
(b) above, an amount equal to zero (0)% of the amount prepaid.

    “Principal Documents” means the Finance Documents and the Project Documents.
      “Prohibited Acts” means:

  (a)   the offering, giving, receiving or soliciting of any improper advantage
to influence the action of any person holding a public office or function or a
director or employee of a public authority or public enterprise or a director or
official of a public international organisation in connection with any
procurement process or in the execution of any contract in connection with the
Project; or     (b)   any act which improperly influences or aims improperly to
influence the procurement process or the implementation of the Project to the
detriment of the Company, including collusion between tenderers; or     (c)   to
the extent not covered by paragraph (a) above, any act which constitutes or
would constitute a corrupt practice within the meaning of the OECD Convention of
17 December 1997 on the fight against corruption of foreign public officials.

    “Project” means the design, development, financing, construction,
commissioning, ownership, completion, insurance, operation and maintenance of
the Plant, the construction of all associated transmission and substation
facilities and all related ancillary works on or off the Site.

32



--------------------------------------------------------------------------------



 



    “Project Accounts” has the meaning given to such term in the Project
Accounts Agreement.       “Project Accounts Agreement” means the accounts
agreement entered or to be entered into among, inter alia, the Company, the
Offshore Account Bank, the Offshore Security Agent, Onshore Security Agent and
the Global Agent, in respect of the administration, handling and operation of
the Project Accounts and the granting of security in respect of the Offshore
Project Accounts.       “Project Completion” means the occurrence of the Project
Completion Date.       “Project Completion Date” means the date upon which all
of the following conditions are satisfied:

  (a)   the Full Commercial Operation Date has occurred under the PPA as
notified to the Offtaker pursuant to Clause 7.10 (Plant Commercial Operations
Tests) of the PPA and as certified by the Lenders’ Engineer;     (b)   testing
and achievement of 90% of Contracted Plant Capacity (as defined in the PPA) in
accordance with paragraph 3(b)(ii) of part A of Schedule 4 of the PPA;     (c)  
upon a testing of the Equity to Total Assets Ratio pursuant to Clause 19
(Financial Calculations), it is not less than 0.25;     (d)   the Company has
entered into a deed of conveyance, pursuant to which the Company shall have
conveyed and transferred to KPLC all of its rights, title, and interest in, to,
and under the Transmission Interconnector (as defined in the PPA), together with
all technical drawings, data and material related to it and all intellectual
property rights (registered, unregistered or registrable) necessary for KPLC to
enjoy free and unencumbered use of it, free of charge and encumbrances, and with
the benefit of any designers’ and manufacturers’ warranties;     (e)   the
Company has received a certificate in respect of the Transmission Interconnector
and other facilities specified in Part B of Schedule 2 of the PPA as
contemplated by clause 7.2 of the PPA;     (f)   the Construction Warranty
Agreement remains in full force and effect;     (g)   no Default, Force Majeure
Event, Political Event, MIGA Event or Material Adverse Effect has occurred and
is continuing;     (h)   all Authorisations necessary for the operation of the
Project and the fulfillment of the obligations of each Major Project Party
(other than the Governmental Parties) under each Principal Document to which it
is a party are in place and in full force and effect except those Authorisations
which:

33



--------------------------------------------------------------------------------



 



  (i)   the Company is not at such time required to have in relation to the
Project;     (ii)   the Company has no reason to believe will not be granted at
the time the Company will be required to have such Authorisation; and     (iii)
  which would not result in a Material Adverse Effect if they were not obtained;

  (i)   upon a testing of the Projected Debt Service Cover Ratio using an
Interim Financial Test prepared pursuant to Clause 19.5(a) (Calculation of
Interim Financial Tests) for the next two full Calculation Periods following the
projected Project Completion Date, the Projected Debt Service Cover Ratio for
each such period is not less than 1.3;     (j)   the Global Agent (acting on the
instructions of the Lenders) is satisfied (including, if required, after
consultation with the Lenders’ Engineer) that all actions required to complete
the Project and to bring the Project into compliance with all Environmental and
Social Requirements have been completed, or in the event of any non-compliance,
either:

  (i)   the Global Agent (acting on the instructions of the Lenders) has
acknowledged that such non-compliance is not material; or     (ii)   the Company
has prepared a written report detailing such non-compliance and setting out the
Company’s proposals for:

  (A)   appropriate corrective measures;     (B)   the timeframe for the
implementation of such corrective measures;     (C)   the costs of such;     (D)
  the source of funding for such;     (E)   such report to be in form and
substance acceptable to the Global Agent (acting on the instructions of the
Lenders);

  (k)   all construction punch list items agreed with the Lenders’ Engineer have
either been resolved to the satisfaction of the Lenders’ Engineer, or the
Company has retained funds sufficient to complete such items; and     (l)   a
certificate, duly executed by an Authorised Representative of the Company has
been delivered to the Global Agent by the Company which certifies that each of
the conditions referred to in paragraphs (a) through (n) above have occurred,
and such certificate has been countersigned by

34



--------------------------------------------------------------------------------



 



      the Global Agent (acting on the instructions of the Lenders) and the
Lender’s Engineer.

    “Project Costs” means all costs incurred prior to Financial Close
comprising:

  (a)   the design, engineering, equipment and construction costs of the
Project, including all amounts payable;     (b)   interest, fees, legal and
other transaction costs and expenses relating to the other items referred to in
this definition, and other payments under any Hedging Contract or other Finance
Document prior to the date of first Disbursement payable by the Company; and    
(c)   Taxes relating to any of the foregoing costs,

    provided that:

  (i)   in respect of the Early Generation Facility and well drilling equipment
costs incurred before the extension of the Plant from 13MW to 48MW, the costs
referred to in paragraphs (a) to (c) (inclusive) above shall be limited to an
amount not exceeding the amount (depreciated where relevant) identified in the
latest (audited, if available) financial statements; and     (ii)   other than
in respect of paragraph (i) above, the costs referred to in paragraphs (a) to
(c) (inclusive) shall be identified in the Project Costs Report and shall, to
the extent separately identified in the financial statements, not exceed the
relevant amount in the latest (audited, if available) financial statements of
the Company, other than in respect of Financing Costs incurred between Project
Completion Date and first Disbursement Date,.

    “Project Costs Report” means the report of the Company substantially in the
form set out in Schedule 23 (Form of Project Costs Report).       “Project
Documents” means:

  (a)   the PPA;     (b)   the KPLC Security Agreement;     (c)   the Land
Agreements;     (d)   the Standby O&M Agreement;     (e)   the Geothermal
Licence;     (f)   the GOK Letter;

35



--------------------------------------------------------------------------------



 



  (g)   the Generation Licence;     (h)   the Construction Warranty Agreement;  
  (i)   the KPLC Letter of Credit,

    together with any other documents, agreements or other contracts designated
as Project Documents by the Company and the Global Agent (acting on the
instructions of the Lenders).       “Projected Cashflow Available for Debt
Service” means at any time and in respect of any Calculation Period, the
Cashflow Available for Debt Service forecast to be available during that
Calculation Period as evidenced by the then current Financial Test delivered
pursuant to Clause 19 (Financial Calculations).       “Projected Debt Service
Cover Ratio” means at any time and in respect of any Calculation Period, the
ratio obtained by dividing:

  (a)   Projected Cashflow Available for Debt Service in respect of that period;
by     (b)   the aggregate of all Debt Service Requirements relating to all
Facilities and all amounts payable in respect of all other Debt (excluding
Shareholder Debt and any other Debt which is subordinated to the Facilities)
which fall due during that Calculation Period,

    where, for the purposes of sub-paragraph (b) above, for the computation of
interest payable during any period for which the applicable rate is not yet
determined by the Global Agent in accordance with the Finance Documents, that
interest shall be computed at the rate in effect at the time of the relevant
date of calculation.       “Projected EBITDA” means at any time and in respect
of any Calculation Period, Project Revenues forecast to be received during that
Calculation Period less Operating Costs (and any other amounts which are payable
in priority to any payments in respect of the Loans in accordance with the
Project Accounts Agreement) which will or which are forecast to be or to fall
due for payment during that period, as evidenced by the then current Financial
Test delivered pursuant to Clause 19 (Financial Calculations).       “Project
Reports” means, together, the Insurance Review, the Operating Report, the Annual
Environmental and Social Monitoring Report and the Project Costs Report.      
“Project Revenues” means, in relation to any period, all amounts received or
(where the context requires Project Revenues to be calculated or determined on a
projected basis) projected to be received by the Company during such period (on

36



--------------------------------------------------------------------------------



 



    a cash basis or projected to be received in cash and without any duplication
in counting) by way of:

  (a)   all payments from the Offtaker pursuant to the PPA;     (b)   interest,
including, without limitation, interest on the Project Accounts;     (c)  
Insurance Proceeds arising from business interruption, loss of profit or loss of
revenue;     (d)   net amounts due to the Company under the Hedging Programme;  
  (e)   amounts received as revenue from the sale of Certified Emission
Reduction Certificates or other carbon credits in respect of the Project
pursuant to any CER Documents;     (f)   other amounts of whatsoever nature
which would be accepted by an auditor to be revenues attributable to the
Project;     (g)   amounts received by the Company upon a disposal of assets of
the Company;     (h)   other amounts agreed between the Global Agent (acting on
the instructions of the Lenders) and the Company to constitute Project Revenues;
and     (i)   amounts available to be released from the Debt Service Reserve
Account on the Final Repayment Date for each Facility,

    provided that Project Revenues shall not include:

  (i)   any amount otherwise projected to be received from any Person if, at the
time such projection is made, such Person is in default of any payment
obligation to the Company, unless the Global Agent (acting on the instructions
of the Lenders) shall have otherwise agreed;     (ii)   Compensation Proceeds;  
  (iii)   Insurance Proceeds (except to the extent included under paragraph
(c) above);     (iv)   interest or other investment income derived from funds
held in the Equity Distribution Account; and     (v)   the proceeds of
Disbursements under the Loan Agreements.

    “Proparco” means Société de Promotion et de Participation pour la
Coopération Economique.

37



--------------------------------------------------------------------------------



 



    “Proparco “A” Facility” means the “A” loan facility to be made available to
the Company under the Proparco A Loan Agreement.       “Proparco “A” Lender”
means:

  (a)   the Original Lender under the Proparco “A” Facility; and     (b)   any
New Lender under the Proparco “A” Facility,

    and in each case which has not ceased to be a Party hereto in accordance
with the terms of the Finance Documents.       “Proparco A Loan Agreement” means
the loan agreement between the Company, the Global Agent and Proparco in
relation to the Proparco Loans.       “Proparco Loan” means a Loan made by
Proparco under the Proparco “A” Facility.       “Pro Rata Share” means:

  (a)   the proportion which a Lender’s share of the Loans (if any) bears to all
the Loans;     (b)   if there is no Loan outstanding on that date, the
proportion which its Commitment bears to the Total Commitments on that date; or
    (c)   if the Total Commitments have been cancelled, the proportion which its
Commitments bore to the Total Commitments immediately before being cancelled.

    “Prudent Electrical Practice” has the meaning given to such term in the
Construction Warranty Agreement.       “Prudent Operating Practice” has the
meaning given to such term in the PPA.       “Prudent Utility Practices” means
Prudent Operating Practice and Prudent Electrical Practice.       “Quotation
Day” means, in relation to any period for which an interest rate is to be
determined two Business Days before the first day of that period, unless market
practice differs in the London interbank market for a currency, in which case
the Quotation Day for that currency will be determined by the Global Agent in
accordance with market practice in the London interbank market (and if
quotations would normally be given by leading banks in the London interbank
market on more than one day, the Quotation Day will be the last of those days).
      “Reference Banks” means, in relation to LIBOR and Mandatory Cost the
principal London offices of Deutsche Bank, HSBC Bank Plc and Barclays Bank

38



--------------------------------------------------------------------------------



 



    Plc or such other banks as may be appointed by the Global Agent (acting on
the instructions of all the Lenders) in consultation with the Company.

    “Reinsurance Assignment Agreement” means an English Reinsurance Assignment
Agreement or Kenyan Reinsurance Assignment Agreement as the case may be.      
“Related Rights” means, in relation to any asset,

  (a)   the proceeds of sale of any part of that asset;     (b)   all rights
under any easement, right of way, licence, agreement for sale or agreement for
lease in respect of that asset;     (c)   all rights, benefits, claims,
contracts, warranties, remedies, security, indemnities or covenants for title in
respect of that asset; and     (d)   any moneys and proceeds paid or payable in
respect of that asset.

    “Relevant Insurance Proceeds” has the meaning given to such term in Clause
8.2 (Mandatory Prepayment of Insurance Proceeds and Compensation Proceeds).    
  “Repayment Date” means any date upon which the Company shall be obligated to
make any scheduled repayment of principal under any Facility in accordance with
the repayment schedule set out in the relevant Loan Agreement, commencing with
the First Repayment Date and on each subsequent Interest Payment Date, it being
the intention that Interest Payment Dates and Repayment Dates should coincide
commencing with the First Repayment Date.       “Required Debt Service Reserve
Amount” means in respect of a Calculation Date:

  (a)   100% of the Debt Service Requirement in respect of all Facilities
falling due on the next Interest Payment Date; plus     (b)   50% of the Debt
Service Requirement in respect of all Facilities falling due on the Interest
Payment Date immediately subsequent to the Interest Payment Date referred to in
paragraph (a) above.

    “Required Well Drilling Reserve Amount” has the meaning given to such term
in the Project Accounts Agreement.       “Revenue Accounts” means, together, the
Offshore Revenue Account and the Onshore Revenue Account.       “Screen Rate”
means the British Bankers Association Interest Settlement Rate for the relevant
currency and period displayed on the appropriate page of the Reuters screen. If
the agreed page is replaced or service ceases to be available,

39



--------------------------------------------------------------------------------



 



    the Global Agent may specify another page or service displaying the
appropriate rate after consultation with the Company and the Lenders.

    “Security” means the security interests from time to time constituted by or
pursuant to, or evidenced by the Security Documents.       “Security Agent”
means either the Offshore Security Agent or the Onshore Security Agent and
“Security Agents” means both such Persons.       “Security Documents” means:

  (a)   the Kenyan Security Documents;     (b)   the English Security Documents;
    (c)   the Cayman Share Charge;     (d)   the Loan Assignment and Security
Agreement;     (e)   the Project Accounts Agreement; and     (f)   any other
documents, agreements or other contracts which constitute security for the Debt
Service Obligations or any other obligations owed by the Company to the Finance
Parties from time to time.

    “Security Trust and Intercreditor Deed” means the agreement so titled among
the Company, the Security Agents, the Global Agent, DEG, Proparco, the
Shareholder, the Sponsor, the Account Banks, and each Hedging Bank pursuant to
which, amongst other things, the Security Agents are appointed as trustees of
the Finance Parties to hold the benefit of the Security on trust for the Finance
Parties.       “Share” means any share in the capital of the Company of whatever
class (including ordinary shares and preference shares, and any other form of
legal, beneficial or economic ownership interest) to the extent such class of
shares or such interest is permitted by the Company’s constitutive documents as
of the date hereof.       “Shareholder” means Ormat Holding Corp. or any other
holder of the Shares.       “Shareholder Debt” means any loan or equity
investment in the Company by the Shareholder or the Sponsor which shall be
subordinated to the Facilities pursuant to the Security Trust and Intercreditor
Deed or otherwise on terms satisfactory to the Global Agent (acting on the
instructions of all the Lenders).       “Share Retention Agreement” means the
share retention agreement entered into or to be entered into by, amongst others,
the Company, the Sponsor, Ormat Technologies Inc., the Global Agent and Lenders.

40



--------------------------------------------------------------------------------



 



    “Shillings” or “K.Sh” means the lawful currency from time to time of the
Republic of Kenya.       “Short-term Debt” means all Debt other than Long-term
Debt.       “Site” means the site on which the Plant is located as shown on the
plan in Schedule 22 (Site Plan).       “Site Agreement” means the site agreement
for Olkaria III Geothermal Project dated 5th November 1998 between GOK and the
Company.       “Sponsor” means Ormat International Inc. in its capacity as the
indirect controlling shareholder of the Company.       “Standby O&M Agreement”
means the agreement entered into by the Global Agent, the Company and the
Standby Operator dated on or about the date of this Agreement.       “Standby
Operator” means the Sponsor or other Person agreed by the Global Agent (acting
on the instructions of the Lenders) which provides the operation and maintenance
services pursuant to the Standby O&M Agreement.       “Subsidiary” means with
respect to any Person, any entity:

  (a)   over fifty per cent (50%) of whose capital is owned, directly or
indirectly, by that Person;     (b)   for which that Person may nominate or
appoint a majority of the members of the board of directors or such other body
performing similar functions; or     (c)   which is otherwise effectively under
the Control of that Person;     (d)   and, for these purposes, a company or
corporation shall be treated as being controlled by another if that other
company or corporation is able to direct its affairs and/or to Control the
composition of its board of directors or equivalent body, whether through the
ownership of voting securities, by contract or otherwise.

    “Substitute Standby Operator” has the meaning given to such term in Clause
26.1(c) (Cross Default).       “Successor Entity” means any entity that either:

  (a)   becomes a successor to the KPLC; or     (b)   assumes any or all of the
obligations of the Offtaker as a result of any corporate restructuring.

41



--------------------------------------------------------------------------------



 



    “Tax” means any tax, levy, impost, duty, contribution, contribution, fee,
fine or other charge or withholding of a similar nature (including any related
penalty or interest).       “Tax Consultant” means Price Waterhouse Coopers,
Kenya, or such other accountancy firm acceptable to the Global Agent (acting on
the instructions of the Lenders).       “Tax Credit” means a credit against any
Tax or any relief or remission for Tax (or its repayment).       “Tax Deduction”
means a deduction or withholding for or on account of Tax from a payment under a
Finance Document.       “Tax Payment” means a payment made by the Company to a
Finance Party in any way relating to a Tax Deduction or under any indemnity
given by the Company in respect of Tax under any Finance Document.      
“Technical Assumptions” means the technical assumptions in the Financial Model
and as set out in Schedule 7 (Technical Assumptions) as amended in accordance
with this Agreement.       “Termination Payments” means any payment made to the
Company in respect of the termination of the PPA and/or the purchase of the
Plant in accordance with the GOK Letter.       “Total Commitments” means, at any
time, the aggregate of all Available Commitments of all Lenders under this
Agreement and the Loan Agreements.       “Transfer” means any withdrawal,
payment or transfer from one Project Account to another or to a Person in
accordance with the Project Accounts Agreement.       “Transfer Certificate”
means a certificate substantially in the form set out in Schedule 4 (Form of
Transfer Certificate) or any other form agreed among the Global Agent (acting on
the instructions of the Lenders), the Company and, as applicable in relation to
each Loan Agreement, the DEG “A” Lenders, the DEG “B” Lenders, the DEG “C”
Lenders or the Proparco “A” Lenders as the case may be.       “Transfer Date”
means, in relation to a transfer of any Lender’s rights or obligations under a
Facility, the later of:

  (a)   the proposed Transfer Date specified in the Transfer Certificate; and  
  (b)   the date on which the Global Agent executes the Transfer Certificate.

    “True-Up Amount” has the meaning given to that term in Clause 5.5 (True-Up
Disbursements).

42



--------------------------------------------------------------------------------



 



    “True-Up Disbursement” means a Disbursement made pursuant to Clause 5.5
(True-Up Disbursements).       “UNFCCC” means the United Nations Framework
Convention on Climate Change.       “Unpaid Sum” means any sum due and payable
but unpaid by the Company under the Finance Documents.       “US$” or “US
Dollars” means the lawful currency of the United States of America from time to
time.       “VAT” means value-added tax as provided for in the Kenyan Added Tax
Statute, and any other tax of a similar nature whether of the Republic of Kenya
or elsewhere.       “Well Drilling Reserve Account” has the meaning given to
such term in the Project Accounts Agreement.       “Working Capital” means, on
any date, the Company’s Current Assets less its Current Liabilities.   1.2  
Construction

  (a)   Any reference in this Agreement to:

  (i)   a document being in “agreed form” means that document in the form
initialed by the Global Agent (acting on the instructions of the Lenders) and
the Company prior to the date of the first Drawdown Request issued hereunder;  
  (ii)   “assets” includes present and future properties, revenues and rights of
every description;     (iii)   “disposal” shall be construed as any sale,
transfer, conveyance, assignment, grant, lease, licence, declaration of trust or
other disposal whether voluntary or involuntary and “dispose” and “disposal”
shall be construed accordingly;     (iv)   the “equivalent” on any date in one
currency (the “first currency”) of an amount denominated in another currency
(the “second currency”) is a reference to the amount of the first currency which
could be purchased with the amount of the second currency at the average of the
spot rates of exchange quoted by the Reference Banks to the Global Agent at or
about 11.00 a.m. Frankfurt time on such date for the purchase of the first
currency with the second currency;

43



--------------------------------------------------------------------------------



 



  (v)   a “Principal Document” or any other agreement, document or instrument is
a reference to that Principal Document or other agreement, document or
instrument as amended, varied, novated, replaced or supplemented from time to
time in accordance with the terms of the Finance Documents or as may otherwise
have been amended prior to the date of this Agreement;     (vi)   “including”
shall be construed as including, without limitation;     (vii)   a “law” shall
be construed as any law (including common or customary law), statute,
constitution, decree, judgment, treaty, regulation, directive, bye-law, order or
any other legislative measure of any government, supranational, local
government, statutory or regulatory body or court;     (viii)   a “regulation”
includes any regulation, rule, official directive, request or guideline (in
respect of Increased Costs, whether or not having the force of law but otherwise
being of a type which any Person to which it applies is required (or chooses) to
comply) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organization;  
  (ix)   the “winding-up”, “dissolution” or “administration” of a company or
corporation shall be construed so as to include any equivalent or analogous
proceedings under the law of the jurisdiction in which such company or
corporation is incorporated or any jurisdiction in which such company or
corporation carries on business including the seeking of liquidation,
winding-up, reorganisation, dissolution, administration, arrangement,
adjustment, protection or relief of debtors;     (x)   a Party or other Person
includes its successors in title, permitted assigns and permitted transferees;  
  (xi)   a provision of law is a reference to that provision as amended or
re-enacted from time to time; and     (xii)   a Project Account includes any
sub-accounts into which such Project Account may be divided in accordance with
any Finance Document and any accounts (and sub-accounts) opened by any successor
Account Bank, in each case as each such Project Account may be renewed,
redesignated or renumbered from time to time.

  (b)   Clause and Schedule headings are for ease of reference only.

44



--------------------------------------------------------------------------------



 



  (c)   Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.  
  (d)   A Default other than an Event of Default will be deemed to be
“continuing” if it has not been remedied (or a course of remedial action (if
any) agreed with the Global Agent (acting on the instructions of the Lenders) is
being undertaken as agreed) or waived and an Event of Default will be deemed to
be “continuing” if it has not been waived.     (e)   In the case of any conflict
between the terms of this Agreement and the terms of any other Finance Document,
the terms of this Agreement shall prevail.

1.3   Financial Calculations

  (a)   All financial calculations to be made under, or for the purposes of,
this Agreement and any other Finance Document shall be determined in accordance
with the Accounting Principles and, except as otherwise required to conform to
any provision of this Agreement, shall be calculated from the then most recently
issued quarterly financial statements which the Company is obligated to furnish
to the Global Agent under Clause 16.1(a) (Quarterly Information).     (b)  
Where quarterly financial statements are used for the purpose of making certain
financial calculations and those statements are with respect to the last quarter
of a Financial Year then those calculations may instead be made from the audited
financial statements for the relevant Financial Year delivered to the Global
Agent in accordance with Clause 16.1(b) (Annual Information).     (c)   If any
Material Adverse Effect has occurred with respect to the Company’s financial
condition after the end of the period covered by the financial statements used
to make the relevant financial calculations, including those contained in
Financial Tests, that Material Adverse Effect shall, to the extent reasonably
practicable, also be taken into account in calculating the relevant figures.

45



--------------------------------------------------------------------------------



 



1.4   Third Party Rights       Unless the contrary intention appears:

  (a)   Unless expressly provided to the contrary in a Finance Document, a
person who is not a party to a Finance Document may not enforce any of its terms
under the Contracts (Rights of Third Parties) Act 1999 and no consent of any
third party is required for any amendment (including any release or compromise
of any liability) or termination of any Finance Document; and     (b)   a
reference to a Party will not include that Party if it has ceased to be a Party
under this Agreement.

2   FACILITIES   2.1   General       12.698% of the proposed financing will be
provided by EIB acting on behalf of the European Community from the investment
facility resources made available by the European Community under the
Partnership Agreement.   2.2   Finance Parties’ Rights and Obligations

  (a)   The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.     (b)   The rights of each Finance
Party under or in connection with the Finance Documents are separate and
independent rights and any debt arising under the Finance Documents to a Finance
Party from the Company shall be a separate and independent debt.

3   PURPOSE   3.1   Purpose       Subject to the terms and conditions of each
Loan Agreement and this Agreement, the Company shall apply all amounts borrowed
by it under any Facility as follows:

  (a)   towards payment of any Project Costs; and     (b)   towards the
repayment or refinancing of Project Costs, in accordance with Clause 5.5
(True-up Disbursements).

46



--------------------------------------------------------------------------------



 



3.2   Monitoring       No Finance Party is bound to monitor or verify the
application of any amount borrowed pursuant to any Finance Document.   4  
CONDITIONS   4.1   Conditions of First Disbursement

  (a)   The Company may not deliver the first Drawdown Request unless each of
the Lenders and Participants has notified the Global Agent that:

  (i)   all of the documents listed in Part 1 of Schedule 2 (Conditions of the
First Disbursement) have been delivered to the Global Agent in form and
substance satisfactory to the Lenders and Participants; and     (ii)   all other
conditions of Disbursement in Part 1 of Schedule 2 (Conditions of the First
Disbursement) have been fulfilled to the satisfaction of the Lenders and
Participants, (in consultation with any of the Lenders’ External Advisors, as
the case may be) or such conditions have been waived pursuant to Clause 4.4
(Waiver of Conditions of Disbursement).

  (b)   Each Lender and Participant shall give each such notification referred
to in Clause 4.1(a)(i) (Conditions of First Disbursement) and Clause 4.1(a)(ii)
(Conditions of First Disbursement) above to the Global Agent as soon as
reasonably practicable after its determination of satisfaction or its issuance
of a waiver pursuant to Clause 4.1(a)(i) (Conditions of First Disbursement) or
Clause 4.1(a)(ii) (Conditions of First Disbursement) above (as the case may be),
and the Global Agent shall promptly thereafter notify the Company and each other
Lender of such notification.

4.2   Conditions of Each Disbursement

  (a)   The obligation of each Lender to make or participate in each
Disbursement under any Facility is subject to the further conditions precedent
that, on the date of the relevant Drawdown Request and on the proposed
Disbursement Date, the conditions listed in Part 2 of Schedule 2 (Conditions of
All Disbursements) have been:

  (i)   satisfied in form and substance satisfactory to each Lender and each
Participant (as notified to the Global Agent by each Lender and each
Participant), in consultation with any of the Lenders’ External Advisors, as the
case may be; or

47



--------------------------------------------------------------------------------



 



  (ii)   waived pursuant to Clause 4.4 (Waiver of Conditions of Disbursement).

  (b)   Each Lender and Participant shall give each such notification referred
to in Clause 4.2(a) (Conditions of Each Disbursement) above to the Global Agent
as soon as reasonably practicable after its determination of satisfaction or its
issuance of a waiver pursuant to Clause 4.2(a)(ii) (Conditions of Each
Disbursement) above, and the Global Agent shall promptly thereafter notify the
Company and each other Lender of such notification.

4.3   Conditions of Second Disbursement

  (a)   In addition to the conditions set out in Clause 4.2 (Conditions of Each
Disbursement), the Company may not deliver the second Drawdown Request unless
the Global Agent shall have received in form and substance satisfactory to the
Lenders and the Participants:

  (i)   financial statements and other information for the Company for its
Financial Year ended 31 December 2008 in accordance with Clauses 16.1(b) (Annual
Information) and 16.2 (Requirements as to Financial Statements); and     (ii)  
a Project Costs Report in respect of Project Costs incurred in the period up to
Financial Close countersigned by the Lenders’ Engineer in the form set out
therein, in relation to Project Costs.

  (b)   Each Lender and Participant shall notify the Global Agent as soon as
reasonably practicable of its determination of satisfaction under Clause 4.3(a)
(Conditions of Second Disbursement).

4.4   Waiver of Conditions of Disbursement

  (a)   Any waiver of any condition of Disbursement under Clause 4.1 (Conditions
of First Disbursement), Clause 4.2 (Conditions of Each Disbursement) or Clause
4.3 (Conditions of Second Disbursement) shall only be binding on the Company and
all of the Lenders if approved in writing by all of the Lenders and the
Participants.     (b)   If any condition of Disbursement set out in Schedule 2
(Conditions of Disbursement) is requested to be waived in respect of any
Drawdown Request, the Global Agent shall, promptly upon receiving such a
request, inform each of the Lenders of such a request and each Lender and each
Participant shall, promptly following the receipt of such notice, notify the
Global Agent in writing whether or not it consents to the waiver of such
condition of Disbursement.

48



--------------------------------------------------------------------------------



 



  (c)   The Global Agent shall promptly inform each Lender and the Company of
any waiver agreed to by any Lender or Participant under this Clause 4.4 (Waiver
of Conditions of Disbursement).

4.5   Suspension or Cancellation by Lenders

  (a)   The Global Agent (acting on the instructions of the Lenders) may, by
notice to the Company, with a copy to each Lender, suspend or cancel the right
of the Company to request Disbursements from all Lenders (including pending
Disbursements from all Lenders) or suspend or cancel the whole or any part
(provided such partial suspension or cancellation is made pro rata to the
Available Commitment under each of the Facilities) of the undisbursed portion of
all Loans requested by the Company to be made under the Loan Agreements:

  (i)   in connection with Financial Close, if the Global Agent has not received
a valid Drawdown Request in respect of which all conditions of Disbursement have
been satisfied by the end of the Availability Period (or such other later date
as the Global Agent (acting on the instructions of the Lenders) agrees);    
(ii)   if at any time any Event of Default has occurred and is continuing or if
the Event of Default specified in Clause 26.1(h) (Expropriation) is, in the
reasonable opinion of the Global Agent (acting on the instructions of the
Lenders), imminent; or     (iii)   if a Material Adverse Effect has occurred,

      provided that

  (A)   the undisbursed portion of any Facility may not be cancelled upon less
than five (5) days’ prior notice to the Company in respect of the occurrences
under paragraph (a)(ii) or upon less than ninety (90) days’ notice in respect of
the occurrences under paragraph (a)(iii) above, unless in the opinion of the
Global Agent (acting on the instructions of the Lenders), the Finance Parties’
rights or interests under the applicable Loan Agreement would be jeopardized or
prejudiced by such delay; and     (B)   the right of the Company to request a
Disbursement may be suspended immediately upon the occurrence of the events
listed in paragraph (a)(i) to (iii) (inclusive) above.

  (b)   Upon the giving of any such notice, the right of the Company to request
any further Disbursement or receive the undisbursed portion of any Loan
requested to be made shall be suspended or cancelled, as the case may be. The
exercise by the Global Agent (acting on the instructions of all

49



--------------------------------------------------------------------------------



 



      Lenders) of its right of suspension shall not preclude the Global Agent
(acting on the instructions of all Lenders) from exercising its right of
cancellation, either for the same or any other reason specified in this Clause
4.5 (Suspension or Cancellation by Lenders), and any suspension under this
Clause 4.5 (Suspension or Cancellation by Lenders) shall not limit any other
provision of this Agreement.     (c)   Upon any cancellation of the right to
request Disbursements or the undisbursed portion of all Loans (or part thereof),
the Company shall pay to the relevant Lender or the Lenders all fees and other
amounts accrued (whether or not then due and payable) under this Agreement and
the other Finance Documents (for the avoidance of doubt, other than principal
and interest outstanding on any disbursed Loan which is not then otherwise due
and payable) up to the date of that cancellation and the Available Commitments
of the Lenders under the relevant Loan Agreement shall be cancelled accordingly.
    (d)   Any undisbursed portion of a Loan that is cancelled under this Clause
4.5 (Suspension or Cancellation by Lenders) may not be reborrowed.     (e)   In
the case of partial cancellation of a Loan pursuant to paragraph (a) above,
interest on the amount of the Loan which remains outstanding shall be payable as
provided in the relevant Loan Agreement.     (f)   Any undisbursed amount under
any Facility shall, for the avoidance of doubt, be cancelled if not disbursed by
the last day of the Availability Period.

4.6   Participation Agreement       Notwithstanding any other provision of this
Agreement, no DEG B Lender and no DEG C Lender are obliged to make any
Disbursement under the DEG “B” Facility or DEG “C” Facility respectively, except
to the extent that the DEG B Lenders and DEG C Lenders shall have received from
the Participants, in immediately available funds, funds for that Disbursement in
accordance with the Participation Agreements.   5   DISBURSEMENT   5.1  
Delivery of a Drawdown Request       Subject to Clause 4 (Conditions), the
Company may utilise the Facilities by delivery to the Global Agent of a duly
completed and executed Drawdown Request (and any related documentation required
under the terms of this Agreement or the relevant Loan Agreement) by no later
than 11:00 a.m. (Frankfurt time) no later than fifteen (15) Business Days prior
to the proposed Disbursement Date for the Loans.

50



--------------------------------------------------------------------------------



 



5.2   Completion of a Drawdown Request

  (a)   Each Drawdown Request is irrevocable and will not be regarded as having
been duly delivered, completed and executed unless:

  (i)   the proposed Disbursement Date under each such Drawdown Request is the
same day for each Facility and is a Business Day within the Availability Period
relating to each such Facility, provided that if such day is not a Business Day,
the relevant Disbursement Date shall be the next Business Day within the
Availability Period;     (ii)   in respect of the first Drawdown Request only,
the proposed total aggregate amount of all Disbursements requested under the
Drawdown Request is no more than ninety million US Dollars (US$90,000,000);    
(iii)   the amount of the Disbursement under each of the Facilities requested in
a Drawdown Request shall be pro rata to the Available Commitment under each of
the other Facilities.

  (b)   Only one Loan per Facility may be requested in each Drawdown Request
(and in the case of the DEG Loans, consisting of a DEG “A” Loan, a DEG “B” Loan
and a DEG “C” Loan, as applicable).

5.3   Making of Loans       If the conditions set out in Clause 4 (Conditions)
have been met, each Lender shall make its Loan or, as applicable, its
participation therein, available on the proposed Disbursement Date in accordance
with the relevant Loan Agreement and pro rata to the Available Commitment under
each of the other Facilities; provided that, for the avoidance of doubt, in the
event that the Global Agent (acting on the instructions of the Lenders) issues a
notice of suspension or cancellation with respect to any Disbursement or any
Loan under Clause 4.5 (Suspension or Cancellation by Lenders) then each Lender
shall not be required to make any Disbursement in respect of which a Drawdown
Request has been issued.   5.4   Delay of Loan       No Finance Party shall be
responsible for any delay in the making of any Loan as a result of the request
of the Global Agent (acting on the instructions of the Lenders) or any Lender’s
request for any information and/or clarification it requires in confirming that
the Company has satisfied any condition for the making of a Disbursement set out
in Clause 4 (Conditions) in respect of any Drawdown Request.

51



--------------------------------------------------------------------------------



 



5.5   True-up Disbursement

  (a)   Subject to the terms of this Clause 5.5 (True-up Disbursement), in
respect of any Drawdown Request, the Company may apply the proceeds of the
requested Loans to repay or refinance that amount of Project Costs incurred
prior to the Project Completion Date (the “True Up Amount”) and evidenced by a
Project Costs Report (“Evidenced Project Costs”) either by way of:

  (i)   payment to the Shareholder as a Distribution of an amount no greater
than the True-up Amount; and/or     (ii)   a refund or repayment to the
Shareholder in cash of an amount no greater than the True-up Amount in respect
of Evidenced Project Costs incurred by the Shareholder,

  (b)   The Company may only submit a Drawdown Request in respect of a
Distribution, refund or repayment under paragraph (a) above provided that:

  (i)   the relevant conditions in Clause 4 (Conditions) are satisfied in
accordance with Clause 4 (Conditions); and     (ii)   it prepares and delivers
an Interim Financial Test in accordance with Clause 19.4 (Interim Financial
Tests) and using the Assumptions projected forward as necessary which
demonstrates that on the proposed Disbursement Date after paying the True Up
Amount by way of a Distribution, refund or repayment, the Debt to Equity Ratio
will not exceed 3.0:1 and the Equity to Total Assets Ratio will not be less than
0.25;

  (c)   The Financial Test delivered pursuant to Clause 5.5(b) (True-up
Disbursement) above shall be subject to review by the Global Agent (acting on
the instructions of the Lenders) in accordance with the provisions of Clauses
19.6 (Changes Required by Lenders) and 19.7 (Revised Financial Test) and, if the
Global Agent (acting on the instructions of the Lenders) requires any change to
be made to such updated Financial Test, the Company shall not request that any
Transfer to the Equity Distribution Account is made unless and until such matter
has been finally resolved in accordance with Clauses 19.6 (Changes Required by
Lenders) and 19.7 (Revised Financial Test).     (d)   Following the final
determination of the Financial Test pursuant to Clause 5.5(c) (True-up
Disbursement) above (provided such Financial Test demonstrates satisfaction with
the ratios referred in Clause 5.5(b)(ii) (True-up Disbursement), the Company may
request a Transfer to the Equity Distribution Account of the Transfer Amount (or
such smaller

52



--------------------------------------------------------------------------------



 



      amount as is evidenced by the Financial Test) to be made on the
Distribution Date only if the Company on the proposed Distribution Date,
certifies to the Global Agent in writing that no Default has occurred and is
continuing or will occur as a result of the proposed Transfer.

6   REPAYMENT   6.1   Repayment of Loans       The Company shall repay the Loans
in accordance with the repayment schedule set out in Schedule 11 (Repayment
Schedule) on each Repayment Date, the first principal payment of which shall be
due on the First Repayment Date, with a final installment of the remaining
balance under each Loan to be paid no later than the Final Repayment Date.   6.2
  Reborrowing       The Company may not reborrow any part of any Facility which
is repaid or prepaid.   6.3   Other Debt Service Obligations       Debt other
than the Loans shall be paid at the times, in the manner and on the terms
provided in the respective agreement governing such other Debt subject to
compliance with the terms of this Agreement and the other Finance Documents.   7
  VOLUNTARY PREPAYMENT AND CANCELLATION   7.1   Voluntary Cancellation

  (a)   The Company may, prior to the end of the Availability Period, if it
gives the Global Agent not less than 42 days’ prior notice (or such shorter
period as the Global Agent (acting on the instructions of the Lenders) may
agree), cancel the whole or any part of the Available Facility under each of the
Loan Agreements.     (b)   Except for any cancellation made under Clause 7.3
(Right of Repayment and Cancellation in Relation to a Single Lender) or Clause
8.1 (Mandatory Prepayment due to Illegality) any cancellation under this Clause
7.1 shall reduce the relevant Available Commitments of each of the Lenders under
the Facilities pro rata.     (c)   Any cancellation made pursuant to this Clause
7.1 (Voluntary Cancellation) shall be subject to a cancellation fee equal to 1%
of the amount cancelled payable on the next occurring Interest Payment Date
unless such cancellation is in respect of that part of the Available Facility
which exceeds the aggregate amount of Project Costs which are financed

53



--------------------------------------------------------------------------------



 



    or refinanced in accordance with Clause 3.1 (Purpose) and Clause 5.5
(True-up Disbursements) and which represent the total cost of the Project
included up to Project Completion Date.

7.2   Voluntary Prepayment

  (a)   Subject to Clause 7.4 (Restrictions), the Company may, if it gives the
Global Agent not less than thirty (30) days’ prior notice (or such shorter
period as the Global Agent (acting on the instructions of the Lenders) may
agree), prepay on an Interest Payment Date the whole or any part of the Loans;
provided that if the prepayment constitutes only part of the Loans, such
prepayment shall be in a minimum amount of ten million US Dollars
(US$10,000,000) in the aggregate for all of the Loans.     (b)   Except for any
prepayment made under Clause 7.3 (Right of Repayment and Cancellation in
relation to a single Lender) and Clause 8.1 (Mandatory Prepayment due to
Illegality) any prepayment under this Clause 7.2 shall be applied against each
of the Loans pro rata to the respective principal amounts outstanding and shall
satisfy the obligations of the Company under Clause 6.1 (Repayment of Loans) in
respect of each Loan on a pro rata basis.

7.3   Right of Repayment and Cancellation in Relation to a Single Lender

  (a)   If:

  (i)   any sum payable to a Lender is required to be increased under Clause
11.1 (Gross-up); or     (ii)   the Company is required to make a Tax Payment or
Tax Deduction; or     (iii)   any Lender claims indemnification from the Company
under Clause 12.1 (Increased Costs) or Clause 11.2 (Tax Indemnity),

      the Company may, whilst the circumstance giving rise to the requirement
for indemnification continues, give the Global Agent thirty (30) days’ notice
of:

  (A)   its intention to procure the repayment of, as applicable:

  (I)   that Lender’s Loans; or     (II)   that Lender’s participation in the
relevant Loans; or     (III)   that portion of the Loans (or a participant’s
share in the Loans) to which the Tax Payment, Tax Deduction or claim for
indemnification relates; and

54



--------------------------------------------------------------------------------



 



  (B)   cancellation of, as applicable:

  (I)   if the repayment is pursuant to Clause 7.3(a)(A)(I) (Right of Repayment
and Cancellation in Relation to a Single Lender) above, the relevant Commitment
of the Lender; or     (II)   if the repayment is pursuant to Clause
7.3(a)(A)(II) or 7.3(a)(A)(III) (Right of Repayment and Cancellation in Relation
to a Single Lender) above, that proportion of the Commitment which is equal to
the proportion which the repaid amount bears to the Lender’s total outstanding
Loans (or a participant’s share in the Loans) immediately before the date of
repayment.

  (b)   On receipt of a notice referred to in paragraph (a) above:

  (i)   if the repayment is pursuant to Clause 7.3(a)(A)(I) (Right of Repayment
and Cancellation in Relation to a Single Lender) above, the relevant Commitment
of the Lender shall be immediately reduced to zero; or     (ii)   if the
repayment is pursuant to Clauses 7.3(a)(A)(II) or 7.3(a)(A)(III) (Right of
Repayment and Cancellation in Relation to a Single Lender) above, that
proportion of the Lender’s Commitment which is equal to the proportion which the
repaid amount bears to that Lender’s total outstanding Loans immediately before
the date of repayment shall be cancelled and such proportion shall be
immediately reduced to zero.

  (c)   On the Interest Payment Date which follows the Interest Period in which
the Company has given notice under Clause 7.3(a) (Right of Repayment and
Cancellation in Relation to a Single Lender) above, the Company shall repay as
applicable:

  (i)   that Lender’s Loans; or     (ii)   that Lender’s participation in the
relevant Loans; or     (iii)   that portion of the Loans (or a participant’s
share in the Loans) to which the Tax Payment, Tax Deduction or claim for
indemnification relates.

  (d)   Subject to paragraph (e) below, any prepayment under this Clause 7.3
(Right of Repayment and Cancellation in Relation to a Single Lender) will be
subject to the payment of Break Costs (if any) and Fixed Rate Break Costs (if
any) but otherwise without premium or penalty.

55



--------------------------------------------------------------------------------



 



  (e)   If any Tax Payment or Tax Deduction referred to in Clause 7.3(a)(i) or
7.3(a)(iii) (Right of Repayment and Cancellation in Relation to a Single Lender)
is made or required to be made in relation to payments made or due to the
Original Participants (or either of them), the prepayment and cancellation
referred to in Clause 7.3(a) (Right of Repayment and Cancellation in Relation to
a Single Lender) will not be required to satisfy the conditions set out in
Clauses 7.1 (Voluntary Cancellation) and 7.2 (Voluntary Prepayment) but shall be
subject to the payment of the Prepayment Premium, Break Costs (if any) and Fixed
Rate Break Costs (if any).

7.4   Restrictions

  (a)   Any notice of cancellation or prepayment given by the Company under this
Clause 7 (Voluntary Prepayment and Cancellation) shall be irrevocable, shall be
made no later than thirty (30) days before an Interest Payment Date and, unless
a contrary indication appears in this Agreement, shall specify the amount of
that cancellation or prepayment.     (b)   Subject to Clause 7.3 (Right of
Prepayment and Cancellation in Relation to a Single Lender), any prepayment made
under this Clause 7 (Voluntary Prepayment and Cancellation) shall be made
together with accrued interest on the amount prepaid and any applicable Break
Costs, any applicable Fixed Rate Break Costs, any Prepayment Premium and any
other amounts which may be due to the relevant Lender under the relevant Finance
Documents.     (c)   The Company may not reborrow any part of any Facility which
is prepaid and may not reinstate any amount of any Facility cancelled pursuant
to this Clause 7 (Voluntary Prepayment and Cancellation).     (d)   The Company
shall not repay or prepay all or any part of the Loans or cancel all or any part
of the Commitments except at the times and in the manner expressly provided for
in this Agreement and the relevant Loan Agreement.

8   MANDATORY PREPAYMENTS   8.1   Mandatory Prepayment due to Illegality      
If it becomes unlawful in any jurisdiction for a Lender (or any participant in
that Lender’s Facility) to perform any of its obligations under any Facility or
to fund any Loan, or as applicable, its share or participation in any Loan:

  (a)   the relevant Lender shall promptly notify the Global Agent and the
Company upon becoming aware of that event;

56



--------------------------------------------------------------------------------



 



  (b)   upon the relevant Lender notifying the Company of such event, in
accordance with paragraph (a) above, the Commitment of that Lender (or the
participant’s participation) will be immediately cancelled; and     (c)   the
Company shall repay or prepay the share of that Lender (or the relevant
participant’s) share or participation in the Loans, together with any accrued
interest, fees, costs, expenses and Taxes thereon and any Break Costs and Fixed
Rate Break Costs occurring in accordance with Clause 9.2 (Break Costs), as soon
as practicable following the Lender notifying the Company of such event in
accordance with paragraph (a) above, and in any event on the Interest Payment
Date following the current Interest Period or, if earlier, the date specified by
the Lender in the notice delivered to the Global Agent (being no earlier than
the last day of any applicable grace period permitted by law).

8.2   Mandatory Prepayment of Insurance Proceeds and Compensation Proceeds

  (a)   The Company shall procure, subject to paragraphs (b) and (c) below, that
(1) any Insurance Proceeds (other than the proceeds of any delay in start-up,
business interruption or liability insurance) or (2) any Compensation Proceeds
received by the Company in respect of the Project are applied in repayment of
the Loans in accordance with Clause 8.5 (Application of Prepayments), save that
in each case:

  (i)   if any such Insurance Proceeds relating to any event or series of events
resulting in a physical loss or damage to any part of the Project are not more
than two million US Dollars (US$2,000,000) (or its equivalent in any other
currency) in aggregate in any year, the Company may apply those Insurance
Proceeds to the reinstatement, repair or restoration of the relevant asset or
making good the relevant loss.     (ii)   if such Insurance Proceeds relating to
any event or series of events resulting in a physical loss or damage to or
expropriation of any part of the Project are more than two million US Dollars
(US$2,000,000) but less than ten million US Dollars (US$10,000,000) (or its
equivalent in any other currency) in aggregate in any year, the Company may
apply those Insurance Proceeds to repairing or making good the loss, or the
reinstatement, repair or replacement of any part or asset of the Project
provided that

  (A)   the Company promptly submits to the Global Agent its proposals for the
reinstatement, repair or restoration of the asset or making good the loss,
together with the time periods within which such proposals are to be
implemented; and

57



--------------------------------------------------------------------------------



 



  (B)   no Default has occurred and is continuing; and     (C)   the Lenders’
Engineer is satisfied with the technical and financial viability of the repair
or rebuilding of the affected assets;

  (iii)   any such Compensation Proceeds shall be paid on the date of receipt
into the Offshore Compensation Account pursuant to the Project Accounts
Agreement and the Loans shall be prepaid in an amount equal to the Compensation
Proceeds so received unless the Company has demonstrated to the satisfaction of
the Lenders within a period of 45 days from that date that:

  (A)   such Compensation Proceeds are to be used for the replacement of the
expropriated asset; and     (B)   no Material Adverse Effect or Event of Default
(other than the Event of Default in respect of which the Compensation Proceeds
were paid) results from the expropriation and/or the replacement of such asset.

  (b)   In the event that the Company receives Insurance Proceeds which are paid
to meet a third party claim under any third party liability, employer’s
liability or automobile liability insurance in respect of the Project, such
Insurance Proceeds may be applied by the Company in meeting such claim.     (c)
  If any Insurance Proceeds or Compensation Proceeds are permitted to be applied
in the reinstatement, repair or replacement of any of the Project’s assets or
making good a loss in accordance with paragraph (a) above, then the Company
shall procure that such proceeds are so applied as promptly as possible.     (d)
  If any such Insurance Proceeds or Compensation Proceeds are not applied in
such repair, replacement or reinstatement in accordance with the proposals and
time periods proposed under paragraph (a) above or in accordance with paragraph
(c) above, unless otherwise approved by the Global Agent, and in consultation
with the Lenders’ Engineer, such Insurance Proceeds or Compensation Proceeds
shall be applied on the earlier of the next Interest Payment Date or Repayment
Date in repayment of the Loans in accordance with Clause 8.5 (Application of
Prepayments).     (e)   If the Company receives Insurance Proceeds or
Compensation Proceeds which are to be applied in mandatory prepayment of the
Facilities in accordance with this Clause 8.2 (Mandatory Prepayment of Insurance
Proceeds and Compensation Proceeds) on any day other than an Interest Payment
Date or Repayment Date, the Company shall procure that, when such proceeds are
received by the Company, they are credited as promptly

58



--------------------------------------------------------------------------------



 



      as possible to the Offshore Insurance Proceeds Account (if Insurance
Proceeds) or the Offshore Compensation Account (if Compensation Proceeds),
pending their application in accordance with Clause 8.5 (Application of
Prepayments).

8.3   Mandatory Prepayment of Non-Delay Liquidated Damages       The Company
shall ensure that any Non-Delay Liquidated Damages received by the Company are
paid upon receipt into the Offshore Compensation Account and are applied in
repayment of the Loans, in accordance with Clause 8.5 (Application of
Prepayments).   8.4   Mandatory Prepayment of Termination Payment       The
Company shall procure that any Termination Payment received by the Company is
paid upon receipt into the Offshore Compensation Account and is applied in
repayment of the Loans in accordance with Clause 8.5 (Application of
Prepayments).   8.5   Application of Prepayments       Subject to Clause 8.1
(Mandatory Prepayment due to Illegality) and Clause 7.3 (Right of Repayment and
Cancellation in Relation to a Single Lender), any other amounts to be applied in
mandatory prepayment of the Facilities pursuant to Clause 8 (Mandatory
Prepayments) shall be applied on the next Interest Payment Date or Repayment
Date against each of the Loans pro rata and in the case of any Fixed Rate Loans,
in inverse order of maturity based on the respective principal amounts
outstanding thereunder in accordance with the Finance Documents, shall be
subject to the payment of Break Costs (if any) and Fixed Rate Break Costs (if
any) but shall not be subject to the payment of the Prepayment Premium. Any
amount so prepaid may not be redrawn.   9   INTEREST AND BREAK COSTS   9.1  
Interest       The Company shall pay interest and any other amounts due under
each Facility in accordance with the terms of the relevant Loan Agreement.   9.2
  Break Costs

  (a)   The Company shall, as soon as practicable following a notice under
Clause 8.1(a) (Mandatory Prepayment due to Illegality) or, if earlier, the date
specified by the relevant Finance Party (in accordance with Clause 8.1(a)
(Mandatory Prepayment due to Illegality) or otherwise in accordance with the
Finance Documents and in any event on the Interest

59



--------------------------------------------------------------------------------



 



      Payment Date following the current Interest Period, pay to that Finance
Party:

  (i)   its Break Costs attributable to all or any part of a Loan or Unpaid Sum
being paid or prepaid otherwise than on the relevant Interest Payment Date; and
    (ii)   in respect of a Fixed Rate Loan, its Fixed Rate Break Costs.

  (b)   Each Finance Party shall, as soon as reasonably practicable but in any
event not later than ten (10) days after a demand by the Global Agent or the
Company, provide a certificate confirming the amount of its Break Costs or Fixed
Rate Break Costs as the case may be.

9.3   Default Interest

  (a)   If the Company fails to pay any amount payable by it under a Finance
Document (other than any Hedging Contract) on its due date, interest shall
accrue on the Unpaid Sum from the due date up to the date of actual payment
(both before and after judgment) at a rate which, subject to paragraph
(b) below, is two per cent (2%) per annum higher than the rate which would have
been payable if the Unpaid Sum had, during the period of non-payment,
constituted a Loan for successive Interest Periods. Any interest accruing under
this Clause 9.3 (Default Interest) shall be immediately payable by the Company
on demand by the Global Agent.     (b)   If any Unpaid Sum consists of all or
part of a Loan which became due on a day which was not the last day of an
Interest Period relating to that Loan:

  (i)   the first Interest Period for that Unpaid Sum shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and     (ii)   the rate of interest applying to the Unpaid Sum during that
first Interest Period shall be two per cent. (2%) per annum higher than the rate
which would have applied if the Unpaid Sum had not become due.

  (c)   Default interest (if unpaid) arising on an Unpaid Sum will be compounded
with the overdue amount at the end of each Interest Period applicable to that
Undue Sum but will remain immediately due and payable.

9.4   Fixed Rate Loans

  (a)   Subject to Clause 9.4(d) (Fixed Rate Loans), the Company and the Global
Agent (acting on the instructions of the Lenders) may on one occasion only agree
to convert the interest rate agreed in respect of all Loans pursuant to Clause
9.1 (Interest) to a fixed interest rate (the “Fixed

60



--------------------------------------------------------------------------------



 



      Interest Rate”) provided that such conversion is in respect of all Loans
under each Facility. The Company and the Global Agent may exercise such right by
no later than one (1) month prior to the end of an Interest Period, and not
earlier than the last Disbursement Date whereby the Facilities are drawn down in
full, and such conversion shall take effect on the next occurring Interest
Payment Date.     (b)   The Company shall pay the Fixed Interest Rate as
determined in accordance with Clause 9.5 (Fixed Rate Basis) for each Interest
Period following the conversion to the Fixed Interest Rate in accordance with
Clause 9.4(a) (Fixed Rate Loans).     (c)   The Company shall on the date of the
conversion pursuant to Clause 9.4(a) (Fixed Rate Loans) pay to the Global Agent
for the account of each Lender a fee computed at a rate of 0.25% of the amount
of that Lender’s Loans which have been converted into Fixed Rate Loans.     (d)
  If the Company and the DEG B Lenders are unable to agree to convert the
interest rate in respect of the DEG B Loans to a Fixed Interest Rate, the
conversion to the Fixed Interest Rate in accordance with Clause 9.4(a) (Fixed
Rate Loans) shall take effect in respect of all Loans other than the DEG B
Loans.

9.5   Fixed Rate Basis       The rate of interest on the participation of each
Lender in a Fixed Rate Loan for each interest period commencing after the date
of fixing in accordance with Clause 9.4 (Fixed Rate Loans) above, and continuing
for a period up to the Final Repayment Date, shall be the rate determined by the
Global Agent (instructed by the Lenders) to be the aggregate of:

  (a)   the Margin;     (b)   the applicable Fixed Interest Rate; and     (c)  
the Mandatory Cost, if any, applicable to the Lender’s participation in the
Fixed Rate Loan.

9.6   Absence of quotations       Subject to Clause 9.7 (Market disruption), if
LIBOR is to be determined by reference to the Reference Banks but a Reference
Bank does not supply a quotation by 11:00 am London time on the Quotation Day,
the applicable LIBOR shall be determined on the basis of the quotations for
obtaining funding of the remaining Reference Banks.

61



--------------------------------------------------------------------------------



 



9.7   Market disruption

  (a)   If a Market Disruption Event occurs in relation to a Loan for any
Interest Period, then the rate of interest on a Lender’s share of that Loan for
the Interest Period shall be the percentage rate per annum which is the sum of:

  (i)   the Margin;     (ii)   the rate notified to the Global Agent by that
Lender as soon as practicable and in any event before interest is due to be paid
in respect of that Interest Period, to be that which expresses as a percentage
rate per annum the cost to the Lender of funding its participation in that Loan
from whatever source it may reasonably select; and     (iii)   the Mandatory
Cost, if any, applicable to the Lender’s participation in the Loan.

9.8   Alternative basis of interest or funding

  (a)   If a Market Disruption Event occurs and the Global Agent (acting on the
instructions of the Lenders) or the Company so requires, the Global Agent
(acting on the instructions of the Lenders) and the Company shall enter into
negotiations (for a period of not more than thirty (30) days) with a view to
agreeing on a substitute basis for determining the rate of interest.     (b)  
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of the Global Agent and the Company, be binding on all Parties.

10   FEES   10.1   Global Agency Fee       The Company shall pay to the Global
Agent (for its own account) a fee in the amount and at the times agreed in the
Fee Letter entered or to be entered into between the Company and the Global
Agent.   10.2   Front-end Fees       The Company shall pay to the Global Agent
(for the account of each of the Lenders) a front-end fee in the amount and at
the times agreed in the relevant Loan Agreement between the Company and the
relevant Lender.

62



--------------------------------------------------------------------------------



 



10.3   Commitment Fees       The Company shall pay to the Global Agent (for the
account of each of the Lenders), the commitment fees due from the Company under
each of the Facilities in accordance with the relevant Loan Agreement.   10.4  
Security Agents’ Fees       The Company shall pay to each of the Offshore
Security Agent and the Onshore Security Agent a fee in the amount and at the
times agreed in the Fee Letters entered or to be entered into between the
Company and the Offshore Security Agent and the Onshore Security Agent
respectively.   10.5   Account Banks’ Fees       The Company shall pay to the
Offshore Account Bank a fee in the amount and at the times agreed in the Fee
Letters entered or to be entered into between the Company and the Offshore
Account Bank.   10.6   Monitoring Fees       The Company shall pay to the Global
Agent for the account of the DEG A Lender, the DEG B Lender, the DEG C Lender
and the Proparco A Lender a fee equal to US$10,000 per annum in arrears for each
such Lender payable on the second Interest Payment Date in each year.   11  
TAXES   11.1   Gross-up

  (a)   All payments by the Company under the Finance Documents shall be made
free and clear of and without any Tax Deduction, except to the extent that a Tax
Deduction is required by law.     (b)   The Company shall promptly upon becoming
aware that it must make a Tax Deduction (or that there is a change in the rate
or the basis of any Tax Deduction) notify the Global Agent accordingly.
Similarly, a Lender shall promptly notify the Global Agent on becoming so aware
in respect of a payment payable to that Lender. If the Global Agent receives
such notification from a Lender it shall promptly notify the Company and the
other Lenders.     (c)   If any Tax Deduction is required by law to be made by
the Company or the Global Agent the Company shall pay such additional amounts as
may be necessary to ensure that the relevant Lender receives a net amount equal
to the full amount which it would have received had payment no Tax Deduction
been required.

63



--------------------------------------------------------------------------------



 



  (d)   If the Company is required to make a Tax Deduction, it must make the
minimum Tax Deduction allowed by law and must make any payment required in
connection with that Tax Deduction within the time allowed by law.     (e)  
Within thirty (30) days of making either a Tax Deduction or a Tax Payment
required in connection with a Tax Deduction, the Company must deliver to the
Global Agent for the relevant Finance Party evidence satisfactory to that
Finance Party (acting reasonably) that the Tax Deduction has been made or (as
applicable) the appropriate payment has been paid to the relevant taxing
authority.

11.2   Tax indemnity

  (a)   Except as provided below, the Company must indemnify a Finance Party
against any Liability which that Finance Party determines will be or has been
suffered (directly or indirectly) by that Finance Party for or on account of Tax
in relation to a payment received or receivable or any payment deemed to be
received or recoverable under a Finance Document provided that the Finance Party
provides documentary evidence of the same to the extent such evidence is
reasonably available.     (b)   Paragraph (a) above does not apply with respect
to any Tax assessed on a Finance Party under the laws of the jurisdiction in
which:

  (i)   that Finance Party is incorporated or, if different, the jurisdiction
(or jurisdictions) in which that Finance Party is treated as resident for tax
purposes; or     (ii)   that Finance Party’s Facility Office is located in
respect of amounts received or receivable in that jurisdiction,

      if that Tax is imposed on or calculated by reference to the net income
received or receivable by that Finance Party. However, any payment deemed to be
received or receivable, including any amount treated as income but not actually
received by the Finance Party, such as a Tax Deduction, will not be treated as
net income received or receivable for this purpose.     (c)   Paragraph
(a) above does not apply to the extent a Liability:

  (i)   is compensated for by an increased payment under Clause 11.1 (Gross-up);
or     (ii)   is otherwise compensated for under another clause to this
Agreement.

64



--------------------------------------------------------------------------------



 



  (d)   A Finance Party making, or intending to make, a claim under paragraph
(a) above must promptly notify the Company of the event which will give, or has
given, rise to the claim.     (e)   A Finance Party must, on receiving a payment
from the Company under this Clause 11.2 (Tax Indemnity) notify the Global Agent.

11.3   Tax Credit       If the Company makes a Tax Payment and the relevant
Finance Party determines that:

  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and     (b)   it has
obtained, used and retained that Tax Credit,     (c)   the Finance Party must
pay an amount to the Company which that Finance Party determines will leave it
(after that payment) in the same after-Tax position as it would have been in if
the Tax Payment had not been required to be made by the Company.

11.4   Stamp taxes       The Company must pay and indemnify each Finance Party
within ten (10) days of demand against any Liability that Finance Party incurs
in relation to all stamp duty, stamp duty land tax, registration or other
similar Tax payable in connection with the entry into, performance or
enforcement of any Finance Document, except for any such Tax payable in
connection with the entry into of a Transfer Certificate.   11.5   Value added
taxes

  (a)   All amounts set out, or expressed to be payable under a Finance Document
by any Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (c) below, if
VAT is chargeable on any supply made by any Finance Party to any Party under a
Finance Document, that Party must pay to the Finance Party (in addition to and
at the same time as paying the consideration) an amount equal to the amount of
the VAT (and such Finance Party must promptly provide an appropriate VAT invoice
to that Party).     (b)   If VAT is chargeable by reference to any supply made
by any Finance Party (the “Supplier”) to any other Finance Party (the
“Recipient”) under a Finance Document, and any Party (the “Relevant Party”) is
required by the terms of any Finance Document to pay an amount equal to the

65



--------------------------------------------------------------------------------



 



      consideration for that supply to the Supplier (rather than being required
to reimburse the Recipient in respect of that consideration), the relevant Party
must also pay to the Supplier (in addition to and at the same time as paying
that amount) an amount equal to the amount of VAT. The Recipient must promptly
pay to the Relevant Party an amount equal to any credit or repayment from the
relevant tax authority which it reasonably determines relates to the VAT
chargeable on that supply.     (c)   Where a Finance Document requires any Party
to reimburse a Finance Party for any costs or expenses, that Party must also at
the same time pay and indemnify the Finance Party against all VAT incurred by
the Finance Party in respect of those costs or expenses but only to the extent
that the relevant Finance Party (acting reasonably) determines that neither it
nor any member of any group of which it is a member for VAT purposes is entitled
to credit or repayment from the relevant tax authority in respect of the VAT.

12   INCREASED COSTS   12.1   Increased Costs

  (a)   Subject to Clause 12.3 (Exceptions) the Company shall, within ten
(10) days of a demand by the Global Agent (acting on the instructions of the
Lenders), pay for the account of a Finance Party the amount of any Increased
Costs incurred by that Finance Party or any Affiliate of such Finance Party as a
result of:

  (i)   the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation; or     (ii)  
compliance with any law or regulation made after the date of this Agreement.

  (b)   In this Agreement, “Increased Costs” means:

  (i)   a reduction in the rate of return from the relevant Facility or on a
Finance Party’s (or its Affiliate’s) overall capital;     (ii)   an additional
or increased cost; or     (iii)   a reduction of any amount due and payable
under any Finance Document,

      which is incurred or suffered by a Finance Party or its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

66



--------------------------------------------------------------------------------



 



12.2   Increased Cost Claims

  (a)   A Finance Party intending to make a claim pursuant to Clause 12
(Increased Costs) shall notify the Company and the Global Agent of the event
giving rise to the claim, setting out in reasonable detail the basis for such
claims. Upon receipt of such notification, the Global Agent shall notify all of
the Lenders of such claim.     (b)   Each Finance Party shall, as soon as
practicable but in any event within no more than ten (10) days after a demand by
the Global Agent or the Company, provide a certificate confirming the amount of
its Increased Costs, together with all the supporting information as the Company
or the Global Agent may reasonably require.

12.3   Exceptions       Clause 12.1 (Increased Costs) does not apply to the
extent any Increased Cost is:

  (a)   compensated for by a Tax Payment;     (b)   attributable to a Tax
Deduction required by law to be made by the Company;     (c)   attributable to
the breach of any law by the relevant Finance Party;     (d)   compensated for
by the payment of a Mandatory Cost; or     (e)   attributable to the willful
breach by the relevant Finance Party or its affiliates of any law or regulation.

13   OTHER INDEMNITIES   13.1   Currency Indemnity

  (a)   If any sum due from the Company under the Finance Documents (a “Sum”),
or any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

  (i)   making or filing a claim or proof against the Company; or     (ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

      the Company shall as an independent obligation, within ten (10) days of
demand by the Global Agent or any Finance Party, indemnify each

67



--------------------------------------------------------------------------------



 



      Finance Party to whom that Sum is due against any Liability arising out of
or as a result of the conversion including any discrepancy between:

  (A)   the rate of exchange used to convert that Sum from the First Currency
into the Second Currency; and     (B)   the rate or rates of exchange available
to that Person at the time of its receipt of that Sum.

  (b)   The Company waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

13.2   Other Indemnities

  (a)   The Company shall, within ten (10) days of the first demand of the
Global Agent or any Finance Party, indemnify each Finance Party against any
documented and evidenced Liability incurred by that Finance Party as a direct
result of:

  (i)   the occurrence of any Default and any costs incurred by any of the
Finance Parties in investigating or attending any meetings to consider any
Default;     (ii)   a failure by the Company to pay any amount due under a
Finance Document on its due date, or any amounts payable to the Global Agent, a
Security Agent or an Account Bank, by any Finance Party on the Company’s behalf
where the Company has failed to pay such premiums, fees or other amounts;    
(iii)   funding, or making arrangements to fund, a Loan or, as applicable, its
participation therein requested by a Company in a Drawdown Request but not made
by reason of the operation of any one or more of the provisions of the Finance
Documents (other than by reason of default or negligence by that Finance Party
alone);     (iv)   a Loan (or part of a Loan) not being prepaid in accordance
with a notice of prepayment given by the Company; or     (v)   any environmental
and social claim in respect of the Company or the Project.

  (b)   The Company must indemnify the Global Agent against any documented and
evidenced Liability incurred by the Global Agent as a result of:

  (i)   investigating any event which the Global Agent reasonably believes to be
a Default; or

68



--------------------------------------------------------------------------------



 



  (ii)   acting or relying on any notice which the Global Agent reasonably
believes to be genuine, correct and appropriately authorised.

13.3   Additional Indemnities in Favour of Global Agent and the Security Agents

  (a)   The Company shall (promptly upon the written demand of such Person) pay
to the Global Agent or either of the Security Agents, an amount equal to the
Liability which has or will be suffered for or on account of any Tax payable by
that Person in connection with the Finance Documents.     (b)   Where any
payments are due under any of the Finance Documents to the Global Agent or
either of the Security Agents, the Company shall make all such payments without
any Tax Deduction, unless such Tax Deduction is required by law and if such a
Tax Deduction is required by law to be made by the Company:

  (i)   the Company shall promptly upon becoming aware that it is required to
make such a Tax Deduction, notify the relevant Person accordingly;     (ii)  
the amount due from the Company shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required;     (iii)   the Company shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law; and
    (iv)   within thirty (30) days of making such a Tax Deduction, the Company
shall deliver to the Person entitled to the payment evidence reasonably
satisfactory to that Person that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

14   MITIGATION BY THE FINANCE PARTIES   14.1   Mitigation

  (a)   Each Finance Party shall, in consultation with the Company, take
reasonable steps to mitigate any circumstances which arise and which result or
would result in:

  (i)   any Tax Payment or Increased Cost being payable to that Finance Party;

69



--------------------------------------------------------------------------------



 



  (ii)   any amount becoming payable under or pursuant to, or cancelled pursuant
to Clause 8.1 (Mandatory prepayment due to Illegality); or     (iii)   that
Finance Party incurring any costs of complying with the minimum reserve
requirements of the European Central Bank,

      including transferring its rights and obligations under the Finance
Documents to an Affiliate or changing its Facility Office.     (b)   Paragraph
(a) above does not in any way limit the obligations of the Company under the
Finance Documents.

14.2   Limitation of Liability

  (a)   The Company shall indemnify each Finance Party for all costs and
expenses incurred by that Finance Party as a result of steps taken by it under
this Clause 14 (Mitigation by the Finance Parties).     (b)   A Finance Party is
not obliged to take any steps under this Clause 14 (Mitigation by the Finance
Parties) if, in the opinion of that Finance Party (acting reasonably), to do so
might be prejudicial to it.

15   COSTS AND EXPENSES   15.1   Transaction Expenses       The Company shall,
promptly following receipt of an invoice for such amount, along with reasonable
details as to the nature and calculations of such amount, pay to any Finance
Party the amount of all costs, fees and expenses (including, without limitation,
out-of-pocket expenses (including any incurred by any participant) and all fees
and expenses of the Lenders’ External Advisers (subject to any fee arrangements
pursuant to the respective terms of engagement)) reasonably incurred by any of
them in connection with the negotiation, preparation, printing, and execution
of:

  (a)   this Agreement and any other documents referred to in this Agreement;
and     (b)   any other Finance Documents executed prior to, on or after the
date of this Agreement.

15.2   Amendment Costs       If the Company requests any amendment or waiver of
any of the terms of any Finance Document, or any consent thereunder, the Company
shall, promptly, following receipt of an invoice for such amount from the Global
Agent or any Finance Party, along with reasonable details as to the nature and
calculations of

70



--------------------------------------------------------------------------------



 



    such amount, reimburse each Finance Party for the amount of all costs and
expenses (including, without limitation, out-of-pocket expenses and all fees and
expenses of the Lenders’ External Advisers (subject to any fee arrangements
pursuant to the respective terms of engagement)) reasonably incurred by any
Finance Party in responding to, evaluating, negotiating or complying with that
request or requirement.   15.3   Enforcement Costs       The Company shall on
first demand, following receipt of an invoice for such amount, along with
reasonable details as to the nature and calculations of such amount, pay to each
Finance Party the amount of all costs and expenses (including, without
limitation, out-of-pocket expenses and all fees and expenses of the Lenders’
External Advisers) incurred by that Finance Party in connection with the
enforcement of, or the preservation of any rights under, any Finance Document.  
15.4   Advisors       The Company shall promptly, following receipt of an
invoice for such amount, along with reasonable details as to the nature and
calculations of such amount, and subject, in each case, to any specific fee
arrangement agreed by the Global Agent (acting on the instructions of the
Lenders) with the Company in respect thereof, pay to such Person the amount of
all costs, fees and expenses owed to each of the Lenders’ External Advisers and
to the extent that any Finance Party has paid any such costs, fees or expenses,
promptly on demand following receipt of an invoice for such amount, along with
reasonable details as to the nature and calculations of such amount, reimburse
such Finance Party for the same.   16   FINANCIAL REPORTS   16.1   Financial
Information       The Company shall:

  (a)   Quarterly Information: as soon as available, but in any event within
forty five (45) days after the end of each quarter of each Financial Year,
deliver to the Global Agent:

  (i)   a copy of the complete unaudited financial statements for such quarter
for the Company substantially in the form set out in Schedule 19 (Form of
Financial Statements);     (ii)   a statement of all transactions (other than
transactions specifically contemplated under the Principal Documents) between
the Company and any Affiliate, and a certification by the chief

71



--------------------------------------------------------------------------------



 



      financial officer of the Company that those transactions were on no worse
terms as could be achieved on an arm’s-length basis;     (iii)   a report on any
internal or external factors materially affecting or which might materially
affect the Company’s business and operations or its financial condition; and    
(iv)   in respect of the second and fourth quarters in each Financial Year only,
a Compliance Certificate certifying the ratios at the latest Calculation Date
and stating the amount in the Debt Service Reserve Account and the Well Drilling
Reserve Account.

  (b)   Annual Information: as soon as available, but in any event within one
hundred and twenty (120) days after the end of each Financial Year deliver to
the Global Agent a copy of its complete and audited financial statements
together with the Auditors’ audit report on them (and a copy of any management
letter to the extent delivered by the Auditors and/or other communication from
the Auditors) for that Financial Year:

  (i)   commenting, with respect to that Financial Year, on, among other things,
the adequacy of the Company’s financial control procedures, accounting systems
and management information system; and     (ii)   a report from the Auditors
certifying that, on the basis of its audit of such financial statements, the
Company was in compliance with the covenants contained in Clauses 24.1(r)
(Ratios) as of the end of that Financial Year or, as the case may be, detailing
any non-compliance.

16.2   Requirements as to Financial Statements       The Company shall ensure
that:

  (a)   each set of financial statements delivered pursuant to Clause 16.1(a)
(Financial Information) shall be:

  (i)   substantially in the form set out in Schedule 19 (Form of Financial
Statements);     (ii)   prepared in accordance with the Accounting Principles
consistently applied subject to customary year end adjustments and absence of
footnotes; and     (iii)   certified by an Authorised Representative of the
Company as giving a true and fair view of its financial condition as at the end
of the period to which those financial statements relate and of the results of
its operations during such period;

72



--------------------------------------------------------------------------------



 



  (b)   each set of financial statements delivered pursuant to Clause 16.1(b)
(Financial Information), provides separately for the Kenyan branch of the
Company and has been audited by the Auditors or another internationally
recognised firm of independent auditors acceptable to the Global Agent (acting
on the instructions of the Lenders); and     (c)   each set of financial
statements or information and other information delivered pursuant to paragraphs
(a) or (b) of Clause 16.1 (Financial Information) is prepared in the English
language or is accompanied by an English translation certified by an Authorised
Representative of the Person making or delivering the same as being a true and
accurate translation thereof.

16.3   Change to Accounting Policies

  (a)   If at any time (and whether or not as a result of any change in law or
accounting practice) the Company changes or proposes to change (which change is
not manifestly immaterial) the accounting policies upon which its financial
statements are prepared, then:

  (i)   the Company shall, as soon as reasonably practicable, notify the Global
Agent of such change or proposed change;     (ii)   the Company and the Global
Agent (acting on the instructions of all the Lenders) shall enter into
negotiations in good faith with a view to agreeing:

  (A)   whether or not such change or proposed change to such accounting
policies could reasonably be expected to result in any material alteration in
the commercial effect of any of the terms of the Finance Documents; and     (B)
  if so, any amendments to the Finance Documents which may be necessary in order
to ensure that such change or proposed change to the accounting policies does
not result in any material alteration in the commercial effect of such terms,

      and, if any such amendments are agreed and approved by the Company and the
Global Agent (acting on the instructions of all the Lenders), they shall take
effect and be binding upon each of the parties hereto in accordance with their
terms; and     (iii)   unless and until the Company and the Global Agent (acting
on the instructions of all the Lenders) reach agreement in accordance with
paragraph (b) above, the Company shall use all reasonable endeavours to ensure
that all financial statements delivered pursuant to Clause 16.1 (Financial
Information) shall contain a

73



--------------------------------------------------------------------------------



 



      description of such change and the adjustments which would be required to
be made to such financial statements so that such financial statements reflect
the accounting policies before such change or proposed change was made.

  (b)   A change from GAAP to IFRS is hereby agreed by the Finance Parties
provided that the Company shall in the Financial Year in which such change
occurs provide financial statements pursuant to Clause 16.1 (Financial
Information) which contain a description of such change and the adjustments
which would be required to be made to such financial statements so that such
financial statements reflect the accounting policies before such change or
proposed change was made.

17   REPORTING REQUIREMENTS   17.1   Reporting Requirements       The Company
shall:

  (a)   Operating Report:

  (i)   during the Defects Liability Period no later than thirty (30) days after
the end of each quarter, deliver an Operating Report to the Global Agent with a
copy to the Lenders’ Engineer (in respect of which the Lenders’ Engineer will
provide his comments to the Global Agent) ; and     (ii)   following the Defects
Liability Period, no later than thirty (30) days after the end of each Interest
Payment Date deliver an Operating Report to the Global Agent.

  (b)   Annual Environmental and Social Monitoring Report: on an annual basis,
but in no event later than thirty (30) days after the end of each Financial
Year, deliver to the Global Agent an Annual Environmental and Social Monitoring
Report confirming compliance with the Environmental and Social Requirements or,
as the case may be, detailing any non-compliance and setting out the action
being taken to ensure compliance.     (c)   Accidents: as soon as possible, but
no later than five (5) days after becoming aware of its occurrence, notify the
Global Agent of any incident or accident which has occurred in connection with
any aspect of the Project and which has or may reasonably be expected to have an
adverse effect on the environment, health or safety, including explosions,
spills or workplace accidents which result in death, serious injury or major
pollution, specifying, in each case the nature of the incident or accident, to
the extent available or known at that time, the impacts on or off the Site
arising or likely to arise therefrom and the measures the Company is

74



--------------------------------------------------------------------------------



 



      taking or plans to take to address those impacts; and keep the Global
Agent informed of the on-going implementation of those measures.     (d)  
Shareholders’ Meetings: give notice to the Global Agent, concurrently with the
Company’s notification to the Shareholder(s), of any meeting of the Shareholders
(if any), such notice to include the agenda of the meeting; and, as soon as
available, deliver to the Global Agent a copy of:

  (i)   all notices, reports and other communications of the Company to the
Shareholder(s), whether any such communication has been made on an individual
basis or by way of publication in a newspaper or other communication medium; and
    (ii)   the minutes of all Shareholders meetings (if any).

  (e)   Material change: promptly notify the Global Agent of any proposed
material change by a Major Project Party in its obligations under any Principal
Document, in the nature or scope of the Project or the business or operations of
the Company.     (f)   Litigation or proceedings: promptly upon becoming aware
of any litigation or administrative proceedings commenced or threatened against
the Company before any Authority or arbitral body which has resulted in or may
reasonably be expected to result in a Material Adverse Effect, notify the Global
Agent of that event specifying the nature of that litigation or those
proceedings and the steps the Company is taking or proposes to take with respect
thereto.     (g)   Notification of Default: promptly, upon the occurrence of a
Default, notify:

  (i)   the Global Agent; and     (ii)   each of the Security Agents,

      in each case specifying the nature of that Default and any steps the
Company is taking to remedy it.

  (h)   Insurance Information: at the times required under Schedule 12
(Insurance Requirements), provide to the Global Agent copies of the insurance
certificates and other information referred to in Schedule 12 (Insurance
Requirements).     (i)   Project Information: promptly provide to the Global
Agent:

  (i)   details of any Force Majeure Event under any of the Project Documents or
Change in Law (as defined in the PPA) or any Political Event or any claim by any
party thereto alleging that a

75



--------------------------------------------------------------------------------



 



      Force Majeure Event or Change in Law thereunder has occurred (together
with detailed supporting statements as to the status of any Force Majeure Event
or Change in Law claims, including compensation payable or other relief
therefrom);     (ii)   copies of any material notices given to or received from,
and any other material communications with, any party to any of the Principal
Documents with respect to that document including the Planned Maintenance
Programme (as defined in the PPA); and     (iii)   any material deviation from
the conditions of applicable Authorisations.

  (j)   Other Information: promptly provide any other information as the Global
Agent (acting on the instructions of the Lenders, acting reasonably) from time
to time requests about the Company, its assets and the Project.     (k)   KYC:
if any change in any law or regulation, any change in the status of the Company,
or a proposed assignment or transfer by a Lender of any of its rights and
obligations under the Finance Documents to a party that is not a Lender prior to
such assignment or transfer, obliges any Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall as soon
as reasonably practical upon the request of any Lender supply such documentation
and other evidence (including that relating to the Shareholder or the Sponsor)
as is requested.     (l)   Amendments to the Environmental Impact Assessment and
Environmental and Social Management Plan: provide copies of any any amendment or
supplement to the Environmental Impact Assessment or any part of the
Environmental and Social Management Plan amended or supplemented in accordance
with Clause 25.1(x) (Amendments to the Environmental Impact Assessment and
Environmental and Social Management Plan).

17.2   Form of Reports       Each of the reports and reviews provided under
paragraphs (a) to (k) of Clause 17.1 (Reporting Requirements) shall be
substantially in the form of the relevant Schedule or, if not provided in a
Schedule, in a form satisfactory to the Global Agent (acting on the instructions
of the Lenders, acting reasonably).   17.3   Accuracy and Completeness       If
the Global Agent (acting on the instruction of the Lenders (acting reasonably)),
or a Lender or the Insurance Advisor (acting reasonably), as the case may be, is
of the opinion that a Project Report provided pursuant to Clause 17.1 (Reporting
Requirements) is not correct, complete, accurate and up-to-date, the Global
Agent

76



--------------------------------------------------------------------------------



 



    (acting on the instruction of the Lenders (acting reasonably)), a Lender or
the Insurance Advisor (acting reasonably), as the case may be, may request all
such further information as it reasonably requires to satisfy itself as to such
Project Report and shall also be entitled to re-submit such Project Report to
the Company for amendment in accordance with the instructions of the Global
Agent (acting on the instruction of the Lenders (acting reasonably)), a Lender
(acting reasonably) or the Insurance Advisor (acting reasonably), as the case
may be. If the Company does not agree with the analysis of the Global Agent
(acting on the instruction of the Lenders (acting reasonably)), a Lender or the
Insurance Advisor, as the case may be, the Company and the Global Agent (acting
on the instructions of the Lenders) shall discuss such amendments in good faith
for fourteen (14) days from the notification by the Global Agent (acting on the
instruction of the Lenders), a Lender or Insurance Advisor as the case may be,
after which period either the Company or the Global Agent (acting on the
instructions of the Lenders) may refer the same to the determination of the
Expert in accordance with the provisions of Clause 21 (Expert).   18   OPERATING
BUDGETS   18.1   Operating Budgets       The Company shall deliver to the Global
Agent no later than sixty (60) days before the beginning of each Financial Year,
its Operating Budget for the next Financial Year, which Operating Budget shall
include:

  (a)   details of major or extraordinary maintenance forecasted to be required
in the Financial Year;     (b)   a comparison of the proposed Operating Budget
against:

  (i)   in respect of the second Operating Budget only, the Initial Operating
Budget;     (ii)    the immediately preceding Financial Year (if any); and    
(iii)    the Base Case projections.

18.2   Increase in Operating Budget

  (a)   The Operating Budget for any Financial Year will become effective
automatically if the aggregate expense amount reflected in the Operating Budget
for any Financial Year does not exceed by more than ten percent (10%) the
budgeted aggregate Operating Cost reflected in the Base Case for such year, such
amount to be adjusted for the actual inflation rate to date; provided, however,
that the aggregate cumulative increase in the Operating Budget over the life of
the Project (excluding the projected

77



--------------------------------------------------------------------------------



 



      escalation in the Base Case as adjusted for actual inflation) shall not
exceed 110% of the Initial Operating Budget.     (b)   Any increase in the
Operating Budget in excess of the amount permitted pursuant to Clause 18.2(a)
(Increase in Operating Budget) shall be subject to the consent of the Global
Agent (acting on the instructions of the Lenders, acting reasonably and
following consultation with the Lenders’ Engineer if required) and any failure
to agree such Operating Budget within fourteen (14) days shall be submitted to
an Expert for determination in accordance with Clause 21 (Expert).

19   FINANCIAL CALCULATIONS   19.1   Economic and Financial Assumptions

  (a)   Unless the Company shall, no later than twenty-one (21) days prior to
each Calculation Date, deliver to the Global Agent for approval by the Lenders a
notice specifying any changes to the Economic and Financial Assumptions for each
Calculation Period to be used in any Financial Test to be prepared hereunder
with respect to such Calculation Date, the prevailing Economic and Financial
Assumptions shall continue to apply.     (b)   If any Economic and Financial
Assumptions are changed under paragraph (a), the Company shall update the
Financial Model to reflect such changes.

19.2   Technical Assumptions

  (a)   Unless the Company shall, no later than twenty-one (21) days prior to
each Calculation Date, deliver to the Global Agent for approval by the Global
Agent (acting on the instructions of the Lenders in consultation with the
Lenders’ Engineer) a notice specifying any changes to the Technical Assumptions
for each Calculation Period to be used in any Financial Test to be prepared
hereunder with respect to such Calculation Date, the prevailing Technical
Assumptions shall continue to apply.     (b)   If any Technical Assumptions are
changed under paragraph (a), the Company shall update the Financial Model to
reflect such changes.

19.3   Preparation of Financial Test       Each Financial Test shall be
delivered to the Global Agent no later than five (5) days after the Calculation
Date in respect of each Calculation Period and shall:

  (a)   be prepared by the Company using the Financial Model on the basis of:

  (i)   either:

78



--------------------------------------------------------------------------------



 



  (A)   the Economic and Financial Assumptions included in the Financial Model;
or     (B)   any new Economic and Financial Assumptions specified by the Company
pursuant to Clause 19.1 (Economic and Financial Assumptions) and agreed with the
Global Agent (acting on the instructions of the Lenders, acting reasonably)
relating to such Financial Test and applicable in respect of each Calculation
Period;

  (ii)   either:

  (A)   the Technical Assumptions included in the Financial Model; or     (B)  
any Technical Assumptions provided by the Company pursuant to Clause 19.2
(Technical Assumptions) and agreed with the Global Agent (acting on the
instructions of the Lenders in consultation with the Lenders’ Engineer, acting
reasonably) relating to such Financial Test; and

  (iii)   such other assumptions as may be agreed by the Global Agent (acting on
the instructions of the Lenders) and the Company from time to time;

  (b)   set out a summary or a projection, as applicable, for each relevant
Calculation Period, of:

  (i)   Project Revenues actually received during the relevant Calculation
Period or forecasted to be received during the following two Calculation
Periods;     (ii)   Operating Costs actually paid during the relevant
Calculation Period or forecasted to fall due during the following two
Calculation Periods;

  (c)   set out a projection of the amount of the Current Debt Service Amount
which will be outstanding at the end of each Calculation Period and the amount
of any credit balance in each of the Project Accounts at the commencement of
each Calculation Period;     (d)   set out a calculation of:

  (i)   the Debt Service Cover Ratios for the current Calculation Period and for
the Calculation Period immediately preceding the current Calculation Period; and

79



--------------------------------------------------------------------------------



 



  (ii)   the Projected Debt Service Cover Ratio for the following two
(2) Calculation Periods; and     (iii)   the Equity to Total Assets Ratio on the
Calculation Date; and     (iv)   the Debt to Equity Ratio on the Calculation
Date; and

  (e)   be accompanied by a Compliance Certificate.

19.4   Interim Financial Tests       At any time that a Drawdown Request is
submitted under Clause 5.5 (True-Up Disbursement) or if the Global Agent has
reason to believe that a Default has occurred and is continuing, the Global
Agent may request the Company to prepare a Financial Test (an “Interim Financial
Test”) on a date falling not less than twenty-one (21) days after the delivery
of such request to the Company, in the manner set out in Clause 19.5
(Calculation of Interim Financial Tests).   19.5   Calculation of Interim
Financial Tests

  (a)   Each Interim Financial Test shall be prepared by the Company using the
Financial Model on the basis of the Assumptions used for the calculation of the
most recent Financial Test, updated as may be necessary to reflect conditions
prevailing at the time of calculation as agreed by the Company and the Global
Agent (acting on the instructions of the Lenders (and if not agreed, as
determined by an Expert pursuant to Clause 21 (Expert) not less than seven
(7) days before the date on which the Company prepares the relevant Interim
Financial Test and for such purpose only,

  (i)   “Financial Test” shall be construed as the Interim Financial Test,    
(ii)   the Calculation Period for the current Interim Financial Test shall start
on the previous Calculation Date and end on the date on which the Interim
Financial Test is conducted; and (iii) the next Calculation Period shall
commence on the date on which the Interim Financial Test is conducted and end on
the next Calculation Date,

      the Company will provide Economic and Financial Assumptions in accordance
with Clause 19.1 (Economic and Financial Assumptions) and the Company will
provide Technical Assumptions in accordance with Clause 19.2 (Technical
Assumptions).     (b)   Each Interim Financial Test prepared in accordance with
paragraph (a) above shall set out the information referred to in paragraphs (b),
(c) and (d) of Clause 19.3 (Preparation of Financial Tests).



80



--------------------------------------------------------------------------------



 



19.6   Changes Required by Lenders       If in relation to the preparation of a
Financial Test, the Global Agent (acting on the instructions of the Lenders,
acting reasonably) disagrees with any calculation or any data used or rejects
the Company’s application of any Assumptions or any change is required by the
Global Agent (acting on the instructions of the Lenders acting reasonably and in
relation to any Technical Assumptions, after consultation with, and if so
notified by the Global Agent through, the Lenders’ Engineer), it shall promptly
so notify the Company and the Lenders’ Engineer together with reasonable details
as to the basis of its objection. If the Company agrees such changes within
seven (7) days of receipt thereof, the Company will prepare a revised proposed
Financial Test (which shall then become the Financial Test for the relevant
Calculation Period) and deliver a copy of the same to the Global Agent. The
Parties shall use reasonable endeavours to agree to such changes amicably, but
in the event such changes are not agreed within seven (7) days of receipt by the
Company of such a notice of objection, then such changes may be referred by the
Company or the Global Agent (acting on the instructions of the Lenders) to an
Expert in accordance with Clause 21 (Expert).   19.7   Revised Financial Test  
    In the event that any dispute is referred to an Expert, the Company shall
prepare a revised Financial Test for the relevant Calculation Period following
determination by the Expert incorporating the determination by the Expert and
such revised forecast shall become the Financial Test for the relevant
Calculation Period.   19.8   Prevailing Assumptions       In the event that any
dispute relating to the preparation of a Financial Test or the Assumptions
relating thereto is referred to an Expert, the Assumptions shall prevail until
the dispute is resolved in accordance with Clause 21 (Expert) and shall, if
required, be the basis for the relevant Financial Test.   19.9   Equity Cure

  (a)   If the Debt Service Cover Ratio and/or Projected Debt Service Ratio for
a Calculation Period required under Clause 24.1(r) (Ratios) (the “Relevant
Financial Covenants”) are not met, the Company may elect to treat any Cure
Amount received either during the relevant Calculation Period it is received by
it or on or prior to the date falling twenty-one (21) days after the date on
which the Financial Test is conducted, as included in Cashflow Available for
Debt Service or Projected Cashflow Available for Debt Service (as the case may
be) (without double counting) for the purposes of calculating the Relevant
Financial Covenants. If, after including the Cure Amount and its application in
the calculations, the requirements of the Relevant Financial Covenants are met,
there shall be deemed to have been

81



--------------------------------------------------------------------------------



 



      no breach of the Relevant Financial Covenants and any resulting Default
shall be deemed remedied and waived for that relevant Calculation Period.    
(b)   Any Cure Amount where elected under Clause 19.9(a) (Equity Cure) shall be
paid by the Shareholder or Sponsor as Shareholder Debt into the Offshore Revenue
Account, treated as, and included in, Cashflow Available for Debt Service or
Projected Cashflow Available for Debt Service (as the case may be) for each
relevant Calculation Period.     (c)   The Company may not exercise the right to
cure under Clause 19.9(a) (Equity Cure) on more than 2 occasions in any period
of 6 consecutive Calculation Periods.     (d)   Unless otherwise provided
pursuant to this Agreement, prior to electing to treat a Cure Amount as Cashflow
Available for Debt Service or Projected Cashflow Available for Debt Service (as
the case may be), the Company shall deliver to the Global Agent a certificate
signed by an Authorised Representative of the Company) setting out the reasons
for the breach of any Relevant Financial Covenant and the nature of the remedial
action being taken, confirming that on the basis of the Company’s current
financial projections (taking into account the Cure Amount) the Relevant
Financial Covenants will be complied with and including a revised Financial Test
demonstrating such compliance.

20   FINANCIAL MODEL   20.1   Amendments to the Financial Model

  (a)   Except as required under Clause 19.1 (Economic and Financial
Assumptions) or 19.2 (Technical Assumptions), the Company shall not make any
changes to the Financial Model except with the consent of the Global Agent
(acting on the instructions of the Lenders) or where the Company is obligated to
re-test the Financial Model on each Calculation Date. The Global Agent (acting
on the instructions of the Lenders, acting reasonably) may make proposals with
regard to amendments to the Financial Model which it believes in good faith are
required for the purpose of:

  (i)   correcting any manifest error in the form or structure of the Financial
Model; or     (ii)   taking into account further Assumptions which it reasonably
considers should be incorporated into the Financial Model so that the accuracy
of any Financial Test may be improved or maintained.

82



--------------------------------------------------------------------------------



 



  (b)   Following any changes under Clause 20.1(a) (Amendments to the Financing
Model) to the Financial Model, the Global Agent may (on the instructions of the
Global Agent) request an audit of the Financial Model by the Financial Model
Auditor.

20.2   Resolution of Disputes       If the Global Agent (acting on the
instructions of the Lenders, acting reasonably) and the Company are unable to
agree on the required changes to the Financial Model within fourteen (14) days
from the date on which such changes were proposed, then either the Company or
the Global Agent (acting on the instructions of the Lenders) may thereafter
refer the same to determination by the Expert in accordance with the provisions
of Clause 21 (Expert).   20.3   Custody of the Financial Model       Each of the
Global Agent and the Company will hold a copy of the Financial Model and
undertake to ensure that any amendments to the Financial Model agreed pursuant
to Clause 20.1 (Amendments to the Financial Model) are reflected in the
Financial Model in their custody as soon as reasonably practicable.   20.4  
Conflict       Unless the Company and the Global Agent (acting on the
instructions of the Lenders) otherwise agree, where the manner of preparing any
Financial Test or determining any calculation to be included therein under the
Financial Model differs from the provisions of this Agreement, this Agreement
will prevail.   21   EXPERT   21.1   Appointment of Expert       Where any
provision of this Agreement provides for the resolution of a dispute by the
Expert, the Expert means:

  (a)   in respect of Technical Assumptions, Stone & Webster Management
Consultants, Inc and /or GeothermEx as applicable;     (b)   in respect of
Assumptions relating to Tax, PriceWaterhouseCoopers, Kenya; and     (c)   in
respect of the Financial Model, Ernst & Young, London,

  or, in each other case, means a Person having appropriate expertise with
respect to, but no interest in the outcome of, the matter referred to him and
who shall be nominated by the Global Agent (acting on the instructions of the
Lenders) and the Company or, if the Global Agent (acting on the instructions of
the Lenders) and

83



--------------------------------------------------------------------------------



 



    the Company fail to agree within seven (7) days, the Expert shall be
nominated and appointed by the Appointing Body.   21.2   Conflicting Interest  
    Any Person appointed as an Expert under Clause 21.1 (Appointment of Expert)
shall, prior to the date of such appointment, have provided in writing to the
Company and the Global Agent the following:

  (a)   a confirmation (such confirmation to be in form and substance
satisfactory to the Global Agent (acting on the instructions of the Lenders))
and the Company that the Expert has not acted for any Party or an Affiliate
thereof during the prior three (3) years as an expert (unless each of the
Company and the Global Agent (acting on the instructions of the Lenders) waives
this requirement);     (b)   either:

  (i)   a confirmation (such confirmation to be in form and substance
satisfactory to the Global Agent (acting on the instructions of the Lenders))
that such Person has no conflict in acting as an Expert; or     (ii)  
disclosure of any interest or duty he has or may have which conflicts or may
conflict with his function under such appointment;

  (c)   a confirmation (such confirmation to be in form and substance
satisfactory to the Global Agent (acting on the instructions of the Lenders))
and the Company that such Person has no interest in the outcome of the matter
referred to the Expert and that the Expert will remain neutral and impartial at
all times when considering such referral; and     (d)   an undertaking to
disclose any interest or duty which may be subsequently incurred prior to the
date of its determination which may give rise to a conflict with its acting as
an Expert in such matter.

21.3   Expert’s Terms of Reference       The Expert shall be given terms of
reference by the Global Agent (acting on the instructions of the Lenders), the
Lenders’ Engineer and the Company stating the reason for which the relevant
referral is being made to him. The Company and the Global Agent (acting on the
instructions of the Lenders) may provide the Expert with whatever supporting
evidence they think appropriate and shall provide the Expert with such
supporting evidence as is requested by the Expert. All information and data
submitted by a Party (or its agents or representatives, including the Lenders’
Engineer) as confidential shall be treated as such by the Expert and the other
Parties involved in the dispute.

84



--------------------------------------------------------------------------------



 



21.4   Determination by Expert       The Expert shall not be bound to choose
either any proposal made by the Company or any made by the Global Agent but
shall be free to make his own reasonable determination of the point referred to
him.   21.5   Expert not Arbitrator       The Expert shall act as an expert in
determining the matter referred to him and not as an arbitrator and any law
relating to arbitration shall not apply to such Expert or its determination or
the procedure by which the Expert makes its determination.   21.6   Expert’s
Decision

  (a)   The Expert will be required to give his decision as soon as practicable
and, in any event, by the date which is twenty-one (21) days after the date of
receipt of his terms of reference referred to in Clause 21.3 (Expert’s Terms of
Reference).     (b)   The determination of the Expert shall be made in writing
setting out the reasons for such determination.     (c)   The Expert’s decision
shall be on the basis that (i) in the case of a Financial Test, the Assumptions
are reasonable taking into account the nature of the financing and the
obligations of the Company under the Principal Documents and (ii) in the case of
the Financial Model, that model incorporates data, projections and assumptions
which are reasonable taking into account the right and obligations of the
Company under the Principal Documents.     (d)   The Expert’s determination
shall (save in the case of manifest error, fraud or failure by the Expert to
disclose any relevant conflict of interest pursuant to Clause 21.2 (Conflicting
Interest)) be final and binding on all the Parties hereto and shall be used, as
relevant, in the Financial Model, Financial Test, Project Reports and Operating
Budgets.

21.7   Revised Financial Test/Operating Budget       Once the Expert has reached
a decision, the Company will if necessary prepare, as applicable, a revised
Financial Test, Project Report, Financial Model or Operating Budget (including
the Expert’s determination of any disputed Assumptions).   21.8   Costs      
The costs of any reference to the Expert and the costs incurred in giving effect
to any agreed revisions to, as the case may be, any Financial Test, the
Financial Model, Project Reports and Operating Budgets will be borne by the
Company.

85



--------------------------------------------------------------------------------



 



22   INSURANCES   22.1   Insurance Requirements       The Company shall obtain
and maintain, or cause to be obtained and maintained at all times until the
Final Termination Date, insurance and/or reinsurance in respect of the Project
that complies with the requirements of Schedule 12 (Insurance Requirements) and
otherwise complies with its obligations under Schedule 12 (Insurance
Requirements).   23   REPRESENTATIONS AND WARRANTIES   23.1   Representations
and Warranties       Except as otherwise disclosed by the Company in writing and
acknowledged by the Global Agent on or prior to the date hereof, the Company
represents and warrants to each of the Finance Parties on the date of this
Agreement that:

  (a)   Incorporation: the Company is a company limited by shares and duly
incorporated and validly existing under the laws of the Cayman Islands and duly
registered as a foreign company having a place of business in the Republic of
Kenya in accordance with Part X of the Kenyan Companies Act and has the
corporate power to own its assets, conduct its business as presently conducted
or proposed to be conducted and to enter into, and comply with its obligations
under, the Principal Documents to which it is a party or will, in the case of
any Principal Document to which it is a party not executed as at the date of
this Agreement, when that Principal Document is executed, have the corporate
power to enter into, and comply with its obligations under, that Principal
Document;     (b)   Binding Obligation: subject to the Legal Reservations, each
Principal Document to which the Company is a party has been, or will be, duly
authorised and executed by the Company and the obligations expressed to be
assumed by it thereunder constitutes, or will, when executed, constitute, a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganisation, moratorium, liquidation, winding-up or other similar
laws of general applicability affecting the enforcement of creditors’ rights
generally;     (c)   No Conflict: neither the making of any Principal Document
to which the Company is a party nor the compliance with its terms:

  (i)   will conflict with or result in a breach of any of the terms, conditions
or provisions of, or constitute a default or require any consent under, any
indenture, mortgage, agreement or other

86



--------------------------------------------------------------------------------



 



      instrument or arrangement to which the Company is a party or by which it
is bound; or     (ii)   will violate any of the terms or provisions of the
Company’s Charter Documents or laws applicable to the Company; or     (iii)  
will violate any Authorisation or other rule or regulation applicable to the
Company,

    other than to the extent that, in respect of paragraphs (i) and (iii) only,
no Material Adverse Effect results or would be reasonably likely to result;    
(d)   Authorisations:

  (i)   the Authorisations listed in Schedule 15 (Authorisations) represent all
the Authorisations needed by the Company to conduct its business, carry out the
Project and execute, and comply with its obligations under, this Agreement and
each of the other Principal Documents to which it is a party;     (ii)   all
Authorisations specified in Schedule 15 (Authorisations) have been obtained and
are in full force and effect other than any Authorisation not currently required
by law or under the Principal Documents;

  (e)   Assets and Intellectual Property: it has good title to, or freedom to
use in accordance with applicable law:

  (i)   the Site;     (ii)   all other assets (including, without limitation,
all material Intellectual Property) necessary from time to time to build and
operate (or will have such assets at any time before they are necessary to build
and operate) the Project in accordance with the Project Documents,

      free from any Lien other than Permitted Liens;     (f)   Charter
Documents: the Company’s Charter Documents have not been amended since the date
of those provided pursuant to Clause 4 (Conditions);     (g)   No Immunity:
neither the Company nor any of its property enjoys any right of immunity from
set-off, suit, execution attachment or other legal process with respect to its
assets or itself;     (h)   Governing Law and Judgments: subject to the Legal
Reservations, in any proceedings taken in its jurisdiction of incorporation in
relation to any

87



--------------------------------------------------------------------------------



 



      of the Principal Documents expressed to be governed by English law, the
choice of English law as the governing law of those Principal Documents and any
judgment obtained in England will be recognised and enforced;     (i)   No
Material Adverse Effect: to the best of the Company’s knowledge and belief,
after due enquiry, since the date of this Agreement no event or circumstance has
occurred which has resulted in a Material Adverse Effect which is continuing;  
  (j)   Other Obligations of Company: the Company has not undertaken or agreed
to undertake any substantial obligation other than its obligations under the
Principal Documents to which it is a party;     (k)   Financial Statements: the
most recent financial statements of the Company delivered to the Global Agent
pursuant to the provisions of this Agreement (if any) have been prepared in
accordance with the Accounting Principles, and give a true and fair view of the
financial condition of the Company as of the date as of which they were prepared
and the results of the Company’s operations during the period then ended;    
(l)   No Other Contracts: the Company is not a party to, or committed to enter
into, any contract other than the Principal Documents to which it is party or
other contracts permitted under Clause 25.1(q) (Contracts);     (m)   No Liens:
the Company has no outstanding Lien on any of its assets other than Permitted
Liens, and no contracts or arrangements, conditional or unconditional, exist for
the creation by the Company of any Lien, except for Permitted Liens;     (n)  
Taxes: all Tax returns and reports of the Company required by law to be filed
have been duly filed and all Taxes, obligations, fees and other governmental
charges upon the Company, or its properties, or its income or assets, which are
due and payable or to be withheld, have been paid or withheld, other than those
presently payable without penalty or interest or which are being contested in
good faith and in respect of which appropriate reserves have been made in
accordance with the Accounting Principles to the extent required;     (o)   No
Litigation: the Company is not engaged in nor, to the best of its knowledge
after due enquiry, threatened in writing by, any litigation, arbitration or
administrative proceedings which, if determined in a manner adverse to the
Company by a final non-appealable judgment or decision of a court, arbitral
tribunal or administrative or other body would result in or could reasonably be
expected to result in a Material Adverse Effect;     (p)   No Violation: to the
best of its knowledge and belief, the Company is not in violation of any
applicable law or regulation;

88



--------------------------------------------------------------------------------



 



  (q)   No Adverse Judgment: no judgment or order has been issued which has
resulted, or would result, in a Material Adverse Effect;     (r)   Environmental
and Social:

  (i)   to the best of its knowledge, after due enquiry, the baseline
assumptions contained in the Environmental Impact Assessment accurately reflects
the baseline environmental and social conditions at the Site and any surrounding
areas which the Environmental Impact Assessment may impact;     (ii)   to the
best of its knowledge, after due enquiry, the Environmental and Social
Management Plan contains all measures and actions to achieve ongoing compliance
with the Environmental and Social Requirements;     (iii)   to the best of its
knowledge, after due enquiry, the Company is in compliance with:

  (A)   all Environmental Laws;     (B)   the Environmental and Social
Management Plan; and     (C)   in all material respects with the remaining
Environmental and Social Requirements in accordance with Clause 24.1(h)
(Compliance with Environmental and Social Requirements);

  (iv)   the Company has not received nor is aware of any existing or threatened
complaint, order, directive, claim, citation or notice from any Authority or any
material written communication from any person with respect to its
non-compliance with any aspect of the Environmental and Social Requirements nor
is it aware of any facts, circumstances or occurrences that could reasonably be
expected to give rise to such claims or communications;     (v)   to the best of
its knowledge and belief, after due inquiry, there is not now, and has not since
the date of the Company’s occupation of the Site, any:

  (A)   toxic or hazardous waste or substances generated, used, treated,
released, stored, recycled or disposed of (other than as is required in order to
carry out a geothermal power project such as the Project in accordance with
Prudent Utility Practices);     (B)   evidence of soil or groundwater
contamination;

89



--------------------------------------------------------------------------------



 



  (C)   underground storage tanks;     (D)   asbestos;     (E)   polychlorinated
biphenyls; or     (F)   persistent organic pollutants listed under the Stockholm
Convention;

  (s)   Plant Performance: the Plant to the best of the Company’s knowledge and
belief after due enquiry, is capable of fulfilling the Technical Assumptions
contained in the Base Case provided that no representation or warranty is made
or given as to the quality, quantity, sufficiency or adequacy of the geothermal
resource, steam or otherwise, for any purpose whatsoever;     (t)   No Change in
Taxes: since the date of the report provided to the Global Agent by the Auditors
and Company’s Kenyan Counsel pursuant to Clause 4 (Conditions) and as described
in Part 1 of Schedule 2 (Conditions of the First Disbursement), there has been
no change in the Tax treatment of the Company, which has resulted in or may
reasonably be expected to result in any Material Adverse Effect;     (u)  
Ownership and Capitalisation: as at the date of this Agreement, the authorised
share capital of the Company is US$50,000 divided into 50,000 shares of par
value of US$1.00 each and one hundred per cent (100%) of the issued share
capital of the Company is legally and beneficially owned by the Shareholder;    
(v)   Formalities: under the laws of Kenya or the Cayman Islands it is not
required for any purpose that any Principal Document be filed, recorded, or
enrolled with any court or other authority in Kenya or the Cayman Islands
(subject to the completion of any registration procedures in relation to the
Security Documents within the permitted periods for registration (which have not
expired));     (w)   Pari Passu Ranking: the payment obligations of the Company
under the Finance Documents will rank at least pari passu with the claims of all
its other unsecured payment obligations except for obligations mandatorily
preferred by law applying to companies generally;     (x)   Stamp and Other
Duties: as at the date of this Agreement, except for:

  (i)   registration fees payable (in respect of the Kenyan Security Documents);
and     (ii)   stamp duty in respect of:

90



--------------------------------------------------------------------------------



 



  (A)   the Kenyan Debenture at a rate as of the date of this Agreement of 0.2%
of the principal amount secured;     (B)   each other Kenyan Security Document
with fixed duty, as of the date of this Agreement, of K.Sh 5;     (C)   each of
the other Principal Documents executed as a deed, with fixed duty as of the date
of this Agreement of K.Sh 200; and     (D)   each of the other Project Documents
and this Agreement with fixed duty as of the date of this Agreement of K.Sh 100,

      no stamp or registration duty or similar Tax or charge is payable in its
jurisdiction of incorporation or Kenya in respect of any Principal Document.    
(y)   No Deduction or Withholding: under the laws of Kenya or the Cayman Islands
as are in force at Financial Close it will not be required to make any deduction
or withholding, for or on account of Tax or otherwise, from any payment it may
make in relation to the Loans;     (z)   No Default: no Default has occurred and
is continuing or will result from the entry into, or the performance of any
transaction contemplated by, any Finance Document;     (aa)   Security: upon
execution of the Security Documents and proper registration thereof, the
Security will constitute valid, fully perfected first-priority security over the
assets, rights and revenues which are the subject of the Security as security
for the obligation(s) expressed to be thereby secured and ranking ahead of all
other claims other than Permitted Liens and other than obligations mandatorily
preferred by law applying to companies generally;     (bb)   Insurances: all
insurances and reinsurances which are required to be in place in accordance with
Schedule 12 (Insurance Requirements) or by the terms of any Principal Document
are in place and are in full force and effect;     (cc)   Project Documents:

  (i)   the Project Documents are each in full force and effect and there is no
default (howsoever described) or Political Event existing thereunder, except for
defaults which could not result in a Material Adverse Effect;

91



--------------------------------------------------------------------------------



 



  (ii)   the copies of the Project Documents provided to the Global Agent
pursuant to Clause 4 (Conditions) are accurate and complete copies of the
executed originals thereof; and     (iii)   there have been no changes or
amendments to the Project Documents other than those permitted pursuant to
Clause 25.1(t) (Project Documents);

  (dd)   Base Case and Financial Model: the Assumptions used in the preparation
of the Base Case and the Financial Model were made in good faith and were
reasonable at the time made;     (ee)   Information Memorandum: the Information
Memorandum relating to the Company and the Project was true and accurate in all
material respects and did not contain any information which is misleading in any
material respect nor did it omit any information the omission of which made the
information contained in it misleading in any material respect except that no
representation is made with respect to any projections and other forward-looking
statements contained in the Information Memorandum other than that they were
prepared in good faith and which the Company believes to be reasonable;     (ff)
  Corporate Structure: as at the date of this Agreement, the structure of all
shareholdings in the Shareholder and all Shareholdings in the Company is as set
out in the Corporate Structure Chart;     (gg)   Prohibited Acts: the Company
has not committed, and no person to its present knowledge has committed, any
Prohibited Act. For the purposes of this paragraph (hh), the knowledge of any
member of the board of directors of the Company shall be deemed the knowledge of
the Company;     (hh)   No illicit origin of funds:

  (i)   neither its shareholder capital nor any other funds for the financing of
the Project are of illicit origins with regard to the domestic law of the
Company’s nation state or French law and, in particular, this list being
non-exhaustive, is not related to drug trafficking, fraud related to the
financial interests of the European Union, corruption, bribery, organised crime,
criminal activities or terrorism; and     (ii)   the negotiation, signing and
execution of the Finance Documents have not and will not give rise to any
Extraordinary Commercial Costs.

  (ii)   Utilities: utilities services will be available for start-up of the
Plant;     (jj)   Use of Proceeds: the proceeds of each Disbursement have been
and shall be used in accordance with Clause 3.1 (Purpose);

92



--------------------------------------------------------------------------------



 



  (kk)   No Other Assets: the Company has no material assets in a jurisdiction
other than Kenya (other than the Offshore Project Accounts); and     (ll)   No
Omission: to the best of the Company’s knowledge and belief, having made due
enquiry, none of the representations and warranties in this Clause 23.1
(Representations and Warranties) omits any matter the omission of which makes
any of such representations and warranties misleading.

23.2   Lenders’ Reliance       The Company acknowledges that it makes the
representations and warranties in Clause 23.1 (Representations and Warranties)
with the intention of inducing each of the Finance Parties (and each participant
in any Facility) to enter into this Agreement and the other Finance Documents
and that each of the Finance Parties (and each participant in any Facility)
enters into this Agreement and the other Finance Documents on the basis of, and
in full reliance on, each of such representations and warranties.   23.3  
Repetition       Save in respect of matters notified in writing to and approved
by the Global Agent (acting on the instructions of the Lenders) and except as
provided in paragraph (b) below, each representation is made on the date of this
Agreement and shall be deemed to be repeated (by reference to the facts and
circumstances then subsisting except where express reference is made to matters
subsisting on a particular date) on:

  (a)   the date of each Drawdown Request;     (b)   each Disbursement Date both
before and after giving effect to the relevant Disbursement; and     (c)   the
first day of each Interest Period,

    provided, however, that the representations set out in paragraphs (s) (Plant
Performance), (v) (Formalities), (x) (Stamp and Other Duties), (y) (No Deduction
or Withholding), (aa) (Security), (dd) (Base Case and Financial Model), (ee)
(Information Memorandum) and (ii) (Utilities) of this Clause 23.1
(Representations and Warranties) shall only be made on the date of this
Agreement and shall not be, and shall not be deemed to be, repeated on any of
the dates referred to in paragraphs (a), (b) or (c) of this Clause 23.3
(Repetition).

93



--------------------------------------------------------------------------------



 



24   AFFIRMATIVE COVENANTS   24.1   Affirmative Covenants       The Company
undertakes to each Finance Party that it shall comply with the following
affirmative covenants at all times prior to the Final Termination Date, other
than with the consent of the Lenders:

  (a)   Preservation of rights: take all actions necessary to preserve its
existence and its corporate rights, franchises, licences and patents;     (b)  
Conduct of Business: carry out the Project and conduct its business with due
diligence and efficiency and in accordance with:

  (i)   all applicable laws;     (ii)   Prudent Utility Practices;     (iii)  
sound engineering, financial and business practices;     (iv)   the then current
Operating Budget; and     (v)   the Principal Documents;

  (c)   Application of Financing: cause the financing specified in the Financial
Plan to be applied exclusively as permitted by Clause 3.1 (Purpose);     (d)  
Accounting Systems: install prior to Financial Close and thereafter maintain an
accounting and cost control system, management information system and books of
account and other records, which together adequately reflect truly and fairly
the financial condition of the Company and the results of its operations in
conformity with the Accounting Principles;     (e)   Auditors: appoint and
maintain at all times a reputable international firm of internationally
recognised independent public accountants acceptable to the Global Agent (acting
on the instructions of the Lenders) as the Auditors;     (f)   Communication
with Auditors:

  (i)   irrevocably authorise the Auditors (whose fees and expenses shall be for
the account of the Company) to:

  (A)   respond directly to communications (oral or written) from the Global
Agent at any time regarding the Company’s accounts and operations; and

94



--------------------------------------------------------------------------------



 



  (B)   allow each of the Finance Parties to rely on all audits of any financial
statements prepared by it which the Company is required to provide copies of to
the Global Agent pursuant any of the Finance Documents,

      provided that the Global Agent shall provide the Company with copies of
its communications to the Auditors, including notices and requests for
information (or in the case of oral communications, confirmation as to the
nature of such communications), and will provide the Company with the
opportunity to participate in discussions or meetings except where, in the
reasonable opinion of the Global Agent (acting on the instructions of the
Lenders) (as the case may be), timing does not so permit or its rights or
interests are prejudiced or placed in jeopardy by permitting such participation;
and     (ii)   provide to the Global Agent a copy of that authorisation, and, no
later than thirty (30) days after any change in Auditors, issue a similar
authorisation to the new Auditors and provide a copy thereof to the Global
Agent; and     (iii)   procure that the Auditors provide an acknowledgement to
the Global Agent of their acceptance of the terms of such authorisation in a
form acceptable to the Global Agent (acting on the instructions of the Lenders)
and addressed to the Global Agent;

  (g)   Access and Inspection:

  (i)   permit a maximum of two (2) representatives of each Lender (who may be
accompanied by representatives of any competent body of the European Community)
and, in respect of paragraph (A) below only, any representatives of the
shareholders of each Lender or Participant (provided the costs and expenses of
such representatives of the shareholders are for the account of the Lender or
Participant) at reasonable times and on reasonable prior written notice (and
provide the representatives with all necessary assistance) to:

  (A)   visit the Site, installations and works comprising the Project;     (B)
  conduct such checks as they may reasonably wish;     (C)   in the case of the
representatives of the Lenders only, have access to the Company’s books of
account, technical and statistical data, records and other data (and to take
copies of any such material); and

95



--------------------------------------------------------------------------------



 



  (D)   in the case of the representatives of the Lenders only, have access to
those employees, contractors and agents of the Company who have or may have
knowledge of matters with respect to the Project and as to which the Lenders
seek information,

  (ii)   permit the Lenders’ Engineer prior to the end of the Defects Liability
Period to visit the Site, installations and works comprising the Project in
order to carry out appropriate inspections to ascertain whether there is any
potential claim to be made against the Contractor under the Construction
Warranty Agreement,         subject in all cases under paragraphs (i) and
(ii) above to compliance by the Lenders and any other visitors accompanying the
Lenders during such site visits with all applicable social and environmental,
health and safety rules and regulations and all applicable Company policies and
procedures (including in respect of confidentiality).

  (h)   Compliance with Environmental and Social Requirements: through its
employees, agents, contractors and subcontractors, operate, maintain, implement
and monitor the Project in compliance with all Environmental and Social
Requirements and the Environmental and Social Management Plan, provided that if
there is a material change in the IFC Performance Standards after the date of
this Agreement, the Company and the Lenders shall meet and negotiate in good
faith whether and how the Company will be required to comply with such change
(if there is no agreement, no Default shall occur in respect of this paragraph
if the Company fails to comply with the relevant change).     (i)  
Authorisations:

  (i)   obtain and maintain, or cause to be obtained and maintained, in full
force and effect (or where appropriate, promptly renew in a timely manner) all
necessary Authorisations, including the Authorisations specified in Schedule 15
(Authorisations), required with respect to:

  (A)   the then current stage of implementation of the Project;     (B)   the
due authorisation, execution, delivery and performance of any Principal
Document;     (C)   the continuing legality, validity, binding effect or
enforceability of any Principal Document; and     (D)   the Company’s business
and operations, including all requisite governmental and Central Bank
Authorisations necessary to assure the availability and offshore remittance

96



--------------------------------------------------------------------------------



 



      of foreign currency to enable the Company to perform all of its
obligations under the Project Accounts Agreement and other Principal Documents
in accordance with their respective terms, and

  (ii)   perform and observe all the conditions and instructions contained in or
imposed by any such Authorisations;

  (j)   Further Assurance: from time to time, execute, acknowledge and deliver
or cause to be executed, acknowledged and delivered such further instruments as
may reasonably be requested by the Global Agent for perfecting or maintaining in
full force and effect the Security (including security in respect of the CER
Documents) or for re-registering the Security in respect of after acquired
property or otherwise complying with the Company’s obligations in respect of the
Security;     (k)   Project Documents:

  (i)   perform its obligations under the Principal Documents and in relation to
the Site;     (ii)   enforce all warranties, guarantees and indemnities and
exercise all rights and remedies available to it under or in connection with the
Principal Documents (including the Construction Warranty Agreement) with due
diligence and in accordance with prudent practices including making any claim
pursuant to the KPLC Letter of Credit promptly and, in any event, within the
30-day period provided to make such a claim in accordance with the PPA,

      each in accordance with Prudent Utility Practices.     (l)   Insurances:
obtain and maintain the insurances and reinsurances in accordance with
Schedule 12 (Insurance Requirements);     (m)   Hedging:

  (i)   comply at all times with the Hedging Policy and Hedging Programme.    
(ii)   Any Hedging Contracts must at all times:

  (A)   be with a counterparty selected in accordance with the Hedging Policy),
who has acceded to the Security Trust and Intercreditor Deed;     (B)   be in
compliance with the Hedging Policy;

97



--------------------------------------------------------------------------------



 



  (C)   provide for “two way payments” (under the 1992 Standard ISDA Agreement)
or payments under the “second method” (under the 2002 Standard ISDA Agreement)
on a termination of a hedging transaction;     (D)   be based on either the 1992
or 2002 standard ISDA Agreement; and     (E)   be assigned to or otherwise
secured in favour of, and in a manner acceptable to, the Global Agent (acting on
the instructions of the Lenders).

  (iii)   If, at any time, the notional principal amount of the Hedging
Contracts, exceeds 100% of the aggregate amount of the Loans at that time, the
Company must, at the request of the Global Agent (acting on the instructions of
the Lenders), reduce the notional principal amount of the Hedging Contracts by
an amount and in a manner satisfactory to the Majority Lenders to reflect the
aggregate amount of Loans then outstanding.     (iv)   The Company must comply
with the terms of the Hedging Contracts and must not, without the consent of the
Global Agent (acting on the instructions of the Lenders), materially amend,
change or waive the terms or agree to any assignment or transfer of all or any
part of any Hedging Contract other than in accordance with the Hedging Policy.  
  (v)   The Company may only terminate or close out all or any part of any
Hedging Contract:

  (A)   if after such termination or close out it would be in compliance with
paragraph (iii) above;     (B)   if it becomes illegal for it to continue to
comply with its obligations under that Hedging Contract;     (C)   if the Loans
and all other amounts outstanding under the Finance Documents have been
unconditionally and irrevocably paid and discharged in full; or     (D)   with
the consent of the Global Agent (acting on the instructions of the Lenders).

  (n)   Retention of Records: retain, in a single location, for inspection by or
on behalf of the Lenders:

  (i)   during six (6) years from the conclusion of each contract financed by
means of the Loans, the full terms of the contract itself, as well

98



--------------------------------------------------------------------------------



 



      as all material documents pertaining to the procurement process and to the
execution of the contract, and     (ii)   the contractual documents that the EPC
Contractor is obliged to retain; and     (iii)   until at least one (1) year
after the Project Completion Date all records (including payroll records,
invoices, bills and receipts) evidencing expenditure on account of the Project;

  (o)   Site Property:

  (i)   obtain and maintain all rights needed for the Project with respect to
the Site; and     (ii)   obtain and maintain all other necessary easements,
rights of way, way-leaves, rights and utilities in relation to the Site which
are or become necessary for the carrying out of the Project;

  (p)   Operation of the Plant: operate and maintain the Plant:

  (i)   in accordance with Environmental and Social Requirements;     (ii)   in
a safe and efficient manner;     (iii)   in accordance with the requirements of
the Project Documents; and     (iv)   in accordance with Prudent Utility
Practices;

  (q)   PPA Default: if so required by the Global Agent (acting on the
instructions of the Lenders):

  (i)   give a notice to the Offtaker under Clause 16.4 (Remedial Procedures) of
the PPA or Clause 16.5 (Termination) of the PPA of the occurrence of an Offtaker
default pursuant to the provisions of the PPA; or     (ii)   give a Political
Event Notice (as defined in the GOK Letter) to GOK under paragraph 10(b)
(Political Events) of the GOK Letter of the occurrence of a Political Event;

  (r)   Ratios:

  (i)   subject to Clause 19.9 (Equity Cure), maintain for each Calculation
Period:

  (A)   a Debt Service Cover Ratio; and     (B)   a Projected Debt Service Cover
Ratio,

99



--------------------------------------------------------------------------------



 



      in each case of not less than 1.15;

  (ii)   maintain a Debt to Equity Ratio which does not exceed 3.0:1; and    
(iii)   maintain an Equity to Total Assets Ratio of not less than 0.25;

  (s)   Pari Passu Ranking: procure that its payment obligations under the
Finance Documents do and will rank at least pari passu with all its other
present and future unsecured payment obligations, except for the obligations
mandatorily preferred by law applying to companies generally;     (t)  
Cooperation with Advisers: cooperate and provide each of the Lenders’ External
Advisers with all such support and assistance as is reasonably necessary in
order to enable such Person to diligently perform its duties;     (u)   Project
Accounts: promptly establish and maintain at all times all Project Accounts in
accordance with the Project Accounts Agreement;     (v)   Compliance with Laws:
comply with all laws and regulations;     (w)   Intellectual Property Rights:
obtain and maintain all material Intellectual Property required by the Company
in relation to the Project and renew or replace (on reasonable commercial terms)
any such material Intellectual Property which has expired, lapsed or been
terminated within thirty (30) days of becoming aware of such expiry, lapse or
termination;     (x)   Payment of Taxes: promptly pay all Taxes when due (or
within any applicable grace period prescribed by law), except when such Taxes
are being contested in good faith by the Company and the Company has set aside
reserves for such Taxes as and to the extent required by the Accounting
Principles;     (y)   Prohibited Acts:

  (i)   take such action as the Global Agent (acting on the instructions of the
Lenders) shall reasonably request to:

  (A)   investigate and/or terminate any alleged or suspected Prohibited Act;  
  (B)   if applicable, inform the Global Agent of the measures taken to seek
damages from the Person(s) responsible for any material loss resulting from any
such Prohibited Act, and     (C)   reasonably facilitate any investigation that
the Lenders may make concerning any such Prohibited Act;

100



--------------------------------------------------------------------------------



 



  (ii)   inform the Global Agent if it should become aware of any fact or
information suggestive of the committing of any Prohibited Act;

  (z)   Anti money laundering:

  (i)   inform the Global Agent:

  (A)   of all amendments to its statutes, memorandum, articles or other
constitutional documents which the law stipulates must be published;     (B)  
of all transactions which would entail a change in ownership relating to 5% or
more of its capital or a change in its Control, either directly or indirectly;  
  (C)   without undue delay if the Company obtains information which gives rise
to suspicions regarding the illicit nature, with regard to the domestic law of
the Company or French law, of funds used in the acquisition of its shareholder
capital and, in particular but without limitation, if such funds could relate to
drug trafficking, fraud related to the financial interests of the European
Union, corruption, bribery, organised crime, criminal activities or terrorism;
and

  (ii)   request from the bank charged with carrying out the transfers that the
bank correctly records the following information in any funds transfer messages:

  (A)   the instructing party’s name, address and account numbers (IBAN and
SWIFT);     (B)   bank and bank address of the instructing party; and     (C)  
Project name and agreement number for the payment,

      it being agreed by the Parties that the provisions of the Project Accounts
Agreement and any standing instructions given to the Offshore Accounts Bank
and/or the Onshore Accounts Bank thereunder shall constitute satisfaction of
this paragraph (z).

  (aa)   Structure chart: if there are any changes to the shareholdings which
represent a change of 5% or more in the shareholding of the companies shown in
the Corporate Structure Chart after the date hereof (provided that no such
change shall occur unless permitted under the Finance Documents) it shall within
thirty (30) days of such change in shareholding, notify the Global Agent and
within a further thirty (30) days provide to the Global Agent an amended version
of the Corporate Structure Chart;

101



--------------------------------------------------------------------------------



 



  (bb)   No illicit origin of funds: ensure that:

  (i)   neither its shareholder capital or the funds financing the Project are
of illicit origins with regard to the domestic law of the Company’s nation state
or French law and, in particular, this list being non-exhaustive, are not
related to drug trafficking, fraud related to the financial interests of the
European Union, corruption, bribery, organised crime, criminal activities or
terrorism; and     (ii)   the negotiation, signing and execution of the Finance
Documents have not and will not give rise to any Extraordinary Commercial
Expenses;

  (cc)   HIV Protective Measures: implement workplace policies and guidelines in
accordance with Schedule 14 (HIV Protective Measures); and     (dd)   CER
Documents: ensure that all revenues generated under any CER Documents are paid
to the Company into the Offshore Revenue Account in accordance with the Project
Accounts Agreement.

25   NEGATIVE COVENANTS   25.1   Negative Covenants       The Company undertakes
to each Finance Party that it will not, prior to the Final Termination Date,
other than with the consent of the Global Agent (acting on the instructions of
the Lenders):

  (a)   Distributions: declare or pay any Distribution except with monies
standing to the credit of the Equity Distribution Account on or after the
relevant Repayment Date in accordance with the Project Accounts Agreement;    
(b)   Transfers to Equity Distribution Account: request any Transfer to be made
to the Equity Distribution Account, make any such Transfer or permit any such
Transfer to be made unless:

  (i)   subject to Clause 25.1(b)(v) (Transfer to Equity Distribution Account),
the proposed Transfer occurs after the First Repayment Date;     (ii)   the
Company, on the proposed Distribution Date, certifies to the Global Agent in
writing, in the form attached as Schedule 13 (Form of Equity Distribution
Transfer Certificate) (“Equity Distribution Transfer Certificate”), that:

  (A)   other than in respect of a Transfer pursuant to paragraph (v) below, the
proposed Distribution Date is on or follows a

102



--------------------------------------------------------------------------------



 



      Repayment Date (or such later date in the event that a Transfer to the
Equity Distribution Account is delayed pursuant to paragraph (ii)(B) below);    
(B)   no Default has occurred and is continuing or will occur as a result of the
proposed Transfer; and     (C)   Financial Test delivered pursuant to paragraph
(iv) below has been finally determined and agreed;

  (iii)   the Global Agent (acting on the instructions of the Lenders) has
confirmed in writing that no Default has occurred and is continuing or will
occur as a result of the proposed Transfer provided that if no such notice is
received by the Company within seven (7) Business Days, the Global Agent and the
Lenders shall be deemed to have consented to such Transfer (subject to the
satisfaction of the remaining provisions of this Clause 25.1(b) (Transfers to
Equity Distribution Account));     (iv)   in accordance with Clause 19
(Financial Calculations), the Company delivers to the Global Agent a Financial
Test (in respect of the Calculation Date on or after which such proposed
Distribution Date will fall), prepared in accordance with Clause 19 (Financial
Tests), which demonstrates that, as at the proposed Distribution Date:

  (A)   the Debt Service Cover Ratio in respect of the Calculation Period
immediately preceding such proposed Distribution Date will not be less than 1.3
and after making the proposed Transfer to the Equity Distribution Account will
not be less than 1.15;     (B)   the Projected Debt Service Cover Ratio in
respect of the two (2) Calculation Periods immediately following such proposed
Distribution Date, calculated before and after making the proposed Transfer to
the Equity Distribution Account, will not be less than 1.3;     (C)   the Equity
to Total Assets Ratio in respect of the Calculation Period immediately preceding
such proposed Distribution Date, calculated before and after making the proposed
Transfer to the Equity Distribution Account, will not be less than 0.25 and the
two (2) Calculation Periods immediately following such proposed Distribution
Date will not be less than 0.25;

103



--------------------------------------------------------------------------------



 



  (D)   the Debt to Equity Ratio, calculated before and after making the
proposed Transfer to the Equity Distribution Account, will not exceed 3.0:1;

      provided that if the Financial Test demonstrates compliance with the
above, the Company may then Transfer such amount to the Equity Distribution
Account which (as demonstrated by the above Financial Test and evidenced by the
relevant Equity Distribution Transfer Certificate), after making such Transfer,
would result in a Debt Service Cover Ratio under paragraph (A) above of no less
than 1.15 (and otherwise satisfy paragraphs (B), (C) and (D)).     (v)   in
respect of any proposed Distribution, such Transfer may be made for an amount
equal to 13/48 of the amount otherwise available for Distribution (such portion
of the Distribution being an “EGF Distribution”) prior to the First Repayment
Date provided that:

  (A)   the provisions of paragraphs (ii) to (iv) (inclusive) are satisfied; and
    (B)   the Transfer is only made in respect of the amount of the EGF
Distribution.

  (c)   Expenditure: in any Financial Year incur expenditures or commitments for
expenditure other than in accordance with the Operating Budget except:

  (i)   expenditures or commitments for expenditures for fixed or non-current
assets; and/or     (ii)   in respect of community and/or educational projects,

      up to an aggregate of five hundred thousand US Dollars (US$500,000);    
(d)   Further Indebtedness: incur, assume or permit to exist any Debt except:

  (i)   the Loans;     (ii)   indebtedness arising from the Hedging Programme
other than Hedging Termination Costs;     (iii)   Short-term Debt incurred in
the ordinary course of business which is not secured with Project assets and
which would not exceed at any one time outstanding the equivalent of five
hundred thousand US Dollars (US$500,000);

104



--------------------------------------------------------------------------------



 



  (iv)   indebtedness provided by way of vendor financing or supplier credit of
no more than 90 days in tenor up to a maximum outstanding at any one time of one
million US Dollars (US$1,000,000);     (v)   indebtedness provided in the
ordinary course of business by way of vendor financing or supplier credit of no
more than six Months in tenor up to a maximum outstanding at any one time of two
hundred and fifty thousand US Dollars (US$250,000); and     (vi)   indebtedness
provided by way of Shareholder Debt;

  (e)   Leases: enter into any agreement or arrangement to lease the use of any
property or equipment of any kind, except:

  (i)   the Land Agreements; and     (ii)   leases for equipment or other
property with respect to which the aggregate lease payments do not exceed the
equivalent of five hundred thousand US Dollars (US$500,000) in any Financial
Year;

  (f)   Derivative Transactions: enter into any Derivative Transaction or assume
the obligations of any party to any Derivative Transaction other than the
Hedging Contracts in accordance with the Hedging Programme or pursuant to any
CER Documents;     (g)   Guarantees: enter into any agreement or arrangement to
guarantee or, in any way or under any condition, assume or become obligated for
all or any part of any financial or other obligation of another Person except
pursuant to any CER Documents;     (h)   Liens: create or permit to exist any
Lien on any property, revenues or other immovable and movable assets (including
receivables), present or future, of the Company, except for Permitted Liens.    
(i)   Commercial Transactions: enter into any transaction except in the ordinary
course of business on the basis of arm’s-length arrangements (including
transactions whereby the Company might pay more than the ordinary commercial
price for any purchase or might receive less than the full commercial price
(subject to normal trade discounts) for its products);     (j)   Income Sharing:
form, acquire, organise or establish any partnerships, joint ventures,
cooperatives, profit-sharing or royalty arrangements or other similar
arrangement whereby the Company’s income or profits are, or might be, shared
with any other Person other than pursuant to a Project Document or the Oserian
Contract;     (k)   No Subsidiaries: form, acquire, organise or establish any
Subsidiary;

105



--------------------------------------------------------------------------------



 



  (l)   Management Contracts: enter into any management contract or similar
arrangement whereby its business or operations are managed by any other person
(except as contemplated by the Principal Documents);     (m)   Loans and
Investments: make or permit to exist loans or advances to, or deposits with
other Persons or investments in any Person in excess of an aggregate amount
equivalent to five hundred thousand US Dollars (US$500,000) outstanding at any
one time except deposits made with the Account Banks in accordance with the
Project Accounts Agreement and except any Permitted Investments;     (n)  
Change to Charter Documents: change (and shall procure that no other Person
shall change) its Charter Documents in any material respect or in a manner that
might impair or prejudice its ability to perform its obligations under this
Agreement and any other Principal Document to which it is a party;     (o)  
Financial Year: change its Financial Year unless required by applicable law;    
(p)   Change in Project or Business: change the nature or scope of the Project
or change the nature of its business or operations;     (q)   Contracts: enter
into (or permit the entry into force of) any contract except:

  (i)   the Principal Documents;     (ii)   any contracts required or permitted
under the Principal Documents; or     (iii)   any other contracts entered into
in relation to the Project:

  (A)   in the ordinary course of business;     (B)   on terms that are at least
as favourable to the Company as those available on the basis of arm’s-length
arrangements;     (C)   which do not require expenditure in excess of the
applicable Annual Operating Budget or dedicated reserves; and     (D)   do not
expose the Company to a Liability in excess of that contemplated by the
applicable Annual Operating Budget; or

  (iv)   any CER Document; or

106



--------------------------------------------------------------------------------



 



  (v)   any power purchase agreement in form and substance satisfactory to the
Global Agent (acting on the instructions of all the Lenders) provided that the
Company also enters into appropriate Security Documents and a Direct Agreement
in respect of such power purchase agreement;

  (r)   Disposal of Assets: sell, transfer, lease or otherwise dispose of all or
a substantial part of its assets (whether voluntarily or involuntarily and in a
single transaction or in a series of transactions, related or otherwise) other
than:

  (i)   assets having a value less than two hundred and fifty US Dollars
(US$250,000) in aggregate;     (ii)   in the ordinary course of business;    
(iii)   the disposal of surplus or obsolete assets;     (iv)   the sale of
Certified Emission Reduction Certificates under any CER Documents;     (v)  
sales of capacity and electricity in accordance with the PPA; or     (vi)  
Transfers of cash to or from the Project Accounts in accordance with this
Agreement and the Project Accounts Agreement;

  (s)   Merger; Reorganisation: undertake or permit any mergers, consolidations,
amalgamations, demergers, spin-offs or reorganisations of any kind;     (t)  
Project Documents: terminate, amend or grant any waiver in respect of any
provision of any Project Document to which it is a party except where the effect
of such an amendment or a grant of any waiver would have only an immaterial
impact upon the Company and the Project, provided, however, that:

  (i)   the Company shall provide reasonable advance notice to the Global Agent
of any such amendment or grant of a waiver; and     (ii)   notwithstanding the
foregoing, no modification, waiver or amendment shall be made to the provisions
under the PPA relating to the calculation or payment of the Capacity Payments or
the Energy Charges (or anything relating thereto);

  (u)   Accounts:

  (i)   either open or maintain any bank accounts other than the Project
Accounts; or

107



--------------------------------------------------------------------------------



 



  (ii)   either open or maintain any accounts in Kenya other than with the
Onshore Account Bank; or     (iii)   Transfer any funds out of any Project
Account except in accordance with the Project Accounts Agreement;

  (v)   Assignment and Transfer: assign or transfer any of its rights and
obligations under, or consent to the assignment or transfer of any rights and
obligations of any other party to, any Project Document, other than as part of
the Security or in respect of any assignment or transfer by KPLC to the
Successor Entity;     (w)   Prohibited Acts: commit (or authorise or permit any
Affiliate, Shareholder or any other Person acting on its behalf, with its
consent or prior knowledge to commit) with respect to the Project or any
Principal Document or any transaction contemplated thereunder, any Prohibited
Act;     (x)   Amendments to the Environmental Impact Assessment and
Environmental and Social Management Plan: approve any amendment or supplement to
the Environmental Impact Assessment or any part of the Environmental and Social
Management Plan, unless the amendment is made in accordance with the
Environmental and Social Requirements;     (y)   Abandonment: abandon or agree
to abandon the Project or commit any action or inaction which would give rise to
an abandonment of the Project pursuant to the PPA;     (z)   Blocked persons and
embargoes:

  (i)   enter into business relationships with specially designated nationals
and blocked persons or entities maintained on the relevant lists by the United
Nations, the European Union, Germany or France in relation to embargoes or the
fight against terrorism; or     (ii)   use any proceeds of any Loan or equity
including the Base Equity Amount (or other funds), or otherwise enter into
business, in relation to any sector or equipment under such embargoes; and

  (aa)   Excluded Activities: make or permit the engagement in any of the
activities referred to in Schedule 20 (Excluded Activities).

108



--------------------------------------------------------------------------------



 



26   EVENTS OF DEFAULT

26.1   Events of Default

It shall be an Event of Default if any of the following occur (unless waived by
the Global Agent with the consent of the Majority Lenders or of all of the
Lenders, as the case may be, in accordance with Clause 37 (Amendments and
Waivers)):

  (a)   Failure to Pay: the Company fails to pay when due any part of the
principal, or of the interest on, any of the Loans or any other monies falling
due under any of the Finance Documents when due unless:

  (i)   its failure to pay is caused by:

  (A)   administrative or technical error; or     (B)   a Disruption Event; and

  (ii)   payment is made within three (3) Business Days of its due date;

  (b)   Other Failure to Pay:

  (i)   the Offtaker fails to pay any amounts due under the PPA or fails to
renew or replenish the KPLC Letter of Credit in the time and to the amount as
required pursuant to the KPLC Security Agreement to the extent that the cash
available from a draw under such KPLC Letter of Credit prior to its termination
is no longer available in full; or     (ii)   GOK fails to pay any amounts due
under the GOK Letter; or     (iii)   the Sponsor fails to pay any amounts due
under the Construction Warranty Agreement; or     (iv)   the Standby Operator
fails to pay any amounts due under the Standby O&M Agreement (if any),

unless such failure to pay is remedied by the GOK or the Offtaker or the Sponsor
within the applicable grace periods provided in the PPA or the GOK Letter or the
Construction Warranty Agreement as applicable;

  (c)   Cross Default: the Company, the Standby Operator or the Sponsor fails to
pay any indebtedness in an aggregate amount of one hundred thousand US Dollars
(US$100,000) in respect of the Company and ten million US Dollars
(US$10,000,000) in respect of the Standby Operator or the Sponsor (other than
the Loans), and any such failure continues for more than any applicable period
of grace or any such indebtedness becomes

109



--------------------------------------------------------------------------------



 



prematurely due and payable (other than as a result of any voluntary prepayment
or mandatory prepayment that is not as a result of an Event of Default) or is
placed on demand; provided, however, that it shall not be a Default or Event of
Default under this Clause 26.1 (c) (Cross Default) in respect of the Standby
Operator so long as an alternative entity acceptable to the Global Agent (acting
on the instructions of the Lenders, acting reasonably) within the Control of
Ormat Technologies and with technical and financial capability no worse than the
Standby Operator (the “Substitute Standby Operator”) has assumed the obligations
and liabilities of the Standby Operator under the Standby O&M Agreement within
thirty (30) days of the relevant failure to pay (in which case this paragraph
(c) shall apply to such Substitute Standby Operator).

  (d)   Compliance with Obligations by the Company:

  (i)   subject to paragraph (ii) and (iii) and Clause 26.3 (Expropriation or
Bankruptcy) below, the Company fails to comply with any of its obligations under
this Agreement or any other Finance Document (other than for the payment of the
principal of, or interest on, the Loans or any other loan from any of the
Lenders to the Company or in respect of the making (actual or deemed) of any
representation or warranty) and any such failure continues:

  (A)   subject to paragraph (B) and (C) below, for a period of thirty (30) days
after the date of that failure provided that such thirty (30)-day period shall
be extended by an additional thirty (30) days if:

  (I)   the Company commenced remedial action as soon as reasonably practicable
after such failure;     (II)   the Company has continued to pursue a remedy
properly and diligently to the satisfaction of the Global Agent (acting on the
instructions of the Lenders); and     (III)   such remedy is reasonably likely
to be effective within such additional thirty (30) day period; or

  (B)   in respect of its obligations under Clause 24.1(u) (Project Accounts)
and Clause 25.1(a) (Distributions), for a period of five (5) days after the date
of such failure; or     (C)   in the case of the Company’s failure to perform or
observe any term, covenant or agreement which expressly requires that any
Finance Party be satisfied with such performance or observance or otherwise
exercise its discretion, for a period of thirty (30) days (or such longer period
agreed by

110



--------------------------------------------------------------------------------



 



the Global Agent (acting on the instructions of the Lenders)) after notice by a
Finance Party of any failure by the Company to so perform or observe provided
that such thirty (30)-day period shall be extended by an additional thirty
(30) days if:

  (I)   the Company commenced remedial action as soon as reasonably practicable
after such failure;     (II)   the Company has continued to pursue a remedy
properly and diligently to the satisfaction of the Global Agent (acting on the
instructions of the Lenders); and     (III)   such remedy is reasonably likely
to be effective within such additional thirty (30) day period;

  (ii)   the Company fails to comply with its obligations under Clause 24.1(a)
(Preservation of rights), Clause 24.1(c) (Application of Financing), Clause
24.1(y) (Prohibited Acts), Clause 24.1(z) (Anti money laundering), Clause
24.1(aa) (Structure Chart) or Clause 24.1(bb) (No illicit origin of funds),
Clause 25.1(w) (Prohibited Acts) or Clause 25.1(z) (Blocked Persons and
Embargoes); and     (iii)   the Company fails to comply with its obligations
under Clause 24.1(r) (Ratios) subject to the right to cure such failure in
accordance with Clause 19.9 (Equity Cure);

  (e)   Compliance with Obligations by a Major Project Party:

  (i)   any Major Project Party fails to comply with any obligations not
otherwise provided for or referred to in this Clause 26 (Events of Default)
(including payment obligations) under any of the Principal Documents to which it
is a party and such non-compliance has or could reasonably be expected to have a
Material Adverse Effect; or     (ii)   Ormat Technologies Inc. fails to comply
with any obligations under any Finance Document to which it is party,

and such non-compliance has or could reasonably be expected to have a Material
Adverse Effect unless such non-compliance is remedied within any grace or cure
period under the applicable Principal Document;

  (f)   Misrepresentation: a representation, warranty or statement made or
repeated pursuant to Clause 23 (Representations and Warranties) or in connection
with any Finance Document (or in any document delivered by or on behalf of the
Company, including any Drawdown Request, or by or

111



--------------------------------------------------------------------------------



 



on behalf of the Sponsor or the Shareholder, under or in connection with any
Finance Document), is incorrect in any material respect when made or deemed to
be made or repeated and, except in relation to Clause 23(gg) (Prohibited Acts)
and Clause 23(hh) (No illicit origin of funds) or where such misrepresentation
results from fraud, wilful default or negligence, has a Material Adverse Effect
at the time of discovery or publication;

  (g)   Ownership:

  (i)   the Sponsor fails to maintain, directly or indirectly at least 51% of
the legal and beneficial ownership interest of the Company and/or fails to
Control the Company;     (ii)   the Shareholder fails to maintain, directly or
indirectly no less than 100% of the Shares and the legal and beneficial
ownership interest of the Company and/or fails to Control the Company provided
that the Shareholder may transfer Shares and the legal and beneficial ownership
interest to a Permitted Investor in accordance with the Finance Documents;    
(iii)   Ormat Technologies Inc fails to Control the Company; or     (iv)    

  (A)   any Shares are issued, redeemed, transferred, encumbered in any way or
otherwise disposed of; or     (B)   the Charter Documents of the Company are
amended,

in each case in a manner not permitted by the Finance Documents;

  (h)   Expropriation: any Authority condemns, nationalises, seizes, or
otherwise expropriates all or any substantial part of the property, Shares or
other assets of the Company, or shall have assumed custody or control of such
property or other assets or of the business or operations of the Company, or
shall have taken any action for the dissolution or disestablishment of the
Company, or any action that would prevent the Company or its officers from
carrying on its business or operations or prevent any of the parties to any of
the Principal Documents from performing their respective obligations thereunder;

  (i)   Judgment entered: there shall have been entered against the Company a
final judgment, decree or order for the payment of money in excess of one
hundred thousand US Dollars (US$100,000), which judgment shall remain unpaid for
thirty (30) days after it shall have become final and non-appealable;

112



--------------------------------------------------------------------------------



 



  (j)   Attachments: any attachment (whether in aid of execution or otherwise)
shall be made on any of the Company’s assets with a value in excess of one
hundred thousand US Dollars (US$100,000) and the same shall not be released or
bonded within thirty (30) days after the date on which the attachment is made;

  (k)   Insolvency: any of the Company, the Shareholder, the Sponsor, the
Standby Operator or the Offtaker:

  (i)   takes any step (including petition, giving notice to convene or
convening a meeting) for the purpose of making, or proposes or enters into, any
arrangement, assignment or composition with or for the benefit of its creditors;
    (ii)   ceases or threatens to cease to carry on its business or any
substantial part of its business; or     (iii)   is unable to pay its debts as
they fall due or otherwise becomes insolvent,

save that no Event of Default will occur under this paragraph (k) in respect of
the Standby Operator if the Standby Operator’s obligations and liabilities under
the Standby O&M have been assumed by the Substitute Standby Operator within
thirty (30) days (in which case this paragraph (k) shall apply to such
Substitute Standby Operator).

  (l)   Winding Up: an order is made or an effective resolution passed or
analogous proceedings taken for the winding up, bankruptcy or dissolution of any
of the Company, the Shareholder, the Sponsor, the Standby Operator or the
Offtaker or a petition is presented or analogous proceedings taken for the
winding up or dissolution of the Company, the Standby Operator, the Shareholder,
the Offtaker, the Sponsor, by any Person and is not withdrawn or dismissed
within sixty (60) days of the date of filing thereof save that no Event of
Default will occur under this paragraph (l) in respect of the Standby Operator
if the Standby Operator’s obligations and liabilities under the Standby O&M have
been assumed by the Substitute Standby Operator within thirty (30) days (in
which case this paragraph (l) shall apply to such Substitute Standby Operator);
    (m)   Appointment of Officer: any encumbrancer lawfully takes possession, or
a liquidator, judicial custodian, receiver, administrative receiver or trustee
or any analogous officer is appointed, of the whole or any material part of the
undertaking or assets of any of the Company, the Sponsor, the Shareholder, the
Standby Operator or the Offtaker save that no Event of Default will occur under
this paragraph (m) in respect of the Standby Operator if the Standby Operator’s
obligations and liabilities under the Standby O&M have been assumed by the
Substitute Standby Operator

113



--------------------------------------------------------------------------------



 



within thirty (30) days (in which case this paragraph (m) shall apply to such
Substitute Standby Operator);

  (n)   Analogous Events: any other event occurs which under any applicable law
would have an effect analogous to any of those events listed in Clause 26.1(k)
(Insolvency), Clause 26.1(l) (Winding Up) and Clause 26.1(m) (Appointment of
Officer) save that no Event of Default will occur under this paragraph (n) in
respect of the Standby Operator if the Standby Operator’s obligations and
liabilities under the Standby O&M have been assumed by the Substitute Standby
Operator within thirty (30) days (in which case this paragraph (n) shall apply
to such Substitute Standby Operator);

  (o)   Authorisations: any Authorisation necessary for the Company to perform
and observe its obligations under any Principal Document:

  (i)   is not obtained when required or is amended (without the Lenders’
consent) and such failure to obtain or such amendment has or is reasonably
likely to have a Material Adverse Effect; or     (ii)   in respect of the
remittance to the Lenders or their respective assigns in US Dollars of any
amount payable under any Finance Document, is rescinded, terminated, lapses or
otherwise ceases to be in full force and effect, and is not restored or
reinstated within thirty (30) days of notice by the Global Agent to the Company
requiring that restoration or reinstatement; or     (iii)   subject to paragraph
(ii) above, is rescinded, terminated, lapses or otherwise ceases to be in full
force and effect, and is not restored or reinstated within thirty (30) days of
notice by the Global Agent to the Company requiring that restoration or
reinstatement and such failure to restore or reinstate has or is reasonably
likely to have a Material Adverse Effect;

  (p)   Security Documents: any Security Document, any of their respective
provisions or the Security:

  (i)   is revoked, terminated or ceases to be in full force and effect or
ceases or fails to provide the Security or the priority of security intended or
the Security was not validly created as intended under the relevant Security
Document;     (ii)   becomes unlawful or is declared void; or     (iii)   is
repudiated or its validity or the enforceability of any of its provisions is at
any time challenged by any Person and any such repudiation or challenge
continues for a period of thirty (30) days,

114



--------------------------------------------------------------------------------



 



provided such period shall terminate if and when such repudiation or challenge
becomes effective,
unless, in each case, the Company can satisfy the Global Agent (acting on the
instructions of the Lenders) within ten (10) days of such occurrence that such
occurrence has not resulted in a Material Adverse Effect;

  (q)   Principal Documents: without prejudice to Clause 26.1(e) (Compliance
with Obligations by a Major Project Party) or the rights of the Lenders under
Clause 24.1(q) (PPA Default) and without prejudice to Clause 26.1(p) (Security
Documents):

  (i)   the termination, amendment or grant of any waiver in respect of any
material provision of any of the Principal Documents to which it is a party
other than as is permitted pursuant to the Finance Documents; or     (ii)   the
performance of the obligations under any Principal Document becomes unlawful or
any Principal Document is repudiated; or     (iii)   the validity or the
enforceability of any of the provisions of the Principal Documents is at any
time challenged by any Person and any such challenge continues for a period of
thirty (30) days, provided such period shall terminate if and when such
challenge becomes effective,

unless, in each case, the Company can satisfy the Global Agent (acting on the
instructions of the Lenders) within ten (10) days of such occurrence that such
occurrence has not resulted in a Material Adverse Effect;

  (r)   Currency and Project Accounts: the Company loses the legal right to
purchase US Dollars or to remit such currency outside of Kenya or the Cayman
Islands to pay amounts due under the Finance Documents or any other Principal
Document;     (s)   Abandonment:

  (i)   the Company abandons the Project; or     (ii)   ceases to perform its
operations and maintenance services in respect of the Plant for a continuous
period in excess of thirty (30) days in any year other than as a result of a
Force Majeure Event or for periods which in aggregate exceed sixty (60) days
other than as a result of a Force Majeure Event;

  (t)   Insurances: subject to the terms of Schedule 12 (Insurance
Requirements), any of the insurances or reinsurances is not maintained,

115



--------------------------------------------------------------------------------



 



avoided or an insurer is entitled to avoid liability under a policy relating to
any Insurances or Reinsurances;

  (u)   Loss of Project: the Plant is damaged or destroyed such that a total
loss occurs and, within one hundred and eighty (180) days, the Insurance
Proceeds are not applied to reinstatement or repair in accordance with Clause
8.2 (Mandatory Prepayment of Insurance Proceeds and Compensation Proceeds) or
have not been applied to prepayment in accordance with Clause 8.2 (Mandatory
prepayment of Insurance Proceeds and Compensation Proceeds).     (v)   Material
Adverse Effect: any event or circumstance occurs or series of events occur which
has a Material Adverse Effect;     (w)   Prohibited Acts: the Company commits
(or authorises or permits any Affiliate, Shareholder or any other person acting
on its behalf to commit) with respect to the Project or any transaction
contemplated by the Project Documents, any Prohibited Act;     (x)   Anti-money
Laundering: the Company is in default in the due performance of any of its
obligations under Clause 24.1(y) (Prohibited Acts), Clause 24(z) (Anti money
laundering), Clause 24(bb) (No illicit origin of funds) or Clause 25(z) (Blocked
persons and embargoes);     (y)   Required Balances: failure to fund the Debt
Service Reserve Account or the Well Drilling Reserve Account or to maintain the
Required Debt Service Reserve Amount or the Required Well Drilling Reserve
Amount in accordance with the Project Accounts Agreement; and     (z)   Certain
Events: the occurrence of a Political Event or Force Majeure Event which has a
Material Adverse Effect or a MIGA Event.

26.2   Remedies on an Event of Default

Upon the occurrence of and during the continuance of an Event of Default, the
Majority Lenders may declare an Event of Default and accelerate the Loans, and
exercise any or all remedies set out under the Finance Documents, including the
following:

  (a)   cancel or suspend the commitments of the Lender or Lenders under the
applicable Loan Agreements and this Agreement;     (b)   declare the principal
amount of the Loans together with accrued interest thereon and any other
outstanding amounts under the relevant Loan Agreements and this Agreement to be
immediately due and payable or repayable on demand;     (c)   cancel or suspend
further Disbursements;

116



--------------------------------------------------------------------------------



 



  (d)   exercise, or cause either Security Agent to exercise, any and all rights
of a secured creditor (subject to the Security Trust and Intercreditor Deed)
with respect to the Project, the Company, the Sponsor and any other relevant
party under the Finance Documents and the Security Documents; or     (e)  
exercise all other rights available to any of the Finance Parties under the
Finance Documents;

26.3   Expropriation or Bankruptcy

Upon the occurrence of an Event of Default of the type described in Clauses
26.1(h) (Expropriation), 26.1(k) (Insolvency), 26.1(l) (Winding-Up), 26.1(m)
(Appointment of Officer) or 26.1(n) (Analogous Events), the Loans, all interest
accrued on them and any other amounts payable under this Agreement or the Loan
Agreements will become immediately due and payable without any presentment,
demand, protest or notice of any kind, all of which the Company waives.

27   CHANGES TO LENDERS

27.1   Assignments and Transfers by the Lenders

Subject to the provisions of the relevant Loan Agreement, a Lender may:

  (a)   assign any of its rights;     (b)   transfer by novation any of its
rights and obligations; or     (c)   participate or sub-participate any of its
Available Commitment or its share of any outstanding Loans,

to another bank or financial institution (in the case of assignments and
transfers by novation, such bank or financial institution being the “New
Lender”), in each case, provided that such transfer, assignment, participation
or sub-participation of any portion of the Lender’s Available Commitment or its
share of the outstanding Loans under any Facility shall be made in accordance
with the provisions of:

  (i)   the Security Trust and Intercreditor Deed;     (ii)   the relevant Loan
Agreement; and     (iii)   this Clause 27 (Changes to Lenders).

27.2   Procedure for Assignment or Transfer

  (a)   Subject to Clause 27.1 (Assignments and Transfers by the Lenders) and
the conditions of the Security Trust and Intercreditor Deed and the relevant
Loan Agreement, an assignment will only be effective on receipt

117



--------------------------------------------------------------------------------



 



by the Global Agent of written confirmation from the New Lender, such
confirmation to be in the form set out in Schedule 5 (Form of Accession Letter),
that the New Lender will be bound by the obligations of the Finance Documents
and will assume the same obligations to the other Finance Parties as it would
have been under if it were an Original Lender.

  (b)   Subject to Clause 27.1 (Assignments and Transfers by the Lenders) and
the conditions of the Security Trust and Intercreditor Deed and the relevant
Loan Agreement, a transfer will only be effective on:

  (i)   receipt by the Global Agent of a Transfer Certificate, together with
duly executed accession documents, pursuant to which the New Lender has acceded
to the Security Trust and Intercreditor Deed and such other documents as are
necessary to enable the New Lender to assume all of the rights and obligations
of the Lender under the Finance Documents;     (ii)   execution by the Global
Agent of the Transfer Certificate, which it shall execute as soon as reasonably
practicable after receipt of a duly completed Transfer Certificate appearing on
its face to comply with the terms of this Agreement and delivered in accordance
with the terms of this Agreement; and     (iii)   receipt of the consent of the
Company for an assignment or transfer by a Lender, unless the assignment or
transfer is to another existing Lender or an Affiliate of a Lender or a Default
has occurred and is continuing and provided that:

  (A)   the consent of the Company to an assignment or transfer must not be
unreasonably withheld or delayed;     (B)   the Company will be deemed to have
given its consent seven (7) days after the Lender has requested it unless
consent is expressly refused by the Company within that time; and     (C)   the
consent of the Company to an assignment or transfer must not be withheld solely
because the assignment or transfer may result in an increase to the Mandatory
Cost.

  (c)   If:

  (i)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and     (ii)   as a result of
circumstances existing at the date the assignment, transfer or change occurs,
the Company would be obliged to make a payment to the New Lender or Lender
acting through its new

118



--------------------------------------------------------------------------------



 



Facility Office under Clause 11.1 (Gross-up) or Clause 11.2 (Tax Indemnity) or
Clause 12 (Increased Costs),
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the Lender
or Lender acting through its previous Facility Office would have been if the
assignment, transfer or change had not occurred.

  (d)   On the Transfer Date:

  (i)   to the extent that in the Transfer Certificate the Lender transfers by
novation any of its rights and obligations under the Finance Documents, the
Company and the Lender shall be released from further obligations towards one
another in respect of such rights and obligations under the Finance Documents
and their respective rights against one another shall be cancelled (being the
“Discharged Rights and Obligations”);     (ii)   the Company and the New Lender
shall assume obligations towards one another and/or acquire rights against one
another which differ from the Discharged Rights and Obligations only insofar as
the Company and the New Lender have assumed and/or acquired the same in place of
the Company and the Lender;     (iii)   the New Lender and the other Finance
Parties shall acquire the same rights and assume the same obligations between
themselves as they would have acquired and assumed had the New Lender been an
Original Lender with the rights and/or obligations acquired or assumed by it as
a result of the transfer and to that extent the Lender and the other Parties
hereto shall each be released from further obligations to each other under this
Agreement; and     (iv)   the New Lender shall become a Party as a “Lender”.

27.3   Copy of Transfer Certificate to Company

The Global Agent shall, as soon as reasonably practicable after it has executed
a Transfer Certificate, send to the Company a copy of that Transfer Certificate.

27.4   Limitation of Responsibility of Lenders

  (a)   Unless expressly agreed to the contrary, a Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

  (i)   the legality, validity, effectiveness, adequacy or enforceability of the
Principal Documents or any other documents;     (ii)   the financial condition
of any Major Project Party;

119



--------------------------------------------------------------------------------



 



  (iii)   the performance and observance by any Major Project Party of its
obligations under the Principal Documents; or     (iv)   the accuracy of any
statements (whether written or oral) made in or in connection with any Principal
Documents,

and any representations or warranties implied by law are excluded.

  (b)   Each New Lender confirms to the Lender and the other Finance Parties
that it:

  (i)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of each Major Project
Party and its related entities in connection with its participation in the
Principal Documents and has not relied exclusively on any information provided
to it by the Lender in connection with any Principal Documents; and     (ii)  
will continue to make its own independent appraisal of the creditworthiness of
each Major Project Party and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Available Commitment under any
Loan Agreement is in force.

  (c)   Nothing in any Finance Document obliges a Lender to:

  (i)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 27 (Changes to the
Lenders); or     (ii)   support any losses directly or indirectly incurred by
the New Lender by reason of the non-performance by any Major Project Party of
its obligations under the Principal Documents or otherwise.

27.5   Assignment or transfer fee

The New Lender shall (unless such New Lender is an Original Participant), on the
date upon which an assignment or transfer takes effect, pay to the Global Agent
(for its own account) a fee of two thousand five hundred US Dollars (US$2,500).

28   ASSIGNMENTS AND TRANSFERS BY THE PARTIES

No Party may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents other than as expressly permitted herein
or therein.

120



--------------------------------------------------------------------------------



 



29   AGENCY PROVISIONS

29.1   Appointment and Duties of the Global Agent

  (a)   Each of the other Finance Parties appoints the Global Agent to act as
its agent under and in accordance with the terms of the Finance Documents for
the purposes set out in the Finance Documents and to enter into the Finance
Documents to which it will be a party in such capacity and irrevocably authorise
it on their behalf to perform the duties and to exercise the rights and powers
that are specifically delegated to it under or in connection with the Finance
Documents, together with any other incidental rights and powers.     (b)   The
Global Agent may not begin any legal action or proceeding in the name of a
Finance Party (other than itself) without that Finance Party’s consent.     (c)
  The Global Agent has only those duties which are expressly specified in the
Finance Documents.     (d)   The Global Agent’s duties under the Finance
Documents are solely mechanical and administrative in nature.

29.2   Relationship

  (a)   The relationship between the Global Agent and the Finance Parties is
that of principal and agent only. Nothing in this Agreement makes the Global
Agent a trustee or fiduciary for any other Person and the Global Agent need not
hold in trust any moneys paid to it for a Person or be liable to account for
interest on those moneys except to the extent expressly stated in the Finance
Documents.     (b)   The Global Agent shall not in any respect be the agent of
the Company by virtue of this Agreement and the Global Agent shall not be bound
to account to any Finance Party or the Company for any sum or the profit element
of any sum received by it for its own account.     (c)   The Global Agent shall
not be liable to the Company for any breach by any other Finance Party of any
Finance Documents or be liable to any other Finance Party for any breach by the
Company of the Finance Documents.

29.3   Delegation

The Global Agent may act through its personnel and through agents selected with
due care.

121



--------------------------------------------------------------------------------



 



29.4   Directions

  (a)   Where the terms of a Finance Document require the Global Agent or “the
Global Agent (acting on behalf of the Lenders)” or “Global Agent (acting on the
instructions of the Lenders)” to give its consent or approval to any event,
matter or thing or to make any determination or to exercise any duty, right,
power or discretion, then:

  (i)   subject to paragraph (ii) below, if the relevant Finance Document
specifies that the Global Agent is required to give its consent or approval to
that event, matter or thing, then the Global Agent will give its consent or
approval to that event, matter or thing only if the Majority Lenders instruct
the Global Agent that they are satisfied that those specified conditions have
been satisfied;     (ii)   if the relevant consent or approval to that event,
matter or thing or determination or exercise of duty, right, power or discretion
is in respect of an amendment or waiver under Clause 37.2 (Exceptions), then the
Global Agent will give its consent or approval to that event, matter or thing in
accordance with Clause 37.2 (Exceptions),

provided that the Global Agent may at all times, whether or not so directed,
take such action in respect of any right, power or discretion which is personal
to the Global Agent or is to preserve or protect the Global Agent’s position or
is of a purely administrative nature.

  (b)   The Global Agent is fully protected and shall incur no Liability if it
acts on the instructions of the Majority Lenders or, where required all of the
Lenders, in the exercise of any right, power or discretion or any matter not
expressly provided for in the Finance Documents. Any such instructions given by
the Majority Lenders will be binding on all the Lenders. The Global Agent shall
be entitled to seek clarification from the Majority Lenders with regard to such
instructions where the Global Agent reasonably determines that clarification is
required and may in its discretion elect not to act pending receipt of such
clarification to its satisfaction from the Majority Lenders.     (c)   In the
absence of instructions, the Global Agent shall not be obliged to act (and shall
have no Liability for any failure to act) but may act or refrain from acting as
it considers to be in the best interests of all the Lenders.     (d)   The
Global Agent may refrain from acting (and shall incur no Liability) in
accordance with the instructions of the Majority Lenders (or, if appropriate,
all of the Lenders) until it has received security satisfactory to it, whether
by way of payment in advance or otherwise, against any Liability which it may
incur in complying with those instructions.

122



--------------------------------------------------------------------------------



 



  (e)   The Global Agent is not authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
in connection with any Finance Document, unless the legal or arbitration
proceedings relate to:

  (i)   the perfection, preservation or protection of rights under the Security
Documents; or     (ii)   the enforcement of any Security Document.

29.5   Business with the Group

The Global Agent may accept deposits from, lend money to and generally engage in
any kind of banking or other business with any Major Project Party.

29.6   Default

  (a)   The Global Agent may assume (unless it has received notice to the
contrary in its capacity as such) that:

  (i)   no Default or Material Adverse Effect has occurred; and     (ii)   any
right, power, authority or discretion vested in any Finance Party has not been
exercised.

  (b)   The Global Agent is not obliged to monitor or enquire whether a Default
has occurred. The Global Agent is not deemed to have knowledge of the occurrence
of a Default.     (c)   If the Global Agent:

  (i)   receives notice from a Party referring to this Agreement, describing a
Default and stating that the event is a Default;     (ii)   receives notice from
a Party of a Force Majeure Event; or     (iii)   is aware of the non-payment of
any principal, interest or any fee payable to a Finance Party (other than the
Global Agent) or the Arranger) under this Agreement,

it must promptly, within 3 days, notify the other Finance Parties.

29.7   Responsibility

  (a)   No Administrative Party is responsible for the adequacy, accuracy or
completeness of any statement or information (whether written or oral) made in
or supplied in connection with any Finance Document.

123



--------------------------------------------------------------------------------



 



  (b)   No Administrative Party is responsible for the legality, validity,
effectiveness, adequacy, completeness or enforceability of any Finance Document
or any other document.     (c)   Without affecting the responsibility of the
Company for information supplied by it or on its behalf in connection with any
Finance Document, each Lender confirms that it:

  (i)   has made, and will continue to make, its own independent appraisal of
all risks arising under or in connection with the Finance Documents including:

  (A)   the financial condition, status and nature of each Major Project Party;
    (B)   the legality, validity, effectiveness, adequacy or enforceability of
any Principal Document and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Principal Document;     (C)   whether that Finance Party has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Principal Document, the transactions
contemplated by the Principal Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Principal Document; and     (D)   the adequacy, accuracy
and/or completeness of the Information Memorandum and any other information
provided by any Agent, any Party or by any other person under or in connection
with any Principal Document, the transactions contemplated by the Principal
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Principal Document.

  (ii)   has not relied exclusively on any information provided to it by any
Administrative Party in connection with any Finance Document or agreement
entered into in anticipation of or in connection with any Finance Document.

  (d)   No Administrative Party is responsible for:

  (i)   the right or title of any person in or to, or the value of, or
sufficiency of any part of the security created by the Security Documents;

124



--------------------------------------------------------------------------------



 



  (ii)   the priority of any security created by the Security Documents; or    
(iii)   the existence of any other Security Interest affecting any asset secured
under a Security Document.

29.8   Information

  (a)   If the Global Agent receives an original or copy document on behalf of
another Person pursuant to the Finance Documents, it must promptly forward to
the relevant Person that original or copy document provided that in respect of
any Equity Distribution Transfer Certificate, the Global Agent must forward such
Equity Distribution Transfer Certificate to the Lenders on the Business Day
following receipt or the second Business Day following receipt if the Equity
Distribution Transfer Certificate was received after normal business hours.    
(b)   The Global Agent is not obliged to review or check the adequacy, accuracy
or completeness of any document it forwards to another Party.     (c)   Except
as provided above, the Global Agent has no duty:

  (i)   either initially or on a continuing basis to provide any Lender with any
credit or other information concerning the risks arising under or in connection
with the Finance Documents (including any information relating to the financial
condition or affairs of any Major Project Party or its related entities or the
nature or extent of recourse against any Party or its assets) whether coming
into its possession before, on or after the date of this Agreement;     (ii)  
unless specifically requested to do so by a Lender in accordance with a Finance
Document, to request any certificate or other document from any Major Project
Party; or     (iii)   to monitor or supervise or make any investigation of the
performance or observance by any party to a Finance Document of such party’s
obligations under any Finance Documents.

  (d)   In acting as the Global Agent, the Global Agent will be regarded as
acting through its agency division which will be treated as a separate entity
from its other divisions and departments. Any information acquired by the Global
Agent which, in its sole opinion and its absolute discretion, is acquired by
another division or department or otherwise than in its capacity as the Global
Agent may be treated as confidential by the Global Agent (in accordance with any
applicable law, regulation, confidentiality undertaking or applicable internal
confidentiality requirements of the Global Agent) and will not be treated as
information possessed by the Global Agent in its capacity as such.

125



--------------------------------------------------------------------------------



 



  (e)   The Global Agent is not obliged to disclose to any person any
confidential information supplied to it by or on behalf of the Company solely
for the purpose of evaluating whether any waiver or amendment is required in
respect of any term of the Finance Documents.     (f)   The Company irrevocably
authorises the Global Agent to disclose to the other Finance Parties any
information which, in its opinion, is received by it in its capacity as the
Global Agent.

29.9   Reliance

The Global Agent may:

  (a)   rely and act on any notice or document believed by it to be genuine and
correct and to have been signed by, or with the authority of, the proper Person;
    (b)   rely and act on any statement made by any person regarding any matters
which may reasonably be assumed to be within his knowledge or within his power
to verify;     (c)   assume, unless the context otherwise requires, that any
communication made by the Company is made on behalf of and with the consent and
knowledge of the Company; and     (d)   engage, pay for (to be reimbursed
pursuant to Clause 15.4 (Advisors), Clause 13 (Other Indemnities) or Clause
29.14 (Lenders’ Indemnity to the Global Agent) and rely and act on the opinion
or advice of professional advisors selected by it with due care (including
Lenders’ External Advisers or other professional advisers representing a Party
other than the Global Agent).

29.10   Exclusion of Liability

  (a)   Without limiting paragraph (b) below, the Global Agent will incur no
Liability for any action taken by it under or in connection with any Principal
Document, unless directly caused by its gross negligence or willful misconduct.
    (b)   No Party (other than the relevant Administrative Party) may take any
proceedings against any officer, employee or agent of an Administrative Party in
respect of any claim it might have against an Administrative Party or in respect
of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document and any officer, employee or agent of an
Administrative Party may rely on this Clause 29 (Agency Provisions) and enforce
its terms under the Contracts (Rights of Third Parties) Act 1999.

126



--------------------------------------------------------------------------------



 



  (c)   The Global Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Global Agent if the Global Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Global Agent for that purpose.     (d)   Nothing in this Agreement will
oblige any Administrative Party to satisfy any know your customer requirement in
relation to the identity of any person on behalf of any Finance Party.     (e)  
Each Finance Party confirms to each Administrative Party that it is solely
responsible for any know your customer requirements it is required to carry out
and that it may not rely on any statement in relation to those requirements made
by any other person.

29.11   Compliance

Each Administrative Party may refrain from doing anything (including disclosing
any information) which might, in its opinion:

  (a)   constitute a breach of any law or regulation or be otherwise actionable
at the suit of any person, and may do anything which, in its opinion, is
necessary or desirable to comply with any law or regulation; or     (b)   cause
it to expend or risk its own funds if it has reasonable grounds for believing
the repayment of such funds or adequate indemnity in respect thereof is not
assured to it.

29.12   Relationship with Lenders

  (a)   The Global Agent may treat each Lender as a Lender, entitled to payments
under this Agreement and any relevant Loan Agreement and as acting through its
Facility Office(s) until it has received not less than seven (7) days’ prior
notice from that Lender to the contrary.     (b)   The Global Agent may at any
time, and must if requested to do so by the Majority Lenders, convene a meeting
of the Lenders.     (c)   The Global Agent must keep a record of all the Parties
to this Agreement (and each Loan Agreement) and supply any other Party to this
Agreement with a copy of the record on request. The record will include each
Lender’s Facility Office(s) and contact details for the purposes of this
Agreement.

127



--------------------------------------------------------------------------------



 



29.13   Individual position of an Administrative Party

  (a)   If it is also a Lender, each Administrative Party has the same rights
and powers under the Finance Documents as any other Lender and may exercise
those rights and powers as though it were not an Administrative Party.     (b)  
Each Administrative Party may:

  (i)   carry on any business with any Major Project Party or its related
entities (including acting as an agent or a trustee for any other financing);
and     (ii)   retain any profits or remuneration it receives under the Finance
Documents or in relation to any other business it carries on with any Major
Project Party or its related entities.

29.14   Lenders’ Indemnity to the Global Agent

  (a)   Without limiting the liability of the Company under any Finance
Document, each Lender shall indemnify the Global Agent, within ten (10) days of
demand, for that Lender’s Pro Rata Share of any Liability incurred by the Global
Agent (other than by reason of the Global Agent’s gross negligence or willful
misconduct) in acting as the Global Agent under the Finance Documents (unless
the Global Agent has been reimbursed in full by the Company pursuant to a
Finance Document).     (b)   If a Finance Party owes an amount to the Global
Agent under the Finance Documents, the Global Agent may after giving notice to
that Finance Party:

  (i)   deduct from any amount received by it for that Finance Party any amount
due to the Global Agent from that Finance Party under a Finance Document but
unpaid; and     (ii)   apply that amount in or towards satisfaction of the owed
amount,

and that Finance Party will be regarded as having received the amount so
deducted.

  (c)   The provisions of this Clause 29.14 (Lenders’ Indemnity to the Global
Agent) shall continue in full force and effect not withstanding termination of
this Agreement or the retirement or removal of the Global Agent in accordance
with Clause 30.3(a) (Rights and Obligations).

128



--------------------------------------------------------------------------------



 



29.15   Notice period

Where this Agreement specifies a minimum period of notice to be given to the
Global Agent, the Global Agent may, following consultation with all the Lenders,
accept a shorter notice period.

30   RESIGNATION AND REMOVAL OF AGENTS

30.1   Resignation and Removal of the Global Agent

The Global Agent may resign its appointment under the Finance Documents at any
time without assigning any reason therefor and the Majority Lenders may remove
the Global Agent by giving not less than thirty (30) days’ prior notice to that
effect to each of the other Parties hereto provided that no such resignation or,
as the case may be, removal shall be effective until:

  (a)   a successor for the Global Agent is appointed in accordance with the
succeeding provisions of this Clause 30.1 (Resignation and Removal of the Global
Agent) and Clause 30.2 (Replacement of Global Agent);     (b)   the resigning
Global Agent has transferred to its successor all of the rights and obligations
in its capacity as Global Agent under the Finance Documents; and     (c)   the
successor for such Global Agent has executed and delivered to each of the other
Agents and the Company, an Accession Letter in the form, or substantially in the
form, set out in Schedule 5 (Form of Accession Letter) and has executed and
delivered a deed of accession to the Security Trust and Intercreditor Deed.

30.2   Replacement of the Global Agent

If the Global Agent gives notice of its resignation, or if the Majority Lenders
give to the Global Agent notice of removal pursuant to Clause 30.1 (Resignation
and Removal of Global Agent), then any reputable and experienced bank or other
financial institution which is an internationally recognised institution
experienced in acting in a similar capacity and which is approved by the
Majority Lenders and the Company (such approval not to be unreasonably withheld
or delayed) may be appointed as a successor to the Global Agent by the Majority
Lenders, during the period of such notice but, if no such successor is so
appointed, then the Global Agent may appoint such a successor itself provided
such successor meets the criteria set out in this Clause 30.2 (Replacement of
the Global Agent).

129



--------------------------------------------------------------------------------



 



30.3   Rights and Obligations

If a successor to any Global Agent is appointed under the provisions of Clause
30.1 (Resignation and Removal of the Global Agent) or Clause 30.2 (Replacement
of the Global Agent) then:

  (a)   the retiring Global Agent shall be discharged from any further
obligation hereunder (without prejudice to any accrued Liabilities) but with the
benefit of this Clause 30.3 (Rights and Obligations) and Clause 29.14 (Lenders’
Indemnity to the Global Agent);     (b)   its successor and each of the other
parties to the Finance Documents shall have the same rights and obligations
amongst themselves as they would have had if such successor had been an original
party thereto; and     (c)   the resigning Global Agent shall, at the cost of
the Company, make available or deliver to the successor Agent all papers and
records relating to its role as Global Agent under the Finance Documents.

31   DISCLOSURE OF INFORMATION

31.1   Disclosure by Finance Parties

  (a)   Each of the Finance Parties shall have the right, but not the
obligation, to disclose any Principal Documents or any records or information
about such Principal Documents or about the Company, any Major Project Party or
the Project:

  (i)   to any other Finance Party or any employees, officers, fund managers,
directors or agents thereof;     (ii)   to any Person to whom information may be
required to be disclosed by any applicable law or regulation;     (iii)   in
connection with any legal or arbitration proceedings;     (iv)   which is
publicly available, other than as a result of a breach by that Finance Party of
this Clause;     (v)   to any rating agency;     (vi)   to any member of the KfW
Bankengruppe, employees, officers, fund managers, directors, bodies or agents
thereof subject to the confidentiality agreement with the Company dated 5
December 2008;

130



--------------------------------------------------------------------------------



 



  (vii)   if such Finance Party is a member of AFD, to AFD subject to the
confidentiality letter from Proparco to the Sponsor dated 29 August 2007;    
(viii)   any of its professional advisers or any professional adviser to any
Person specified in paragraphs (i) to (vii) above (including, without
limitation, any legal adviser, insurance adviser, auditor, financial adviser,
technical adviser or other Project adviser) that is appointed with consent of
the Company and subject to a Confidentiality Undertaking (unless confidentiality
is implied by law or regulation);     (ix)   in the case of DEG, it may disclose
all and any information relating the Company and the Project to the Financing
Partners and their respective representatives, fund managers and advisers
subject to the confidentiality agreement with the Company dated 13 August 2007
(the “DEG Letter”) (and this Clause 31 (Disclosure of Information) shall be an
authority to disclose under paragraph 5(d) of the DEG Letter);     (x)   subject
to the DEG Letter, DEG may disclose all and any information relating to the
Company and the Project to the relevant Participants and the Participants may
disclose such information to their respective employees, officers, directors,
representatives, fund managers and advisers and, in respect of EAIF only, EAIF
may disclose such information to any existing or potential lender to, or
investor in, EAIF provided a Confidentiality Undertaking is entered into;    
(xi)   to the extent allowed under paragraph (b) below and in accordance
therewith; or     (xii)   to any other Person with the prior written consent of
the Company.

  (b)   Notwithstanding paragraph (a) above, any Lender may disclose to any of
its Affiliates and any other Person:

  (i)   to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;     (ii)   with (or through) whom that Lender enters into (or
may potentially enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or the Company,

any information about the Company and the Principal Documents as that Lender
shall consider appropriate if, in relation to paragraphs (i) and (ii)

131



--------------------------------------------------------------------------------



 



above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking.

  (c)   With reference to the above information under paragraphs (a) and (b),
the Company hereby consents to the transfer of such information by any members
of the KfW Bankengruppe:

  (i)   for the purposes of central corporate risk management and standardised
controlling and, to such extent, expressly release DEG from banking secrecy
rules, the provisions of the Federal Data Protection Law
(“Bundesdatensschutzgesetz”) and any separately concluded confidentiality
agreement as between members of the KfW Bankengruppe; and     (ii)    as a
result of any legal, judicial or regulatory requirements; and     (iii)    to
the government of the Federal Republic of Germany.

31.2   Disclosure by the Company

The Company will keep the terms and conditions of the Finance Documents
confidential and shall not, without the prior written consent of the Global
Agent (acting on the instructions of the Lenders, acting reasonably), disclose
any of such terms and conditions, except as required by:

  (a)   law or regulation, including, without limitation, securities laws and
the rules and regulations of any stock exchange on which securities of any
Affiliate of the Company are listed;     (b)   order or decision of any court
having jurisdiction over the Company or any of its Affiliates; or     (c)   as
may be required by any Authority having authority over the Company or any of its
Affiliates.

32   CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of any Finance Document will:

  (a)   interfere with the right of any Finance Party to arrange its affairs
(Tax or otherwise) in whatever manner it thinks fit;     (b)   oblige any
Finance Party to investigate or claim any credit, relief, remission or repayment
available to it or the extent, order and manner of any claim; or     (c)  
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computations in respect of Tax.

132



--------------------------------------------------------------------------------



 



33   PAYMENT MECHANICS

33.1   Payments to Lenders and the Company       On each date on which the
Company or a Lender is required to make a payment under a Finance Document, the
Company or the Lender, as the case may be, shall make the same available to the
Global Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by such Person as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

33.2   Distributions by the Global Agent       Each payment received by the
Global Agent under the Finance Documents for another Party shall, subject to
Clause 33.3 (Clawback), be made available as soon as practicable after receipt
by the Global Agent to the Party entitled to receive payment in accordance with
the Finance Documents (in the case of a Lender, for the account of its Facility
Office), to such account as that Party may notify to the Global Agent by not
less than seven (7) days notice.

33.3   Clawback

  (a)   Where a sum is to be paid to a Global Agent under the relevant Finance
Documents for the account of another Lender, Participant or KfW, the Global
Agent is not obliged to pay that sum to that Person (or to enter into or perform
any related exchange contract) until it has been able to establish to its
satisfaction that it has actually received that sum.     (b)   If the Global
Agent pays an amount to such Person and it proves to be the case that the Global
Agent had not actually received that amount, then such Person to whom that
amount (or the proceeds of any related exchange contract) was paid by the Global
Agent shall on demand refund the same to the Global Agent together with interest
on that amount from the date of payment to the date of receipt by the Global
Agent, calculated by the Global Agent to reflect its cost of funds.

33.4   No Set-Off by the Company

  (a)   All payments to be made by the Company under the Finance Documents shall
be calculated and be made without (and free and clear of any deduction for)
set-off or counterclaim.     (b)   Paragraph (a) above does not apply to any
payment netting provisions contained in a Hedging Contract entered into in
accordance with this Agreement.

133



--------------------------------------------------------------------------------



 



33.5   Business Days

  (a)   Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same month (if there is one) or
the immediately preceding Business Day (if there is not) except for any payment
due on the Final Repayment Date under any Facility which, if such date is not a
Business Day, shall always be payable on the preceding Business Day.     (b)  
During any extension of the due date for payment of any principal or an Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

33.6   Currency of Account

  (a)   Subject to paragraph (b) below, US Dollars are the currency of account
and payment for any sum due from the Company under any Finance Document.     (b)
  Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

33.7   Change of Currency

  (a)   Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

  (i)   any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Global Agent (after consultation with the Company and any affected Finance
Party); and     (ii)   any translation from one currency or currency unit to
another shall be at the official rate of exchange recognised by the central bank
for the conversion of that currency or currency unit into the other, rounded up
or down by the Global Agent (acting reasonably).

  (b)   If a change in any currency of a country occurs, this Agreement will, to
the extent the Global Agent (acting on the instructions of the Lenders)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the relevant interbank market and otherwise
to reflect the change in currency.

134



--------------------------------------------------------------------------------



 



33.8   Partial payments

  (a)   If the Global Agent receives a payment insufficient to discharge all the
amounts then due and payable by the Company under the Finance Documents, the
Global Agent must apply that payment towards the obligations of the Company
under the Finance Documents in the following order:

  (i)   first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Administrative Parties under the Finance Documents;     (ii)  
second, in or towards payment pro rata of any accrued interest or fees due but
unpaid under this Agreement;     (iii)   third, in or towards payment pro rata
of any principal amount due but unpaid under this Agreement; and     (iv)  
fourth, in or towards payment pro rata of any other sum due but unpaid under the
Finance Documents.

  (b)   The Global Agent must, if so directed by the Lenders, vary the order set
out in paragraphs (a)(ii) to (iv) above.     (c)   This Clause 33.8 (Partial
payments) will override any appropriation made by the Company.

33.9   Disruption to payment systems

  (a)   If the Global Agent (acting on the instructions of the Lenders)
determines that a Disruption Event has occurred or the Company notifies the
Global Agent that a Disruption Event has occurred, the Global Agent:

  (i)   may, and must if requested by the Company, enter into discussions with
the Company for a period of not more than five (5) days with a view to agreeing
any changes to the operation or administration of the Facilities (“changes”) as
the Global Agent (acting on the instructions of the Lenders) may decide is
necessary;     (ii)   is not obliged to enter into discussions with the Company
in relation to any changes if, in its opinion, it is not practicable so to do
and has no obligation to agree to any changes;     (iii)   may consult with the
Finance Parties in relation to any changes but is not obliged so to do if, in
its opinion, it is not practicable in the circumstances; and

135



--------------------------------------------------------------------------------



 



  (iv)   must notify the Finance Parties of any changes agreed under this Clause
33.9 (Disruption to payment systems).

  (b)   Any agreement between the Global Agent (acting on the instructions of
the Lenders) and the Company will be, (whether or not it is finally determined
that a Disruption Event has occurred), binding on the Parties notwithstanding
the provisions of Clause 37 (Amendments and Waivers).     (c)   If the Global
Agent makes any payment to any person in respect of a Liability incurred as a
result of taking or not taking any action under this Clause 33.9 (Disruption to
payment systems), the amount of that payment is an amount in respect of which
each Lender must indemnify the Global Agent for that Lender’s Pro Rata Share of
any Liability incurred by the Global Agent under this Clause 33.9 (Disruption to
payment systems) (unless the Global Agent has been reimbursed by the Company
under a Finance Document) unless such payment was made as a result of the Global
Agent’s fraud, gross negligence or willful misconduct.

33.10   Timing of payments       If a Finance Document does not provide for when
a particular payment is due, that payment will be due within three (3) Business
Days of demand by the relevant Finance Party.

34   NOTICES

34.1   Communications in Writing

  (a)   Any notifications or other communication to be made under or in
connection with the Finance Documents shall be made in writing and, unless
otherwise stated, may be made by fax or letter or to the extent agreed by the
Parties making and receiving the communications, by email or any other
electronic communication.     (b)   Unless otherwise provided herein or in any
other Finance Document, notices, reports and other written communications to be
given to the Global Agent and/or the Lenders, shall be given and made available
in such number of copies as the Global Agent has previously notified (including
by written standing instructions) to the issuing Party to be sufficient in
respect of such notice, report or other written communication, provided that in
the absence of such previous notification by the Global Agent or the Lenders,
one copy shall be deemed to be sufficient.     (c)   For the purposes of the
Finance Documents, an electronic communication will be treated as communication
in writing provided the Parties making and receiving the electronic
communication have agreed to use such communication under paragraph (a) above.

136



--------------------------------------------------------------------------------



 



  (d)   In no event shall the Global Agent or the Security Agents be liable for
any Liability arising from it receiving or transmitting any instruction from any
party via any non-secure method of transmission or communication, such as, but
without limitation, by facsimile or e-mail. The Finance Parties accept that some
methods of communication are not secure and the Global Agent and the Security
Agents shall incur no Liability for receiving instructions, notices or
communications via any such non-secure method. Each of the Global Agent and the
Security Agents are authorised to comply with and rely upon any such notice,
instruction or other communications believed by it to have been sent to given by
the relevant party.

34.2   Addresses       The address and fax number (and the department or
officer, if any, for whose attention the communication is to be made) of each
Party for any communication or document to be made or delivered under or in
connection with the Finance Documents is provided below.

  (a)   The contact details of the Company for this purpose are:        
Address: Off Moi South Lake Road, Hellsgate National Park, P.O. Box 1566-20117,
Naivasha, Kenya.         Fax: +254 (0) 50 50668         Attention: Mr. Earnest
Sayi Mabwa         With a copy to: OrPower4 Inc. c/o Ormat Nevada Inc., 6225
Neil Road, Reno, Nevada.         Attention: President         Fax: +1 775 356
9039

  (b)   The contact details of the Global Agent for this purpose are:        
Address: DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH,
Kämmergasse 22, 50676 Köln, Germany.         Fax: +49 221 4986 1106        
Attention: Portfolio Management, Africa     (c)   The contact details of the
Onshore Security Agent for this purpose are as set out in the relevant Agent
Deed of Accession entered into pursuant to paragraph 23 (Accession of Offshore
and Onshore Security Agents) of Part 1 of Schedule 2 (Conditions of
Disbursement).

137



--------------------------------------------------------------------------------



 



  (d)   The contact details of the Offshore Security Agent for this purpose are:
        Address: One Canada Square, London, E14 5AL.         Fax: +44 207 964
2533         Attention: Trustee Administration Manager     (e)   The contact
details of the DEG “A” Lender for this purpose are:         Address:
DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH, Kämmergasse 22,
50676 Köln, Germany.         Fax: +49 221 4986 1106         Attention: Portfolio
Management, Africa     (f)   The contact details of the DEG “B” Lender for this
purpose are:         Address: DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH, Kämmergasse 22, 50676 Köln, Germany.         Fax:
+49 221 4986 1106         Attention: Portfolio Management, Africa     (g)   The
contact details of the DEG “C” Lender for this purpose are:         Address:
DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH, Kämmergasse 22,
50676 Köln, Germany.         Fax: +49 221 4986 1106         Attention: Portfolio
Management, Africa     (h)   The contact details of the Proparco “A” Lender for
this purpose are:         Address: Proparco, 5, rue Roland Barthes, 75598 Paris
Cedex 12, France         Fax: +33 1 53 44 42 94         Attention: Direction des
Engagements, M. Guillaume Barberousse.

34.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:

138



--------------------------------------------------------------------------------



 



  (i)   if by way of fax, when a fax confirmation is received; or     (ii)   if
by email or any other electronic communication, when received in legible form;
or     (iii)   if delivered in person, at the time of delivery; or     (iv)   if
by way of letter, when it has been left at the relevant address or seven
(7) days after being sent by international courier prepaid in an envelope
addressed to it at that address;

      and, if a particular department or officer is specified as part of its
address details provided under Clause 34.2 (Addresses), if addressed to that
department or officer.     (b)   Any communication or document to be made or
delivered to any Agent will be effective only when actually received by that
Agent and then only if it is expressly marked for the attention of the
department or officer or that Agent identified in Clause 34.2 (Addresses) (or
any substitute department or officer as that Agent shall specify for this
purpose).     (c)   All notices from or to the Company shall be sent through the
Global Agent (except where the contrary is expressly set out herein).

34.4   Use of websites

  (a)   Except as provided below, either the Company or the Global Agent may
deliver any information under this Agreement to any other Party or Lender by
posting it on to an electronic website if:

  (i)   the Global Agent and the Lenders agree;     (ii)   an electronic website
is designated for this purpose;     (iii)   each other Party for whom the
website is intended is notified of the address of and password for the website;
and     (iv)   the information posted is in a format agreed between the Company
and the Global Agent (acting on the instructions of the Lenders).

  (b)   The Company shall, promptly upon becoming aware of its occurrence,
notify the Global Agent if:

  (i)   the website cannot be accessed;     (ii)   the website or any
information on the website is infected by any electronic virus or similar
software;     (iii)   the password for the website is changed; or

139



--------------------------------------------------------------------------------



 



  (iv)   any information to be supplied under this Agreement is posted on the
website or amended after being posted.

    If the circumstances in paragraphs (c)(i) or (ii) above occur, the Company
shall supply any information required under this Agreement in paper form until
the Global Agent is satisfied that the circumstances giving rise to the
notification are no longer continuing.

34.5   Notification of Address, Fax number

  (a)   Any Party may change its contact details by giving seven (7) days
written notice to the Global Agent or (in the case of the Global Agent) to the
other Parties.     (b)   Promptly upon receipt of notification of an address and
fax number or change of address or fax number pursuant to paragraph (a) above or
changing its own address or fax number, the Global Agent shall notify the other
Parties.

34.6   English Language

  (a)   Any notice given under or in connection with any Finance Document must
be in English.     (b)   All other documents provided under or in connection
with any Finance Document must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Global Agent, accompanied by a certified English translation and, in this case,
the English translation will prevail unless the document is a constitutional,
statutory or other official document.

35   CALCULATIONS AND CERTIFICATES

35.1   Accounts       In any litigation or arbitration proceedings arising out
of or in connection with a Finance Document, the entries made in the accounts
maintained by a Finance Party are prima facie evidence of the matters to which
they relate.

35.2   Certificates and Determinations       Any certification or determination
by a Finance Party of a rate or amount under any Finance Document is, in the
absence of manifest error, conclusive evidence of the matters to which it
relates.

140



--------------------------------------------------------------------------------



 



35.3   Day Count Convention       Any interest, commission or fee accruing under
a Finance Document will accrue from day to day and is calculated on the basis of
the actual number of days elapsed and a year of three hundred and sixty
(360) days.

36   PARTIAL INVALIDITY       If, at any time, any provision of the Finance
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.

37   AMENDMENTS AND WAIVERS

37.1   Procedure

  (a)   Except as provided in this Clause, any term of the Finance Documents
(other than any Hedging Contract) may be amended or waived with the agreement of
the Company and the Majority Lenders. The Global Agent may or, in the case of an
amendment or waiver of a Finance Document, a Security Agent shall (if instructed
to do so by the Global Agent (acting on the instructions of the Lenders)),
effect, on behalf of any Finance Party, an amendment or waiver allowed under
this Clause.     (b)   The Global Agent must promptly notify the other Finance
Parties of any amendment or waiver effected by it or a Security Agent under
paragraph (a) above. Any such amendment or waiver is binding on all the Finance
Parties.

37.2   Exceptions

  (a)   An amendment or waiver which relates to:

  (i)   the definitions of Majority Lenders in Clause 1.1 (Definitions);    
(ii)   the purpose for which the Loans may be used;     (iii)   an extension of
the date of payment of any amount to a Lender under the Finance Documents;    
(iv)   a reduction in the interest rate or a reduction in the amount of any
payment of principal, interest, fee or other amount payable to a Lender under
the Finance Documents;

141



--------------------------------------------------------------------------------



 



  (v)   an increase in, or an extension of, a Commitment or the Total
Commitments;     (vi)   a release of the Company or any other Major Project
Party;     (vii)   a release of any security created under or pursuant to any
Security Document;     (viii)   a term of a Finance Document which expressly
requires the consent of each Lender;     (ix)   the right of a Lender to assign
or transfer its rights or obligations under the Finance Documents;     (x)   the
definition of Environmental and Social Requirements and any provision relating
thereto;     (xi)   the definition of Reference Banks;     (xii)   the
definition of Project Completion Date;     (xiii)   the Direct Agreements;    
(xiv)   the Accounting Principles;     (xv)   Clause 23.1(gg) (Prohibited Acts);
    (xvi)   Clause 23.1(hh) (No illicit origin of funds);     (xvii)   Clause
24.1(y) (Prohibited Acts);     (xviii)   Clause 24.1(z) (Anti-money laundering);
    (xix)   Clause 24.1(bb) (No illicit origin of funds);     (xx)   Clause
24.1(cc) (HIV Protective Measures);     (xxi)   Clause 25.1(b) (Transfers to
Equity Distribution Account);     (xxii)   Clause 25.1 (x) (Amendments to the
Environmental Impact Assessment and Environmental and Social Management Plan);  
  (xxiii)   Clause 25.1(w) (Prohibited Acts);     (xxiv)   Clause 25.1(z)
(Blocked Person and Embargoes);     (xxv)   Clause 26.1(u) (Loss of Project);  
  (xxvi)   Clause 26.1(w) (Prohibited Acts);

142



--------------------------------------------------------------------------------



 



  (xxvii)   Clause 26.1(x) (Anti-money laundering);     (xxviii)   this Clause,

      may only be made with the consent of all the Lenders.     (b)   An
amendment or waiver which relates to the rights or obligations of an
Administrative Party may only be made with the consent of that Administrative
Party.     (c)   A Fee Letter may be amended or waived with the agreement of the
Administrative Party that is a party to that Fee Letter and the Company.

37.3   Waivers and remedies cumulative

  (a)   The rights of each Finance Party under the Finance Documents:

  (i)   may be exercised as often as necessary;     (ii)   are cumulative and
not exclusive of its rights under the general law; and     (iii)   may be waived
only in writing and specifically.

  (b)   No course of dealing, nor failure to exercise, nor any delay in
exercising, on the part of any Finance Party, any right or remedy under the
Finance Documents shall operate as a waiver.

38   TERMINATION       This Agreement shall be in full force and effect from the
date hereof until the Final Termination Date.

39   COUNTERPARTS       Each Finance Document may be executed in any number of
counterparts, and this has the same effect as if the signatures on the
counterparts were on a single copy of the Finance Document.

40   GOVERNING LAW       This Agreement and any non-contractual rights arising
out of or in connection with this Agreement shall be governed by English law.

143



--------------------------------------------------------------------------------



 



41   ENFORCEMENT   41.1   Jurisdiction

  (a)   Except as otherwise provided in any of the Security Documents and
subject to the Company’s right to propose arbitration pursuant to Clause 41.2
(Arbitration) and the Lenders’ option to agree to such proposal, or to initiate
arbitration pursuant to Clause 41.2 (Arbitration), the Parties agree that the
courts of England shall have exclusive jurisdiction to resolve any dispute
arising out of or in connection with the Finance Documents (including a dispute
regarding the existence, breach, validity or termination of this Agreement or
any of the Finance Documents) (a “Dispute”).     (b)   The Parties agree that
English law shall govern the determination of any Dispute regardless of the
jurisdiction in which the Dispute is heard.

41.2   Arbitration

  (a)   Prior to the commencement of any legal proceedings by the Company (other
than Interim Proceedings) in the courts of England in respect of a Dispute the
Company shall give prior notice to the Lenders, and the Lenders acting
unanimously shall indicate to the Company in writing within fifteen (15) days of
receipt of such notice from the Company, whether that Dispute shall instead be
resolved by arbitration pursuant to this Clause 41.2 (Arbitration), provided
that this Clause 41.2 (Arbitration) shall not prejudice the right of the Lenders
to commence arbitration in respect of a Dispute by giving prior notice to the
Company. If the Lenders notify the Company that the Dispute is to be resolved by
arbitration, to which the Company shall not object, the following provisions
shall apply. For the avoidance of doubt, the Company shall not be required to
give notice pursuant to this Clause prior to the commencement of Interim
Proceedings.     (b)   Any arbitration commenced in respect of a Dispute shall
be resolved in accordance with the rules of the United Nations Commission on
International Trade Law (“UNCITRAL”), which rules are deemed to be incorporated
by reference into this Clause save as modified by this Agreement. In any such
arbitration:

  (i)   the appointing authority shall be the London Court of International
Arbitration (the “LCIA”);     (ii)   the language to be used in the arbitration
shall be English;     (iii)   the place and seat of the arbitration shall be
London, England; and

144



--------------------------------------------------------------------------------



 



  (iv)   the number of arbitrators shall be three. For the purpose of Article 7
of the UNCITRAL Rules, where there are multiple parties, whether as claimant or
as respondent, the claimants shall act and be treated, jointly, as ‘a party’ and
the respondents shall act and be treated, jointly, as ‘a party’.

  (c)   In any arbitration commenced pursuant to this Clause 41.2 (Arbitration):

  (i)   the Parties hereby waive any rights under the Arbitration Act 1996
(UK) to seek determination of a preliminary point of law by the courts of
England; and     (ii)   subject to the terms of any arbitration agreement agreed
between the Parties and the provisions of the UNCITRAL Arbitration Rules, the
Company shall be entitled to seek only from the Arbitral Tribunal, but not from
any judicial authority, any interim measures of protection or pre-award relief
(other than any relief sought through Interim Proceedings) against any of the
Finance Parties. Until the Arbitral Tribunal has been constituted, the Company
shall be entitled to institute Interim Proceedings in the courts of England.

  (d)   In any arbitral proceeding, the certificate of a Finance Party as to any
amount due to that Finance Party under any Finance Document shall be prima facie
evidence of such amount.

41.3   Service of Process       Without prejudice to any other mode of service
allowed under any relevant law, the Company:

  (a)   irrevocably appoints Chadbourne & Parke MNP of Regis House, 45 King
William Street, London EC4R 9AN as its agent for service of process in relation
to any proceedings before the English courts in connection with any Finance
Document;     (b)   agrees that failure by a process agent to notify the Company
of the process will not invalidate the proceedings concerned;     (c)  
undertakes that as long as any of the Finance Documents remains in force, the
Company shall maintain a duly appointed and authorised agent to receive for and
on its behalf service of the writ of summons or other legal process in any
action, suit or proceeding brought by any Finance Party in the courts of England
with respect to each of the Finance Documents and shall keep the Global Agent
advised of the identity and location of such agent; and

145



--------------------------------------------------------------------------------



 



  (d)   irrevocably consents, if for any reason the Company’s authorized agent
for service of process of summons, complaint and other legal process in any
action, suit or proceeding is not present in England, to service of such papers
being made out of those courts by mailing copies of the papers by registered air
mail, postage prepaid, to the Company at its address specified pursuant to
Clause 34 (Notices). In such a case, any Finance Party shall also send by
facsimile, or have sent by facsimile, a copy of the papers to the Company.

41.4   Waiver

  (a)   To the extent that the Company may be entitled in any jurisdiction to
claim for itself or its assets immunity with respect to its obligations under
this Agreement or any other Finance Document from any suit, execution,
attachment (whether provisional or final, in aid of execution, before judgment
or otherwise) or other legal process or to the extent that in any jurisdiction
that immunity (whether or not claimed), may be attributed to it or its assets,
the Company irrevocably agrees not to claim and irrevocably waives such immunity
to the fullest extent now or in the future permitted by the laws of such
jurisdiction.     (b)   To the extent that the Company may, in any suit, action
or proceeding brought in any of the courts referred to in Clause 41.1
(Jurisdiction) or a court of Kenya, Cayman Islands or elsewhere arising out of
or in connection with this Agreement or any other Finance Document to which the
Company is a party, be entitled to the benefit of any provision of law requiring
any Finance Party in such suit, action or proceeding to post security for the
costs of the Company, or to post a bond or to take similar action, the Company
hereby irrevocably waives such benefit, in each case to the fullest extent now
or in the future permitted under the laws of England, Cayman Islands or Kenya
or, as the case may be, the jurisdiction in which such court is located.     (c)
  Each Party waives any right it may have to a jury trial of any claim or cause
of action in connection with any Finance Documents or any transaction
contemplated by any Finance Document. This Agreement may be filed as a written
consent to trial by court.

42   ENTIRE AGREEMENT       This Agreement, together with the other Finance
Documents to which some or all of the Parties are party, constitutes the entire
agreement between the Parties and all prior responsibilities, negotiations and
undertakings shall be excluded from any construction of this Agreement.

IN WITNESS WHEREOF, the Parties have entered into this Agreement on the date
stated at the beginning of this Agreement.

146



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Original Lenders

                  Facility   Original Lender     Commitment (US$)
DEG “A” Facility:
  DEG- Deutsche Investitions- und
Entwicklungsgesellschaft mbH     60,000,000  
 
               
DEG “B” Facility:
  DEG- Deutsche Investitions- und
Entwicklungsgesellschaft mbH     15,000,000  
 
               
DEG “C” Facility:
  DEG- Deutsche Investitions- und
Entwicklungsgesellschaft mbH     15,000,000  
 
               
Proparco “A” Facility:
  Société de Promotion et de Participation pour la
Coopération Economique     15,000,000  

The Participants and EFP

                              Amount of             Participation (US$)        
    as at date of Facility   Party as at date of Agreement   Agreement
DEG “A” Facility:
  KfW     20,000,000  
 
               
DEG “A” Facility
  EFP     20,000,000  
 
               
DEG “B” Facility:
  Emerging Africa Infrastructure Fund Limited     15,000,000  
 
               
DEG “C” Facility:
  Nederlandse Financierings Maatschappij voor
Ontwikkelingslanden N.V.     15,000,000  

147



--------------------------------------------------------------------------------



 



SCHEDULE 2
Conditions of Disbursement
Part 1
Conditions of the First Disbursement

1   Corporate Authority

  (a)   In relation to each of the Company, the Sponsor, the Shareholder, the
Standby Operator and the Offtaker (the “Relevant Parties”), copies of the most
recent Charter Documents of each such Person and any other evidence that it is
duly incorporated, validly existing, qualified and duly licensed to do business
in its jurisdiction (where qualification and/or licensing is necessary) along
with a certification by an Authorised Representative of such Person that such
are true, complete and accurate copies and that such Charter Documents and other
evidence (if any) are in full force and effect;     (b)   In relation to each
Relevant Party:

  (i)   copies, certified as true, complete and accurate copies by an Authorised
Representative of such Person, of the resolutions of the board or unanimous
written consents of the Directors, or such other corporate authorisation or
resolution of each such Person, as is necessary in that Person’s jurisdiction of
incorporation to approve its execution, delivery and performance of each of the
Principal Documents to which it is expressed to be a party and (in each case)
authorising a named Person or Persons to execute and deliver each such document
and any documents to be delivered by it pursuant thereto; and     (ii)   a
Certificate of Incumbency for each Person named in the relevant resolutions and
authorisations referred to in (i) above (which shall include a specimen
signature of such named Person); and

  (c)   In relation to the Company, a certificate stating that borrowing the
Total Commitments would not cause any borrowing or similar limit to be exceeded
and that all conditions to disbursement have been satisfied.

2   Finance Documents and Security Documents

  (a)   A duly executed original of each of the Finance Documents;     (b)  
Evidence that each of the Security Documents which are required to be filed,
recorded, stamped and/or registered in order to fully perfect the

148



--------------------------------------------------------------------------------



 



      Security created thereunder has been duly filed, recorded, stamped and/or
registered, as applicable;     (c)   Evidence that the Security has been duly
created and perfected as first priority security interests as contemplated and
intended under the Security Documents in all assets and rights of the Company
and in any other assets or rights of any other Persons which are expressed to be
subject to the Security Documents (subject to Permitted Liens and exceptions or
limitations acceptable to the Global Agent (acting on the instructions of the
Lenders) as set out in the legal opinions required pursuant to Paragraph 8
below);     (d)   Certified copies of acknowledgements of the assignment
effected under the Offshore Debenture and the Onshore Debenture from all of the
Company’s counter-parties under the Project Documents or the assignments
effected pursuant to the Reinsurance Assignment Agreement;     (e)   Evidence
that:

  (i)   all conditions to the effectiveness of such Finance Documents have been
satisfied (except for the condition that this Agreement shall have become
unconditional and fully effective, if that is a condition of any of those
agreements);     (ii)   all share certificates (if any) in respect of the
Charged Shares shall have been delivered to the Offshore Security Agent pursuant
to the Cayman Share Charge, together with executed and undated share transfer
forms or stock powers with the relevant holder of the Charged Shares’ signature
thereon duly verified;     (iii)   evidence that the restrictions imposed on
each of the Company, the Shareholder and the Sponsor under Clause 3 (Share
Retention) of the Share Retention Agreement have been recorded in the register
of shareholders of each of the Company, Ormat Technologies Inc and the Sponsor
and noted on the share certificates issued by it to the relevant shareholder;
and     (iv)   all Taxes, fees and stamp duty payable in connection with the
execution, delivery, filing and registration of each of the Security Documents
has been paid.

3   Project Documents

  (a)   A copy, certified as a true, complete and accurate copy by an Authorised
Representative of the Company of each Project Document, executed by all parties
thereto, and evidence that any Project Document or interest created or arising
thereunder required to be filed, recorded, stamped and/or registered in order
for such Project Document to enter into full force and

149



--------------------------------------------------------------------------------



 



      effect has been duly filed, recorded, stamped and/or registered, as
applicable;     (b)   A certification from an Authorised Representative of the
Company that all conditions precedent to the effectiveness of each Project
Document have been satisfied (and not waived by the parties thereto), other than
any condition precedent to any Project Document requiring that this Agreement or
any Loan Agreement is in full force and effect;     (c)   A certification from
an Authorised Representative of the Company that each Principal Document is in
full force and effect and that the Company is not, and to the best of its
knowledge after due enquiry, no other party to such Principal Document is or,
but for the passage of time or giving of notice or both will be, in material
breach or default of any obligation thereunder.

4   Project Costs       A Project Costs Report countersigned by the Lenders’
Engineer in the form set out in Schedule 23 (Form of Project Costs Report) in
respect of Project Costs incurred up to the Financial Close, which have either:

  (a)   been capitalised into equity (as part of the Base Equity Amount); or    
(b)   are otherwise reflected in the Project Costs Report proposed to be repaid
or refunded with the proceeds of the first Disbursement pursuant to Clause 5.5
(True-up Disbursement);

5   Authorisations

  (a)   All Authorisations listed in Schedule 15 (Authorisations) other than any
Authorisation not required by law or under the Principal Documents as at the
proposed Disbursement Date; and     (b)   Any other Authorisations and approvals
necessary for the transfer and remittance to the Lenders or their respective
assignees in US Dollars of all monies payable in respect of the Finance
Documents at the times and in the manner contemplated therein,

    each certified as true, complete and accurate by an Authorised
Representative of the Company, which Authorisations shall be in full force and
effect, final and non-appealable.

6   Financial Model and Base Case

  (a)   A copy of the Financial Model on computer disc;

150



--------------------------------------------------------------------------------



 



  (b)   The Base Case prepared utilising the Financial Model, agreed between the
Company and the Global Agent (acting on the instructions of the Lenders),
demonstrating a Projected Debt Service Cover Ratio in respect of each
Calculation Period of not less than 1.3, a Debt to Equity Ratio which does not
exceed 3.0:1 and an Equity to Total Assets Ratio of not less than 0.25; and    
(c)   An audit report from the Financial Model Auditor addressed to the Company
and the Finance Parties, regarding the Financial Model.

7   Project Accounts

  (a)   Each of the Project Accounts has been opened with the relevant Account
Bank and, to the extent required under the terms of any Finance Document, the
Required Debt Service Reserve Amount and the Required Well Drilling Reserve
Amount has been maintained;     (b)   To the extent not included in the Project
Accounts Agreement, irrevocable instructions shall have been given by the
Company to each of the Account Banks, instructing each such Person to operate
each of the Project Accounts opened with them in accordance with the
requirements of the Project Accounts Agreement, respectively;     (c)   Copy of
the operating procedures (if any) for the Project Accounts as referred to in
Clause 2.5(b) (Operation of Project Accounts) of the Project Accounts Agreement.

8   Legal Opinions       The following legal opinions addressed to the Finance
Parties (with a reliance letter for the benefit of each Participant and KfW):

  (a)   from Company’s Legal Counsel, in relation to the Finance Documents
governed by English law;     (b)   from Cayman legal advisers to the Company and
the Shareholder, in relation to, inter alia, the following matters:

  (i)   the organisation, existence and corporate structure of the Company
(including the Company’s authorised share capital upon or subsequent to the
making of the True-Up Disbursement) and the Shareholder;     (ii)   that,
subject to the Legal Reservations, the Principal Documents to which the Company
or the Shareholder (or both) is party were duly authorised and validly executed
and the obligations of the Company or the Shareholder (as the case may be)
created thereunder constitute the legal, valid, binding and enforceable

151



--------------------------------------------------------------------------------



 



      obligations of the Company or the Shareholder (as the case may be);

  (c)   from Lenders’ Cayman Counsel in relation to the Finance Documents
governed by Cayman law;     (d)   from Lenders’ Kenyan Counsel in relation to
the Kenyan legal aspects of the Principal Documents governed by Kenyan law and a
separate concurring opinion by the Company’s Kenyan Counsel or other Kenyan
legal counsel acceptable to the Global Agent (acting on the instructions of the
Lenders) in relation to, inter alia, the following matters:

  (i)   the organisation, existence and corporate structure of the Company
(including the Company’s authorised share capital upon or subsequent to the
making of the True-Up Disbursement) and KPLC;     (ii)   that the Principal
Documents to which the Company, KPLC or GOK is a party were duly authorised and
validly executed and the obligations of the Company, KPLC or GOK created
thereunder constitute the legal, valid, binding and enforceable obligations of
the Company, KPLC or GOK;     (iii)   that if each of the Principal Documents
currently governed by a law other than Kenya (including the Hedging Contracts)
were validly expressed to be governed by Kenyan law or if the laws of Kenya were
validly held by a court to be the governing law of such documents, then such
documents would constitute the legal, valid, and binding obligations of the
Company enforceable in accordance with their respective terms under the laws of
Kenya;

  (e)   from Lenders’ Legal Counsel, in relation to the English law aspects of
the Finance Documents governed by English law;     (f)   from Lenders’ New York
Counsel, in relation to the New York law aspects of the Finance Documents
governed by New York law;     (g)   from the Company’s Kenyan Counsel, regarding
the tax assumptions contained in the Financial Model, depreciation of fixed
assets and amortisation of assets in Kenya; and     (h)   from such other
counsel to Major Project Parties (other than the Governmental Parties),
concerning the execution and validity of Principal Documents to which they are
party and the binding and enforceable nature of obligations thereunder, as the
Global Agent (acting on the instructions of the Lenders) may reasonably require.

152



--------------------------------------------------------------------------------



 



9   Appointment of Process Agent       Arrangements for the appointment of (and
acceptance of such appointment by) a Person or Persons acceptable to each of the
Lenders to act as the agent of each of the parties (other than any Finance
Party) to any Finance Document for the service of process in England, Kenya, and
such other jurisdictions as the Global Agent (acting on the instructions of the
Lenders) may reasonably require, in connection with the Finance Documents.

10   Insurances       Evidence that the following shall have taken place:

  (a)   The Offshore Security Agent will be named as sole loss payee with
respect to the insurances and any reinsurances, and, with respect to any Global
Policies only, first loss payee as their interests may appear with respect to
these assets and each of the Lenders, the Global Agent and the Security Agents
will be named as additional insureds with respect to the Company’s liability
insurance policies;     (b)   Each of the Lenders shall have received
confirmation that all of the insurances and reinsurances, if any required to be
in place prior to the Full Commercial Operation Date have been arranged and are
in place and the Global Agent shall have received certified copies of the
insurance policies of such insurances or reinsurances (as applicable), including
a letter from the Company’s insurance broker substantially in the form of
Exhibit C of Schedule 12 (Insurance Requirements) confirming that such
insurances or reinsurances (as applicable) are in full force and effect and all
premiums then due and payable under those insurances or reinsurances (as
applicable) have been paid or are not in arrears.

11   Environmental

  (a)   The Environmental Impact Assessment.     (b)   The Environmental and
Social Management Plan.     (c)   A certificate from the Company certifying that
appropriate management measures and other actions necessary to ensure that the
Company, its employees, agents, contractors and subcontractors will perform work
related to the site property in compliance with the Environmental and Social
Requirements.

12   Auditors; Accounting System; Financial Reports

  (a)   Evidence that arrangements have been implemented for:

153



--------------------------------------------------------------------------------



 



  (i)   the installation of accounting, management information and cost control
systems for the Company in accordance with Clause 24.1(d) (Accounting Systems);
and     (ii)   the appointment of the Auditors (whose fees and expenses shall be
for the account of the Company) in accordance with Clause 24.1(e) (Auditors).

  (b)   A copy of the authorisation to the Auditors and the acknowledgement by
the Auditors to the Global Agent, in each case as referred to in Clause 24.1(f)
(Communication with Auditors);     (c)   Audited annual financial statements for
the Company (both the Cayman Islands and for the Kenyan branch) for 2007 and up
to 30 June 2008 and unaudited quarterly financial statements for the Company for
all completed quarters following 30 June 2008 and prior to the date of the
Financial Close, together with a certificate of an Authorised Representative of
the Company certifying that no Material Adverse Effect has occurred since the
date of the last audited financial statements; and     (d)   A letter pursuant
to which the Sponsor and Ormat Technologies Inc each agrees to provide to the
Global Agent its audited annual financial statements for each of 2005, 2006 and
2007 and the unaudited quarterly financial statements for the Sponsor for all
completed quarters of 2008.

13   Project Completion       A certificate from the Company confirming it has
achieved the Project Completion Date and the Lenders’ Engineer shall have
counter-signed the certificate to confirm their agreement.

14   Reports

  (a)   A report from the Lenders’ Engineer, regarding, inter alia, technical
feasibility, the design specifications and milestones, the performance tests and
completion undertakings, a detailed breakdown of Project Costs and the
construction budget (including an opinion that these are reasonable for the
Project), the payment/disbursement schedules, the operating performance
assumptions, the Standby O&M Agreement, the interconnection and transmission
facilities, geothermal assumptions and steam reservoir, the condition of the
Plant;     (b)   A report from the Insurance Advisor regarding the insurances
and reinsurances;     (c)   A tax opinion from PricewaterhouseCoopers, Kenya, or
another firm of accountants licensed to practice in Kenya and acceptable to each
of the Lenders, regarding the tax assumptions contained in the Financial Model,

154



--------------------------------------------------------------------------------



 



      depreciation of fixed assets and amortisation of assets in Kenya,
withholding tax payable on interest and application of interest payable on the
Loans with the funds being applied under this Agreement being deemed to be
advanced to a branch of the borrower in Kenya, and any other matters requested
by any of the Lenders; and     (d)   A report from the Market Consultant.

15   Land       A title report, extract from the relevant register or such other
documentation as is necessary to ensure that the Company has valid title, or
other valid and subsisting rights, to the Site entitling the Company to quiet
enjoyment and use of such area (for the purpose of performing its obligations
under the Project Documents), free and clear of any material adverse rights.

16   Payment of fees       The Company shall have paid all front-end fees and
other fees then due and payable (including any outstanding mandate fees due to
any Lender) and other amounts owed to the Lenders, including, without
limitation, the fees and expenses then owing in relation to the Lenders’
External Advisers.

17   Hedging Policy       A copy of the Hedging Policy.

18   Participation Agreements

  (a)   DEG shall have entered into a risk participation agreement with KfW in
form and substance satisfactory to KfW.     (b)   DEG shall have entered into
Participation Agreements with Participants for the acquisition by them of
Participations in an aggregate amount equal to the full amount of the DEG “B”
Facility and the DEG “C” Facility and those Participation Agreements are in full
force and effect.

19   Operating Budget       The Initial Operating Budget for the first year
following the Project Completion Date in form and substance satisfactory to the
Lenders’ Engineer acting reasonably.

20   MIGA contract       The Contract of Guarantee dated 18 December 18 2007
between MIGA and the Shareholder against certain non-commercial risks relating
to the Shareholder’s equity investment in the Company.

155



--------------------------------------------------------------------------------



 



21   Powers of Attorney       Registration of a power of attorney granted by
each signatory to this Agreement and the Kenyan Debenture at the Registry of
Documents in Nairobi, Kenya in accordance with the Registration of Documents
Act.

22   Equity

  (a)   Copies of all shareholder and inter-company loan documents between the
Company and any Affiliate thereof; and     (b)   Evidence that all funds
advanced to the Company by an Affiliate have been capitalised into shares or
shareholder/inter-company debt.

23   Accession of Offshore and Onshore Security Agents

  (a)   Accession to this Agreement by the Onshore Security Agent by execution
of an Agent Deed of Adherence;     (b)   Any amendments requested by the Onshore
Security Agent prior to accession in accordance with paragraph (a) above and
agreed with the Company and the Lenders are made to this Agreement by way of an
amendment agreement (or other document) in form and substance satisfactory to
the Global Agent (acting on the instructions of the Lenders); and     (c)  
Registration of a power of attorney granted by the Onshore Security Agent in
respect of this Agreement, the Agent Deed of Accession and the Kenyan Debenture
at the Registry of Documents in Nairobi, Kenya in accordance with the
Registration of Documents Act.

156



--------------------------------------------------------------------------------



 



Part 2
Conditions of All Disbursements

1   Proceeds of Disbursement       A certificate from an Authorised
Representative of the Company certifying that the proceeds of Disbursement are:

  (a)   for a purpose permitted under Clause 3.1 (Purpose); and     (b)  
intended to be used by the next Disbursement Date or within ninety (90) days of
the Disbursement Date, whichever is the earlier.

2   No violation       After giving effect to that Disbursement, the Company
would not be in violation of:

  (a)   its Charter Documents;     (b)   any material provision contained in any
Principal Document; or     (c)   any law, rule, regulation, Authorisation or
agreement or other document binding on the Company directly or indirectly
limiting or otherwise restricting the Company’s borrowing power or authority or
its ability to borrow.

3   No Default       No Default is continuing or would result from the making of
any proposed Disbursements.

4   No Material Adverse Effect       No Material Adverse Effect has occurred and
the Company has provided a certificate of an Authorised Representative to this
effect.

5   No other events

  (a)   No Political Event, MIGA Event or Force Majeure Event has occurred and
is continuing or would result from the making of any proposed Disbursements.    
(b)   Any amounts owing from the Offtaker have been paid in full and there are
no invoice or payment disputes outstanding.     (c)   The Lender KPLC
Confirmation duly signed by the Global Agent.

157



--------------------------------------------------------------------------------



 



6   Representations       The representations set out in Clause 23
(Representations and Warranties) and deemed repeated by the Company pursuant to
Clause 23.3 (Repetition) are true in all material respects when made or deemed
repeated (except for those representations which by their terms are expressed to
relate only to a particular Disbursement or Disbursements or a particular date
or dates, in which case such representation shall be true as to the relevant
Disbursement(s) or as of such particular date(s)).

7   No notice of suspension of cancellation       No Lender or the Global Agent
has issued a notice of suspension or cancellation in respect of a Loan or any
Disbursement under Clause 4.5 (Suspension or Cancellation by Lenders).

8   Reports and Budgets       Any Project Reports or Operating Budgets or other
information or certifications which are required to have been provided at the
time of such Disbursement under the provisions of the Finance Documents have
been provided to the relevant Persons.

9   Authorisations       All Authorisations (including those listed in
Schedule 15 (Authorisations)) necessary for the then current stage of
implementation of the Project shall have been obtained and shall be in full
force and effect.

10   Legal Opinions       If reasonably requested by a Lender, legal opinion(s)
on matters specific to that Disbursement shall have been rendered, in form and
substance satisfactory to the Global Agent (acting on the instructions of the
Lenders).

11   Fees       The Company shall have paid (or subject to the agreement of any
Finance Party to whom any of the following amounts is then due and payable, each
such Finance Party is satisfied that payment will be made from the first
Disbursement of the Facilities or, if such amounts become due and payable
subsequent to the first Disbursement, from the relevant Disbursement in respect
of which such amounts become due and payable) all front-end fees and other fees
then due and payable to any Finance Party and other amounts owed to any Finance
Party, including the fees and expenses then owing in relation to any of the
Lenders’ External Advisers.

158



--------------------------------------------------------------------------------



 



12   Cotonou Agreement       The Company and the Project remain eligible for
financing (under the Operational Guidelines of EFP) for the purposes of the
Cotonou Agreement.

13   Project Accounts       The Debt Service Reserve Account and the Well
Drilling Reserve Account are each funded to the extent then required pursuant to
the Project Accounts Agreement.

14   Project Costs Report       To the extent that the proceeds of Disbursement
are to be applied to a True-Up Disbursement, a Project Costs Report
countersigned by the Lenders’ Engineer in the form set out in the Project Costs
Report, which relates to the Project Costs incurred prior to Financial Close
proposed to be capitalised into equity in the Company or repaid with the
proceeds of that Disbursement in accordance with Clause 5.5 (True-up
Disbursements). In respect of the first Disbursement and the Second
Disbursement, this condition shall be satisfied by paragraph 4 of Part 1 of
Schedule 2 and Clause 4.3(b) (Conditions of Second Disbursement) respectively.

159



--------------------------------------------------------------------------------



 



SCHEDULE 3
Project Costs and Financial Plan

1   PROJECT COSTS       The estimated eligible cost of the Project is
US$157.911 million, comprising Project Costs and fees, EPC costs, other
construction and start-up related costs, contingencies, interest during
construction and financing charges, as shown below:

                              % of Cost Components   US$ thousand   Project Cost
Project Administration and Development (incl. Contingencies)
    3,605       2.3  
8MW Power Plant EPC
    17,685       11.2  
EPC of Early Generation Additional Unit
    6,680       4.2  
Appraisal Program
    8,500       5.4  
Phase II EPC (including escalation)
    97,000       61.4  
Spare Parts & Special Tools
    1,100       0.7  
Financing Fees, Stamp Taxes, Etc.
    4,025       2.5  
Reimbursement of Interest During Construction on Sponsor advances prior to
funding
    3,816       2.4  
Initial Debt Service Reserve Account
    13,500       8.6  
Initial Working Capital
    2,000       1.3  
 
               
TOTAL USES
    157,911       100.0  

160



--------------------------------------------------------------------------------



 



2   FINANCIAL PLAN       The Project is expected to be financed in accordance
with the following plan (the “Financial Plan”):

                      US$ thousand    
Equity and SHL:
               
Equity, subordinated shareholders’ loans and project cashflow expected post
financing of both disbursements
    52,911          
Total Equity and SHL
    52,911                         % of             Senior Debt
Senior Debt:
               
A Loan: DEG
    60       58  
A Loan: Proparco
    15       14  
B Loan: DEG
    15       14  
C Loan: DEG
    15       14  
Total Senior Debt
    105,000       100  

161



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Transfer Certificate

To:   DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH, as Global
Agent   From:   [The Existing Lender] (the “Existing Lender”) and [The New
Lender] (the “New Lender”)   Dated:  

RE: [Insert details relating to the relevant Loan Agreement] dated
[               ] and the Common Terms Agreement dated [               ]
between, inter alia, OrPower4 Inc. as Company, DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH and Société de Promotion et de Participation pour
la Coopération Economique as Lenders and DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH as Global Agent (the “Common Terms Agreement”)

1   Capitalised terms have the meaning given to such terms in the Common Terms
Agreement unless otherwise defined herein.   2   We refer to Clause 27.2
(Procedure for Assignment or Transfer) of the Common Terms Agreement:

  (a)   This is a Transfer Certificate.     (b)   The Existing Lender transfers
by novation all or part of the Existing Lender’s Commitment, rights and
obligations referred to in the Schedule in accordance with the terms of the
Common Terms Agreement.     (c)   The proposed Transfer Date is [     ].     (d)
  On the Transfer Date the New Lender becomes:

  (i)   party to the [relevant Loan Agreement] and the Common Terms Agreement as
Lender; and     (ii)   party to the Security Trust and Intercreditor Deed.

  (e)   The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 34.2 (Addresses) of the
Common Terms Agreement are set out in the New Lender Schedule.

3   The New Lender expressly acknowledges the limitations on the Existing
Lender’s obligations set out in Clause 27.4 (Limitation of Responsibility of
Existing Lenders) of the Common Terms Agreement.

162



--------------------------------------------------------------------------------



 



4   This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of the Transfer Certificate.   5   This Transfer Certificate is
governed by English law.

THE SCHEDULE
Commitment, Rights and Obligations to be Transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments]

                  [Existing Lender]   [New Lender]  
By:
      By:        
 
 
 
     
 
   

This Transfer Certificate is countersigned by the Global Agent and the Transfer
Date is confirmed as [          ].

          DEG — Deutsche Investitions- und
Entwicklungsgesellschaft mbH
as Global Agent
      By:                        

163



--------------------------------------------------------------------------------



 



         

SCHEDULE 5
Form of Accession Letter

To:   DEG — Deutsche Investitions- und Entwicklungsgesellschaft mbH, as Global
Agent   From:   [               ]   Dated:  

Dear Sirs
This Agreement dated [     ] is supplemental to a Common Terms Agreement dated
[     ] between, inter alia, OrPower4 Inc. as Company, DEG-Deutsche
Investitions- und Entwicklungsgesellschaft mbH and Société de Promotion et de
Participation pour la Coopération Economique as Lenders and DEG-Deutsche
Investitions- und Entwicklungsgesellschaft mbH as Global Agent (the “Common
Terms Agreement”).
Words and expressions defined in the Common Terms Agreement have the same
meaning when used in this Agreement.
[Name of New Lender] hereby agrees with each other Person who is or who becomes
a Party to the Common Terms Agreement that with effect on and from the date
hereof it will be bound by the obligations of and will benefit from, the Finance
Documents as [state capacity of relevant New Party] as if it had been an
Original Lender and Party to the Finance Documents in that capacity.
Address for notice of [Name of New Lender] for the purposes of Clause 34
(Notices) of the Common Terms Agreement is:
[     ]
This Agreement is governed by English law.
IN WITNESS WHEREOF, this agreement has been executed as a deed and is intended
to be and is hereby delivered on the date first above written.

       
EXECUTED as a Deed
  )  
 
     
by [Name of New Party]
  )  
 
     
acting by [     ]
  )  
 
     
in the presence of:
  )  
 
     
Name:
     

164



--------------------------------------------------------------------------------



 



     
Address:
   

Agreed and accepted by the Global Agent

          DEG- Deutsche Investitions- und Entwicklungsgesellschaft mbH
      by           Authorised Signatory             

Address:
Fax No:
Attention:

165



--------------------------------------------------------------------------------



 



SCHEDULE 6
Economic and Financial Assumptions
The Economic and Financial Assumptions are as set out in the Financial Model.

166



--------------------------------------------------------------------------------



 



SCHEDULE 7
Technical Assumptions
The Technical Assumptions are as set out in the Financial Model.

167



--------------------------------------------------------------------------------



 



SCHEDULE 8
Initial Operating Budget

     
From : January 1st 2009
  To: December 31st 2009

              (In US$ thousands)             Annual   Comments
 
           
1. Operation & Maintenance Budget
           
1.1 Local salaries, outsourced labor and related benefits
    550      
1.2 Expatriates presence and HQ support
    270      
1.3 Spare Parts & Consumables PP and wellfield
    500     (*) lower than running rate during warranty
1.4 Other / Misc.
             
Total O&M
    1,320        
 
           
2. General and Administration Budget
           
2.1 G&A and staff housing
    400      
2.2 Insurance: property, vehicles, BI and other non-PRI
    700      
2.3 Local Taxes
    0     inc. in G&A
2.4 Other / Misc. G&A
    350     inc. fees and expenses to lenders, IE, etc.  
Total G&A Budget
    1,450        
 
            3. Annual Capital Expenditure   (excluding draw on reserves)
3.1 Improvements to operators’ village
    60      
3.2 Vehicles
    45      
3.3 Monitoring and compliance equip.
    70      
3.4 Misc.
    15        
Total Annual Capex Budget
    130        
 
           
4. General / Misc.
             
4.1 General / Misc.
    400        
 
           
5. TOTAL OPERATING BUDGET FOR PERIOD(*)
    3,300      
 
           
Comparison data 1: Operating Budget for Previous Year
    N/A     (incomparable — phase I only)
Comparison data 2: annualized performance for Previous Year
    N/A     (incomparable — phase I only)

 

(*)   Excluding: deposits to well maintenance fund, political risk insurance
premiums, royalty charges on revenue to KPLC, interest on debitory accounts (if
any), hedging costs (if any) and CDM compliance if registered.

rev1 16Dec08

168



--------------------------------------------------------------------------------



 



SCHEDULE 9
Form of Operating Report
Report Date:
Subject: Operating report for the period between [     ] and [     ]
Operating Report
The Company shall provide promptly to the Global Agent, not later than
forty-five (45) days after the end of each quarter after the Project Completion
Date, an Operating Report in respect of such period in line with the form below.

1   Generation Summary

                              Accumulated or Average Item   For the period  
During Calendar Year [ ]
Energy Sales (kWh)
               
Avg. Daily Generation (MW)
               
Availability (%)
               

                                                      Operation al Hours  
Periodical KWh                 OEC   during Period   Generation   Periodical kW
  YTD hr   YTD kWh   YTD kW
OEC-1
                                               
OEC-2
                                               
OEC-3
                                               
OEC-4
                                               
OEC-5
                                               
OEC-6
                                               
Total
                                               

169



--------------------------------------------------------------------------------



 



Production Wells:

                      Avg. Flow   Working Time Well   (Ton/hr)   (Hr)
OW-301
               
A1
               
A2
               
A4
               
A5
               
B1
               
B7
               
B9
               
C2
               

Injection Wells:

                      Working Time   Valve Open Well   (Hr)   (%)
B1
               
OW-307
               
OW-401
               

170



--------------------------------------------------------------------------------



 



Summary of Power Generation:

                              During Reporting   Accumulated during Indicator  
Units   Period   Calendar Year
Power Plant Gross Generation
  kWh     —       —  
Aux. Load
        —       —  
Net Energy Sales
        —       —  
Average Power Delivered
  MW                
Capacity Factor __ MW
  %     —       —  
Availability Factor all OECs
        —       —  
Average Ambient Temperature
  °C                

2   Maintenance Summary   2.1   OEC Down Time       Definition: OEC is forced to
stop while geothermal source flow and 220kV grid voltage are available.

  •   Maintenance Hours:

     
Preventive (     hrs. total)
  ___ Hrs. down time registered
Corrective (     hrs. total)
  ___ Hrs. down time registered

2.2   Preventative Maintenance       Planned activities; done during forced down
time from geothermal or grid conditions.       Total time of preventative
maintenance: ___ Hrs.

171



--------------------------------------------------------------------------------



 



2.3   Corrective Maintenance

                                                              Duration     Total
    Down       Date     Corrective Maintenance Events     Hrs     Hrs     Time  
Balance of Plant
                                       
OEC 1
                                       
OEC 2
                                       
OEC 3
                                       
OEC 4
                                       
OEC 5
                                       
OEC 6
                                       
Total
                                       

2.4   Maintenance Activities/Events Summary:       Power Grid:       Balance of
Plant:       Wellfield and Gathering System:       Ongoing Upgrade/Improvement
Projects:       OEC Units:

172



--------------------------------------------------------------------------------



 



3   Environmental Compliance Status       [List here abnormal environmental
parameters]   4   Power Plant Safety Monthly Status       [List here accidents
resulting downtime, damage to property or injuries]

          Event   Date  
Last Annual Fire Fighting Course
       
Last CPR and first aid course
       
Last safety emergency response plan review
       
Last Safety meeting held
       

 
Contracted Plant Capacity (MW)
Date of Last Contracted Capacity Test

                                                                               
                              Jan     Feb     Mar     Apr     May     Jun    
Jul     Aug     Sep     Oct     Nov     Dec     YTD  
OEC 1
                                                                               
                       
Operating Hours
                                                                               
                       
Gross Generation (kWh)
                                                                               
                       
 
                                                                               
                       
OEC 2
                                                                               
                       
Operating Hours
                                                                               
                       
Gross Generation (kWh)
                                                                               
                       
 
                                                                               
                       
OEC 3
                                                                               
                       
Operating Hours
                                                                               
                       
Gross Generation (kWh)
                                                                               
                       
 
                                                                               
                       
OEC 4
                                                                               
                       
Operating Hours
                                                                               
                       
Gross Generation (kWh)
                                                                               
                       
 
                                                                               
                       
OEC 5
                                                                               
                       
Operating Hours
                                                                               
                       
Gross Generation (kWh)
                                                                               
                       
 
                                                                               
                       
OEC 6
                                                                               
                       
Operating Hours
                                                                               
                       

173



--------------------------------------------------------------------------------



 



                                                                               
                              Jan     Feb     Mar     Apr     May     Jun    
Jul     Aug     Sep     Oct     Nov     Dec     YTD  
Gross Generation (kWh)
                                                                               
                       
 
                                                                               
                       
Plant
                                                                               
                       
Gross Generation (kWh)
                                                                               
                       
Auxiliary Use (kWh)
                                                                               
                       
Energy Sales (kWh)
                                                                               
                       
 
                                                                               
                       
Scheduled Maintenance (kWh)
                                                                               
                       
Unscheduled Maintenance (kWh)
                                                                               
                       
 
                                                                               
                       
Maximum Load (kW)
                                                                               
                       
Minimum Load (kW)
                                                                               
                       
Average Load (kW)
                                                                               
                       
Period Hours
                                                                               
                       
Operating Hours
                                                                               
                       
Total Plant Scheduled Maintenance Hours
                                                                               
                       
Total Plant Unscheduled Maintenance Hours
                                                                               
                         
Production (MWh)
                                                                               
                       
Calculated Steam Usage (Ton)
                                                                               
                       
Average Steam Temperature
                                                                               
                       
Average Steam Pressure
                                                                               
                       
Total Brine Usage (Ton)
                                                                               
                       
Average Brine Temperature
                                                                               
                       
Average Brine Pressure (bar g)
                                                                               
                       
 
                                                                               
                       
Injection
                                                                               
                       
Total Injected (Ton)
                                                                               
                       
Average Injectate Pressure (bar g)
                                                                               
                       
Average Injectate Temperature
                                                                               
                         
Average Ambient Temperature
                                                                               
                       

174



--------------------------------------------------------------------------------



 



Quarter Ending (end date)

                                                  Production Wells   Quarterly
Data   Typical Monthly Values — Month 1 (month, year)     Hours                
                                operated                   Cumulative   Wellhead
                        this                   total   pressure   Valve        
        Well   quarter                   mass (Ton/Hr)   (barg)   open (%)      
         
OW-301
                                                A1                              
                  A2                                                 A3        
                                        A4                                      
          A5                                                 B1                
                                B7                                              
  B9                                                 C2                        
                        new well                                                
new well                                                

                      Injection Wells   Quarterly Data   Typical Monthly Values
— Month 1 (month, year)         Cumulative total                 Hours operated
this   mass injected   Average Injection   Wellhead pressure     Well   quarter
  (Ton/Hr)   rate (Ton/Hr)   (barg)   Valve open (%) B1                    
OW-307                     OW-401                     new well                  
  new well                    

Chemical Sampling

      Well   Date and type of analyses
OW-301
   
A1
   
A2
   
A3
   
A4
   
A5
   
B1
   
B7
   
B9
   
C2
   
new well
   
new well
   
production header
   

175



--------------------------------------------------------------------------------



 



      Well   Date and type of analyses
other location
   
B1
   
OW-307
   
OW-401
   
new well name
   
new well name
   
injection header
   
other location
   

TPS (and other) logs

      Well   Date and type of log
OW-301
   
A1
   
A2
   
A3
   
A4
   
A5
   
B1
   
B7
   
B9
   
C2
   
new well name
   
new well name
   
B1
   
OW-307
   
OW-401
   
new well name
   
new well name
   

176



--------------------------------------------------------------------------------



 



Enthalpy Test logs

      Well   Date and type of log
OW-301
   
A1
   
A2
   
A3
   
A4
   
A5
   
B1
   
B7
   
B9
   
C2
   
new well name
   
new well name
   
B1
   
OW-307
   
OW-401
   
new well name
   
new well name
   

Remedial Well Work

      Well   Date and description of operation
OW-301
   
A1
   
A2
   
A3
   
A4
   
A5
   
B1
   
B7
   
B9
   
C2
   
new well name
   
new well name
   
B1
   
OW-307
   
OW-401
   
new well name
   
new well name
   

5   Comparison Between Operating Budget and Actual Financial Performance      
[Financial results for the Project to be compared to the Operating Budget in the
form set out in the form below]

177



--------------------------------------------------------------------------------



 



                                                      Actual     Budget      
1st Qtr     2nd Qtr     3rd Qtr     4th Qtr     Total     Total  
1. Operation & Maintenance Budget
                                               
1.1 Local salaries, outsourced labor and related benefits
                                            550  
1.2 Expatriates presence and HQ support
                                            200  
1.3 Spare Parts & Consumables PP and wellfield
                                            500  
1.4 Other / Misc.
                                                 
 
                                               
Total O&M
                                            1,150    
2. General and Administration Budget
                                               
2.1 G&A and staff housing
                                            400  
2.2 Insurance: property, vehicles, BI and other non-PRI
                                            700  
2.3 Local Taxes
                                            0  
2.4 Other / Misc.
                                            350    
 
                                               
Total G&A Budget
                                            1,450    
3. Annual Capital Expenditure (excluding draw on reserves)
                                               
3.1 Improvements to operators’ village
                                            60  
3.2 Vehicles
                                            45  
3.3 Monitoring and compliance equip.
                                            70  
3.4 Misc.
                                            15    
 
                                               
Total Annual Capex Budget
                                            130    
4. Annual Contingency
                                               
 
                                               
4.1 Annual Contingency
                                            400    
5. TOTAL
                                            3,300    

                                          Generation and Revenue   1st Qtr   2nd
Qtr   3rd Qtr   4th Qtr   Total
Budgeted Net Generation (kWh)
                                       
Actual Net Generation (kWh)
                                       
Budgeted Revenue
                                       
Invoiced Amounts
                                       

178



--------------------------------------------------------------------------------



 



SCHEDULE 10
Form of Insurance Review
Part A
Changes
[Company to describe any material change in the risk exposure of the Project,
the Company, its business or assets.]
Part B
Additional Insurances
[Company to provide copies of additional insurances or reinsurances as a result
of changes described in Part A.]
Part C
Changes to Monetary Limits/Deductibles (if any)
[Company to describe any changes to existing insurances and reinsurances as a
result of changes described in Part A.]
Part D
Other Relevant Information
[Company to provide any other relevant information it may deem necessary
regarding the insurances and reinsurances, or as may reasonably be requested by
the Global Agent (acting on the instructions of the Lenders) as a result of the
relevant material changes.]

179



--------------------------------------------------------------------------------



 



SCHEDULE 11
Repayment Schedule

                                                              DEG “A” Facility  
  DEG “B” Facility     DEG “C” Facility     Proparco “A”     Total   Instalment
  Repayment Date     (US$)     (US$)     (US$)     Facility (US$)     (US$)  
1
    15/12/09       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
2
    15/06/10       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
3
    15/12/10       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
4
    15/06/11       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
5
    15/12/11       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
6
    15/06/12       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
7
    15/12/12       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
8
    15/06/13       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
9
    15/12/13       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
10
    15/06/14       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
11
    15/12/14       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
12
    15/06/15       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
13
    15/12/15       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
14
    15/06/16       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
15
    15/12/16       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
16
    15/06/17       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
17
    15/12/17       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
18
    15/06/18       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  
19
    15/12/18       3,157,894.74       789,473.68       789,473.68      
789,473.68       5,526,316  

180



--------------------------------------------------------------------------------



 



SCHEDULE 12
Insurance Requirements
GENERAL
References in this Schedule to clauses, paragraphs and Exhibits shall be
construed as references to the clauses of this Schedule and to paragraphs of,
and Exhibits to, this Schedule unless the context otherwise requires.

1   INSURANCES TO BE EFFECTED   1.1   Insurances       Until the Final
Termination Date, the Company shall effect and maintain, or cause to be effected
and maintained, insurances in respect of the risks and in the amounts and with
such other provisions specified in Exhibit A (Insurances). All such insurances
(including any Global Policy) shall comply with the requirements of this
Schedule.   1.2   Other Insurances       Without prejudice to the other
provisions of this Schedule, until the Final Termination Date, the Company shall
effect and maintain, or cause to be effected and maintained, any additional
insurance not specified in Exhibit A which:

  (a)   it is required to maintain by any applicable law or by the terms of the
Project Documents; and     (b)   is required pursuant to Clause 4.1 (Additional
Insurances) of this Schedule.

2   ADDITIONAL REQUIREMENTS RELATING TO INSURANCES   2.1   General Requirements

  (a)   The Company shall procure that all insurances shall at all times:

  (i)   be purchased by or on behalf of the Company and through agents approved
in writing by the Global Agent (acting on the instructions of the Lenders), the
approval of which shall not be unreasonably withheld or delayed) (for the
avoidance of doubt, the Company’s agent as at the date of this Agreement
(Chesterfield) and Beecher Carlson is hereby approved by the Global Agent
(acting on the instructions of the Lenders));

181



--------------------------------------------------------------------------------



 



  (ii)   be placed and maintained with financially sound and reputable insurers
and, where applicable, reinsurers, who, at all times, maintain an “A-X” rating
by AM Best or “A-” rating by Standard & Poor’s Rating Services, or any other
insurer and, where applicable, reinsurer, acceptable to the Global Agent (acting
on the instructions of the Lenders), whose approval shall not be unreasonably
withheld or delayed); provided, however, that the minimum ratings required above
shall not apply to any local insurer or, if applicable local reinsurer;    
(iii)   insure each of:

  (A)   the Company;     (B)   the Finance Parties; and     (C)   in respect of
third party liability, the directors, officers, employees and agents of the
Finance Parties,

      in respect of their respective interests in the insured assets to the
intent that the risks borne by the additional insured parties and required to be
insured under the insurances should be transferred to the insurers thereof;    
(iv)   have attached the endorsements specified in Exhibit B (Insurance Policy
Endorsements);     (v)   at all times comply with the requirements and
specifications of this Schedule or as otherwise agreed by the Global Agent.

  (b)   The Company shall procure that no insurance is subject to any coverage
exclusion or exception unless such exclusion or exception:

  (i)   is specified within Exhibit A or otherwise in this Schedule as a
permitted coverage exclusion or exception; or     (ii)   is a necessary standard
exclusion or exception within the insurance industry for that type or size of
risk covered by that insurance;     (iii)   previously approved in writing by
the Global Agent (acting on the instructions of the Lenders) whose approval
shall not be unreasonably withheld or delayed) (for the avoidance of doubt, the
insurance specified in Exhibit A (Insurances), including the coverages,
exclusions and exceptions thereto are hereby approved by the Global Agent acting
on the instructions of the Lenders).

182



--------------------------------------------------------------------------------



 



  (c)   The Company acknowledges that it is solely responsible to ensure that
every material circumstance which ought to be disclosed at any time to any
insurer is fully and fairly disclosed to them without misrepresentation.     (d)
  The Company shall not be obliged to procure or maintain, or cause the
procurement or maintenance of, any insurance or reinsurance if it is not
available on reasonable commercial terms (including reasonable premium) having
regard to the type or size of risk covered by that insurance or reinsurance (the
reasonableness of such terms and premiums to be confirmed by the Insurance
Advisor). If not so available, the Company will seek to reduce hazard and
minimise risk to the Project, promptly effect and maintain insurances on
alternative terms approved in writing by the Global Agent (acting on the
instructions of the Lenders, acting reasonably and following consultation with
the Insurance Advisor, if necessary), provide the Global Agent with information
on the position in the insurance market and, if so required by the Global Agent
(acting on the instructions of the Lenders following consultation with the
Insurance Advisor, if necessary), promptly effect revised insurances and
reinsurances to include such terms as have become available on reasonable
commercial terms (including reasonable premiums) having regard to the type or
size of risk covered by that insurance or reinsurance (the reasonableness of
such terms and premiums to be confirmed by the Insurance Advisor).

2.2   Policy Provisions       Each of the insurances and, where applicable,
reinsurances required to be obtained pursuant to this Schedule 12 (Insurance
Requirements) shall be in the English language and contain provisions to the
effect that:

  (a)   no policy can expire or be varied, cancelled or suspended by the Company
or the insurer or the reinsurer (as applicable) for any reason (including
failure to renew the policy or to pay the premium or any other amount) unless
the relevant Security Agent and the Global Agent and, in the case of expiration
or if cancellation or suspension is initiated by the insurer or the reinsurer
(as applicable), the Company, receive at least twenty (20) days’ written notice
in respect of non-payment or otherwise at least sixty (60) days’ written notice
(or such lesser period as the Global Agent (acting on the instructions of the
Lenders) may agree with respect to cancellation, suspension or termination in
the event of war and kindred peril) prior to the effective date of termination,
cancellation or suspension;     (b)   where relevant, all policy provisions
(except those relating to limits of liability) shall operate as if they were a
separate policy covering each insured party;

183



--------------------------------------------------------------------------------



 



  (c)   on every property insurance policy on the Company’s assets which are the
subject of the Security and on every insurance policy for business interruption,
the Onshore Security Agent is named as loss payee for any single claim in an
amount equivalent to one million US Dollars (US$1,000,000) or more, or any
series of claims arising with respect to the same event whose aggregate amount
is the equivalent of one million US Dollars (US$1,000,000) or more;     (d)  
where relevant, the insurers or the reinsurers (as applicable) waive all rights
of recourse or subrogation, howsoever arising, against the Company and/or the
Finance Parties and otherwise in accordance with the requirements of the Project
Documents;     (e)   all provisions of each of the insurances and, where
applicable, reinsurances conferring any right, protection or benefit to any
Finance Party (including, without limitation, sole loss payee (as its interests
may appear) and additional insured provisions, notice requirements, etc.) shall
at all times remain in full force and in effect notwithstanding any act
(including misrepresentation and non-disclosure) or failure to act on the part
of the Company, its agents or employees; and     (f)   each of the insurances
and, where applicable, reinsurances, other than the Global Policy, shall be
assignable to the Offshore Security Agent for the benefit of the Finance
Parties;

    provided that none of the policies required pursuant to this Schedule 12
(Insurance Requirements) shall include any provision for self-insurance or any
self-insured retention except to the extent of the deductibles specified in this
Schedule 12 (Insurance Requirements) or the Global Agent (acting on the
instructions of the Lenders) otherwise approves from time to time (which
approval shall not be unreasonably withheld or delayed).   2.3   Global Policy
Provisions

  (a)   Any insurance that is listed in Exhibit A (Insurances) as a “Global
Policy” (a “Global Policy”) shall comply with the requirements of this
Schedule 12 and shall constitute either:

  (i)   direct primary insurance for the Project, or     (ii)   become direct
primary insurance for the Project upon the occurrence of any insurable event
covered by such policy and the insolvency of the local insurer that is otherwise
providing direct and primary insurance for such insurable event.

184



--------------------------------------------------------------------------------



 



  (b)   If for any reason the Company does not effect or maintain any insurance
policy that is currently listed in Exhibit A (Insurances) as a Global Policy,
the Company shall effect and maintain, or cause to be effected and maintained,
reinsurance of its direct and primary local insurances with any reinsurer that
meets the requirements of Clause 2.1(a) of this Schedule under a reinsurance
policy that meets the applicable requirements of this Schedule 12.     (c)   The
Company will assign its rights, benefits and interests in the Global Policy
under the English Security Agreement.     (d)   Following the occurrence of an
Event of Default:

  (i)   the Company shall procure that any Global Policy then in place shall be
replaced no later than the next renewal date of such Global Policy by an
international reinsurance or reinsurances which meet the requirements of this
Schedule 12; and     (ii)   no Global Policy shall be permitted to be in place
without the consent of the Global Agent (acting on the instructions of the
Lenders, following consultation with the Insurance Advisor, if required).

2.4   Reinsurances

  (a)   To the extent required by Kenyan law, but not otherwise, the Company
shall place and maintain insurances with a Kenyan insurer which (i) is
authorised from time to time under Kenyan law to underwrite such risks, and
(ii) is approved for the purpose by the Global Agent (acting on the instructions
of the Lenders, the approval of which shall not be unreasonably withheld or
delayed).     (b)   To the extent required to procure contracts of reinsurance
in Kenya, but not otherwise, the company shall procure that any insurances
underwritten by Kenyan insurers shall be reinsured with a Kenyan reinsurer
which:

  (i)   is authorised from time to time under Kenyan law to reinsure such risks,
and     (ii)   is approved for the purpose by the Global Agent (acting on the
instructions of the Lenders the approval of which shall not be unreasonably
withheld or delayed),

    (each reinsurance so placed, a “Local Reinsurance”).

185



--------------------------------------------------------------------------------



 



      The Local Reinsurances shall reinsure not less than such percentage as is
required by law of each risk insured on an “as original” and fully back to back
basis, shall contain provisions or an endorsement in the form set out in Part 2
of Exhibit B (Insurance Policy Endorsements), and shall otherwise comply with
all applicable requirements of this Schedule.     (c)   Unless there is a Global
Policy in full force and effect in accordance with Clause 2.3 (Global Policy
Provisions) of this Schedule in respect of the risks insured by:

  (i)   any insurance in Kenya (other than any risks reinsured under Local
Reinsurance); and     (ii)   any Local Reinsurance,

      the Company shall procure one or more project specific contract or
reinsurance of those insurances and Local Reinsurances (the “Offshore
Reinsurances”) is purchased and maintained in full force and effect throughout
the period that the insurances are required by this Schedule to be maintained.
The Offshore Reinsurances shall reinsure not less than (x) 95% of any risk under
any insurance (other than any risks insured under Local Reinsurance and (y) 95%
of each risk reinsured under the Local Reinsurances on an “as original” and
fully back to back basis, shall contain provisions or an endorsement in the form
set out in Part 3 of Exhibit B (Insurance Policy Endorsements), and shall comply
with all requirements of this Schedule.

  (d)   The Company shall procure that:

  (i)   a Kenyan Reinsurance Assignment Agreement is entered into by each local
insurer; and     (ii)   an English Reinsurance Assignment Agreement is entered
into by each Kenyan reinsurer under the Offshore Reinsurances of any risk
referred to in Clause 2.4(c) (Reinsurances),

      and in each case also by the Company and the relevant Security Agent.

  (e)   Under the relevant Reinsurance Assignment Agreement each local insurer
will assign all its rights, benefits and interests in the Local Reinsurances and
each local reinsurer will assign its rights, benefits and interests in the
Offshore Reinsurances, in each case as specified in the relevant Reinsurance
Assignment Agreement. The Company shall procure that notice of assignment in the
form specified in the Reinsurance Assignment Agreement shall be given promptly
to every reinsurer and acknowledged by those reinsurers as specified therein.

186



--------------------------------------------------------------------------------



 



  (f)   The Company shall assign in favour of the Finance Parties, the Company’s
rights, title and interest in the Reinsurance Assignment Agreement.

3   ADDITIONAL UNDERTAKINGS

3.1   General Undertakings       The Company undertakes to:

  (a)   pay or procure the payment on a timely basis of all premiums as required
by the terms of the insurances;     (b)   evidence promptly by the provision of
original or true copy documents at the reasonable request of the Global Agent
that the Company is in compliance with the requirements of this Schedule;    
(c)   promptly provide to the Global Agent copies of all cover notes and
policies (including endorsements) issued from time to time in relation to the
insurances, and of all changes requested or effected thereto and, if so
requested by the Global Agent, of placing slips and all documents disclosed or
disclosable to the insurers of the insurances in respect of the placement and
maintenance of the insurances and relating to claims notified or notifiable to
insurers or the insurance brokers;     (d)   comply or procure compliance at all
times with the terms and conditions of all insurances and to take all action
within its power to procure that nothing is at any time done or suffered to be
done whereby any insurance required to be maintained hereunder or under any
Project Document may be impaired, suspended or rendered void or voidable in
whole or in part, or any Insurance Proceeds become uncollectable in full;    
(e)   procure that all insurances, and the procurement thereof, comply at all
times with all applicable laws and regulations, and that all authorisations,
consents and approvals required for the purchase and maintenance of the
insurances on the basis provided in this Agreement are obtained and remain valid
and applicable;     (f)   procure that no person shall have the benefit of any
rights under or to enforce any insurance, except for persons identified as
insured or additional named insured in Exhibit A and that no person other than
the insurer(s) referred to in Clause 2.4(a) (Reinsurances) of this Schedule, and
the Company and the relevant Security Agent shall have the benefit of any rights
under or to enforce any Reinsurance;     (g)   forthwith notify the Insurers and
the Global Agent of any increase or material change in any risk insured under
any insurance;

187



--------------------------------------------------------------------------------



 



  (h)   not do or permit to be done anything in relation to the insurances which
is likely adversely to affect the rights of the Finance Parties under the
insurances or their interests (including security interests) in them;     (i)  
notify the Global Agent immediately of any fact event or circumstance which has
caused or may cause the Company to be in breach of any provision of this
Schedule;     (j)   procure that each insurer under all of the insurances:

  (i)   is promptly notified, in the case of the insurances, in the form of the
notice of assignment set out in the Kenyan Debenture of the security interests
created in favour of the Onshore Security Agent for the benefit of the Finance
Parties under the Security in the Company’s title to, and rights, interest and
benefits under, such policies and issues a notice of confirmation and
acknowledgement or assignment, in the form set out in the Kenyan Debenture
Debenture;     (ii)   notes on each such policy by way of endorsement the
relevant Security Agent’s and the Finance Parties’ interest in that policy under
the Security, such endorsement to be in form and substance satisfactory to the
Global Agent (acting on the instructions of the Lenders); and     (iii)  
acknowledges that no Finance Parties (as lenders and/or beneficiaries) under the
relevant policy and the Security will be liable to the insurers or reinsurers
for the payment of any insurance or reinsurance premiums nor for any other
obligations of the Company; and

  (k)   use its best efforts to ascertain that payments of reinsurance premiums
under the reinsurances, if any, required to be maintained by the Company are
paid in a timely manner and promptly inform the Global Agent and the Offshore
Security Agent when it becomes aware that any such premiums have not been paid.

3.2   Reporting Requirements

  (a)   The Company shall provide to the Global Agent the following:

  (i)   as soon as possible after its occurrence, notice of any one event which
entitles the insured parties to claim for an aggregate amount exceeding the
equivalent of one million US Dollars (US$1,000,000) under any one or more
insurance policies;

188



--------------------------------------------------------------------------------



 



  (ii)   within thirty (30) days after any insurance policy is issued to the
Company or amended, a copy of that policy incorporating any loss payee or
additional insured provisions required hereunder (unless that policy has already
been provided to the Global Agent pursuant to Clause 4 (Conditions)) or Clause
3.1(b) or (c) (General Undertakings) of this Schedule;

  (iii)   if there is any material change in the risk exposure of the Project,
the Company, its business or assets within thirty (30) days of such change of
which the Company is aware (or notice of such change from the Global Agent
(acting on the instructions of the Lenders, acting reasonably) to the Company)
the Company shall provide an Insurance Review together with a copy of any
additional insurance obtained, or modification of any existing policy made as a
result of that material change;     (iv)   not less than fourteen (14) days
prior to the expiry date of any of the insurances or reinsurances (or, for
insurance with multiple renewal dates, not less than ten (10) days prior to the
expiry date of the policy on the principal asset), a certificate of renewal from
the insurer, reinsurer, insurance broker or agent confirming the renewal of that
policy and the renewal period, the premium, the amounts insured for each asset
or item and any changes in terms or conditions from the policy’s issue date or
last renewal, and confirmation from the insurer or reinsurer that provisions
naming the relevant Finance Party or Finance Parties as loss payee or additional
named insured, as applicable, remain in effect;     (v)   within thirty
(30) days after the end of each Financial Year submit to the Global Agent a
certificate from the Company’s insurers and/or insurance brokers (if any),
confirming that all insurances and reinsurances are in full force and effect
indicating the properties insured, amounts and risks covered, names of the
beneficiaries, names of the insurers and any special features of the insurance
policies in effect on the date of the relevant certificate; and     (vi)   such
evidence of premium payment as the Global Agent may from time to time reasonably
request.

3.3   Broker Undertaking Letter       The Company will procure that every
insurance and reinsurance broker who effects any insurance writes a letter to
the Global Agent in respect thereof in the form set out in Exhibit C (Broker’s
Letter of Confirmation and Undertaking).

189



--------------------------------------------------------------------------------



 



3.4   Files       The Company shall maintain intact its files (including all
documents disclosed and correspondence in connection with the placement of the
insurances and claims thereunder) until the Final Termination Date and (in the
case of insurances) for any run off period specified in Part 3 of Exhibit A
(Insurances), and shall give to the Global Agent all such information relating
to the insurances as the Global Agent may reasonably request in writing.

4   CHANGES IN THE INSURANCES

4.1   Additional Insurances       Subject to Clause 2.1(d) (General
Requirements) of this Schedule, the Company undertakes to purchase and maintain
such additional insurance or wider cover and higher limits of cover under
existing insurances that a prudent developer, owner or operator of the Project,
its site and facilities would purchase and maintain, or as the Finance Parties
may reasonably require in order to protect their own interests in relation to
the Project, if such additional or wider cover at any time is or becomes
available in the international insurance or reinsurance market on reasonable
commercial terms, if there is (in the reasonable opinion of the Company or the
Lenders) a material change in or material increase in the insurable risks
relating to the Project. In determining whether a prudent developer, owner or
operator of the Project would purchase such additional insurance regard shall be
had to the scope of such insurance and its cost in the context of the finances
of the Project.   4.2   Material variations in Cover       If any variation is
proposed to be made to the terms of any insurance the Company shall give (or
cause to be given) at least forty-five (45) days’ prior written notice thereof
to the Global Agent. No variation to any insurance shall be effected or agreed
by the Company until the Global Agent (acting on the instructions of the
Lenders) notifies the Company in writing either that the variation is not
prejudicial to the Finance Parties or is otherwise agreeable to the Global Agent
(acting on the instructions of the Lenders). The Global Agent (acting on the
instructions of the Lenders) will not unreasonably withhold or delay its
agreement after obtaining any advice that it deems appropriate in considering
the Company’s request.       For the purpose of this clause a variation includes
(without limitation):

  (a)   reduction to limits of cover or increase in deductible or an increase in
excess or self insurance arrangements of ten percent (10%) or more from those
set out herein;

190



--------------------------------------------------------------------------------



 



  (b)   adverse changes to risks insured, to coverage terms, and the inclusion
of new exclusions or exceptions;     (c)   any cancellation, discontinuance,
non-renewal or avoidance of any cover provided under any insurance;     (d)  
any change which might have the effect of causing a breach by the Company of any
obligation under this Agreement or a material breach under any other Principal
Document.

5   NON COMPLIANCE WITH INSURANCE PROVISIONS

5.1   Global Agent Power to Insure       Subject to Clause 2.1(d) (General
Requirements) of this Schedule, and any other exceptions provided in this
Schedule, if at any time and for any reason any insurance is not in full force
and effect on the terms or for the insured values required under this Schedule,
then (without prejudice to any of the rights of any of the Finance Parties under
the Finance Documents) the Global Agent (acting on the instructions of the
Lenders) shall forthwith be entitled, at the cost and expense of the Company, to
procure and pay for such insurance and reinsurance as the Company should have
effected or procured pursuant to the terms hereof or at any time whilst such
failure is continuing.

5.2   Minimising Hazard       If any required insurance is for any reason at any
time not in force, the Company shall (without prejudice to any other obligations
of the Company hereunder or under the Finance Documents) take or procure the
taking of all such steps to minimise hazard which are within its power and which
a prudent person in the position of the Company would take in the circumstances.
  6   CLAIMS   6.1   Pursuing Claims against Insurers       The Company shall
promptly notify to insurers any matter for which it may be entitled to claim
under the insurances, and shall diligently pursue any claim.   6.2   Claims
Conduct and Reporting       Subject to Clauses 6.3 (Larger Claims) of this
Schedule and 6.4 (Rights following Event of Default) of this Schedule the
Company shall have the sole conduct of its claims under the insurances arising
out of any loss, but shall keep the Global Agent informed at semi-annual
intervals of the notification and progress of any claim relating to a loss in
excess of one million US Dollars (US$1,000,000)

191



--------------------------------------------------------------------------------



 



    (before any deductible or excess) and the application of the resulting
Insurance Proceeds. That information shall identify for each claim under each
insurance the type of claim, the Company’s claim reserve, the current status of
that claim, and such further information relating to that claim as the Global
Agent (acting on the instructions of the Lenders) may reasonably request.   6.3
  Larger Claims       In respect of any loss where the actual or estimated
totality of its claims arising is one million US Dollars (US$1,000,000) or more
(before any deductible or excess) (other than with respect to third party
liability) the Company shall not negotiate, compromise or settle any claim with
respect to such loss without the written consent of the Global Agent (acting on
the instructions of the Lenders), such consent not to be unreasonably withheld
or delayed.   6.4   Rights following Event of Default       Notwithstanding any
other provisions of Clauses 6 (Claims) of this Schedule and 7 (Insurance
Proceeds) of this Schedule, in relation to claims under the insurances (other
than as provided in Clause 7.2 (Pursuing Liability Claims) of this Schedule), if
an Event of Default has occurred and is outstanding:

  (a)   the Global Agent (acting on the instructions of the Lenders) shall have
the right to take over sole conduct of the Company’s claims; and     (b)   the
Global Agent (acting on the instructions of the Lenders) shall be entitled to
require all Insurance Proceeds (including funds in the Insurance Proceeds
Account) not required to be applied in accordance with the PPA, to be applied by
the Company in accordance with the terms of the Finance Documents.

7   INSURANCE PROCEEDS   7.1   Insurance Proceeds Account       Save as
otherwise provided in this Clause 7 (Insurance Proceeds) all Insurance Proceeds
shall be paid into the Insurance Proceeds Account (as defined in the Project
Accounts Agreement) except for the proceeds of business interruption insurance
which shall be paid into the Offshore Revenue Account.   7.2   Pursuing
Liability Claims       Clause 7.1 (Insurance Proceeds Account) does not apply to
Insurance Proceeds paid in respect of liabilities of the Company for third party
claims insured under the insurances to the extent that those Insurance Proceeds
are applied directly to make payment to a third party.

192



--------------------------------------------------------------------------------



 



7.3   Application of Insurance Proceeds       Subject to Clauses 6.4 (Rights
following Event of Default) of this Schedule, the Company may withdraw Insurance
Proceeds paid into the Insurance Proceeds Account in accordance with Clause 8.2
(Mandatory Prepayment of Insurance Proceeds and Compensation Proceeds) of this
Agreement and the Project Accounts Agreement.

193



--------------------------------------------------------------------------------



 



EXHIBIT A
INSURANCES
ALL-RISK PROPERTY DAMAGE & BUSINESS
INTERRUPTION- LOCAL POLICY

     
Local Carrier:
  REAL Insurance Company Limited (Local Insurance Policy)
 
   
A. M. Best rating:
  None
 
   
Policy Number:
  BO 70406
 
   
Coverage Term:
  May 30, 2008 to May 30, 2009
 
   
Limits of Insurance:
  Property Damage: Amount equal to the replacement value of the Plant
(US$114,000,000) less 50% of the amount standing to the credit of the Debt
Service Reserve Account.
 
   
 
  Business Interruption: Kshs equivalent of US$35.5m:
 
   
 
  Machinery Breakdown: Amount equal to the replacement value of the Plant
(US$114,000,000) less 50% of the amount standing to the credit of the Debt
Service Reserve Account:
 
   
 
  Machinery Breakdown Loss of Profits: Kshs equivalent of $35.5m:
 
   
Time Element
Indemnity Period:
  12 months

         
Deductibles:
  Kshs 3,500,000   Property Damage
 
  60 days   Business Interruption
 
  Kshs 750,000   Machinery Breakdown
 
  60 days   Machinery Breakdown Loss of Profits

     
Named Insured:
  OrPower4 and/or associated and/or affiliated and./or subsidiary and/or parent
companies or corporations, and/or KPLC and /or Finance Parties for their
respective rights
 
   
Additional Insureds:
   
 
   
Loss Payees:
  Finance Parties to be Sole Loss Payee
 
   
Cancellation:
  60 days
 
   
Key Exclusions:
  Terrorism and Sabotage
 
   
Subrogation:
  Waived in favor of the Finance Parties
 
   
Valuation:
  Policy requires replacement value

ALL-RISK PROPERTY DAMAGE & BUSINESS
INTERRUPTION- GLOBAL POLICY

     
Carrier:
  Assicurazioni Generali S.P.A.- DIC/DIL and also, the primary insurance for
certain perils that are not required to be included in the local insurance
policy but which the Company insures.

194



--------------------------------------------------------------------------------



 



     
A. M. Best rating:
  A+, XV
 
   
Policy Number:
  BO 70034
 
   
Coverage Term:
  May 30, 2008 to May 30, 2009
 
   
Limits of Insurance:
  Property Damage : Amount equal to the replacement value of the Plant
(US$114,000,000) less 50% of the amount standing to the credit of the Debt
Service Reserve Account:
 
   
 
  Business Interruption: US$35.5m:
 
   
Kenya:
  Claims made in respect of assets other than the Olkaria III project in Kenya
shall not reduce the insurance limits available for the Olkaria III project.
 
   
Key Sublimits:
  Suppliers/customers/public utilities and denial of access for US$7,500,000
 
   
 
  Included Terrorism and Sabotage $10,000,000
 
   
 
  Earthquake/Flood/Wind/Volcanic Eruption to total value of the assets (with
$100M sublimit, excluding assets in CA and HI)
 
   
Time Element
Indemnity Period:
  12 months

         
Deductibles:
  US$150,000   Physical Damage, except
 
  US$225,000   Machinery Breakdown
 
  US$100,000   Terrorism
 
  5% of loss   Earthquake, Flood, Wind and Volcanic Eruption
 
  (US$250,000 minimum)
 
  21 days   Business Interruption, except
 
  40 days   Machinery Breakdown Business Interruption
 
  14 days   Terrorism Business Interruption

     
Named Insured:
  Ormat Industries, Ltd., and/or associated and/or affiliated and./or subsidiary
and/or parent companies or corporations
 
   
Additional Insureds:
  Included as per contractual agreement
 
   
Loss Payees:
  Finance Parties to be First Loss Payee as respects their interests in this
asset
 
   
Cancellation:
  60 days
 
   
Key Endorsements:
  None
 
   
Key Exclusions and Restrictions:
  None apart from usual market practice policy exclusions
 
   
Key Extensions:
  None
 
   
Subrogation:
  Carrier agrees to waiver rights of subrogation in line with Insured’s
contractual position
 
   
Misrepresentation & Fraud:
  None included as per usual market practice policy exclusions
 
   
Errors or Omissions:
  None included as per usual market practice policy exclusions
 
   
Other Insurance:
  This policy serves as a difference in conditions cover for differences in
limits/values where the local policy is more restrictive.
 
   
Valuation:
  Policy requires replacement value

195



--------------------------------------------------------------------------------



 



CONTROL OF WELL- GLOBAL POLICY

     
Carrier:
  Several Lloyds Syndicates (Leader: Catlin Syndicate)- Corporate Insurance
Policy which is not required to be written on local insurance paper)
 
   
A. M. Best rating:
  A XV
 
   
Policy Number:
  MB003407
 
   
Coverage Term:
  March 1, 2008 effective date- March 1 2009
 
   
Limits of Insurance:
  US$20,000,000   combined single limit
US$1,000,000     care, custody and control per occurrence

LIABILITY INSURANCE- LOCAL POLICY

     
Carrier:
  REAL Insurance Company Limited- Local Insurance Policy/Insurer
 
   
A. M. Best rating:
  None
 
   
Policy Number:
  BO 70406
 
   
Coverage Term:
  May 30, 2008 to May 30, 2009
 
   
Limits of Liability:
  Kshs equivalent of US$4,225,000 per occurrence but in the aggregate for
Products Liability
 
   
Deductibles:
  Kshs equivalent of US$125 or 10% of each claim, Nothing for bodily injury
 
   
Named Insured:
  OrPower4 and/or associated and/or affiliated and./or subsidiary and/or parent
companies or corporations, and/or KPLC and /or Finance Parties for their
respective rights
 
   
Cancellation:
  60 Days

LIABILITY INSURANCE- GLOBAL POLICY

     
Carrier:
  Asicurazioni Generali- (Corporate Insurance Program, not required to be
written on local insurance paper.)
 
   
A. M. Best rating:
  A+, XV
 
   
Policy Number:
  06FL00899000
 
   
Coverage Term:
  30th May 2008 to 30th May 2009
 
   
Limits of Liability:
  US$15,000,000
 
   
Self-Insured Retention:
  US$25,000
 
   
Underlying Insurance:
  Continental Casualty Company.
 
   
Named Insured:
  Ormat Technologies Inc &/or Subsidiary &/or Associated Companies.
 
   
Cancellation:
  90 Days.
 
   
Key Exclusions:
  As per wording

196



--------------------------------------------------------------------------------



 



     
Coverage:
  Public Liability, Products, Pollution, Completed Operations, Advertising
Liability plus Excess Auto Liability and Excess Employers Liability.

EXCESS TERRORISM- PROJECT SPECIFIC

     
Carrier:
  Lloyd’s of London
 
   
A. M. Best rating:
  A, XV
 
   
Policy Number:
  TBA
 
   
Coverage Term:
  17th June 2008-17th June 2009
 
   
Limits of Liability:
  US$10,000,000
 
   
Self-Insured Retention:
  Excess of US$10,000,000 per occurrence and in the aggregate
 
   
Underlying Deductibles
  US$100,000 PD and 14 Days BI
 
   
Named Insured:
  Ormat Technologies Inc &/or Subsidiary &/or Associated Companies.
 
   
Cancellation:
  90 Days.

197



--------------------------------------------------------------------------------



 



EXHIBIT B
INSURANCE POLICY ENDORSEMENTS
PART 1
(ENDORSEMENTS TO DIRECT INSURANCE POLICIES)
All policies of insurance shall contain the following provisions or
endorsements:

1   Definitions used in this endorsement       In this endorsement it is agreed
that:       “Global Agent” means DEG- Deutsche Investitions- und
Entwicklungsgesellschaft mbH acting in that capacity for, and insuring the
interests of, the Finance Parties, and includes its successors from time to time
in that capacity.       “Company” means OrPower4 Inc.       “Finance Parties”
are the banks, and other institutions who are additional insureds hereunder and
are involved in providing funding, financing, financial accommodation and
hedging facilities to the Company in relation to the Project. The phrase
includes any assignee, transferee, successor or novated, replacement or
additional creditor of or in relation to any of the foregoing.       “Insureds”
means the Company and each of the Finance Parties severally.       “Onshore
Security Agent” means the Person acting in that capacity under a Common Terms
Agreement between the Company and the Finance Parties for, and insuring the
interests of, the Finance Parties, and includes its successors from time to
time.       “Project” means the design, development, financing, ownership,
commissioning, completion, insurance, operation and maintenance of a 48 MW
geothermal power plant operated by the Company in Kenya and the construction of
all associated transmission and substation facilities and all related ancillary
works on or off the site.   2   Acknowledgement of assignment       The Insurers
acknowledge that they have been notified that the Company has assigned by way of
first ranking security to the Finance Parties the benefit of this insurance and
its interest and rights in its subject matter of this insurance, and confirm
that they have not been notified of any other pledge or assignment of or
security interest in the Company’s interest in this insurance.

198



--------------------------------------------------------------------------------



 



3   Additional insurance of the Finance Parties       The Insurers acknowledge
that the Finance Parties and (in respect of third party liabilities) their
respective officers, directors, employees and assigns are each additional
nsureds under this policy and that the premium specified in this policy provides
consideration for their being additional insured parties. The Insurers waive any
claim that they might otherwise have against any such additional insured party
in respect of any premium payable in respect of this insurance.   4  
Segregation of co-insureds’ cover       The Insurers agree that each of the
Insureds shall for the purpose of this Policy be treated as an individually and
separately insured party to the insurance contract, and each shall be separately
insured from any other insured person in respect of its own insurable rights and
interest provided that the total liability of the Insurers under each Part of
this policy to all Insureds collectively shall not (unless the Policy
specifically permits otherwise) exceed the limit of indemnity stated to be
insured thereby. The liability of the Insurers under this Policy to any one
Insured shall not be conditional upon the due observance and fulfilment by any
other insured party of the terms and conditions of this Policy or of any
contractual, pre-contractual or non-contractual duties imposed by law or
contract upon that other insured party relating thereto, and shall not be
affected by any failure in such observance or fulfilment by any such other
insured party. Without prejudice to the protections afforded to the Insured by
this endorsement, no one Insured represents or warrants the adequacy or accuracy
of any information provided or representation made by or on behalf of any other
Insured.   5   Scope of Disclosure       The Insurers acknowledge that there is
no information which has been relied on or is required by Insurers in respect of
their decision to co-insure the Finance Parties or their directors, officers,
employees or agents. Non-disclosure or misrepresentation, negligence or breach
by any one Insured (or its agent) shall not be attributable to any other insured
party who did not directly and actively participate in that non-disclosure or
misrepresentation knowing it to be such.   6   Limitation on Power to amend
insurances       Each Insurer severally agrees that neither the sums insured nor
the risks covered under this policy and any renewal of it by that Insurer will
be reduced in any way, and that no deductible, excess or retention will be
increased, without the prior written agreement of the Onshore Security Agent.

199



--------------------------------------------------------------------------------



 



7   Waiver of Subrogation and Contribution Rights       The Insurers hereby
waive all rights:

  (a)   of subrogation or action howsoever arising which they may have or
acquire arising out of any occurrence in respect of which any claim is admitted
hereunder:

  (i)   against any of the Finance Parties or their officers, directors,
employees and agents; and     (ii)   against the Company until all its financial
indebtedness to the Finance Parties has been discharged; and/or     (iii)  
involving the exercise of rights or powers vested in the Company or any Finance
Party (acting in any capacity) under or by virtue of any agreement relating to
the Project; and

  (b)   to reduce the amount payable under this policy by reason of the
existence of any other contract of insurance covering the same risk, or to seek
contribution from any other insurance effected by any of the Finance Parties.

8   Offset       The Insurers shall not be entitled to offset any sums payable
to the Finance Parties against premium or other monies owing by the Company, nor
any sums owing to the Company under this Policy against any monies owing by the
Company under any other policy or contract.   9   Loss Payments       For the
benefit of the Onshore Security Agent the insured parties irrevocably authorise
and instruct the Insurer to pay, and the Insurer agrees to pay, all claims,
return premiums, ex gratia settlements and any other monies payable to any of
them, other than the Finance Parties, under or in relation to this contract to
the Offshore Insurance Proceeds Account or to such other account as the Onshore
Security Agent as loss payee may specify in writing, and that no instruction,
whether by the Company or by any person other than the Onshore Security Agent,
to make any payment to any other person or account shall be honoured by the
Insurer unless given or countersigned by the Onshore Security Agent, or such
other person as that Onshore Security Agent may notify to the Insurer in
writing. All such payments shall be made by the Insurer without any deduction or
set-off on any account or of any kind. A payment to the loss payee in accordance
with this clause shall, to the extent of that payment, discharge the liability
of the

200



--------------------------------------------------------------------------------



 



    Insurer to pay the Company or other claimant insured party. Any monies
received by the Insurer from any facultative reinsurers of the risks insured
under this policy shall be received and held by the Insurer in trust for the
relevant claimant Insured. The arrangements in this clause shall continue to
apply notwithstanding the liquidation or insolvency of the Company or the
Insurer.   10   Notices by Insurers       The Insurers shall give to the Onshore
Security Agent 15 days’ notice in writing in respect of any failure to pay any
premium by the Company and otherwise at least 60 days notice in writing:

  (a)   if any Insurer intends to cancel or suspend this insurance or any cover
under this insurance for any reason;     (b)   before avoiding for non payment
of any overdue premium in order to give an opportunity for that premium to be
paid within the notice period;     (c)   of any act or omission or of any event
of which the Insurer has knowledge and which the Insurer considers may
invalidate or render unenforceable in whole or in part this insurance or any
claim under it or which might entitle the Insurer to terminate, rescind or
repudiate this policy in whole or part, or treat it as avoided, terminated or
suspended, against any insured party; and     (d)   if they have not agreed to
renew this Insurance at its next expiry date.

11   Service of notices       All notices or other communications under or in
connection with this policy will be given in writing or by fax. Any such notice
will be deemed to be given as follows:

  (a)   if in writing, when delivered;     (b)   if by fax, on the date on which
it is transmitted but only if (i) immediately after the transmission, the
sender’s fax machine records the correct answerback (ii) the transmission date
is a normal business day in the country of the recipient at the time of
transmission and is recorded as received before 5.00 p.m. on that date in the
recipient’s time zone, failing which it shall be deemed to be given on the next
normal business day in the recipient’s country.

    The address and fax number of the Onshore Security Agent for all notices
under or in connection with this policy are those notified from time to time by
the

201



--------------------------------------------------------------------------------



 



    Onshore Security Agent for this purpose to the Company. The initial address
and fax number of the Onshore Security Agent are as follows:       The Onshore
Security Agent:       [                                 ]       Address:       [
                                ]       Fax: [                                 ]
      Attn: [                                 ]   12   Role of Onshore Security
Agent       The Onshore Security Agent is not agent of any party other than the
Finance Parties for receipt of any notice or any other purpose in relation to
this insurance.   13   Governing Law       Notwithstanding any other provision
of this contract, this contract shall be governed and interpreted in accordance
with the applicable law governing the policy.   14   Enforceability       Each
Insurer agrees:

  (a)   that each provision of this clause as applicable to it is reasonable;  
  (b)   not to contest the enforceability of any such provision in any
proceeding arising out of or in connection with this contract or its purported
repudiation, avoidance or termination;     (c)   not to rely on any finding that
any wider duty (including any pre-contractual or other non-contractual duty) was
owed to Insurers than is expressed in this contract to be owed and that any such
duty owed was breached (whether by any Insured or any agent of an Insured or any
other person) to decline any claim or to repudiate, avoid or terminate this
contract even such breach of duty was negligent;     (d)   that each such
provision is severable from every other provision of this contract and is
intended by it to be valid, binding and enforceable in accordance with its terms
notwithstanding any purported repudiation, avoidance or termination;

202



--------------------------------------------------------------------------------



 



  (e)   that the provisions of this specifically negotiated endorsement override
any inconsistent or incompatible provision elsewhere in the contract.

15   Amendments to the policy       The provisions of this contract of insurance
(including this endorsement) may only be amended by written agreement between
duly authorised representatives of the parties, such amendment to be endorsed on
the contract policy.   16   This endorsement overrides       This endorsement
overrides any conflicting provision in any policy to which it applies.

203



--------------------------------------------------------------------------------



 



PART 2
(REINSURANCE POLICY ENDORSEMENTS
FOR REINSURANCE POLICIES IN KENYA)
To the extent that any reinsurance is required in accordance with Clause 2.4(a)
(Reinsurances) of Schedule 12, all Local Reinsurances contain the following
provisions or endorsements:

1   Definitions used in this endorsement       In this endorsement it is agreed
that:       “Company” means OrPower4 Inc.       “Finance Parties” are the banks,
and other institutions who are additional insureds hereunder and are involved in
providing funding, financing, financial accommodation and hedging facilities to
the Company in relation to the Project. The phrase includes any assignee,
transferee, successor or novated, replacement or additional creditor of or in
relation to any of the foregoing.       “Global Agent” means DEG- Deutsche
Investitions- und Entwicklungsgesellschaft mbH acting in that capacity for, and
insuring the interests of, the Finance Parties, and includes its successors from
time to time in that capacity.       “Insurer” means the insurer or insurers
from time to time reinsured under this policy of reinsurance.       “Insureds”
means the Company and each of the Finance Parties severally.       “Onshore
Security Agent” means the Person acting in that capacity under a Common Terms
Agreement between the Company and the Finance Parties for, and insuring the
interests of, the Finance Parties, and includes its successors from time to
time.       “Project” means the design, development, financing, ownership,
commissioning, completion, insurance, operation and maintenance of a 48 MW
geothermal power plant operated by the Company in Kenya and construction of all
associated transmission and substation facilities and all ancillary works on or
off the site.   2   Acknowledgement of assignments       The Reinsurers
acknowledge that they have been notified that (a) the Insurer has assigned to
the Company absolutely the benefit of this reinsurance and its interest and
rights in its subject matter (pursuant to a Reinsurance Assignment

204



--------------------------------------------------------------------------------



 



    Agreement), and confirm that the Reinsurers have not been notified of any
other assignment or pledge of or security interest in the Insurer’s interest in
this reinsurance; and that (b) the Company has assigned by way of first ranking
security to the Onshore Security Agent (as agent for the Finance Parties) all
its rights title and interest in the underlying Insurances reinsured hereby as
well as the benefit of any Reinsurance Assignment Agreement.   3   Reinsurance
premiums       The Insurer confirms that it has given irrevocable authority to
the Company’s insurance broker, as agent of the Insurer, to pay reinsurance
premiums direct to the Reinsurers. The Insurer acknowledges that this
arrangement does not relieve it of liability for unpaid reinsurance premium. A
payment of reinsurance premium in accordance with this arrangement shall, to the
extent of its payment to the Reinsurers, discharge (a) the liability of the
Company to pay premium to the insurers and (b) the liability of the Insurers to
pay premium to the Reinsurers.   4   Scope of disclosure       The Reinsurers
acknowledge for the benefit of the Insurer and the Insureds that there is no
information which has been relied on or is required by Reinsurers in respect of
their decision to reinsure in respect of the Insureds or their directors,
officers, employees or agents.   5   Non-disclosure, misrepresentation and
breach       Notwithstanding any other provisions of this policy, the Reinsurers
agree for the benefit of the Insurer and the Insureds:

  (a)   that no Insured or agent for the Insured owes any duty to disclose any
information to the Reinsurers; and     (b)   not to reduce or amend the sums
insured and/or the risks covered or increase the Insurer’s retention under this
policy or any renewal of it by that Reinsurer without 45 days’ prior written
notice to the Onshore Security Agent.

6   Reinsurance Claims Handling       The Insurer shall promptly notify to the
lead Reinsurer (on behalf of all Reinsurers) all information of an event or
circumstances which may give rise to a claim under this reinsurance policy
(though bona fide late notification shall not prejudice the Insurer’s rights
hereunder). The lead Reinsurer shall have the authority on behalf of both the
Insurer and all Reinsurers to investigate adjust and agree any claim by an
Insured against the Insurer and which may give rise to a claim hereunder. In the
event that the lead Reinsurer agrees that any reinsured

205



--------------------------------------------------------------------------------



 



    claim by the Company or the Onshore Security Agent (acting on behalf of the
Finance Parties) should be settled or compromised, then that determination shall
be binding on the Insurer; and shall likewise bind the Reinsurers to settle the
Insurer’s reinsurance claim in accordance with the loss payment provisions of
this policy. This Clause 6 (Reinsurance Claims Handling) shall be in accordance
with the provisions of the claims control clause within the Reinsurance policy
and in the event of any inconsistency the claims control clause shall prevail.  
7   Currency       Any loss hereunder shall be settled and accounted for by the
Reinsurers (pro rata to their respective shares, and taking account of the
proportion of the underlying risk of the Insurer reinsured hereunder) in the
same currency as the currency in which the loss has been properly claimed by an
Insured, and applying the same exchange rate as was applied in calculating the
Insurer’s liability to the Insured where the Insured’s loss has been converted
into a different currency for the purpose of the claim against the Insurer.   8
  Timing of claim payment obligation       The Reinsurers’ obligation to pay
under this reinsurance and in accordance with the loss payment provisions of
this policy arises when the ceding Insurer’s reinsured liability becomes payable
(whether by agreement or compromise by the Insurer of a claim, court order or
arbitral award) and is not dependant on the Insurer having actually paid a claim
or settled a liability to the Company or the Onshore Security Agent (acting on
behalf of the Finance Parties).   9   Loss Payments       The Insurer
irrevocably authorises and instructs the Reinsurer to pay, and the Reinsurer
agrees to pay, all claims, return premiums, ex gratia settlements and any other
monies payable under or in relation to this contract to the account of the
company to the Offshore Insurance Proceeds Account or to such other account as
the Onshore Security Agent as loss payee may specify in writing, and that no
instruction, whether by the Insurer or by any person other than the Onshore
Security Agent, to make any payment to any other person or account shall be
honoured by the Reinsurer unless given or countersigned by the Onshore Security
Agent, or such other person as the Onshore Security Agent may notify to the
Reinsurer in writing. All such payments shall be made by the Reinsurer without
any deduction or set-off on any account or of any kind except deductions for any
unpaid premiums. A payment to the loss payee in accordance with this provision
shall, to the extent of that payment, discharge (a) the liability of the
Reinsurer to pay the Insurer, and (b) the liability of the Insurer to the
Insureds under the underlying insurance contract reinsured hereby. The
arrangements in this clause

206



--------------------------------------------------------------------------------



 



    shall continue to apply notwithstanding the liquidation or insolvency of the
Insurer or the Reinsurer or the Company.   10   Waiver of subrogation       The
Reinsurers hereby waive all rights of action that they may have or acquire by
way of subrogation or otherwise howsoever (a) against any of the Insureds or
their respective officers, directors, employees and agents or (b) involving the
exercise of rights or powers vested in any Insureds (acting in any capacity)
under or by virtue of any agreement relating to the Project.   11   Underlying
Insureds not liable for reinsurance premiums       The Reinsurers acknowledge
that none of the Insureds is liable for payment of any premium payable in
respect of this reinsurance.   12   Offset       No Reinsurer shall be entitled
to offset any sums payable to it by the Insurer or any Insured on any account
whatsoever (other than premium outstanding from the Insurer in respect of this
contract of reinsurance) against any amount payable by that Reinsurer under this
reinsurance.   13   Notices by Reinsurers       Reinsurers shall give to the
Onshore Security Agent at least 45 days notice in writing:

  (a)   of any act or omission or of any event of which the Reinsurer has
knowledge and which the Reinsurer considers would invalidate or render
unenforceable in whole or in part this reinsurance or any claim under it or
which might entitle the Reinsurer to terminate, rescind, repudiate or avoid this
policy, or to treat it as terminated, or to exclude or decline any claim under
it, in whole or part for any reason;     (b)   if they have not agreed to renew
this Reinsurance policy at its next expiry date.

14   Service of notices       All notices or other communications under or in
connection with this policy will be given in writing or by fax. Any such notice
will be deemed to be given as follows:

  (a)   if in writing, when delivered;

207



--------------------------------------------------------------------------------



 



  (b)   if by fax, on the date on which it is transmitted but only if
(i) immediately after the transmission, the sender’s fax machine records the
correct answerback (ii) the transmission date is a normal business day in the
country of the recipient at the time of transmission and is recorded as received
before 5.00 p.m. on that date in the recipient’s time zone, failing which it
shall be deemed to be given on the next normal business day in the recipient’s
country.

    The address and fax number of the Onshore Security Agent for all notices
under or in connection with this policy are those notified from time to time by
the Onshore Security Agent for this purpose to the Company. The initial address
and fax number of the Onshore Security Agent is as follows:       The Onshore
Security Agent       Address: [                                 ]       Fax: [
                                ]       Attn: [                      
          ]   15   Role of Onshore Security Agent       The Onshore Security
Agent is not agent of any party other than the Finance Parties for receipt of
any notice or any other purpose in relation to this reinsurance.   16   Direct
Enforceability       It is agreed that the Insureds shall be entitled by virtue
of the Contract (Rights of Third Parties) Act 1999 to enforce the benefit of
paragraphs 4, 5, 10, 11 and 12 of this endorsement and to permit the Onshore
Security Agent to enforce directly the benefit of paragraphs 9, 13, 15 and 18 of
this endorsement.   17   Governing law and jurisdiction       Notwithstanding
any other provision of this contract, this contract shall be governed by and
interpreted in accordance with the applicable law governing the reinsurance
policy.   18   Amendments to the policy       The provisions of this contract of
insurance (including this endorsement) may only be amended by written agreement
between duly authorised representatives of the parties, such amendment to be
endorsed on the contract policy.

208



--------------------------------------------------------------------------------



 



19   This endorsement overrides       This endorsement overrides any conflicting
provision in any policy to which it applies.

209



--------------------------------------------------------------------------------



 



PART 3
(REINSURANCE POLICY ENDORSEMENT
FOR OFFSHORE REINSURANCE POLICIES)
To the extent that any reinsurance is required in accordance with Clause 2.4(c)
(Reinsurances) of Schedule 12, all Offshore Reinsurances contain the following
provisions or endorsements:

1   Definitions used in this endorsement       In this endorsement it is agreed
that:       “Company” means OrPower4 Inc.       “Global Agent” means DEG-
Deutsche Investitions- und Entwicklungsgesellschaft mbH acting in that capacity
for, and insuring the interests of, the Finance Parties, and includes its
successors from time to time in that capacity.       “Insurer” means the insurer
or insurers from time to time reinsured under this policy of reinsurance.      
“Insureds” means the Company and the Offshore Security Agent severally.      
“Offshore Security Agent” means BNY Corporate Trustee Services Limited, acting
in that capacity under a Common Terms Agreement between the Company and the
Finance Parties for, and insuring the interests of, the Finance Parties, and
includes its successors from time to time in that capacity.       “Project”
means the design, development, financing, ownership, commissioning, completion,
insurance, operation and maintenance of a 48MW geothermal power plant operated
by the Company in Kenya and construction of all associated transmission and
substation facilities and all ancillary works on or off the site.       “Finance
Parties” are the banks, and other institutions who are co-insureds hereunder and
are involved in providing funding, financing, financial accommodation and
hedging facilities to the Company in relation to the Project. The phrase
includes any assignee, transferee, successor or novated, replacement or
additional creditor of or in relation to any of the foregoing.   2  
Acknowledgement of assignments       The Reinsurers acknowledge that they have
been notified that (a) the Insurer has assigned to the Company absolutely the
benefit of this reinsurance and its interest and rights in its subject matter
(pursuant to a Reinsurance Assignment

210



--------------------------------------------------------------------------------



 



    Agreement), and confirm that the Reinsurers have not been notified of any
other assignment or pledge of or security interest in the Insurer’s interest in
this reinsurance; and that (b) the Company has assigned by way of first ranking
security to the Offshore Security Agent all its rights title and interest in the
underlying reinsurances and that (c) the Company has also assigned by way of
first ranking security to the Offshore Security Agent all its rights title and
interest in the underlying insurances reinsured hereby.   3   Reinsurance
premiums       The Insurer confirms that it has given irrevocable authority to
the Company’s insurance broker, as agent of the Insurer, to pay reinsurance
premiums direct to the Reinsurers. The Insurer acknowledges that this
arrangement does not relieve it of liability for unpaid reinsurance premium. A
payment of reinsurance premium in accordance with this arrangement shall, to the
extent of its payment to the Reinsurers, discharge (a) the liability of the
Company to pay premium to the Insurers and (b) the liability of the Insurer to
pay premium to the Reinsurers.   4   Scope of disclosure       The Reinsurers
acknowledge for the benefit of the Insurer and the Insureds that there is no
information which has been relied on or is required by the Reinsurers in respect
of their decision to reinsure in respect of the Insureds or their directors,
officers, employees or agents.   5   Non-disclosure, misrepresentation and
breach       Notwithstanding any other provisions of this policy, the Reinsurers
agree for the benefit of the Insurer and the Insureds:

  (a)   that no Insured or agent for the Insured owes any duty to disclose any
information to the Reinsurers; and     (b)   not to reduce or amend the sums
insured and/or the risks covered or increase the Insurer’s retention under this
policy or any renewal of it by that Reinsurer without 45 days’ prior written
notice to the Offshore Security Agent.

6   Reinsurance Claims Handling       The Insurer shall promptly notify to the
lead Reinsurer (on behalf of all Reinsurers) all information of an event or
circumstances which may give rise to a claim under this reinsurance policy
(though bona fide late notification shall not prejudice the Insurer’s rights
hereunder). The lead Reinsurer shall have the authority on behalf of both the
Insurer and all Reinsurers to investigate adjust and agree any claim by an
Insured against the Insurer and which may give rise to a

211



--------------------------------------------------------------------------------



 



    claim hereunder. In the event that the lead Reinsurer agrees that any
reinsured claim by the Company or the Offshore Security Agent (acting on behalf
of the Finance Parties) should be settled or compromised, then that
determination shall be binding on the Insurer; and shall likewise bind the
Reinsurers to settle the Insurer’s reinsurance claim in accordance with the loss
payment provisions of this policy. This Clause 6 (Reinsurance Claims Handling)
shall be in accordance with the provisions of the claims control clause within
the Reinsurance policy and in the event of any inconsistency the claims control
clause shall prevail.   7   Currency       Any loss hereunder shall be settled
and accounted for by the Reinsurers (pro rata to their respective shares, and
taking account of the proportion of the underlying risk of the Insurer reinsured
hereunder) in the same currency as the currency in which the loss has been
properly claimed by an Insured, and applying the same exchange rate as was
applied in calculating the Insurer’s liability to the Insured where the
Insured’s loss has been converted into a different currency for the purpose of
the claim against the Insurer.   8   Timing of claim payment obligation      
The Reinsurers’ obligation to pay under this reinsurance and in accordance with
the loss payment provisions of this policy arises when the ceding Insurer’s
reinsured liability becomes payable (whether by agreement or compromise by the
Insurer of a claim, court order or arbitral award) and is not dependant on the
Insurer having actually paid a claim or settled a liability to the Company or
the Offshore Security Agent (acting on behalf of the Finance Parties).   9  
Loss Payments       The Insurer irrevocably authorises and instructs the
Reinsurer to pay, and the Reinsurer agrees to pay, all claims, return premiums
and any other monies payable under or in relation to this contract to the
account of the company to the Offshore Insurance Proceeds Account or to such
other account as the Offshore Security Agent as loss payee may specify in
writing, and that no instruction, whether by the Insurer or by any person other
than the Offshore Security Agent, to make any payment to any other person or
account shall be honoured by the Reinsurer unless given or countersigned by the
Offshore Security Agent, or such other person as the Offshore Security Agent may
notify to the Reinsurer in writing. All such payments shall be made by the
Reinsurer without any deduction or set-off on any account or of any kind except
deductions for any unpaid premiums. A payment to the loss payee in accordance
with this provision shall, to the extent of that payment, discharge (a) the
liability of the Reinsurer to pay the Insurer; and (b) the liability of the
Insurer to the Insureds under the underlying insurance contract reinsured
hereby. The arrangements in this clause shall

212



--------------------------------------------------------------------------------



 



    continue to apply notwithstanding the liquidation or insolvency of the
Insurer or the Reinsurer or the Company.   10   Waiver of subrogation       The
Reinsurers hereby waive all rights of action that they may have or acquire by
way of subrogation or otherwise howsoever:

  (a)   against any of the Insureds or their respective officers, directors,
employees and agents; or     (b)   involving the exercise of rights or powers
vested in any Insureds (acting in any capacity) under or by virtue of any
agreement relating to the Project.

11   Underlying Insureds not liable for reinsurance premiums       The
Reinsurers acknowledge that none of the Insureds is liable for payment of any
premium payable in respect of this reinsurance.   12   Offset       No Reinsurer
shall be entitled to offset any sums payable to it by the Insurer or any Insured
on any account whatsoever (other than premium outstanding from the Insurer in
respect of this contract of reinsurance) against any amount payable by that
Reinsurer under this reinsurance.   13   Notices by Reinsurers       Reinsurers
shall give to the Offshore Security Agent at least 45 days notice in writing:

  (a)   of any act or omission or of any event of which the Reinsurer has
knowledge and which the Reinsurer considers would invalidate or render
unenforceable in whole or in part this reinsurance or any claim under it or
which might entitle the Reinsurer to terminate, rescind, repudiate or avoid this
policy, or to treat it as terminated, or to exclude or decline any claim under
it, in whole or part for any reason;     (b)   if they have not agreed to renew
this Reinsurance policy at its next expiry date.

213



--------------------------------------------------------------------------------



 



14   Service of notices       All notices or other communications under or in
connection with this policy will be given in writing or by fax. Any such notice
will be deemed to be given as follows:

  (a)   if in writing, when delivered;     (b)   if by fax, on the date on which
it is transmitted but only if (i) immediately after the transmission, the
sender’s fax machine records the correct answerback (ii) the transmission date
is a normal business day in the country of the recipient at the time of
transmission and is recorded as received before 5.00 p.m. on that date in the
recipient’s time zone, failing which it shall be deemed to be given on the next
normal business day in the recipient’s country.

    The address and fax number of the Offshore Security Agent for all notices
under or in connection with this policy are those notified from time to time by
the Offshore Security Agent for this purpose. The initial address and fax number
of the Offshore Security Agent are as follows:

     
Address:
  One Canada Square, London, E14 5AL.
Fax:
  +44 207 964 2533
Attention:
  Trustee Administration Manager

15   Role of Offshore Security Agent       The Offshore Security Agent is not
agent of any party other than the Finance Parties for receipt of any notice or
any other purpose in relation to this reinsurance.   16   Direct Enforceability
      It is agreed that the Insureds shall be entitled by virtue of the Contract
(Rights of Third Parties) Act 1999 to enforce the benefit of paragraphs 4, 5,
10, 11 and 12 of this endorsement and to permit the Offshore Security Agent to
enforce directly the benefit of paragraphs 9, 13, 15 and 18 of this endorsement.
  17   Governing law and jurisdiction       Notwithstanding any other provision
of this contract, this contract of reinsurance and any non-contractual
obligations arising out of or in connection with this contract of reinsurance is
governed by and to be interpreted in accordance with

214



--------------------------------------------------------------------------------



 



    English law. Each Reinsurer party submits irrevocably to the jurisdiction of
the English courts for the determination of any and all issues arising out of or
in connection with this contract (including as to its validity and
enforceability). Without prejudice to any other mode of service, each Reinsurer:

  (a)   irrevocably appoints [             ] as its agent for service of process
in relation to any proceedings before the English courts in connection with this
contract;     (b)   agrees to maintain that agent for service of process in
England for so long as any obligation is outstanding under this contact;     (c)
  agrees that failure by a process agent to notify such Reinsurer of the service
of any process will not invalidate the proceedings concerned; and     (d)  
agrees that if the appointment of any person mentioned paragraph (a) above
ceases to be effective, each Reinsurer shall immediately appoint a further
person in England to accept service of process on its behalf in England and,
failing such appointment within 15 days, the Offshore Security Agent is entitled
to appoint such person by notice to it.

18   Amendments to the policy       The provisions of this contract of insurance
(including this endorsement) may only be amended by written agreement between
duly authorised representatives of the parties, such amendment to be endorsed on
the contract policy.   19   This endorsement overrides       This endorsement
overrides any conflicting provision in any policy to which it applies.

215



--------------------------------------------------------------------------------



 



EXHIBIT C
BROKERS’ LETTER OF CONFIRMATION AND UNDERTAKING
To: DEG- Deutsche Investitions- und Entwicklungsgesellschaft mbH (the “Global
Agent”)
[date]
Dear Sirs,

1   In this letter:       “Company” means OrPower4 Inc.       “Common Terms
Agreement” means the agreement entered into on or about the date of this letter,
between inter alia the Company, the Global Agent, nd the Finance Parties in
relation to the Project.       “Insurances” means each of those insurances
and/or reinsurances (including any renewals or replacements of them) which the
Company has agreed in the Common Terms Agreement to procure and maintain in
relation to the Project and which are from time to time arranged by ourselves or
by other companies within our group of companies.       “Insurer” means any
person other than a Reinsurer who has insured a liability under any Insurances.
      “Project” means the design, development, financing, ownership,
commissioning, completion, insurance, operation and maintenance of a 48 MW
geothermal power plant operated by the Company in Kenya and the construction of
all associated transmission and substation facilities and all ancillary works on
or off the site.       “Reinsurer” means any person who has reinsured a
liability assumed by an Insurer of the Project.   2   We have placed the
insurances summarised in Appendix A hereto.   3   Pursuant to instructions
received from the Company, we confirm that:

  (a)   to the best of our knowledge and belief, the insurances listed in
Appendix A hereto are in full force and effect, and comply with the Company’s
obligations under the Finance Documents;     (b)   we have disclosed to each
Insurer and Reinsurer every material circumstance in relation to the Insurances
which we, as agents to insure,

216



--------------------------------------------------------------------------------



 



      are required by law to disclose to them and no such information disclosed
by us was known by us to be potentially inaccurate, incomplete or misleading.

4   We hereby undertake in respect of the interests of the Company and the
Finance Parties in the Insurances arranged by us:

  (a)   promptly when requested by the Company, to notify promptly to all
insurers from time to time of the Insurances of the assignment to the Finance
Parties of the Company’s rights under the Insurances and to the Insurance
Proceeds and (where the Finance Parties have so required) of the assignment of
the insurers rights and interest in the reinsurances to the Company in the form
attached hereto and to use our reasonable efforts to secure their
acknowledgement of receipt of such notices of assignment and by having the
notices endorsed on the policies of Insurance, and to provide you with true
copies of such notices, endorsements and acknowledgements;     (b)   to notify
you as soon as reasonably practicable prior to the expiry of these Insurances if
we have not received information regarding their renewal arrangements from the
Company;     (b)   to hold all Insurance policies received by us to your order,
free from any lien, if any, other than in respect of monies owing to us in
respect of any Insurance or Reinsurance;     (c)   to pay promptly to insurers
and, on behalf of Insurers, to reinsurers all premium received from the Company
or for which we are liable in order to ensure that each Insurance is valid and
enforceable in accordance with its terms;     (d)   to procure payment of any
claim collected by us on behalf of the Company or the Finance Parties in
accordance with the Loss Payment clause (if any) within any Insurance;     (e)  
to inform you in writing immediately if we receive or give notice that we are to
cease to act as insurance brokers to the Company or insurers for the purpose of
arranging, maintaining and/or monitoring any Insurances previously arranged by
us. Paragraphs (a) above to (d) above are subject to our continuing appointment
as insurance brokers in relation to the Insurances concerned and the handling of
claims in relation to them.

5   For the avoidance of doubt, all undertakings and other confirmations given
in this letter relate solely to the insurances listed in Appendix A hereto. They
do not apply to any other insurances and nothing in this letter should be taken
as providing any undertakings or confirmations in relation to any insurance that

217



--------------------------------------------------------------------------------



 



    ought to have been placed or may at some future date be placed by other
brokers. Save as provided in the preceding paragraphs of this letter, and save
insofar as we have given undertakings or assurances in this letter, it is to be
understood by the Finance Parties that we have not acted as their agent and that
accordingly they may not rely on any advice which we have given to the Company,
and we do not represent that the Insurances are suitable or sufficient to meet
the needs of the Finance Parties, who must take such steps and advice of their
own as they consider necessary in order to protect their own position.

6   This letter has been prepared exclusively for the use of the addressee and
the Finance Parties. No responsibility is accepted to any third party for the
whole or any part of its contents and in the event that it is disclosed to a
third party any and all liability howsoever arising to such third party is
hereby expressly excluded. No person except the addressee, the Finance Parties,
us and our directors and employees have any rights arising out of this letter
under the Contracts (Rights of Third Parties) Act 1999.   7   Without prejudice
to the preceding exclusion of liability our aggregate liability to any persons,
companies or organisations who act in reliance on this letter for any and all
matters arising from this letter and the contents thereof shall in any and all
events be limited to the sum of US$5,000,000 even if we are negligent. We do not
limit liability for our fraud, wilful misconduct or in respect of any
liabilities which cannot lawfully be limited or excluded.   8   Please
countersign and return a copy of this letter to indicate that you accept its
terms, failing which you should not reply upon the contents of this letter and
we disclaim any duty of care to you or the Finance Parties.   9   This letter is
given by us on the instructions of the Company and with the Company’s full
knowledge and consent as to its terms, as evidenced by the Company’s signature
below.   10   This letter shall be governed by and construed in all respects in
accordance with English law.       Yours faithfully

[Attachment: Appendix A: list of insurance and reinsurance arranged by the
broker]

218



--------------------------------------------------------------------------------



 



SCHEDULE 13
Form of Equity Distribution Transfer Certificate

     
To:
  [Union Bank of California] as Offshore Account Bank.
 
   
Copy to:
  DEG- Deutsche Investitions- und Entwicklungsgesellschaft mbH, as Global Agent.

Dear Sirs:
We refer to the Common Terms Agreement dated [          ] between, inter alia,
OrPower4 Inc. as Company, DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH and Société de Promotion et de Participation pour
la Coopération Economique as Lenders and DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH as Global Agent (the “Common Terms Agreement”) and
the Project Accounts Agreement.
Terms defined in the Common Terms Agreement have the same meanings herein.
We, [          ], Authorised Representatives of OrPower4 Inc. (the “Company”)
and duly authorised to give this certificate, hereby certify as follows:

1   The Company proposes to Transfer funds from the [Offshore Proceeds Account]1
[Offshore Revenue Account]2 to the Equity Distribution Account as follows:

  (a)   Amount : US Dollars [          ] [calculated in accordance with
paragraph 3(f) below]2     (b)   Proposed Distribution Date: [          ]    
(c)   In respect of the Calculation Period from [          ] to [          ] and
in respect of the Financial Test for the Calculation Date [     ].

2   The amount to be transferred to the Equity Distribution Account mentioned in
paragraph 1 above does not exceed the balance standing to the credit of the
[Offshore Revenue Account]1 [Offshore Proceeds Account]2 on the scheduled
Calculation Date immediately preceding or coinciding with the Proposed
Distribution Date after payment of all amounts in accordance with the Project
Accounts Agreement.   3   On the Proposed Distribution Date as evidenced by the
Financial Test finally agreed in accordance with Clause 19 (Financial Tests)
[and Clause 5.5(c) (True-up Disbursements)]1:

  (a)   [the most recently determined Debt Service Cover Ratio for the
Calculation Period immediately preceding the Proposed Distribution Date

219



--------------------------------------------------------------------------------



 



      is [     ] and after making the proposed Transfer to the Equity
Distribution Account is [     ];]

  (b)   [the Projected Debt Service Cover Ratio for the two (2) Calculation
Periods immediately following the Proposed Distribution Date, calculated before
and after making the proposed Transfer to the Equity Distribution Account, will
be [          ] and [          ], respectively;]     (c)   [the Equity to Total
Assets Ratio for the current Calculation Period and the two (2) Calculation
Periods immediately preceding the Proposed Distribution Date, calculated before
and after making the proposed Transfer to the Equity Distribution Account, are
[          ] and [          ], respectively;]     (d)   [the Debt to Equity
Ratio for the current Calculation Period and the Calculation Period immediately
preceding the Proposed Distribution Date, calculated before and after making the
proposed Transfer to the Equity Distribution Account, are [          ] and
[          ], respectively;]     (e)   [on the proposed Disbursement Date after
paying the True Up Amount by way of a Distribution, refund or repayment, the
Debt to Equity Ratio will not exceed 3.0 and the Equity to Total Assets Ratio
will not be less than 0.25;]1     (f)   [the amount of the proposed Transfer
which would result in the Debt Service Cover Ratio referred to in paragraph
(a) above being no less than 1.15, is US$[      ];]2     (g)   if any Project
Account is required to have a minimum balance on such Proposed Distribution
Date, that Project Account has at least that minimum balance;     (h)   there is
not, nor would there be following the making of such Transfer, a Default which
is continuing;     (i)   the repayment instalment due and payable under each
Facility on such Proposed Distribution Date has not been deferred under the
terms of each Loan Agreement.]

Dated:

          By:           [full name] 

220



--------------------------------------------------------------------------------



 



 

1   To be used in respect of Transfers pursuant to Clause 5.5(a) (True-up
Disbursements) only.   2   To be used in respect of Transfers pursuant to Clause
25.1(b) (Transfers to Equity Distribution Account) only.

221



--------------------------------------------------------------------------------



 



SCHEDULE 14
HIV Protective Measures
(Adopted from ILO Code of Practice on HIV/AIDS and the World of Work — Key
principles)
The following principles are part of the International Labor Organization’s Code
of Practice on HIV/AIDS and the World of Work. The code is voluntary and meant
for use by the private sector in the development of workplace policies and
guidelines.
HIV/AIDS is a workplace issue, not only because it affects the workforce, but
also because the workplace can play a vital role in limiting the spread and
effects of the epidemic.
Non-Discrimination — There should be no discrimination or stigmatization against
workers on the basis of real or perceived HIV status.
Gender equality — More equal gender relations and the empowerment of women are
vital to preventing the spread of HIV infection and enabling women to cope with
HIV/AIDS.
Healthy work Environment — The work environment should be healthy and safe, and
adapted to the state of health and capabilities of workers.
Social Dialogue — A successful HIV/AIDS policy and program requires cooperation,
trust and dialogue between employers, workers, and governments.
Screening for purposes of employment — HIV/AIDS screening should not be required
of job applicants or persons in employment, and testing for HIV should not be
carried out at the workplace except as specified in this code.
Confidentiality — Access to personal data relating to a worker’s HIV status
should be bound by the rules of confidentiality consistent with existing ILO
codes of practice.
Continuing the employment relationship — HIV infection is not a cause for
termination of employment. Persons with HIV-related illnesses should be able to
work for as long as medically fit in appropriate conditions.
Prevention — The social partners are in a unique position to promote prevention
efforts through information and education; and support changes in attitudes and
behaviour.
Care and Support — Solidarity, care and support should guide the response to
AIDS in the workplace. All workers are entitled to affordable health services
and to benefits from statutory and occupational schemes.

222



--------------------------------------------------------------------------------



 



SCHEDULE 15
Authorisations

          Particulars   Relevant Legislation   Relevant Authority
 
        ELECTRICAL AUTHORISATIONS    
 
       
1. Generation Licence
  Energy Act 2006   Electricity Regulatory Commission
 
       
2. Geothermal Resources Licence
  Geothermal Resources Act 1982   Minister of Energy
 
       
3. Approval of the Power Purchase Agreement
  Energy Act 2006   Electricity Regulatory Commission
 
        GENERAL DEVELOPMENT AUTHORISATIONS    
 
       
1. Development Permission
  Physical Planning Act   Naivasha Municipal Council
 
       
2. Licence for use of Radio Communication Apparatus
  Kenya Communications Act 1998   Communications Commission of Kenya
 
        LAND AND CONSTRUCTION AUTHORISATIONS    
 
       
1. Water Permit
  Water Act   Water Resources Management Authority (“Groundwater Permit WD/WAB
13253 for Abstraction of Water from Borehole No. C-13680 Situated on L.R.
No. 9005/11 in Naivash Area of Kakuru District” dated 19 October 2002.)
 
       
2. Approval of building plans for the Plant
  occupational Safety and Health Act 2007   Director of Occupational Safety and
Health Services.

223



--------------------------------------------------------------------------------



 



          Particulars   Relevant Legislation   Relevant Authority
 
       
3. Registration as a factory/workplace
  Occupational Safety and Health Act 2007   Director of Occupational Safety and
Health Services
 
       
4. Manufacturer’s test certificate for new steam boilers or a report from an
authorised boiler inspector for previously used steam boilers
  Occupational Safety and Health Act, 2008 section 67 (8)   Safety and Health
Officer.
 
        INVESTMENT CERTIFICATE    
 
       
Investment Certificate
  Investments Promotion Act 2004   Kenya Investment Authority
 
        ENVIRONMENTAL AUTHORISATIONS    
 
       
1. Environmental Impact Assessment Licence
  Environmental Management and Co-ordination Act   NEMA
 
       
2. Effluent Discharge Licence
  Environmental Management and Co-ordination Act 1998   NEMA
 
        IMMIGRATION AND EMPLOYMENT CONSENTS    
 
       
1. Entry Permits and work permits for the Company’s non-residents into Kenya
  Immigration Act, chapter 172   Principal Immigration Officer (Immigration
Department)
 
       
2. Personal Identification Number for the Company
  Income Tax Act   Commissioner for Income Tax (Kenya Revenue Authority)
 
       
3. Registration as an employer
  National Social Security Fund Act, chapter 258   The Managing Trustee, NSSF
 
       
4. Registration as an employer
  Industrial Training Act, chapter 237 and Industrial Training (Training Levy)
Order, 2007   Director of Industrial Training
 
        BUSINESS, TAX AND ACCOUNTING RELATED AUTHORISATIONS    
 
       
1. Permit to use a standardisation mark
  Standards Act, Chapter 496   Kenya Bureau of Standards

224



--------------------------------------------------------------------------------



 



          Particulars   Relevant Legislation   Relevant Authority
 
       
2. Single Business Permit
  Local Government Act   Naivasha Municipal Council
 
       
3. Personal Identification Numbers for the Company
  Income Tax Act, chapter 470   Commissioner for Income Tax (Kenya Revenue
Authority)
 
       
4. VAT Registration
  Value Added Tax Act, chapter 476   Commissioner of Value Added Tax (Kenya
Revenue Authority)
 
       
5. Exemption of imported capital equipment from VAT and import duties
  Value Added Tax Act, chapter 476 / Customs and Excise Act, chapter 472  
Government of Kenya
 
       
6. Registration as a foreign company with a place of business in Kenya
  Companies Act, chapter 486   Registrar of Companies

225



--------------------------------------------------------------------------------



 



SCHEDULE 16
Form of Drawdown Request

     
From:
  OrPower4 Inc.
 
   
To:
  DEG- Deutsche Investitions- und Entwicklungsgesellschaft mbH,
as Global Agent

Dated:
Dear Sirs

1   We refer to the Common Terms Agreement dated [          ] between, inter
alia, OrPower4 Inc. as Company, DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH and Société de Promotion et de Participation pour
la Coopération Economique as Lenders and DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH as Global Agent (the “Common Terms Agreement”).   2
  Terms defined in the Common Terms Agreement shall have the same meaning in
this Drawdown Request.   3   This is a Drawdown Request. This Drawdown Request
is irrevocable.   4   We wish to borrow the following Loans under the Loan
Agreements contemporaneously and on a pro rata basis and upon the terms and
subject to the conditions contained therein and on [date] (or if such day is not
a Business Day, the next Business Day):

                          Total Available     Disbursement   Total Amount  
Commitment (after Facility   Amount   Borrowed to date   Disbursement)
DEG A Facility
  US$[     ]   US$[     ]   US$[     ]
DEG B Facility
  US$[     ]   US$[     ]   US$[     ]
DEG C Facility
  US$[     ]   US$[     ]   US$[     ]
Proparco “A” Facility
  US$[     ]   US$[     ]   US$[     ]

5   The Interest Period will be six (6) months.

226



--------------------------------------------------------------------------------



 



6   We confirm that:

  (a)   each condition precedent under the Common Terms Agreement and each Loan
Agreement which must be satisfied on the date of this Drawdown Request is so
satisfied;     (b)   [The True-Up Amount is [     ] US Dollars (US$[     ]) and
is calculated in accordance with the attached Financial Test.]1

7   Our [payment/delivery]2 instructions are: [     ]3.

Yours faithfully
                                                            
Authorised Representative
for and on behalf of
OrPower4 Inc.
 

1   Only required for a True-Up Disbursement   2   Delete as appropriate   3  
Specify relevant Project Account

227



--------------------------------------------------------------------------------



 



SCHEDULE 17
Corporate Structure Chart
(FLOW CHART) [y01222y7457902.gif]

228



--------------------------------------------------------------------------------



 



SCHEDULE 18
Incumbency Certificate
[          ] (the “Company”)
Pursuant to a meeting of the Board of Directors of the Company held at
[                    ], on [          ] at [                ], it was resolved
that [                    ] and [                    ] be authorised, as sole or
joint signatories, as applicable, to execute and deliver and, where appropriate,
to seal and witness, on behalf of the Company, the documents listed in the
Schedule attached hereto together with all documents and certificates delivered
by the Company pursuant to any of the documents listed in the Schedule attached
hereto, and set out beside the name of each person is such person’s true
signature:

             
 
           
[insert name]
           
 
           
 
           
[insert name]
           

Certified to be the name and true
signatures of those persons authorised
to sign all Principal Documents to which the Company is a party

                    For and on behalf of [Company]
                  Date       

[Attach Schedule listing all documents]

229



--------------------------------------------------------------------------------



 



SCHEDULE 19
Form of Financial Statements
Part 1
Form of Unaudited Financial Statements for Company

                      September 30,         2008   December 31,     (Unaudited)
  2007     (in U.S. dollars)
Assets
               
Current assets:
               
Cash and cash equivalents
  $ 594,530     $ 143,908  
Trade receivables
    2,131,514       1,552,771  
Prepaid expenses and other receivable
    1,696,163       1,824,427        
Total current assets
    4,422,207       3,521,106        
 
               
Non-Current assets:
               
Deposits and other
    150,442       157,800  
Property, plant and equipment, net
    25,510,130       26,853,186  
Construction-in-process
    94,035,003       68,155,262        
Total non-current assets
    119,695,575       95,166,248        
Total assets
  $ 124,117,782     $ $98,687,354        
 
               
Liabilities and Shareholder’s Equity
               
Current liabilities-
               
Accounts payable and accrued expenses
  $ 3,828,843     $ 353,046  
 
               
Non-Current liabilities:
               
Deferred income taxes
    6,919,994       7,141,360  
Due to related entities
    61,548,483       46,693,172  
Due to parent
    24,082,649       19,359,530        
Total non-current liabilities
    92,551,126       73,194,062        
Total liabilities
    96,379,969       73,547,108        
 
               
Shareholder’s equity:
               
Share capital
    1,000       1,000  
Retained earnings
    27,736,813       25,139,246        
Total shareholder’s equity
    27,737,813       25,140,246        
Total liabilities and shareholder’s equity
  $ 124,117,782     $ 98,687,354        

230



--------------------------------------------------------------------------------



 



                                      Three months ended   Nine months ended    
September 30,   September 30,     2008   2007   2008   2007     (in U.S.
dollars)
 
                               
Revenues
  $ 3,065,428     $ 2,547,833     $ 8,101,372     $ 7,795,866  
Cost of revenues
    1,037,258       950,287       3,186,705       2,931,948        
Gross margin
    2,028,170       1,597,546       4,914,667       4,863,918  
 
                               
General and administrative expenses
    (167,004 )     (76,999 )     (437,938 )     (398,284 )
Other operating income
    3,230       23,973       13,345       39,948  
Other expenses — net
    (59,918 )     (40,635 )     (271,752 )     (99,962 )      
Operating income
    1,804,478       1,503,885       4,218,322       4,405,620  
Income tax expense
    569,961       605,088       1,632,226       1,724,204        
Net income for the period
    1,234,517       898,797       2,586,096       2,681,416        

231



--------------------------------------------------------------------------------



 



                      Nine Months Ended September 30,       2008     2007      
(in U.S. dollars)  
Cash flows from operating activities:
               
Income before income taxes
  $ 4,218,322     $ 4,405,620  
Interest received
    67       2,510  
Income tax paid
            (2,363,046 )      
 
    4,218,389       2,045,084        
Adjustments to reconcile net income to net cash provided by operating
activities:
               
Depreciation
    1,344,404       1,350,399  
Amortization of prepaid operating lease rentals
    7,359       7,359  
Profit on sale of property, plant and equipment
    (3,857 )     (10,574 )
Interest received
    (67 )     (2,510 )
Construction-in-process
    18,804       41,501  
Changes in operating assets and liabilities:
               
Receivables and prepaid expenses
    (807,925 )     145,256  
Intercompany
            150,162  
Accounts payable and accrued expenses
    568,001       129,248        
 
    1,126,719       1,810,841        
Net cash provided by operating activities
    5,345,108       3,855,925        
 
               
Cash flows from investing activities:
               
purchase of property, plant and equipment
    (1,348 )     (32,083 )
Payments for construction in progress
    (9,620,114 )     (2,719,731 )
Proceeds from disposal of property, plant and equipment
    3,857       10,574        
Net cash used in investing activities
    (9,617,605 )     (2,741,240 )      
 
               
Cash flows from financing activities —
               
Repayment of related party balances
    4,723,119       (647,860 )      
Net cash provided by (used in) financing activities
    4,723,119       (647,860 )      
Net increase in cash and cash equivalents
    450,622       466,825  
Cash and cash equivalents at beginning of period
    143,908       20,838        
Cash and cash equivalents at end of period
  $ 594,530     $ 487,663        
 
               
Supplemental non-cash investing activities —
               
Increase in due to related party related to purchases of property, plant and
equipment
  $ 14,855,311          
 
             
Increase in accounts payable related to purchases of property, plant and
equipment
  $ 1,275,986          
 
             

232



--------------------------------------------------------------------------------



 



Part 2
Form of Audited Financial Statements for Kenyan Branch
REPORT OF THE INDEPENDENT AUDITOR TO THE DIRECTORS OF ORPOWER 4 INCORPORATED IN
RESPECT OF THE KENYA BRANCH
Report on the financial statements
We have audited the accompanying financial statements of Orpower 4 Incorporated
(Kenya) Branch set out on pages 3 to 16. These financial statements comprise the
balance sheet at 31 December 2006, and the profit and loss account, statement of
changes in head office account and cash flow statement for the year then ended,
and a summary of significant accounting policies and other explanatory notes.
Managements’ responsibility for the financial statements
Management is responsible for the preparation and fair presentation of these
financial statements in accordance with International Financial Reporting
Standards. This responsibility includes: designing, implementing and maintaining
internal control relevant to the preparation and fair presentation of financial
statements that are free from material misstatement, whether due to fraud or
error; selecting and applying appropriate accounting policies; and making
accounting estimates that are reasonable in the circumstances.
Auditor’s responsibility
Our responsibility is to express an independent opinion on the financial
statements based on our audit. We conducted our audit in accordance with
International Standards on Auditing. Those standards require that we comply with
ethical requirements and plan and perform our audit to obtain reasonable
assurance that the financial statements are free from material misstatement.
An audit involves performing procedures to obtain audit evidence about the
amounts and disclosures in the financial statements. The procedures selected
depend on the auditor’s judgement, including the assessment of the risks of
material misstatement of the financial statements, whether due to fraud or
error. In making those risk assessments, the auditor considers internal control
relevant to the entity’s preparation and fair presentation of the financial
statements in order to design audit procedures that are appropriate in the
circumstances, but not for the purpose of expressing an opinion on the
effectiveness of the branch’s internal control. An audit also includes
evaluating the appropriateness of accounting policies used and the
reasonableness of accounting estimates made by management, as well as evaluating
the overall presentation of the financial statements.
We believe that the audit evidence we have obtained is sufficient and
appropriate to provide a basis for our opinion.
Opinion
In our opinion the accompanying financial statements give a true and fair view
of the state of the branch’s financial affairs at 31 December 2006 and of its
profit and cash flows for the year then ended in accordance with International
Financial Reporting Standards.

     
-s- PRICEWATERHOUSECOOPERS [y01222y7457903.gif]
   
Certified Public Accountants
  1/3/2007
Nairobi
   

233



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Profit and loss account

                                      Year ended 31 December       Notes    
2006     2005             $     $  
 
                       
Sales
            10,552,007       10,361,844  
 
                       
Cost of sales
            (3,579,100 )     (3,529,262 )
 
                   
 
                       
Gross profit
            6,972,907       6,832,582  
 
                       
Other operating income
            89,905       9,847  
Administrative expenses
            (287,557 )     (233,372 )
Other expenses
            (146,595 )     (236,092 )
 
                   
 
                       
Operating profit
    5       6,628,660       6,372,965  
 
                       
Finance income/(costs)
    7       (51,570 )     (169,820 )
 
                   
 
                       
Profit before income tax
            6,577,090       6,203,145  
 
                       
Income tax expense
    8       (2,619,464 )     (2,456,471 )
 
                     
Profit for the year
            3,957,626       3,746,674  
 
                   

234



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Balance sheet

                                      31 December     31 December       Notes  
  2006     2005               $     $  
CAPITAL EMPLOYED
                       
Head office current Account
            1,011,728       3,629,721  
Retained earnings
            34.962.632       21,005,006  
 
                   
Head office funds
            25,974,360       24,634,727  
 
                     
Non-current liabilities
                       
Deferred income tax
    9       7,332,094       7,739,486  
Due to group companies
    17       4,043,478       5,502,495  
 
                   
 
            11,375,572       13,241,981  
 
                   
 
            37,349,932       37,876,708  
 
                   
REPRESENTED BY
                       
Non-current assets
                       
Property, plant and equipment
    10       35,145,213       36.799,157  
Prepaid operating lease rentals
    11       167,612       177,424  
 
                   
 
            35,312,825       36,976,581  
 
                   
Current assets
                       
Inventories
    12       116,936       80,792  
Receivables and prepayments
    13       2,102,514       1.107,496  
Cash and cash equivalents
    14       20,838       35,862  
Current income tax
            151,711       33,635  
 
                   
 
            2,391,999       1,257,785  
 
                   
Current liabilities
                       
Payables and accrued expenses
    15       354,892       357,658  
 
                     
Net current assets
            2,037,107       900,127  
 
                   
 
            37,349,932       37,376,708  
 
                   

The financial statements on pages 3 to 16 were approved for issue by management
on Mar. 1, 2007 and signed on its behalf by:

         
 
       
 
 
 
   

235



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Statement of changes in head office account

                              Head office                   current     Retained
            account     earnings     Total       $     $     $  
Year ended 31 December 2005
                       
 
                       
At start of year
    264,299       17,258,332       17,522,631  
Net movement head office current account
    3,365,422       —       3,365,422  
Profit for the year
    —       3,746,674       3,746,674          
At end of year
    3,629,721       21,005,006       24,634,727        
 
                       
Year ended 31 December 2006
                       
 
                       
At start of year
    3,629,721       21,005,006       24,634,727  
 
                       
Net movement head office current account
    (2,617,993 )     —       (2,617,993 )
Profit for the year
    —       3,957,626       3,957,626          
At end of year
    1,011,728       24,962,632       25,974,360        

236



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Cash flow statement

                                      Year ended 31 December       Notes    
2006     2005               $     $  
 
                       
Operating activities
                       
Cash generated from operations
    16       7,301,714       8,279,271  
Interest received
    7       355       163  
Income tax paid
            (3,144,931 )     (5,203,668 )
 
                   
Net cash generated from operating activities
            4,157,138       3,075,766  
 
                   
 
                       
Investing activities
                       
Purchase of property, plant and equipment
    10       (95,152 )     (12,597 )
 
                   
Net cash used in investing activities
            (95,152 )     (12,597 )
 
                   
 
                       
Financing activities
                       
Repayment of long-term borrowings
    17       (1,400,000 )     (6,460,000 )
Net movement in head office account
            (2,617,993 )     3,365,422  
Repayment/(receipt) of other related party balances
    17       (59,017 )     40,315  
 
                   
Net cash used in financing activities
            (4,077,010 )     (3,054,263 )
 
                   
(Decrease)/increase in cash and cash equivalents
            (15,024 )     8,906  
 
                   
 
                       
Movement in cash and cash equivalents
                       
At start of year
            35,862       26,956  
(Decrease)/increase
            (15,024 )     8,906  
 
                   
At end of year
    14       20,838       35,862  
 
                   

237



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Notes

1   General information       Orpower 4 Incorporated (Kenya) Branch is a branch
of Orpower 4 Inc., incorporated in Cayman Islands under the Companies Act as a
private limited liability company, and is domiciled in Kenya. The address of its
registered office is:       P.O Box 1566, Code 20177
NAIVASHA.       The principal activity of the branch is electricity generation
and sale from geothermal power,   2   Summary of significant accounting policies
      The principal accounting policies adopted in the preparation of these
financial statements are set out below. These policies have been consistently
applied to all years presented, unless otherwise stated.   (a)   Basis of
preparation       The financial statements are prepared in compliance with
International Financial Reporting Standards (IFRS). The measurement basis
applied is the historical cost basis, except where otherwise stated in the
accounting policies below. The financial statements are presented in US dollars
($).       The preparation of financial statements in conformity with IFRS
requires the use of estimates and assumptions. It also requires management to
exercise its judgement in the process of applying the branch’s accounting
policies. The areas involving a higher degree of judgement or complexity, or
where assumptions and estimates are significant to the financial statements, are
disclosed in Note 4.       Adoption of new and revised standards       In 2006
new and revised standards and interpretations became effective for the first
time and have been adopted by the branch where relevant to its operations. The
adoption of these new and revised standards and interpretations had no material
effect on the Branch’s accounting policies or disclosures.       The following
amendment to an existing standard and new standard will be mandatory for the
Branch’s accounting periods beginning on or after 1 January 2007, but which the
Branch has not early adopted:     — IFRS 7, Financial Instruments: Disclosures.
IFRS 7 introduces new disclosures to improve the information about financial
instruments. It requires the disclosure of qualitative and quantitative
information about exposure to risks arising from financial instruments,
including specified minimum disclosures about credit risk, liquidity risk and
market risk, including sensitivity analysis to market risk.

238



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Notes (continued)

(b)   Revenue recognition       Sales are recognised upon supply of electricity
and are stated net of Value Added Tax (VAT).       Interest income is recognised
on a time proportion basis using the effective interest method.   (c)  
Translation of foreign currencies       Transactions are recorded on initial
recognition in United States dollars, being the functional currency.
Transactions in other currencies are converted into United States dollars using
the exchange rates prevailing at the dates of the transactions. Foreign exchange
gains and losses resulting from the settlement of such transactions and from the
translation at year-end exchange rates of monetary assets and liabilities
denominated in other currencies are recognised in the profit and loss account.  
(d)   Property, plant and equipment       All categories of property, plant and
equipment is stated at historical cost less depreciation.       Subsequent costs
are included in the asset’s carrying amount or recognised as a separate asset,
as appropriate, only when it is probable that future economic benefits
associated with the item will flow to the branch and the cost of the item can be
measured reliably. All other repairs and maintenance are charged to the profit
and loss account during the financial period in which they are incurred.      
Depreciation is calculated using the straight line method to write down their
cost to their residual values over their estimated useful lives, as follows:

     
Buildings
  23 years
Plant and machinery
  23 years
Motor vehicles
  6.7 years
Equipment
  4.3 years

    The assets’ residual values and useful lives are reviewed, and adjusted if
appropriate, at each balance sheet date.       Property, plant and equipment are
reviewed for impairment whenever events or changes in circumstances indicate
that the carrying amount may not be recoverable. An impairment loss is
recognised for the amount by which the asset’s carrying amount exceeds its
recoverable amount. The recoverable amount is the higher of an asset’s fair
value less costs to sell and value in use. For the purposes of assessing
impairment, assets are grouped at the lowest levels for which there are
separately identifiable cash flows (cash-generating units).       Gains and
losses on disposal of property, plant and equipment are determined by reference
to their carrying amounts and are taken into account in determining operating
profit.   (e)   Accounting for leases       Leases in which a significant
portion of the risks and rewards of ownership are retained by the lessor are
classified as operating teases. Payments made under operating leases are

239



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Notes (continued)

(f)   Inventories       Inventories are stated at the lower of cost and net
realisable value. Cost is determined by the first-in, first-out (FIFO) method.  
(g)   Receivables       Receivables are recognised initially at fair value and
subsequently measured at amortised cost using the effective interest method. A
provision for impairment of receivables is established when there is objective
evidence that the branch will not be able to collect all the amounts due
according to the original terms of receivables. The amount of the provision is
the difference between the carrying amount and the present value of expected
cash flows, discounted at the effective interest rate. The amount of the
provision is recognised in the profit and loss account.   (h)   Cash and cash
equivalents       Cash and cash equivalents includes cash in hand, deposits held
at call with banks, other short term highly liquid investments with original
maturities of three months or less.   (i)   Employee benefits

  (i)   Retirement benefit obligations

    The branch operates a defined contribution retirement benefit scheme for its
pensionable employees. A defined contribution plan is a pension plan under which
the branch pays fixed contributions into a separate entity. The branch has no
legal or constructive obligations to pay further contributions if the fund does
not hold sufficient assets to pay all employees the benefits relating to
employee service in the current and prior periods.       The assets of the
scheme are held in separate trustee administered funds, which are funded by
contributions from both the branch and employees. The branch and all its
employees also contribute to the National Social Security Fund, which is a
defined contribution scheme.       The branch’s contributions to the defined
contribution schemes are charged to the profit and loss account in the year to
which they relate.

  (ii)   Other entitlements

    The estimated monetary liability for employees’ accrued annual leave
entitlement at the balance sheet date is recognised as an expense accrual.

(J)   Income tax       Income tax expense is the aggregate of the charge to the
profit and loss account in respect of current income tax and deferred income
tax.       Current income tax is the amount of income tax payable on the taxable
profit for the year determined in accordance with the Kenyan Income Tax Act.

240



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Notes (continued)

(j)   Income tax (continued)       Deferred income tax is provided in full,
using the liability method, on all temporary differences arising between the tax
bases of assets and liabilities and their carrying values for financial
reporting purposes. However, if the deferred income tax arises from the initial
recognition of an asset or liability in a transaction other than a business
combination that at the time of the transaction affects neither accounting nor
taxable profit or loss, it is not accounted for.       Deferred income tax is
determined using tax rates and laws that have been enacted or substantively
enacted at the balance sheet date and are expected to apply when the related
deferred income tax liability is settled.       Deferred income tax assets are
recognised only to the extent that it is probable that future taxable profits
will be available against which the temporary differences can be utilised.   3  
Financial risk management objectives and policies       The branch’s activities
expose it to a variety of financial risks, including credit risk and the effects
of changes in foreign currency exchange rates and interest rates. The branch’s
overall risk management programme focuses on the unpredictability of financial
markets and seeks to minimise potential adverse effects on its financial
performance, but the branch does not hedge any risks.   4   Critical accounting
estimates and judgements       Estimates and judgments are continually evaluated
and are based on historical experience and other factors, including experience
of future events that are believed to be reasonable under the circumstances.    
  (i) Critical accounting estimates and assumptions       Property, plant and
equipment       Critical estimates are made by the directors in determining
depreciation rates for property, plant and equipment. The rates used are set out
in Note 2(d) above.       (ii) Critical judgments in applying the entity’s
accounting policies       In the process of applying the branch’s accounting
policies, management has made judgments in determining whether the assets are
impaired.   5   Operating profit       The following items have been charged in
arriving at operating profit:

                      2006     2005       $     $    
Depreciation on property, plant and equipment (Note 10)
    1,749,095       1,754,031  
Operating lease rentals expensed (Note 11)
    9,812       9,812  
Inventories expensed
    6,377       85,105  
Employee benefits expense (Note 6)
    183,632       187,885  
Auditors’ remuneration
    15,130       12,463  

241



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Notes (continued)

6   Employee benefits expense

                      2006     2005       $     $    
The following items are included within employee benefits expense:
               
 
               
Retirement benefits costs:
               
— Defined contribution scheme
    7,061       8,074  
— National Social Security Fund
    682       651  
 
           

7   Finance costs

                 
Interest income
    355       163  
Net foreign exchange losses
    (51,925 )     (169,983 )
 
           

               
Net finance costs
    (51,570 )     (169,820 )
 
           

8   Income tax expense

                 
Current income tax
    3,026,856       2,758,477  
Deferred income tax (Note 9)
    (407,392 )     (302,006 )
 
           
 
               
Income tax expense
    2,619,464       2,456,471  
 
           

    The tax on the branch’s profit before income tax differs from the
theoretical amount that would arise using the statutory income tax rate as
follows:

                      2006     2005       $     $    
Profit before income tax
    6,577,090       6,203,145  
 
           
 
               
Tax calculated at the statutory income tax rate of 37.5% (2005 — 37.5%)
    2,466,409       2,326,179  
Tax effect of:
               
Income not subject to tax
    —       (26,438 )
Expenses not deductible for tax purposes
    11,960       156,730  
Exchange differences on tax balances
    141,095       —  
 
           
 
               
Income tax expense
    2,619,464       2,456,471  
 
           

242



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006

 
Notes (continued)

9   Deferred income tax       Deferred income tax is calculated using the
enacted income tax rate of 37.5% (2005: 37.5%). The movement on the deferred
income tax account is as follows:

                      2006     2005       $     $    
At start of year
    7,739,486       8,041,429  
Credit to profit and loss account (Note 8)
    (407,392 )     (302,006 )
 
           
 
               
At end of year
    7,332,094       7,739,486  

    Deferred income tax assets and liabilities, deferred income tax
charge/(credit) in the profit and loss account are attributable to the following
items:

                                    Charged/                     (credited)    
        1.1.2006     to P/L     31.12.2006       $     $     $    
Deferred income tax liabilities
                       
Property, plant and equipment:
    7,793,709       (294,131 )     7,499,578        
 
                       
Deferred income tax assets
    (12,597 )     9,863       (2,734 )
Provisions
                       
Other deductible temporary differences
    (41,626 )     (123,124 )     (164,750 )      
 
                       
 
    (54,223 )     (113,261 )     (167,484 )      
 
                       
Net deferred income tax liability
    7,739,486       (407,392 )     7,332,094        

243



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Notes (continued)

10   Property, plant and equipment

                                                                             
Vehicles                           Plant &     Drilling     &     Office        
    Buildings     machinery     equipment     equipment     equipment     Total
      $     $     $     $     $     $  
 
                                               
At 1 January 2005
                                               
Cost
    866,214       22,266,606       22,234,628       267,394       100,522      
45,735,364  
Accumulated depreciation
    (199,379 )     (4,342,183 )     (2,435,262 )     (163,253 )     (54,696 )  
  (7,194,773 )      
Net book amount
    666,835       17,924,423       19,799,366       104,141       45,826      
38,540,591        
Year ended 31 December 2005
                                               
Opening net book amount
    666,835       17,924,423       19,799,366       104,141       45,826      
33,540,591  
Additions
    —       —       —       —       12,597       12,597  
Depreciation charge
    (37,361 )     (968,113 )     (689,224 )     (40,109 )     (18,924 )    
(1,754,031 )      
Closing net book amount
    629,174       16,956,310       19,110,142       64,032       39,499      
36,799,157        
At 31 December 2005
                                               
Cost
    866,214       22,266,606       22,234,628       267,394       113,119      
45,747,961  
Accumulated depreciation
    (237,040 )     (5,310,296 )     (3,124,486 )     (203,362 )     (73,620 )  
  (8,948,804 )      
Net book amount
    629,174       16,956,310       19,110,142       64,032       39,499      
36,799,157        
Year ended 31 December 2006
                                               
Opening net book amount
    629,174       16,956,310       19,110,142       64,032       39,499      
36,799,157  
Additions
    33,207       —       —       34,026       27,919       95,152  
Depreciation charge
    (37,706 )     (966,113) )     (689,015 )     (37,204 )     (17,057 )    
(1,749,095 )      
Closing net book amount
    624,675       15,988,197       18,421,127       60,854       50,361      
35,145,214        
At 31 December 2006
                                               
Cost
    899,421       22,266,606       22,234,628       301,420       141,038      
45,843,113  
Accumulated depreciation
    (274,746 )     (6,278,409 )     (3,813,501 )     (240,566 )     (90,677 )  
  (10,697,899 )      
Net book amount
    624,675       15,988,197       18,421,127       60,854       50,361      
35,145,214        

244



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Notes (continued)

11   Prepaid operating lease rentals

                      2006     2005   Prepaid operating lease rentals   $     $
 
 
               
At Start of the year
    177,424       187,236  
Amortisation charge for the year
    (9,812 )     (9,812 )
 
           
At end of year
    167,612       177,424  
 
           

12   Inventories

                 
Plant spare parts, pentane and diesel
    116,936       80,792  
 
           

13   Receivables and prepayments

                 
Trade receivables
    2,015,466       1,027,996  
Prepayments
    78,189       72,499  
Other receivables
    8,859       7,001  
 
           
 
    2,102,514       1,107,496  
 
           

    The carrying amounts of the above receivables and prepayments approximate to
their fair values.   14   Cash and cash equivalents

                      2006     2005       $     $  
 
               
Cash at bank and in hand
    20,838       35,862  
 
           

    For the purposes of the cash flow statement, cash and cash equivalents
comprise the cash and cash equivalent balances indicated above.   15   Payables
and accrued expenses

                      2006     2005       $     $  
 
               
Trade payables
    169,288       134,232  
Accrued expenses
    44,851       102,049  
Other payables
    140,753       121,377  
 
           
 
    354,892       357,658  
 
           

The carrying amounts of the above payables and accrued expenses approximate to
their fair values.

245



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Notes (continued)

16   Cash generated from operations       Reconciliation of profit before income
tax to cash generated from operations:

                      2006     2005       $     $  
Profit before income tax
    6,577,090       6,203,145  
 
               
Adjustments for:
               
Interest income (Note 7)
    (355 )     (163 )
Depreciation (Note 10)
    1,749,095       1,754,031  
Amortisation of prepaid operating lease rentals
    9,812       9,812  
Changes in working capital
               
— receivables and prepayments
    (995,018 )     129,740  
— inventories
    (36,144 )     33,206  
— payables and accrued expenses
    (2,766 )     149,500  
 
           
Cash generated from operations
    7,301,714       8,279,271  
 
           

17   Related party transactions       The branch is controlled by Ormat Holdings
Incorporated, incorporated in Cayman Islands. The ultimate parent of the Group
is Ormat Technologies, incorporated in United States of America. There are other
companies that are related to Orpower 4 Incorporated (Kenya) Branch through
common shareholdings or common directorships.   i)   The movement in
transactions with related parties is as follows:

                                              Ormat                   Orda 6    
Systems     Ormat             Incorporated     Limited     Technologies    
Total       $     $     Inc.     $  
 
                               
Balance at start of year
    5,423,597       78,898       —       5,502,495  
 
                               
Purchase of spare parts for equipment maintenance
    —       77,938       3,187       81,125  
Repayments during the year
    (1,400,000 )     (140,142 )     —       (1,540,142 )      
Balance at end of year
    4,023,597       16,694       3,187       4,043,478        

    The terms and conditions of the borrowing from related companies, which are
denominated in US dollars, are yet to be agreed. However, Orda 6 Inc. and Ormat
Systems Limited have confirmed that no interest will be charged in respect of
the year ended 31 December 2006. and that no repayment of the principal will be
demanded within 12 months of the balance sheet date.       Transactions with the
holding company through the head office account relate to payments of local
suppliers and cash advances to OrPower 4 Incorporated, Kenya branch for their
operations and the collection of trade receivables.

246



--------------------------------------------------------------------------------



 



Orpower 4 Incorporated (Kenya) Branch
Financial Statements
For the year ended 31 December 2006
 
Notes (continued)

ii)   Purchase of goods and services

                      2006     2005       $     $  
 
               
Ormat Systems Limited
    77,938       40,315  
Ormat Technologies Incorporated
    3,187       —  
 
           
 
    81,125       40,315  
 
           

iii)   Key management compensation

                      2006     2005       $     $  
 
               
Salaries and other short-term employment benefits
    58,179       46,407  
Post-employment benefits
    6,321       2,613  
 
           
 
    64,500       49,020  
 
           

----------000----------

247



--------------------------------------------------------------------------------



 



Part 3
Form of Audited Financial Statements for Company
ORPOWER4, INC
FINANCIAL STATEMENTS
AS OF JUNE 30, 2008 AND DECEMBER 31, 2007 AND
FOR THE SIX MONTHs ENDED JUNE 30, 2008 AND FOR
THE YEAR ENDED DECEMBER 31, 2007
ORPOWER4, INC.
INDEX TO FINANCIAL STATEMENTS

         
REPORT OF INDEPENDENT AUDITORS
    2  
 
       
FINANCIAL STATEMENTS
       
 
        Balance Sheets as of June 30, 2008 and December 31, 2007     3  
 
        Statements of Operations for the Six Months Ended June 30, 2008 and for
the Year Ended December 31, 2007     4  
 
        Statements of Changes in Shareholder’s Equity for the Six Months Ended
June 30, 2008 and for the Year Ended December 31, 2007     5  
 
       
Statements of Cash Flows for the Six Months Ended June 30, 2008 and for the Year
Ended December 31, 2007
    6  
 
       
Notes to Financial Statements
    7-22  

The amounts are presented in U.S. dollars ($).

248



--------------------------------------------------------------------------------



 



(PRICEWATERHOUSECOOPERS LOGO) [y01222y7457904.gif]

               
 
    Kesselman & Kesselman
 
    Certified Public Accountants (Isr.)
 
    Trade Tower, 25 Hamered Street
 
    Tel Aviv 68125 Israel
 
    P.O. Box 452 Tel Aviv 61003 Israel
 
    Telephone +972-3-7954555
 
    Facsimile +972-3-7954556

REPORT OF INDEPENDENT AUDITORS
To the Shareholder’s of
Orpower 4, Inc.
We have audited the accompanying balance sheets of Orpower 4, Inc. (the
“Company”) as of June 30, 2008 and December 31, 2007 and the related statements
of operations, changes in shareholder’s equity and cash flow for the six months
ended June 30, 2008 and for the year ended December 31, 2007. These financial
statements are the responsibility of the Company’s board of directors and
management. Our responsibility is to express an opinion on these financial
statements based on our audits.
We conducted our audit in accordance with International Standards on Auditing.
Those standards require that we plan and perform the audit to obtain reasonable
assurance about whether the financial statements are free of material
misstatement. An audit includes examining, on a test basis, evidence supporting
the amounts and disclosures in the financial statements. An audit also includes
assessing the accounting principles used and significant estimates made by the
Company’s board of directors and management, as well as evaluating the overall
financial statement presentation. We believe that our audits provide a
reasonable basis for our opinion.
In our opinion, based on our audits, the financial statements referred to above
present fairly, in all material respects, the financial position of the Company
as of June 30, 2008 and December 31, 2007, and the results of its operations,
changes in shareholder’s equity and cash flow for the six months ended June 30,
2008 and the year ended December 31, 2007, in accordance with International
Financial Reporting Standards.

     
 
  -s- Kesselman & Kesselman [y01222y7457905.gif]
Tel-Aviv, Israel
  Kesselman & Kesselman
    August 31, 2008
  Certified Public Accountants (Isr.)

249



--------------------------------------------------------------------------------



 



ORPOWER4, INC.
BALANCE SHEETS

                                      June 30,   December 31,     Note   2008  
2007             (in U.S. dollars)
Assets
                       
Current assets:
                       
Cash and cash equivalents
          $ 1,564,020     $ 143,908  
Trade receivables
            2,235,518       1,552,771  
Prepaid expenses and other receivable
    4       2,287,981       1,824,427                
Total current assets
            6,087,519       3,521,106                  
Non-Current assets:
                       
Deposits and other
    5       152,894       157,800  
Property, plant and equipment, net
    6       25,933,207       26,853,186  
Construction-in-process
    7       84,801,016       68,155,262                
Total non-current assets
            110,887,117       95,166,248                
Total assets
          $ 116,974,636     $ 98,687,354                  
Liabilities and Shareholder’s Equity
                       
Current liabilities:
                       
Accounts payable and accrued expenses
    8     $ 3,498,531     $ 353,046  
 
    11                                
Total current liabilities
            3,498,531       353,046                  
Non-Current liabilities:
                       
Deferred income taxes
    10       6,919,994       7,141,360  
Due to related entities
    11       55,923,133       46,693,172  
Due to parent
    11       24,141,153       19,359,530                
Total non-current liabilities
            86,984,280       73,194,062                
Total liabilities
            90,482,811       73,547,108                  
Shareholder’s equity:
                       
Share capital
            1,000       1,000  
Retained earnings
            26,490,825       25,139,246                
Total shareholder’s equity
            26,491,825       25,140,246                
Total liabilities and shareholder’s equity
          $ 116,974,636     $ 98,687,354                

        Amit Gorka
Vice President and
Controller — Ormat
Technologies, Inc.   Aaron Choresh
Vice President — Operations Rest
of the World and product support
— Ormat Technologies, Inc.

250



--------------------------------------------------------------------------------



 



The accompanying notes are an integral part of the financial statements.

251



--------------------------------------------------------------------------------



 



ORPOWER4, INC.
STATEMENTS OF OPERATIONS

                                      Six Months   Year Ended             Ended
June 30,   December 31,     Note   2008   2007             (in U.S. dollars)  
Revenues
    9     $ 5,035,944     $ 9,882,424  
Cost of revenues
    14a       2,149,447       3,918,811                
Gross margin
            2,886,497       5,963,613    
General and administrative expenses
    14b       (270,934 )     (333,504 )
Other operating income
            10,115       43,294  
Other expenses — net
    14c       (211,834 )     (203,476 )              
Operating income
            2,413,844       5,469,927  
Income tax expense
    10       1,062,265       2,467,388                
Net income for the period
          $ 1,351,579     $ 3,002,539                

The accompanying notes are an integral part of the financial statements.

252



--------------------------------------------------------------------------------



 



ORPOWER4, INC.
STATEMENTS OF CHANGES IN SHAREHOLDER’S EQUITY

                                              Total     Share   Retained  
Shareholder’s     Capital   Earnings   Equity     (in U.S. dollars)        
Balance at January 1, 2007
  $ 1,000     $ 22,273,136     $ 22,137,707  
Net income for the year ended December 31, 2007
            3,002,539       3,002,539        
Balance at December 31, 2007
    1,000       25,139,246       25,140,246  
Net income for the six months ended June 30, 2008
            1,351,579       1,351,579        
Balance at June 30, 2008
  $ 1,000     $ 26,490,825     $ 26,491,825        

The accompanying notes are an integral part of the financial statements.

253



--------------------------------------------------------------------------------



 



ORPOWER4 INC.
STATEMENTS OF CASH FLOWS

                      Six Months   Year Ended     Ended June 30   December 31,  
  2008   2007     (in U.S. dollars)      
Cash flows from operating activities —
               
Income before income taxes
  $ 2,413,844     $ 5,469,927  
Interest received
    33       3,090  
Income tax paid
            (2,863,858 )      
 
    2,413,877       2,609,159        
Adjustments to reconcile net income to net cash provided by operating
activities:
               
Depreciation
    921,327       1,860,281  
Amortization of prepaid operating lease rentals
    4,906       9,812  
Profit on sale of property, plant and equipment
    (3,857 )     (9,598 )
Interest received
    (33 )     (3,090 )
Construction-in-process
    10,047       31,717  
Changes in operating assets and liabilities:
               
Receivables and prepaid expenses
    (1,503,747 )     (469,116 )
Intercompany
    104,044       583,490  
Accounts payable and accrued expenses
    2,253,874       (36,420 )      
 
    1,786,561       1,967,076  
Net cash provided by operating activities
    4,200,438       4,576,235        
Cash flows from investing activities —
               
purchase of property, plant and equipment
    (1,348 )     (31,649 )
Payments for construction in progress
    (7,486,100 )     (46,827,867 )
Proceeds from disposal of property, plant and equipment
    3,857       10,667        
Net cash used in investing activities
    (7,483,591 )     (46,848,849 )      
Cash flows from financing activities —
               
Repayments on long-term borrowing
            (1,450,000 )
Repayment of related party balances
    4,703,265       43,845,684        
Net cash provided by financing activities
    4,703,265       42,395,684        
Net increase in cash and cash equivalents
    1,420,112       123,070  
Cash and cash equivalents at beginning of period
    143,908       20,838        
Cash and cash equivalents at end of period
  $ 1,564,020     $ 143,908        
 
               
Supplemental non-cash investing activities —
               
Increase in accounts payable and accrued expenses —
               

254



--------------------------------------------------------------------------------



 



                 
related companies, related to purchase of property, plant and equipment
  $ 15,515,689     $ 434,748        

The accompanying notes are an integral part of the financial statements.

255



--------------------------------------------------------------------------------



 



NOTE 1 — BUSINESS AND SIGNIFICANT ACCOUNTING POLICIES
Business
OrPower4, Inc. (the “Company”) incorporated in Cayman Islands under the
Companies Act as a private limited liability company, and is domiciled in Kenya.
The principal activity of the Company is generation and sale of electricity from
geothermal power plants.
Basis of Preparation
The financial statements are prepared in accordance International Financial
Reporting Standards (IFRS) and include the accounts of the Company and its
Kenyan branch. The measurement basis applied is the historical cost basis,
except where otherwise stated in the accounting policies below. The financial
statements are presented in US dollars (dollars or $).
The preparation of financial statements in conformity with IFRS requires the use
of certain critical accounting estimates. It also requires management to
exercise its judgement in the process of applying the Company’s accounting
policies. The areas involving a higher degree of judgement or complexity, or
where assumptions and estimates are significant to the financial statements, are
disclosed in Note 2.
Foreign currency translation

1   Functional and presentation currency -       Items included in the financial
statements of each of the Company’s entities are measured using the currency of
the primary economic environment in which the entity operates (“the functional
currency”). The functional currency of the Company is the U.S. dollar.   2  
Transactions and balances -       Monetary assets and liabilities are translated
at the current exchange rate, while non-monetary items are translated at
historical rates. Income and expense items are translated at the average
exchange rate for the year, except for depreciation, which is translated at
historical rates. Translation adjustments and transactions gains or losses are
included in results of operations.

Property, plant and equipment
Property, plant and equipment are stated at cost. Major improvements are
capitalized and repairs and maintenance costs are expensed

256



--------------------------------------------------------------------------------



 



The cost and accumulated depreciation of items sold or retired are removed from
the accounts. Any resulting gain or loss is recognized currently and is
recognized in operating income.
Subsequent costs are included in the asset’s carrying amount or recognized as a
separate asset, as appropriate, only when it is probable that future economic
benefits associated with the item will flow to the Company and the cost of the
item can be measured reliably. All other repairs and maintenance are charged to
income during the financial period in which they are incurred.
Depreciation is calculated using the straight line method to write down cost of
each asset to its residual value over its estimated useful life, as follows:

         
Buildings
  23 years
Plant and machinery
  23 years
Motor vehicles
  6.7 years
Equipment
  4.3 years

The assets’ residual values and useful lives are reviewed, and adjusted if
appropriate, at each balance sheet date.
Property, plant and equipment are reviewed for impairment whenever events or
changes in circumstances indicate that the carrying amount may not be
recoverable. An impairment loss is recognized for the amount by which the
asset’s carrying amount exceeds its recoverable amount.
The recoverable amount is the higher of an asset’s fair value less costs to sell
and value in use. For the purposes of assessing impairment, assets are grouped
at the lowest levels for which there are separately identifiable cash flows
(cash-generating units).
Gains and losses on disposal of property, plant and equipment are determined by
reference to their carrying amounts and are taken into account in determining
operating income.
Financial assets
Receivables are non-derivative financial assets with fixed or determinable
payments that are not quoted in an active market. They are included in current
assets in receivables and prepayments in the balance sheet.
The Company assesses at each balance sheet date whether there is objective
evidence that the financial asset is impaired
Receivables
Receivables are recognized initially at fair value and subsequently measured at
amortised cost using the effective interest method. A provision for impairment
of receivables is established when there is objective evidence that the Company
will not be able to collect

255



--------------------------------------------------------------------------------



 



all the amounts due according to the original terms of receivables. The amount
of the provision is the difference between the carrying amount and the present
value of expected cash flows, discounted at the effective interest rate. The
amount of the provision is recognized in income.
Cash and cash equivalents
The Company considers all highly liquid instruments, with an original maturity
of three months or less, to be cash equivalents.
Income taxes
Income tax expense is the aggregate of the charge to income in respect of
current income taxes and deferred income taxes.
Current income tax is the amount of income tax payable on the taxable income for
the period determined in accordance with the Kenyan Income Tax Act.
Deferred income taxes are provided in full, using the liability method, on all
temporary differences arising between the tax bases of assets and liabilities
and their carrying values for financial reporting purposes. However, if the
deferred income taxes arise from the initial recognition of an asset or
liability in a transaction other than a business combination that at the time of
the transaction affects neither accounting nor taxable income or loss, they are
not accounted for.
Deferred income taxes are determined using tax rates and laws that have been
enacted or substantively enacted at the balance sheet date and are expected to
apply when the related deferred income tax liability is settled.
Deferred income tax assets are recognized only to the extent that it is probable
that future taxable profits will be available against which the temporary
differences can be utilized.
Employee benefits

1.   Retirement benefit obligations       The Company operates a defined
contribution retirement benefit scheme for its pensionable employees. A defined
contribution plan is a pension plan under which the Company pays fixed
contributions into a separate entity. The Company has no legal or constructive
obligations to pay further contributions if the fund does not hold sufficient
assets to pay all employees the benefits relating to employee service in the
current and prior periods.       The assets of the scheme are held in separate
trustee administered funds, which are funded by contributions from both the
Company and employees.       The Company and all its employees also contribute
to the National Social Security Fund, which is a defined contribution scheme.

258



--------------------------------------------------------------------------------



 



    The Company’s contributions to the defined contribution schemes are charged
to income in the period to which they relate.   2.   Other entitlements      
The estimated monetary liability for employees’ accrued annual leave entitlement
at the balance sheet date is recognized as an expense accrual.       Revenues
and cost of revenues       Revenues related to the sale of electricity from
geothermal power plants and capacity payments are recorded based upon supply of
electricity and are stated net of Value Added Tax (“VAT”).       Interest income
is recognized on a time proportion basis using the effective interest method.  
    Accounting for leases       Leases in which a significant portion of the
risks and rewards of ownership are retained by the lessor are classified as
operating leases. Payments made under operating leases are charged to income on
a straight-line basis over the period of the lease.       Recently issued
accounting pronouncements:   1.   Standards and interpretations that became
effective in the year ended December 31, 2007:       In the year ended
December 31, 2007, the following new and revised standards and interpretations
to published standards became effective for the first time and have been adopted
by the Company where relevant to its operations. The comparative figures have
been restated as required.

  (a)   IAS No. 1 Amendment, “Capital Disclosures”         The amendment to IAS
No. 1 introduces disclosures about the level of the Company’s capital and how to
manage capital.     (b)   IFRS No. 7, “Financial Instruments: Disclosures”      
  IFRS No. 7 introduces new disclosures relating to financial instruments. This
standard did not have any impact on the classification or measurement of the
Company’s financial instruments.

2.   Standards and interpretations to existing standards that became effective
in the year ended December 31, 2007, but not relevant to the Company:       IFRS
No. 4, “Insurance Contracts”;

259



--------------------------------------------------------------------------------



 



    IFRIC No. 7, “Applying the Restatement Approach under IAS 29, Financial
Reporting in Hyper-inflationary Economies”;       IFRIC No. 8, “Scope of IFRS
2”; and       IFRIC No. 9, “Re-assessment of Embedded Derivatives”.   3.   An
interpretation to existing standard that became effective in the six month
period ended June 30, 2008:       IFRIC No. 14 to IAS No. 19, “The Limit on a
Defined Benefit Asset, Minimum Funding Requirements and their Interaction”      
IFRIC No. 14 provides guidance on assessing the limit in IAS No. 19 on the
amount of the surplus that can be recognized as an asset. It also explains how
the pension asset or liability may be affected by a statutory or contractual
minimum funding requirement. The adoption of this interpretation did not have a
material effect on the financial statements of the Company.   4.   Standards,
amendments and interpretations to existing standards that are not yet effective
and have not been early adopted by the Company:

  (a)   IAS No. 23 (Revised), “Borrowing Costs” (“IAS No. 23R”) (effective for
periods commencing January 1, 2009 or thereafter)         IAS No. 23R requires
an entity to capitalize borrowing costs directly attributable to the
acquisition, construction or production of a qualifying asset (one that takes a
substantial period of time to get ready for use or sale) as part of the cost of
that asset. The option of immediately expensing those borrowing costs has been
removed. The Company did not use the above option and therefore the application
of IAS No. 23R from January 1, 2009 is not expected to have an effect on its
financial statements.     (b)   IFRS No. 3 (Revised), “Business Combinations” (“
IFRS No. 3R”) (effective for periods commencing July 1, 2009 or thereafter)    
    IFRS No. 3R outlines principles and requirements essentially describing how
the purchaser has to: (i) recognize and measure in its financial statements the
identified assets purchased under a business combination, the liabilities it has
undertaken, and the minority interest in the purchased entity; (ii) recognize
and measure the acquired goodwill in a business combination or the gain arising
from the purchase transaction; and (iii) determine what information has to be
disclosed in the financial statements to allow an evaluation of the nature of
the business combination and its financial impact. Management is currently
assessing the possible impact of applying IFRS No. 3R on the Company’s financial
statements in the coming periods.

260



--------------------------------------------------------------------------------



 



  (c)   IAS No. 1 (Revised), “Presentation of Financial Statements” “ IAS
No. 1R”) (effective for periods commencing January 1, 2009 or thereafter)      
  IAS No. 1R outlines overall requirements for financial statement presentation,
guidelines for financial statement structure and minimum requirements as to the
content of financial statements. IAS No. 1R requires, among other things, that
any change in equity, arising from transactions with shareholders, in their
capacity as owners, should be presented in the statements of changes in equity
separately from changes not stemming from such transactions.     (d)   IFRIC
No. 15 (Revised), “Agreements for the Construction of Real Estate” (effective
for periods commencing January 1, 2009 or thereafter)         IFRIC No. 15
outlines guidelines for determining when IAS 11, “Construction Contracts” should
be applied to the construction and sale of real estate, and when, IAS 18,
“Revenue” from the contractor’s point of view, a determination that depends on
the specific circumstances and requires the application of judgement. It also
explains when revenue from the construction of real estate should be recognized
in accordance with each of the two applicable standards (IAS 11 and IAS 18). The
Group will apply IFRIC No. 15 as from January 1, 2009, and does not expect that
such application will have a significant impact on its financial statements.    
(e)   IFRIC No. 16, “Hedges of a Net Investment in a Foreign Operation
(effective for periods commencing October 1, 2008 or thereafter)         IFRIC
No. 16 provides guidelines on several issues, including:

  (1)   Hedge accounting in respect of a net investment in a foreign operation
may not be applied to foreign exchange differences resulting from the difference
in presentation currency, but only to foreign exchange differences arising from
a difference between the parent entity’s functional currency and that of its
foreign operation.     (2)   In the event of a group of companies, IFRIC No. 16
concludes that the hedging instrument may be held by any entity within the group
(provided it meets the criteria of IAS No.39, “Financial Instruments:
Recognition and Measurement”).     (3)   In the event of disposal of the foreign
operation, the amount to be reclassified from equity to the statement of
operations will be the cumulative profit or loss on the hedge relating to the
effective portion recognized directly in equity.

      The Company will apply IFRIC No.16 as from January 1, 2009, and does not
expect that such application will have a significant impact on its financial
statements.

261



--------------------------------------------------------------------------------



 



5.   Standards and interpretations to existing standards that became effective
in the six month period ended June 30, 2008 but not relevant to the Company:    
  IFRIC No. 11, “Group and Treasury Share Transactions”; and       IFRIC No. 12,
“Service Concession Arrangements”.   6.   Standards, amendments and
interpretations to existing standards not yet effective in and not relevant to
the Company:       IAS No. 27 (Revised), “Consolidated and Separate Financial
Statements” (“IAS No. 27R”)       IFRS No. 8, “Operating Segments”; and      
IFRIC No. 13, “Customer Loyalty Programs”.

NOTE 2 — CRITICAL ACCOUNTING ESTIMATES AND JUDGEMENTS
Estimates and judgements are continually evaluated and are based on historical
experience and other factors, including experience of future events that are
believed to be reasonable under the circumstances.

  (a)   Critical accounting estimates and assumptions         Property, plant
and equipment         Critical estimates are made by management in determining
depreciation rates for property, plant and equipment. The rates used are set out
in Note 1 above.     (b)   Critical judgements in applying the entity’s
accounting policies         In the process of applying the Company’s accounting
policies, management has made judgements in determining whether the assets are
impaired.         Income taxes         Significant judgement is required in
determining the Company’s provision for income taxes. There are many
transactions and calculations for which the ultimate tax determination is
uncertain during the ordinary course of business. The Company recognizes
liabilities for anticipated tax audit issues based on estimates of whether
additional taxes will be due. Where the final tax outcome of these matters is
different from the amounts that were initially recorded, such differences will
impact the income tax and deferred tax provisions in the period in which such
determination is made.

262



--------------------------------------------------------------------------------



 



NOTE 3 — FINANCIAL RISK MANAGEMENT

    The Company’s activities expose it to a variety of financial risks,
including credit risk and the effects of changes in foreign currency exchange
rates and interest rates. The Company’s overall risk management programmed
focuses on the unpredictability of financial markets and seeks to minimize
potential adverse effects on its financial performance, but the Company does not
hedge any risks.       Credit Risk       Credit risk arises from trade and other
receivables. The Company has only one customer, Kenya Power and Lighting Co.
Ltd. (“KPLC”). The Company credit controller assesses the credit quality of
KPLC, taking into account the Power Purchase Agreement, past experience and
other factors. There are no credit limits but credit terms are in accordance
with limits set by the power purchase agreement (“PPA”).       The amount that
best represents the Company’s maximum exposure to credit risk at June 30, 2008
and December 31, 2007 is as follows:

                      June 30,   December 31,     2008   2007     (in U.S.
dollars)      
 
               
Cash and cash equivalents
  $ 1,564,020     $ 143,908  
Trade receivables
    2,235,518       1,552,771  
VAT receivable
    1,260,144       455,644  
Other receivables
    14,127       11,515        
 
  $ 5,073,809     $ 2,163,838        

    No collateral is held for any of the above assets. All receivables that are
neither past due or impaired are within their approved credit limits, and no
receivables have had their terms renegotiated.       None of the above assets
are past due or impaired except for the following amounts in trade receivables
(which are due within 30 days of the end of the month in which they are
invoiced):

                      June 30,   December 31,     2008   2007     (in U.S.
dollars)      
Past due, but not impaired
  $ 1,114,756     $ 698,662        

263



--------------------------------------------------------------------------------



 



Market Risks

1.   Foreign exchange risk       The Company transactions are primarily in
dollars, the functional currency. Foreign exchange risk is therefore restricted
to transactions and balances in Kenya Shillings. Foreign exchange risk arises
from future commercial transactions, recognized assets and liabilities.       At
June 30, 2008, if the Kenya Shilling had weakened/strengthened by 10% against
the dollar with all other variables held constant, the net income for the year
would have been $14,590 lower/higher), mainly as a result of Kenya Shilling bank
balances and trade payables.       At December 31, 2007 if the Kenya Shilling
had weakened/strengthened by 10% against the dollar with all other variables
held constant, the net income for the year would have been: $8,068
higher/lower), mainly as a result of Kenya Shilling bank balances and trade
payables.   2.   Interest rate risk       The Company’s only interest bearing
assets are its cash deposits, all of which are at variable rate. At June 30,
2008 and December 31, 2007, an increase/decrease of about 50 basis points would
have resulted in an increase/decrease in net income of $48 and $4,645,
respectively.   3.   Liquidity risk       Prudent liquidity risk management
includes maintaining sufficient cash.       Management monitors rolling forecast
of the Company’s liquidity reserve on the basis of expected cash flow and budget
control.       The table below analyses the Company’s financial liabilities that
will be settled in net basis relevant maturity groupings based on the remaining
period at the balance sheet date to the contractual undiscounted cash flows.
Balances due within 12 months equal their carrying balances, as impact of
discounting is not significant.

              Between 1 and       1 and 3 Months       (in U.S. dollars)   At
June 30, 2008: —         — trade and other payables   £ 3,498,531  
 
     
 
        At December 31, 2007 —         — trade and other payables   $ 53,046  
 
     

264



--------------------------------------------------------------------------------



 



    Capital risk management       The Company is funded by the parent company
and other related parties.

NOTE 4 — PREPAID EXPENSES AND OTHER RECIEVABLES

    Prepaid expenses and other receivables consist of the following

                      June 30,     December 31,       2008     2007       (in
U.S. dollars)        
 
               
Prepaid insurance
  $ 907,607     $ 875,562  
VAT receivable
    1,260,144       455,644  
Income tax receivable
            357,446  
Other
    120,230       135,775  
 
           
 
  $ 2,287,981     $ 1,824,427  
 
           

NOTE 5 — DEPOSITS AND OTHER

    Deposits and other consist of the following:

                      June 30,     December 31,       2008     2007       (in
U.S. dollars)        
 
               
Prepaid operating lease rental:
               
Unamortized balance at the beginning of period
  $ 157,800     $ 167,612  
Less amortization charge for the period
    (4,906 )     (9,812 )
 
           
 
  $ 152,894     $ 157,800  
 
           

NOTE 6 — PROPERTY, PLANT AND EQUIPMENT

    Property, plant and equipment, net, consist of the following:

                      June 30,     December 31,       2008     2007       (in
U.S. dollars)        
 
               
Buildings
  $ 899,421     $ 899,421  
Plant and machinery
    22,266,606       22,266,606  
Drilling equipment
    16,508,141       16,508,141  
Vehicles and equipment
    250,054       279,803  
Office equipment
    172,158       170,810  
 
           
 
    40,096,380       40,124,781  
Less accumulated depreciation
    (14,163,173 )     (13,271,595 )
 
           
Property, plant and equipment, net
  $ 25,933,207     $ 26,853,186  
 
           

265



--------------------------------------------------------------------------------



 



    Depreciation expense for the six months ended June 30, 2008 and for the year
ended December 31, 2007 amounted to $921,327 and $1,860,281, respectively.      
Pursuant to a 20-year PPA with KPLC, the Kenyan parastatal electricity
transmission and distribution company, the Company agreed to design, construct
and operate geothermal power plants in Kenya in several phases.

NOTE 7 — CONSTRUCTION-IN-PROCESS

    The Company has incurred $84,801,016 and $68,155,262 as of June 30, 2008 and
December 31, 2007, respectively, in connection with the construction of Phase II
of the Olkaria III project. Pursuant to the amended and restated PPA, the
parties agreed to shorten the construction period for Phase II to approximately
twenty-one months commencing on February 7, 2007 and to reduce the tariff
payable by KPLC on the total capacity of the plant upon completion of Phase II.
Management believes that the project will be completed in the required
timeframe. If the Company does not complete the construction of Phase II by the
required date, the Company may lose some or all of its investment in the
construction-in-process relating to Phase II.

NOTE 8 — ACCOUNTS PAYABLE AND ACCRUED EXPENSES

    Accounts payable and accrued expenses consist of the following:

                      June 30,     December 31,       2008     2007       (in
U.S. dollars)        
 
               
Trade Payables
  $ 1,842,103     $ 98,445  
Current income tax payable
    926,185          
Accrued expenses
    78,100       82,834  
Other Payables
    652,143       171,767  
 
           
 
  $ 3,498,531     $ 353,046  
 
           

NOTE 9 — POWER PURCHASE AGREEMENT

    The Olkaria III project is located in Naivasha, Kenya. The Olkaria III
project is currently comprised of one plant, which commenced commercial
operation in August 2000, and a geothermal field. The plant currently has a
generating capacity of approximately 13 MW (Phase I) .The Company is working on
the construction of Phase II of this project which it expects, upon completion,
will increase the generating capacity of the Olkaria III project to
approximately 48 MW. Phase I of the Olkaria III project utilizes a binary
system. In November

266



--------------------------------------------------------------------------------



 



    1998, following an international tender, the Company entered into a PPA with
KPLC, which was recently amended and restated in January 2007. The PPA for the
project will expire 20 years from the completion of Phase II, which is expected
to be completed by the end of 2008.The Company leases the site on which the
geothermal resources and the plant facilities are located from the Kenyan
government, pursuant to an agreement which will expire in 2040. The Kenyan
government granted the company a license giving it exclusive rights of use and
possession of the relevant geothermal resources for an initial period of
30 years, expiring in 2029, which initial period may be extended by the Company
for two additional five-year terms. The Kenyan Minister of Energy has the right
to terminate or revoke the license in the event the Company ceases work in or
under the license area during a period of six months, or has failed to comply
with the terms of the license or the provisions of the law relating to
geothermal resources. The Company is obligated to pay the Kenyan government
monthly fees and royalties based on the amount of power supplied to KPLC.      
On January 19, 2007, the company entered into an Amended and Restated PPA and a
Project Security Agreement with KPLC with respect to Phase II of the Olkaria III
project. These agreements were executed after the receipt of appropriate
regulatory approvals from the Kenyan authorities. The construction of the second
phase of the project is expected, upon completion, to add approximately 35 MW to
the existing facility, bringing the project’s total capacity to approximately 48
MW. Following completion of Phase II, total anticipated annual revenues from the
project will be approximately $32 million. Under the Project Security Agreement,
KPLC provided a letter of credit in an amount equal to the value of four months
of anticipated revenues from the project under the Amended and Restated PPA
(currently valued at approximately $8 million).

NOTE 10 — INCOME TAXES

                      Six Months     Year Ended       Ended June 30,    
December 31,       2008     2007       (in U.S. dollars)        
 
               
Current taxes
  $ 1,243,426     $ 2,381,794  
Deferred taxes
    (221,366 )     (190,734 )
Exchange differences on tax balances
    40,205       276,328  
 
           
Income tax expense
  $ 1,062,265     $ 2,467,388  
 
           

267



--------------------------------------------------------------------------------



 



    The tax on the Company’s profit before income tax differs from the
theoretical amount that would arise using the statutory income tax rate, as
follows:

                      Six Months     Year Ended       Ended June 30,    
December 31,       2008     2007       (in U.S. dollars)  
 
               
Income before income taxes
  $ 2,413,844     $ 5,469,927  
 
               
Tax calculated at the statutory income tax rate — 37.5%
    905,192       2,051,223  
Tax effect of:
               
Income not subject to tax
    (104 )     (318 )
Expenses not deductible for tax purposes
    116,972       140,155  
Exchange differences on tax balances
    40,205       276,328  
 
           
Income tax expense
  $ 1,062,265     $ 2,467,388  
 
           

    Deferred income taxes are calculated using the enacted income tax rate of
37.5%. The movement in the deferred income tax account is as follows:

                      Six Months     Year Ended       Ended June 30,    
December 31,       2008     2007       (in U.S. dollars)        
 
               
Balance at the beginning of period
  $ 7,141,360     $ 7,332,094  
Charges during the period
    (221,366 )     (190,734 )
 
           
Balance at end of period
  $ 6,919,994     $ 7,141,360  
 
           

    Deferred income tax assets and liabilities, deferred income tax charge/
(credit) in income, are attributable to the following items:

                                              Balance at     Charged/    
Balance at     Charged/     Balance at       January 1,     (credited)    
December 31,     (credited)     June 30,       2007     to Income     2007    
to Income     2008     (in U.S. dollars)        
 
                                       
Deferred income tax liabilities in respect of property, plant and equipment
  $ 7,499,578     $ (356,172 )   $ 7,143,406     $ (216,774 )   $ 6,926,632  
 
                             
 
                                       
Deferred income tax assets in respect of:
                                       
Provisions
    (2,734 )     (2,554 )     (5,288 )     (1,350 )     (6,638 )
Other deductible temporary differences
    (164,750 )     167,992       3,242       (3,242 )        
 
                               
 
    (167,484 )     165,438       (2,046 )     (4,592 )     (6,638 )
 
                             
Net deferred income tax liability
  $ 7,332,094     $ (190,734 )   $ 7,141,360     $ (221,366 )   $ 6,919,994  
 
                             

268



--------------------------------------------------------------------------------



 



NOTE 11 — TRANSACTIONS WITH RELATED ENTITIES

    The Company is controlled by Ormat Holdings Corporation, incorporated in
Cayman Islands. The ultimate parent of the Company is Ormat Technologies,
incorporated in United States of America. There are other companies that are
related to Orpower4 Incorporated (Kenya) Company through common shareholdings or
common directorships.       The movement in transactions with related parties is
as follows:

                                                              Ormat     Ormat  
  Ormat     Ormat                     Systems     Technologies,    
International     Holding             Orda 6, Inc.     Ltd.     Inc.     Inc.  
  Corporation     Total     (in U.S. dollars)
 
                                               
Balance at January 1, 2007
  $ 4,023,597     $ 16,694     $ 87,789     $ 12,667     $ 18,498,034     $
22,638,781  
 
                                               
Purchase of plant and equipment and other costs paid on behalf of the Company
    43,921,725       61,040               80,866       1,916,942      
45,980,573  
Repayments during the year
    (1,450,000 )     (61,206 )                             (1,511,206 )
Transfer of funds, net
                                    (1,055,446 )     (1,055,446 )
 
                                   
Balance at December 31, 2007
    46,495,322       16,528       87,789       93,533       19,359,530      
66,052,702  
 
                                               
Purchase of plant and equipment and other costs paid on behalf of the Company
    9,040,374       163,901               25,686       979,607       10,209,568
 
Transfer of funds, net
                                    3,802,016       3,802,016  
 
                                   
Balance at June 30, 2008
  $ 55,535,696     $ 180,429     $ 87,789     $ 119,219     $ 24,141,153     $
80,064,286  
 
                                   

269



--------------------------------------------------------------------------------



 



    The balances are presented in the balance sheets as follows:

                      June 30,     December 31,       2008     2007       (in
U.S. dollars)        
 
               
Among current liabilities — due to related entities
  $ 2,757,212     $ 2,593,312  
Among non-current liabilities:
               
Due to related entities
    53,165,921       44,099,860  
Due to parent.
    24,154,153       19,359,530  
 
           
 
  $ 80,064,286     $ 66,052,702  
 
           

    The terms and conditions of the borrowing from related companies, which are
denominated in dollars, are yet to be agreed. However, Orda 6, Inc., and Ormat
Systems Ltd. have confirmed that no interest will be charged in respect of the
six months ended June 30, 2008 and the year ended December 31, 2007, and that no
repayment of the principal will be demanded within 12 months of the balance
sheet date.       The following transactions were carried out with related
parties:

                      Six Months     Year Ended       Ended June 30,    
December 31,       2008     2007       (in U.S. dollars)        
 
               
Purchase of goods and services
               
Ormat Systems Ltd.
    163,901       61,040  
Orda 6, Inc.
    9,040,374       43,921,725  
Ormat International Inc.
    25,686       80,866  
 
           
 
    9,229,961       44,063,631  
 
           
 
               
Other costs paid on behalf of the Company
    979,607       1,916,942  
 
           
 
               
Transfer of funds, net:
               
From (to) Ormat holding., net
    3,802,016       (1,055,446 )
To Orda 6, Inc.
            (1,450,000 )
To Ormat Systems Ltd.
            (61,206 )
 
           
 
    3,802,016       (2,566,652 )
 
           
 
               
Key management compensation:
               
Salaries and other short-term employment benefits
    31,120       62,370  
Post-employment benefits
    3,912       7,638  
 
           
 
    35,032       70,008  
 
           

270



--------------------------------------------------------------------------------



 



NOTE 12 — CONTINGENCIES

    As of June 30, 2008 the Company is negotiating for a waiver of interest and
penalties following a withholding tax assessment from the Kenya Revenue
Authority estimated at $111,140. It is not anticipated that any material
liability will arise from this assessment.       At December 31, 2007 the
Company has disputed a withholding tax assessment amounting to Shs 22.3 million.
It is not anticipated that any material liability will arise from this
assessment.       It is the opinion of the Company’s management that the
expected outcome of these matters, individually or in the aggregate, will not
have a material effect on the results of operations and financial condition of
the Company.

NOTE 13 — COMMITMENTS

    Capital commitments       Capital expenditure contracted for at the balance
sheet date but not recognized in the financial statements is as follows:

                      June 30,     December 31,       2008     2007       (in
U.S. dollars)          
Property, plant and equipment
  $ 11,966,000     $ 28,500,000  
 
           

NOTE 14 — SUPPLEMENTARY FINANCIAL STATEMENT INFORMATION

  (a)   Cost of revenues:

                      Six Months     Year Ended       Ended June 30,    
December 31,       2008     2007       (in U.S. dollars)        
 
               
Plant costs
  $ 204,733       139,850  
Salaries
    155,492       256,249  
Depreciation
    893,902       1,809,786  
Royalties
    202,945       407,955  
Insurance
    513,310       1,072,891  
Management Services
    72,000       156,000  
Other
    107,065       76,080  
 
           
 
  $ 2,149,447     $ 3,918,811  
 
           

271



--------------------------------------------------------------------------------



 



  (b)   General and administrative expenses:

                      Six Months     Year Ended       Ended June 30,    
December 31,       2008     2007       (in U.S. dollars)        
 
               
Insurance
  $ 2,196     $ 4,188  
Cleaning
    8,525       10,711  
Exchange rate differences
    84,396       38,068  
Bank charges
    1,975       3,963  
Security
    21,599       34,027  
Office supplies
    16,629       28,798  
Rented Car expenses
    8,402       21,701  
Communication
    18,395       38,871  
Realized losses
    4,547          
Rent Expenses
    15,966       19,999  
Office repairs
    2,540       8,562  
Land lease amortization
    4,906       9,812  
Employees’ related expenses
    10,862       18,522  
Donations
    20,076       21,545  
Consumables
    21,395       25,906  
Licenses
    5,396       6,078  
Sanitation and cleaning expenses
    6,683       12,443  
Other
    16,446       30,310  
 
           
 
  $ 270,934     $ 333,504  
 
           

  (c)   Other expenses (income) — net:

                      Six Months     Year Ended       Ended June 30,    
December 31,       2008     2007       (in U.S. dollars)        
 
               
Donations
  $ 20,070     $ 15,158  
Salaries
    19,511       30,650  
Depreciation
    27,425       50,495  
Accounting
    22,403       37,932  
Income Tax Levies
    121,159       12,776  
Interest income
    (33 )     (3,090 )
Net foreign exchange expenses
            64,196  
Other
    1,299       (4,641 )
 
           
 
  $ 211,834     $ 203,476  
 
           

272



--------------------------------------------------------------------------------



 



Part 4
Form of Unaudited Financial Statements for Kenyan branch
ORPOWER 4, INC (Kenya) Branch.
CONDENSED BALANCE SHEETS
As of June 30, 2007 and December 31, 2006

                      June 30, 2007     December 31, 2006       (Unaudited)  
ASSETS
               
 
               
Current assets:
               
Cash and cash equivalents
  $ 251,337     $ 20,838  
Trade Receivables
    2,079,742       2,015,465  
Prepaid expenses and other receivables
    419,860       389,417  
Inventory
    78,563       116,936  
 
           
 
               
Total current assets
    2,829,502       2,542,656  
 
               
Deposits and other
    162,706       167,612  
Property, plant and equipment, net
    34,481,740       35,141,533  
 
           
 
  $ 37,473,948     $ 37,851,801  
 
           
 
               
LIABILITIES AND STOCKHOLDER’S EQUITY
               
 
               
Current liabilities:
               
Accounts payable and accrued expenses
  $ 306,303     $ 383,803  
Due to Related Entities
    2,606,618       4,043,478  
Due to Parent
    556,341       1,011,728  
Deferred Income Taxes
    7,027,431       7,313,730  
 
           
 
               
Total liabilities
    10,496,693       12,752,739  
 
           
 
               
Stockholder’s equity:
               
Retained earnings
    26,977,255       25,099,062  
 
             
 
    26,977,255       25,099,062  
 
           
 
               
 
  $ 37,473,948     $ 37,851,801  
 
           

273



--------------------------------------------------------------------------------



 



ORPOWER 4, INC (Kenya) Branch.
CONDENSED STATEMENTS OF OPERATIONS
For The Six and Three Months Ended June 30, 2007 and 2006

                                      Three months ended June 30,     Six months
ended June 30,       June 30, 2007     June 30, 2006     June 30, 2007     June
30, 2006       (Unaudited)     (Unaudited)  
Revenues:
                               
Power
  $ 2,666,859     $ 2,641,992     $ 5,248,033     $ 5,238,833                  
 
 
    2,666,859       2,641,992       5,248,033       5,238,833  
 
                               
Cost of Sales:
                               
Power
    885,344       947,858       1,837,388       1,802,793                    
 
    885,344       947,858       1,837,388       1,802,793  
 
                               
Gross margin
    1,781,515       1,694,134       3,410,645       3,436,040  
 
                               
Operating expenses:
                               
Selling, general and administrative
    103,060       115,395       199,270       214,638                    
 
                               
Operating income
    1,678,455       1,578,739       3,211,375       3,221,402  
 
                               
Other income (expense)
                               
 
                               
Finance income (expense)
    (29,533 )     (10,533 )     (44,910 )     (17,005 )
Miscellaneous Income (expense)
    3,139       2,571       (169,156 )     5,175                    
 
                               
Income before income taxes
    1,652,061       1,570,777       2,997,309       3,209,572  
 
                               
Income tax provision
    561,337       530,721       1,119,116       1,138,723                    
 
                               
Net income
  $ 1,090,724     $ 1,040,056     $ 1,878,193     $ 2,070,849                  
 

274



--------------------------------------------------------------------------------



 



ORPOWER 4, INC (Kenya) Branch.
Condensed Statements of Cash Flows
For The Six Months Ended June 30, 2007

              June 30, 2007       (Unaudited)  
Increase in cash and cash equivalents:
       
Cash flows from operating activities:
       
Net income
  $ 1,878,193  
Adjustments to reconcile net income to net cash provided by operating
activities:
       
Depreciation
    846,634  
Change in assets and liabilities:
       
Receivables
    (64,277 )
Prepaid expenses
    (30,443 )
Deposits and other
    4,906  
Inventory
    38,373  
Due to related entities
    (l,436,860 )
Accounts payable and accrued expenses
    (77,500 )
Deferred income taxes
    (286,299 )
 
     
 
       
Net cash provided by operating activities
    872,727  
 
     
 
       
Cash flows from Investing activities:
       
 
       
Capital expenditures
    (186,841 )
 
     
 
       
Net cash used in investing activities
    (186,841 )
 
     
 
       
Cash Flows From Financing Activities:
       
Due to parent
    (455,387 )
 
     
 
       
Net cash provided by (used in) financing activities
    (455,387 )
 
     
 
       
Net increase in cash and cash equivalents
    230,499  
Cash and cash equivalents beginning of year
    20,838  
 
     
 
       
Cash and cash equivalents at end of year
  $ 251,337  
 
     

275



--------------------------------------------------------------------------------



 



SCHEDULE 20
Excluded Activities

1   Production or activities involving forced labour1 or child labour2.   2  
Production or trade in any product or activity deemed illegal under host country
laws or regulations or international conventions and agreements.   3  
Production or trade in3

  3.1   weapons and munitions     3.2   tobacco     3.3   hard liquor.

4   Gambling, casinos and equivalent enterprises4.   5   Any business relating
to pornography or prostitution.   6   Trade in wildlife or wildlife products
regulated under CITES5.   7   Production or use of or trade in hazardous
materials such as radioactive materials6, unbounded asbestos fibres and products
containing PCBs7.   8   Cross-border trade in waste and waste products unless
compliant to the Basel Convention and the underlying regulations.   9   Drift
net fishing in the marine environment using nets in excess of 2.5km in length.

 

1   Forced labour means all work or service, not voluntarily performed, that is
extracted from an individual under threat of force or penalty as defined in the
ILO conventions.   2   Employees may only be taken if they are at least 14 years
old, as defined in the ILO Fundamental Human Rights conventions (Minimum Age
Convention C138, Art. 2), unless local legislation specifies compulsory school
attendance or the minimum age for working. In such cases the higher age shall
apply.   3   This applies when these activities are a substantial part of a
project sponsor’s primary operations.   4   This applies when these activities
are a substantial part of a project sponsor’s primary operations.   5   CITES:
Convention on International Trade in Endangered Species or Wild Fauna and Flora.
  6   This does not apply to the purchase of medical equipment, quality control
(measurement) equipment and any other equipment where EFP considers the
radioactive source to be trivial and/or adequately shielded.   7   PCBs:
Polychlorinated biphenyls, a group of highly toxic chemicals. PCBs are likely to
be found in oil-filled electrical transformers, capacitors and switchgear dating
from 1950-1985.

276



--------------------------------------------------------------------------------



 



10   Production, use of or trade in pharmaceuticals, pesticides/herbicides,
chemicals, ozone depleting substances8 and other hazardous substances subject to
international phase-outs or bans.   11   Significant conversion or degradation9
of Critical Habitat10.   12   Production and distribution of racist,
anti-democratic and/or neo-nazi media.

 

8   Ozone Depleting Substances: Chemical compounds, which react with and delete
stratospheric ozone, resulting in “holes in the ozone layer“. The Montreal
Protocol lists ODs and their target reduction and phase-out dates.   9  
Significant conversion or degradation means the (1) elimination or seves
diminution of the integrity of a habitat caused by a major, long-term change in
land or water use; or (2) modification of a habitat that substantially reduces
the habitat’s ability to maintain viable population of its native species.   10
  Critical habitat is a subset of both natural and modified habitat that
deserves particular attention. Critical habitat includes areas with high
biodiversity value that meet the criteria of the world Conservation Union
(IUCN) classification, including habitat required for the survival of critically
endangered or endangered species as defined by the IUCN Red List of Threatened
Species or as defined in any national legislation; areas having special
significance for endemic or restricted-range species; sites that are critical
for the survival of migratory species; areas supporting globally significant
concentrations or numbers of individuals of congregatory species; areas with
unique assemblages of species or which are associated with key evolutionary
processes or provide key ecosystem services; and areas having biodiversity of
significant social, economic or cultural importance to local communities.
Primary Forest or forests of High Conservation Value shall be considered
Critical Habitats.

277



--------------------------------------------------------------------------------



 



SCHEDULE 21
Calculation of the Mandatory Cost

1   The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with:

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or     (b)   the requirements of the European Central Bank.

2   On the first day of each Interest Period (or as soon as possible thereafter)
the Global Agent shall calculate, as a percentage rate, a rate (the “Additional
Cost Rate”) for each Lender, in accordance with the paragraphs set out below.
The Mandatory Cost will be calculated by the Global Agent as a weighted average
of the Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.   3   The Additional Cost Rate for any Lender lending
from a Facility Office in a Participating Member State will be the percentage
notified by that Lender to the Global Agent. This percentage will be certified
by that Lender in its notice to the Global Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4   The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Global Agent as follows:

     
E x 0.01
 
300
  per cent. per annum.

    Where:       E: is designed to compensate Lenders for amounts payable under
the Fees Rules and is calculated by the Global Agent as being the average of the
most recent rates of charge supplied by the Reference Banks to the Global Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.   5   For
the purposes of this Schedule:

  (a)   “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force

278



--------------------------------------------------------------------------------



 



      from time to time in respect of the payment of fees for the acceptance of
deposits;     (b)   “Fee Tariffs” means the fee tariffs specified in the Fees
Rules under the activity group A.1 Deposit acceptors (ignoring any minimum fee
or zero rated fee required pursuant to the Fees Rules but taking into account
any applicable discount rate); and     (c)   “Tariff Base” has the meaning given
to it in, and will be calculated in accordance with, the Fees Rules.

6   If requested by the Global Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Global Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.   7   Each Lender shall
supply any information required by the Global Agent for the purpose of
calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information on or prior to the date on
which it becomes a Lender:

  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Global Agent may reasonably require for such purpose.

    Each Lender shall promptly notify the Global Agent of any change to the
information provided by it pursuant to this paragraph.   8   The rates of charge
of each Reference Bank for the purpose of E above shall be determined by the
Global Agent based upon the information supplied to it pursuant to paragraphs 6
and 7 above and on the assumption that, unless a Lender notifies the Global
Agent to the contrary, each Lender’s obligations in relation to cash ratio
deposits and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Facility Office in the same jurisdiction as
its Facility Office.   9   The Global Agent shall have no liability to any
person if such determination results in an Additional Cost Rate which over or
under compensates any Lender and shall be entitled to assume that the
information provided by any Lender or Reference Bank pursuant to paragraphs 3, 6
and 7 above is true and correct in all respects.

279



--------------------------------------------------------------------------------



 



10   The Global Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.   11   Any determination
by the Global Agent pursuant to this Schedule in relation to a formula, the
Mandatory Cost, an Additional Cost Rate or any amount payable to a Lender shall,
in the absence of manifest error, be conclusive and binding on all Parties.   12
  The Global Agent may from time to time, after consultation with the Company
and the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

280



--------------------------------------------------------------------------------



 



SCHEDULE 22
Site Plan
(GRAPHIC) [y01222y7457906.gif]

281



--------------------------------------------------------------------------------



 



SCHEDULE 23
Form of Project Costs Reports

     
To:
  DEG-Deutsche Investitions-und Entwicklungsgesellschaft mbH, as Global Agent
and Stone & Webster Management Consultants, Inc as the Lenders’ Engineer
 
   
From:
  OrPower 4, Inc.
 
   
Dated:
   

Dear Sirs

1   We refer to the Common Terms Agreement dated [                    ] between,
inter alia, OrPower4 Inc. as Company, DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH and Société de Promotion et de Participation pour
la Coopération Economique as Lenders, and DEG as Global Agent (the “Common Terms
Agreement”).   2   Terms defined in the Common Terms Agreement shall have the
same meaning in this Project Costs Report.   3   We certify that to date
[                    ] Project Costs in an amount equal to US$[     
               ] have been incurred by or on behalf of the Sponsor.   4   We
certify that the above Project Costs have been properly incurred in the
development of the Project.   5   The following is a breakdown of those Project
Costs:

              Item   Description   Amount US$   Comments
 
           
(a)
  Property, plant and equipment at cost as of June 30, 2008   US$40,096,380   As
evidenced by the attached audited financial statements as of June 30, 2008 (Note
6)
 
           
(b)
  Construction in process as of June 30, 2008   US$84,801,016   As evidenced by
the attached audited financial statements as of June 30, 2008 (Note 7) and
invoices attached
 
           

282



--------------------------------------------------------------------------------



 



              Item   Description   Amount US$   Comments
 
           
(c)
  Supplied equipment by ORDA 6, Inc. between July 1, 2008 and the date hereof,
not included in items (a) and (b) above   [TBD]   As evidenced by the attached
invoices covering the respective period
 
           
(d)
  Construction works, services and materials incurred by Orpower 4 between
July 1, 2008 and the date hereof, not included in items (a) and (b) above  
[TBD]   As evidenced by the attached invoices and accounting statements covering
the respective period
 
           
(e)
  Escalation on Supplied equipment and services, to the extent not included in
items (a) to (d) above   US$5,500,000   As evidenced by the attached invoice
issued by ORDA 6, Inc.
 
           
(f)
  Reimbursement of interest applied on construction advances incurred prior to
projected Full Plant Commercial Operation Date (“IDC”)   [US$3,876,965]   As
evidenced by the attached invoice and supporting calculation schedule, issued by
ORDA 6, Inc.
 
           
(g)
  Financing fees and other transaction costs in connection with the financing as
of the date hereof   [TBD]   As evidenced by the attached invoices
 
           
(h)
  Initial Debt Service Reserve Amount required as CP for funding  
[US$13,500,000]   A CP for funding as evidenced by the Common Terms Agreement
 
           
 
  TOTAL   [TBD]    



283



--------------------------------------------------------------------------------



 



6   The above Project Costs are evidenced by the invoices and other evidence
attached in the Annex.

          For and on behalf of OrPower 4, Inc.
      By:           Authorised Representative     

Countersignature by Lenders’ Engineer:
We have reviewed the Project Costs attached to this Project Costs Report, but
have not independently verified or audited the costs. We find these costs to be
reasonable when compared to other projects of similar size and scope to the
Project.

          By:                

For and on behalf of Stone & Webster Management Consultants, Inc.
Dated:                                                             
Annex
[Attach invoices and other relevant evidence (including contracts with third
parties pursuant to which the Project Costs were incurred.]

284



--------------------------------------------------------------------------------



 



SCHEDULE 24
Form of PPA Direct Agreement
Date:                    2008
THE KENYA POWER AND LIGHTING COMPANY LIMITED
and
ORPOWER4 INC.
and
[                                        ]
 
DIRECT AGREEMENT
in respect of the
Olkaria III Geothermal Plant
 
(TRINITY INTERNATIONAL LLP LOGO) [y01222y7457901.gif]
Hillgate House
26 Old Bailey
London EC4M 7HQ
T: +44 (0)20 7653 9700
F: +44 (0)20 7900 3945

285



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
1
  INTERPRETATION   285
 
       
2
  CONSIDERATION   289 
 
       
3
  CONSENT AND ACKNOWLEDGEMENT   289 
 
       
4
  PAYMENT OF MONIES   289 
 
       
5
  NOTICES   289 
 
       
6
  ELIGIBLE PERSON   291 
 
       
7
  STEP-IN PERIOD   292 
 
       
8
  STEP-OUT   293 
 
       
9
  NOVATION   293 
 
       
10
  TRANSFERS BY KPLC   294 
 
       
11
  INSURANCES   294 
 
       
12
  FURTHER ASSURANCE   294 
 
       
13
  COMPANY INDEMNITY   295 
 
       
14
  INFORMATION   295 
 
       
15
  ARBITRATION   295 
 
       
16
  MISCELLANEOUS   297 
 
       
17
  GOVERNING LAW   298 

286



--------------------------------------------------------------------------------



 



DIRECT AGREEMENT
THIS AGREEMENT by and between

(1)   THE KENYA POWER AND LIGHTING COMPANY LIMITED, a company incorporated in
Kenya with its registered office at Stima Plaza, PO Box 30099-00100, Nairobi,
Kenya (“KPLC”);   (2)   ORPOWER4 INC., a company incorporated in the Grand
Cayman Islands, British West Indies, with its registered office in Grand Cayman,
British West Indies, with an office at 6225 Neil Road, Reno, Nevada, USA and
which will act through its branch at Off Moi South Lake Road, Hellsgate National
Park, P.O. Box 1566-20117, Naivasha, Kenya (the “Company”);   (3)  
[                                        ], as agent and trustee for the Lenders
(as defined in the Credit Agreement (defined below) (the “Kenyan Security
Agent”).

WHEREAS:

(A)   Pursuant to the Credit Agreement (as defined below) the Company is obliged
to enter into this Agreement.   (B)   The Kenyan Security Agent has been
appointed as Kenyan Security Agent for and on behalf of the Lenders pursuant to
intercreditor arrangements.   (C)   The Lenders have agreed to provide financing
to the Company in respect of the Project, which terms include entry into this
Agreement.

IT IS AGREED as follows:

1   INTERPRETATION   1.1   PPA Meanings       Except as otherwise defined
herein, words and expressions defined in the PPA should have the same meanings
when used in this Agreement.   1.2   In this Agreement:       “Additional
Obligor” means a person who has the Eligible Person Qualifications and who,
pursuant to Clause 6 (Eligible Person), assumes joint and several liability with
the Company for the obligations referred to in that Clause.       “Contracts”
means the PPA and the Project Security Agreement.       “Credit Agreement” means
the credit agreement dated on or about the date of this Agreement between (among
others) the Company, the Kenyan Security Agent and the Lenders.

287



--------------------------------------------------------------------------------



 



    “Default Notice” means notice by the Kenyan Security Agent to KPLC that an
Event of Default has occurred.       “Eligible Person” means any of:

  (a)   the Kenyan Security Agent;     (b)   one or any number of the Lenders;  
  (c)   any affiliate of the Kenyan Security Agent or a Lender;     (d)   a
person directly or indirectly owned or controlled by the Kenyan Security Agent
or one or any number of the Lenders;     (e)   an Insolvency Official; or    
(f)   any other person who the Kenyan Security Agent believes (acting
reasonably) has:

  (i)   the legal capacity, power and authority to become a party to and perform
the obligations of the Company under the PPA; and     (ii)   no lesser or
otherwise acceptable resources available to it (including sufficient committed
technical and financial resources and sub-contracts) than were available to the
Company at the date of the PPA to enable it to perform the obligations and meet
the liabilities owed to KPLC under the PPA.

    In this definition control means the power to direct the management and
policies of an entity, whether through the ownership of voting capital, by
contract or otherwise.       “Eligible Person Qualifications” means the Eligible
Person shall possess:

  (a)   The legal capacity, power and authority to become a party to and perform
the obligations of the Company under the PPA; and     (b)   either:

  (i)   the financial and technical resources that the Company had at the date
of this Agreement; or     (ii)   in conjunction with the Company, the financial
and technical resources either of its own or available to it sufficient to
perform the obligations and meet the liabilities under the Contracts.

    “Enforcement Action” means any step or action by KPLC towards establishing
or enforcing a claim, recovering a debt or taking legal proceedings to require
the Company to take or not take any action.

288



--------------------------------------------------------------------------------



 



    “Enforcement Notice” means a notice given by KPLC to the Kenyan Security
Agent, in accordance with Clause 5(b) of this Agreement, proposing termination
or suspension of any Contract or the taking of action against or in respect of
the Company or any of its assets.       “Event of Default” means any of the
events or circumstances described as such in the Credit Agreement.      
“Facility Agent” means DEG — Deutsche Investitions- Und Entwicklungsgesellschaft
MBH.       “Finance Document” means any agreement entered into with the Company
in relation to the financing of the Project.       “GOK” means the Government of
the Republic of Kenya.       “GOK Letter” means the letter issued by GOK to the
Lenders and the Company.       “Grant” means Grant Number I.R. 85444 dated 8th
February 2001 registered in the Land Titles Registry at Nairobi as Number
85444/1 and relating to Land Reference Number 12881/3 being the land delineated
and described on Land Survey Plan Number 233899 deposited in the Survey Records
Office at Nairobi (and annexed to the Grant).       “Insolvency Official” means
a receiver and/or manager appointed under or pursuant to the Security Documents.
      “Insurances” means the contracts and policies of insurance taken out by or
on behalf of the Company from time to time.       “Lender” means DEG- Deutsche
Investitions-Und Entwicklungsgesellschaft MBH and Société de Promotion et de
Participation pour La Coopération Economique together with any assignee or,
transferee.       “Outstanding Obligations Notice” means a notice issued in
accordance with Clause 5(c)(Notices).       “Party” means a party to this
Agreement.       “Plant” has the meaning given to that term in the PPA.      
“PPA” means the amended and restated Power Purchase Agreement dated 19
January 2007 between the Company and KPLC, as amended from time to time.      
“Project” means the ownership, financing, designing, construction, completion,
testing, commissioning, insuring, operating, maintenance and management of the

289



--------------------------------------------------------------------------------



 



    48 MW Olkaria Generating Project located in Naivasha, Kenya as further
defined in the PPA.

    “Project Document” means any document entered into between the Company and
any counterparty in relation to the Project.       “Project Security Agreement”
means the Olkaria III Project Secuirty Agreement dated 19 January, 2007 between
the Company and KPLC.       “Security Document” means the:

  (a)   debenture creating security by way of fixed and floating charges over
all the assets of the Company;     (b)   fixed charge over the rights and
interests of the Company under the Grant;     (c)   the assignment of the
receivables of the Company under the PPA; and     (d)   any other document
evidencing or creating security over any asset of the Company to secure any
obligation of the Company to a Lender.

    “Step-In Date” means the date (if any) on which the Kenyan Security Agent
procures that an Insolvency Official is appointed in relation to the Company
and/or the shares in the Company, the security created by the Security Documents
over the shares in the Company is enforced or an Eligible Person becomes an
Additional Obligor.       “Step-In Period” means the period from the Step-In
Date up to and including the earlier of:

  (a)   the corresponding Step-Out Date;     (b)   the date of any novation
permitted by this Agreement;     (c)   the date of any termination of the PPA by
KPLC for breach in accordance with this Agreement and the Contracts; and     (d)
  the date of expiry of the PPA.

    “Step-Out Date” means the date of release of the obligations of, and
cancellation of any right of, any Additional Obligor under the Contracts in
accordance with this Agreement.   1.3   Interpretation       Unless the contrary
intention appears, a reference to:

  (f)   an amendment includes a supplement, novation, restatement or
re-enactment and amended will be construed accordingly;

290



--------------------------------------------------------------------------------



 



  (g)   a document is a reference to that document as amended; and     (h)   a
Party or a person includes its successors in title, permitted assigns and
permitted transferees.

2   CONSIDERATION       In consideration of the Lenders granting and making
available to the Company the credit and financial facilities for the development
of the Project pursuant to the Finance Documents, KPLC, the Kenyan Security
Agent and the Company agree, acknowledge, confirm and undertake as provided in
this Agreement.   3   CONSENT AND ACKNOWLEDGEMENT

  (a)   The Company hereby gives notice to KPLC that under the Security
Documents the Company has charged (by way of first fixed charge over the Grant
and assignment of the receivables under the PPA) in favour of the Kenyan
Security Agent all its rights in respect of the PPA and the Project Security
Agreement. KPLC acknowledges receipt of the notice and consents to the charge
over the PPA and the Project Security Agreement as created by the Security
Documents.     (b)   KPLC confirms that as at the date of this Agreement it has
not received notice of any interest of any assignment, charge, mortgage or other
third party in the Contracts other than the notice from the Company under Clause
3(a) above.

4   PAYMENT OF MONIES

  (a)   The Company hereby irrevocably authorises and instructs KPLC and KPLC
undertakes to make all payments due or that may become due from KPLC to the
Company arising under or in respect of and in accordance with the Contracts by
payment to such account as the Kenyan Security Agent may at any time direct in
writing to KPLC on not less than 7 Business Days’ prior notice.     (b)   The
authority and instruction in paragraph (a) above may not be revoked or varied
without the prior written consent of the Kenyan Security Agent.     (c)   Each
payment made in accordance with paragraph (a) above shall discharge to the same
extent KPLC’s obligation to make the relevant payment to the Company.

5   NOTICES

  (a)   KPLC shall be entitled to rely on any notice received under this Clause
5 (Notices) as being valid in accordance with its terms.

291



--------------------------------------------------------------------------------



 



  (b)   Subject to paragraph (g) below, KPLC must not terminate or suspend or
give notice to terminate or suspend all or any part of the PPA or the Project
Security Agreement or take any other Enforcement Action against or in respect of
the Company or any of its assets (including, without limitation, taking any step
towards any receivership, winding up or other insolvency, liquidation or
rehabilitative proceedings affecting the Company or any of its assets) unless
grounds for taking such action have arisen under the PPA or the Project Security
Agreement for a period of 90 days following the delivery of the Outstanding
Obligations Notice (or the verified Outstanding Obligations Notice, as the case
may be) to the Company and the Kenyan Security Agent. Simultaneously with
delivery of the Outstanding Obligations Notice, KPLC shall give a least 90 days
prior written notice to the Company and to the Kenyan Security Agent stating:

  (i)   the proposed date of termination, suspension or action (which, for the
avoidance of doubt, shall be after the expiry of such 90 day period and any
relevant grace or remedy period provided for in the PPA or the Project Security
Agreement); and     (ii)   the grounds for terminating or suspending the
Contracts or taking such Enforcement Action.

  (c)   As soon as reasonably practicable after the date of:

  (i)   an Enforcement Notice; or     (ii)   if a Default Notice has been served
and the Kenyan Security Agent so requests such details as set out below, that
Default Notice,

      KPLC shall provide to the Company and the Kenyan Security Agent full
details of any amount owed by the Company to KPLC (including damages) within
KPLC’s knowledge and any other unperformed liabilities of the Company under the
Contracts at the date of that notice and any other remedies which KPLC may be
seeking under the Contracts and, in the case of an Enforcement Notice, all
reasonable details of any other estimated payment obligations of the Company
which will fall due to KPLC on or before the period of 90 days following such
Outstanding Obligations Notice. KPLC acknowledges that the Kenyan Security Agent
or the Kenyan Security Agent may appoint an independent third party to, verify
the accuracy of any Outstanding Obligations Notice and KPLC agrees, subject to
appropriate confidentiality undertakings, to give all reasonable access to any
such third party to KPLC’s documents for such verification and to accept, in the
absence of manifest error, such verification as final and binding.

292



--------------------------------------------------------------------------------



 



  (d)   KPLC agrees not to terminate or suspend or give notice to terminate or
suspend all or any part of the PPA or the Project Security Agreement or take any
other action against or in respect of the Company or any of its assets
(including, without limitation, taking any step towards any receivership,
winding up or other insolvency, liquidation or rehabilitative proceedings
affecting the Company or any of its assets) if the grounds for such action are
cured or substantially mitigated within the 90 day period referred to in
paragraph (b) above or during any relevant grace or remedy period provided for
in the PPA or the Project Security Agreement whether by the Company or pursuant
to paragraph (e) below.     (e)   During the 90 day period referred to in
paragraph (b) above, KPLC will, for all purposes, accept performance of any
obligation or liability of the Company and/or the remedy or cure of any breach
or failure by the Company by or on behalf of any Eligible Person.     (f)  
After any Enforcement Notice or Default Notice has been given any Eligible
Person is, in addition to the Company, entitled to exercise and enjoy all rights
to access the site, intellectual property or information of the Company under
the PPA or the Project Security Agreement.     (g)   Paragraph (b) above shall
not apply during a Step-In Period.     (h)   No grace or remedy period provided
for in the Contracts shall run concurrently with the 90 day period referred to
in paragraph (b) above.

6   ELIGIBLE PERSON

  (a)   If an Event of Default is outstanding or at any time during the period
of 90 days following receipt by the Kenyan Security Agent of an Outstanding
Obligations Notice, the Kenyan Security Agent may by notice to KPLC procure that
an Eligible Person assumes, jointly and severally with the Company, all of the
Company’s payment obligations under the Contracts which are referenced in an
Outstanding Obligations Notice (together with all other obligations and
liabilities which KPLC has no knowledge of as at the date of delivery of the
Outstanding Obligations Notice up to a maximum aggregate value of US$1,000,000
provided that KPLC acknowledges that the Kenyan Security Agent or the Kenyan
Security Agent may appoint an independent third party to verify the accuracy of
any claim in respect of additional obligations and liabilities and KPLC agrees,
subject to appropriate confidentiality undertakings, to give all reasonable
access to any such third party to KPLC’s documents for such verification and to
accept, in the absence of manifest error, such verification as final and
binding) and all of the Company’s obligations under the PPA which fall due for
performance after the date of such assumption of joint and several liability.

293



--------------------------------------------------------------------------------



 



  (b)   The Company acknowledges that the rights granted to the Kenyan Security
Agent under paragraph (a) above do not affect the Kenyan Security Agent’s rights
under the Security Documents.     (c)   KPLC shall:

  (i)   use all reasonable endeavours to co-operate with any Insolvency Official
appointed in relation to the Company, some or all of the Company’s assets, the
Company’s shareholder and/or some or all of the assets of the Company’s
shareholder (including, without limitation, the shares in the Company); and    
(ii)   accept any Eligible Person assuming the Company’s obligations under the
PPA (and, if relevant, the Grant) in accordance with paragraph (a) above.

7   STEP-IN PERIOD

  (a)   KPLC shall not terminate or suspend or give notice to terminate or
suspend all or any part of the Contracts or take any other Enforcement Action
against or in respect of the Company or any of its assets (including, without
limitation, taking any step towards any receivership, winding-up or other
insolvency, liquidation or rehabilitative proceedings affecting the Company or
its assets) during a Step-In Period on grounds:

  (i)   that the Kenyan Security Agent or any Lender has exercised any of its
rights:

  (A)   under this Agreement; or     (B)   to take any enforcement action under
any of the Finance Documents, or

  (ii)   arising before the Step-In Date unless those grounds:

  (A)   entitle KPLC to take such action in accordance with the Contracts;    
(B)   are referred to in an Outstanding Obligations Notice (or any subsequent
notice issued in accordance with the provisions in Clause 6(a) (Eligible Person)
above); and     (C)   continue unremedied for 90 days after the Step-In Date; or

  (iii)   arising under the Contracts during the Step-In Period unless the cause
of the action is a breach of the Contracts which first occurred after the
commencement of the Step-In Period and is not remedied within the period
provided in the Contracts.

294



--------------------------------------------------------------------------------



 



  (b)   If an Additional Obligor is appointed, KPLC shall deal with the
Additional Obligor and not the Company during the Step-In Period.     (c)   No
grace or remedy period provided for in the Contracts shall run concurrently with
the periods referred to in paragraphs (a)(ii)(C) and (a)(iii) above.

8   STEP-OUT

  (a)   Any Additional Obligor will be, on the earlier of:

  (i)   14 days’ prior written notice from the Kenyan Security Agent or the
Additional Obligor to KPLC; and     (ii)   the date on which all amounts which
may be or become outstanding by the Company to the Lenders under the Finance
Documents have been irrevocably paid and discharged in full,

      released from its obligations to KPLC under the Contracts (including those
arising before the Step-Out Date) and any rights of the Additional Obligor in
respect of the Contracts will be cancelled.     (b)   This Clause does not
affect the Company’s obligations under the Contracts which continue in full
force and effect.

9   NOVATION

  (a)   Subject to paragraph (b) below, any time during the Step-In Period, the
Kenyan Security Agent may on 21 days’ prior written notice to KPLC and any
current Additional Obligor, procure and, except as provided below, transfer (by
novation or by assignment or assumption at the option of the Kenyan Security
Agent) of the Company’s rights and obligations under the Contracts to an
Additional Obligor.     (b)   The identity of the Additional Obligor under
paragraph (a) above must be approved in writing by KPLC within the 21 day prior
written notice period provided that any person that fulfils the Eligible Person
Qualification shall be deemed approved.     (c)   On any transfer under this
Clause:

  (i)   any Additional Obligor and the Company will be released from any
obligations arising under or in connection with the Contracts after the date of
transfer;     (ii)   the relevant Eligible Person being appointed Additional
Obligor will assume those rights, obligations and liabilities subsisting on

295



--------------------------------------------------------------------------------



 



      and after that date in substitution for the Company or any Additional
Obligor;     (iii)   any subsisting breach of the Contracts and any notice
relating to the termination or suspension of the Contracts must be waived by
KPLC; and     (iv)   KPLC shall enter into a new direct agreement with the
Kenyan Security Agent on substantially the same terms as this Agreement. The
Kenyan Security Agent shall indemnify KPLC for all costs and expenses that may
be incurred by KPLC relating to the new direct agreement.

  (d)   KPLC undertakes that, in the event that the Lenders exercise their
rights in respect of the Security and/or this Agreement, KPLC shall take such
steps as are reasonably necessary to ensure that the Olkaria III Project
Security Agreement is novated to the Additional Obligor (or that it executes an
agreement with the Additional Obligor on terms substantially similar to the
Olkaria III Project Security Agreement) on a Novation pursuant to this Clause 9
(Novation).

10   TRANSFERS BY KPLC       KPLC may not assign or transfer any interest in or
its rights and/or obligations under the Contracts or this Agreement to any
person unless:

  (a)   the Kenyan Security Agent agrees; and     (b)   the person accedes to
this Agreement in the place of KPLC.

11   INSURANCES       KPLC agrees that it will not exercise any rights under the
PPA or the Project Security Agreement as a result of the Company failing to
obtain any of the Insurances due to the unavailability of any of the Insurances
on reasonable market terms or from insurers that are acceptable to the Kenyan
Security Agent (acting reasonably) provided that where any such Insurances are
unavailable the Company shall use all reasonable endeavours to procure
comparable insurances on reasonable market terms from acceptable insurers which
cover similar risks and required sums insured as set out in the PPA. Any dispute
as to whether such level of cover is available at commercially reasonable terms
or at commercially reasonable rates shall be referred to an Expert in accordance
with Clause 19.3 of the PPA.   12   FURTHER ASSURANCE       KPLC shall provide
all reasonable assistance that the Kenyan Security Agent, any Additional Obligor
or any Eligible Person may require for perfecting any transfer

296



--------------------------------------------------------------------------------



 



    or release to be carried out under this Agreement including the execution of
any transfer or assignment, and the giving of any notice, order or direction and
the making of any registration which, in each case, the Kenyan Security Agent,
Additional Obligor or Eligible Person reasonably requires. Any costs KPLC incurs
in complying with the requirements of this Clause 12 shall be payable by the
Kenyan Security Agent immediately upon demand.

13   COMPANY INDEMNITY       The Company must forthwith on demand indemnify each
Lender against any loss or liability which that Lender incurs as a consequence
of the operation of this Agreement other than any liability caused by the gross
negligence or wilful default of any Additional Obligor or that Lender.   14  
INFORMATION       KPLC agrees to simultaneously send to the Kenyan Security
Agent, a copy of any notice served on the Company pursuant to:

  (a)   Clause 16 (Termination and Default) of the PPA; or     (b)   Clause 9
(Communications) of the Project Security Agreement.

15   ARBITRATION

  (a)   Any dispute or difference of any kind between the Parties in connection
with or arising out of this Agreement including the interpretation of this
Agreement, its validity and any purported breach or termination (a “Dispute”)
shall be finally settled by arbitration under the Rules of Conciliation and
Arbitration of the International Chamber of Commerce (the “Rules”) in accordance
with the Rules which are deemed to be incorporated by reference into this Clause
15 (Arbitration). It is hereby agreed that:

  (i)   the seat of the arbitration shall be London, England;     (ii)   there
shall be three arbitrators;     (iii)   the language of the arbitration shall be
English;     (iv)   the award rendered shall apportion the costs of the
arbitration;     (v)   the award shall be in writing and shall set forth in
reasonable detail the facts of the Dispute and the reasons for the tribunal’s
decision;     (vi)   the award in such arbitration shall be final and binding
upon the Parties and judgment thereon may be entered in any Court having
jurisdiction for its enforcement; and the Parties renounce any right

297



--------------------------------------------------------------------------------



 



      of appeal from the decision of the tribunal insofar as such renunciation
can validly be made; and

  (vii)   if any Dispute arising out of or in connection with this Agreement
raises issues which are substantially the same as issues arising out of or in
connection with any dispute in connection with any Project Document (a “Related
Project Document”), the Kenyan Security Agent may, by written notice to KPLC and
to any arbitrators who have already been agreed or appointed pursuant to this
Agreement, require the dispute in connection with the Related Project Document
to be referred to and finally settled by the arbitral tribunal appointed under
the Related Project Document, save that no such notice may be given if an award
or awards have been issued by the tribunal in connection with this Agreement and
provided further that:

  (A)   the arbitration pursuant to the Related Project Document is an
arbitration under the Rules of Conciliation and Arbitration of the International
Chamber of Commerce (or any other rules reasonably satisfactory to KPLC and the
Lenders);     (B)   the provisions of Clauses 15 (i) — (vi) (both inclusive)
apply to the arbitration; and     (C)   the arbitral tribunal appointed under
the Related Project Document has the necessary expertise and is otherwise
qualified to arbitrate the Dispute arising out of or in connection with this
Agreement.

  (b)   The appointment of an arbitral tribunal in connection with this
Agreement and its jurisdiction to resolve any dispute in connection with this
Agreement shall terminate immediately upon the giving of such notice and the
arbitral tribunal shall be deemed to be functus officio. The Parties hereby
waive to the maximum extent permitted by law, any objections that they may have
as to the validity and/or enforcement of any arbitral awards made by the
tribunal following the joinder of disputes or arbitral proceedings in accordance
with this Clause to the extent that such objections are based on the fact that
joinder of the same has occurred.     (c)   Each Party will appoint an
arbitrator within thirty (30) days of the date of the request to initiate
arbitration who will then jointly appoint a third arbitrator within thirty
(30) days of the date of the appointment of the second arbitrator, which third
arbitrator shall not be a citizen of the Republic of Kenya, Israel or the Cayman
Islands and no arbitrator shall have any existing or prior relationship with
either Party, to act as Chairman of the tribunal. Arbitrators not appointed
within the time limits

298



--------------------------------------------------------------------------------



 



      set forth in the preceding sentence shall be appointed by the ICC Court of
Arbitration (as defined in the ICC Rules). Both Parties undertake to implement
the arbitration award.

16   MISCELLANEOUS

  (a)   KPLC warrants to the Kenyan Security Agent and each other Lender on each
date on which this Agreement is in full force and effect that:

  (i)   this Agreement is within its powers and has been duly authorised by it;
    (ii)   this Agreement is its legally binding obligation; and     (iii)   all
authorisations required by it in relation to this Agreement have been obtained.

  (b)   The Kenyan Security Agent and the Company respectively warrant to KPLC
on the date of this Agreement that:

  (i)   this Agreement is within its powers and has been duly authorised by it;
    (ii)   this Agreement is its legally binding obligation; and     (iii)   all
authorisations required by it in relation to this Agreement have been obtained;

  (c)   The rights of the Kenyan Security Agent under this Agreement:

  (i)   may be exercised as often as necessary;     (ii)   are not exclusive of
its rights under the general law; and     (iii)   may be waived only in writing
and specifically.

      Delay in exercising or non-exercise of any such right is not a waiver of
that right.     (d)   The Company enters into this Agreement solely to
acknowledge its terms and to undertake the obligations expressed to be
undertaken by it.     (e)   If a provision of this Agreement is or becomes
illegal, invalid or unenforceable in any jurisdiction, that shall not affect:

  (i)   the validity or enforceability in that jurisdiction of any other
provision of the Agreement; or

299



--------------------------------------------------------------------------------



 



  (ii)   the validity or enforceability in other jurisdictions of that or any
other provision of the Agreement.

  (f)   This Agreement will remain in effect until the date on which all amounts
which may be or become outstanding by the Company to the Lenders under or in
respect of the Finance Documents have been irrevocably paid and discharged in
full.     (g)   This Agreement may be executed in any number of counterparts,
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement.     (h)   KPLC may continue to deal with the
Company pursuant to the terms of the PPA other than in relation to the
provisions set out under this Agreement.

17   GOVERNING LAW       This Agreement is governed by and shall be construed in
all respects in accordance with the laws of the Republic of Kenya.

300



--------------------------------------------------------------------------------



 



SIGNATORIES

          KPLC

Kenya Power and Lighting Company Limited
      By:           Company

OrPower4 Inc.
      By:                 Kenyan Security Agent

[                                        ]
      By:                        

301



--------------------------------------------------------------------------------



 



         

SCHEDULE 25
Form of Compliance Certificate

     
From:
  OrPower4 Inc.
 
   
To:
  DEG- Deutsche Investitions- und Entwicklungsgesellschaft mbH, as Global Agent
 
   
Dated:
   

Dear Sirs

1   We refer to the Common Terms Agreement dated [                    ] between,
inter alia, OrPower4 Inc. as Company, DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH and Société de Promotion et de Participation pour
la Coopération Economique as Lenders and DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH (the “Common Terms Agreement”).   2   This is a
Compliance Certificate. Terms defined in the Common Terms Agreement have the
same meaning when used in this Compliance Certificate unless given a different
meaning in this Compliance Certificate.   3   We confirm that (as evidenced by
the attached Financial Test):

  (a)   the Debt Service Cover Ratio for:

  (i)   the current Calculation Period is [     ]; and     (ii)   the
immediately preceding Calculation Period is [     ]; and

  (b)   the Projected Debt Service Cover Ratio for the next two (2) Calculation
Periods is [     ];     (c)   the Equity to Total Assets Ratio for the
Calculation Date is [     ]; and     (d)   the Debt to Equity Ratio for the
Calculation Date is [     ].

4   We confirm that:

  (a)   the balance standing to the credit of the Debt Service Reserve Account
or available to be drawn under the DSRA Letter of Credit is US$[          ]; and
    (b)   the balance standing to the credit of the Well Drilling Reserve
Account is US$[          ].

302



--------------------------------------------------------------------------------



 



5   We confirm that no Default is continuing.

Signed

for and on behalf of
OrPower4 Inc.
[Attach Financial Test in accordance with Clause 19 (Financial Calculations)]

303



--------------------------------------------------------------------------------



 



SCHEDULE 26
Form of Environmental and Social Action Plan
The Company shall carry out the actions as specified below, within the specified
deadlines, and declares that the resources specified below have been allocated.
This Environmental and Social Action Plan is based on the Environmental and
Social Review Summary (ESRS, dated 23.06.08) that was prepared for the Project
by DEG. This Environmental and Social Action Plan does not substitute the
Environmental and Social Management Plan (“ESMP”).

                            Responsible staff       Target   Allocated
Environmental & social issues   Action description   member/s   Status11  
completion12   budget13 (USD)
 
                    IFC Performance Standards                
 
                   
Compliance with IFC
Performance
Standards as per
the Common Terms
Agreement
  Incorporate into the ESMP the commitment to comply with the IFC Performance
Standards   Plant Manager   Under Preparation   CP   Included in General
& Administrative
Budget (G&A)

 

11   Status: planned, budgeted, started, completed   12   Target completion:
specified date, ongoing   13   Allocated budget: Please give a cost estimate. If
this is not applicable, please write “n. a.” (not applicable).

304



--------------------------------------------------------------------------------



 



                              Responsible staff       Target   Allocated
Environmental & social issues   Action description   member/s   Status11  
completion12   budget13 (USD)
 
                   
Management capacity and organisation
  Nominate responsible person within the organisation for:


•   community contacts and issues

•   environmental issues


•   health and safety
  Environmental
Officer   Done   CP   Included in G&A
 
                    Mitigation of social impacts                
 
                   
Massai community
  Develop and implement a formalised grievance mechanism for surrounding
communities that allows individuals to address concerns   Plant Manager       CP
  Included in G&A
 
                   
 
  Continue regular consultation and take, if necessary, actions necessary as a
result of the consultations   Plant Manager   Under Preparation internal
procedures to attend quarterly meetings with National Park and local communities
  Quarterly   Included in G&A
 
                   
HIV/ AIDS
  Draft a HIV/AIDS policy in accordance with the Common Terms Agreement t
(Schedule 14)   Plant Manager       3 months from closing   included in G&A

305



--------------------------------------------------------------------------------



 



                              Responsible staff       Target   Allocated
Environmental & social issues   Action description   member/s   Status11  
completion12   budget13 (USD)
 
                   
 
  Formally adopt and launch a HIV/AIDS policy and establish the required program
  Plant Manager       6 months from closing   included in G&A
 
                    Mitigation of physical / chemical impacts                
 
                   
Greenhouse gas
emissions
  Develop a method to quantify the composition of non condensable gas (“NCG”)
emissions of the project and - include figure into the annual reporting   Plant
Manager   Sampling procedures shall be developed with Thermochem (USA) or others
  3 months from closing annually   included in G&A
 
                   
Tracer studies
  Take all reasonable efforts to verify the presence and the results of the
tracer studies carried out by KenGen           3 months from closing    
 
                    Monitoring                
 
                   
ESMP
  Review the ESMP subsequent to operation to assess areas where changes or
additional actions would be appropriate   Plant Manager       annually    
 
                   
H2S Monitoring
  Installation of two continuous H2S monitors at locations accessible to the
public.   Plant Manager       4 months from closing   USD 80,000

306



--------------------------------------------------------------------------------



 



                            Responsible staff       Target   Allocated
Environmental & social issues   Action description   member/s   Status11  
completion12   budget13 (USD)
 
                   
Soil sampling
  Obtain soils samples and analyze annually for contaminants such as boron,
arsenic and mercury at one or two nearby locations in vegetated areas (selection
of location to based on results of initial measurements)   Plant Manager      
annually    
 
                    Reporting and Review                
 
                   
Annual independent
review
  Review of compliance with environmental and social contractual obligations by
an independent — NEMA approved — consultant and include results in the Annual
Environmental and Social Report prepared by the consultant and submitted to NEMA
and copied to the Global Agent   Plant Manager       Annually   USD 25,000 /
year

307



--------------------------------------------------------------------------------



 



SCHEDULE 27
Form of ERC Comfort Letter
DEG — DEUTSCHE INVESTITIONS — UND
ENTWICKLUNGSGESELLSCHAFT mbH
Kämmergasse 22
50676 Köln
Germany
SOCIÉTÉ DE PROMOTION ET DE PARTICIPATION
POUR LA COOPÉRATION ECONONIQUE
5 rue Roland Barthes
75598 Paris cedex 12
France
ORPOWER4, INC.
Off Moi South Lake Road
Hellsgate National Park
P.O. Box 1566-20117
Naivasha, Kenya
Dear Sirs,
Olkaria III Geothermal (the “Project”)
We, the Energy Regulatory Commission (the “ERC”), being the regulator of the
production, distribution, supply and use of energy in Kenya, hereby acknowledge
that OrPower4, Inc. (the “Company”) shall be procuring credit and financial
facilities in relation to the Project from Deutsche Investitions— und
Entwicklungsgesellschaft mbH (“DEG”) and Société de Promotion et Participation
pour la Coopération Economique (“Proparco”) (together the “Lenders”) and further
acknowledge that the Company shall be creating various securities in favour of
the Lenders to secure its obligations to the Lenders (the “Securities”).
Upon your representation that the Lenders are providing credit and financial
facilities to the Company, and that the Company shall be creating various
securities in favour of the Lenders, I am pleased to confirm as follows with
respect to the Project as requested:

1   That the Electric Power Production Licence dated 24 November 2000 granted to
the Company permitting the Company to undertake the Project (the “Generation
Licence”) was validly granted in compliance and in accordance with the
provisions of the Electric Power Act, 1997 as repealed and replaced by the
Energy Act, 2006 (the “Energy Act”) and the Geothermal Resources Licence dated 4
March 1999 granted to the Company permitting the Company to undertake the

308



--------------------------------------------------------------------------------



 



    Project (the “Geothermal Licence” and, together with the Generation Licence,
the “Licences”) was validly granted in compliance and in accordance with the
provisions of the Geothermal Resources Act, 1982 (the “Geothermal Resources
Act”).   2   That the Licences are in full force and effect as of the date
hereof.   3   That ERC consents to the transfer of the Licences to the Lenders
or to parties duly nominated by the Lenders upon the occurrence of an
enforcement event in accordance with the terms and conditions of the financing
agreements between the Company and the Lenders as stipulated in the Licences.  
4   That ERC shall, before suspending or revoking the Licences pursuant to the
provisions of the Energy Act or the Geothermal Resources Act, as applicable,
comply with the relevant provisions of the Energy Act or the Geothermal
Resources Act, as applicable.

This Letter is provided to you and executed by the Director General with the
approval of the ERC.
Dated on this                    day of                    200[  ]
Signed by:
Director General
For and on behalf of:
ENERGY REGULATORY COMMISSION
Acknowledged and agreed

     
 
   
 
For and on behalf of
   
THE MINISTER OF ENERGY
   

309



--------------------------------------------------------------------------------



 



SCHEDULE 28
Form of Lender KPLC Confirmation
From: DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH, as Global
Agent
To: OrPower4 Inc.
Dated:
Dear Sirs

1   We refer to the Common Terms Agreement dated [            ] between, inter
alia, OrPower4 Inc. as Company, DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH and Société de Promotion et de Participation pour
la Coopération Economique as Lenders and DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH as Global Agent (the “Common Terms Agreement”).   2
  This is the Lender KPLC Confirmation. Terms defined in the Common Terms
Agreement have the same meaning when used in this Lender KPLC confirmation
unless given a different meaning in this Lender KPLC Confirmation.   3   We
confirm that we have been instructed by each Lender and each Participant to
provide this Lender KPLC Confirmation.   4   We confirm that the Lenders and
Participants are not aware that there is any outstanding failure by KPLC to pay
any indebtedness in excess of five million Dollars (US$5,000,000) owing to any
other private sector independent power project in Kenya (other than any which
are being disputed in good faith).

Signed

     
 
   
 
For and on behalf of
   
DEG-Deutsche Investitions- und Entwicklungsgesellschaft mbH
as Global Agent
   

310



--------------------------------------------------------------------------------



 



SCHEDULE 29
Form of Agent Deed of Accession
To:
OrPower4 Inc. as the Company;
DEG — Deutsche Investitions — und Entwicklungsgesellschaft mbH in its capacities
as the Global Agent, the DEG “A” Lender; the DEG “B” Lender; the DEG “C” Lender;
and
Société de Promotion et de Participation pour la Coopération Economique as the
Proparco “A” Lender.
From: ]ONSHORE SECURITY AGENT
Date: [               ]
This Agent Deed of Accession dated [               ] (this “Deed”) is
supplemental to a Common Terms Agreement dated [               ] between, inter
alia, OrPower4 Inc. as Company, DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH and Société de Promotion et de Participation pour
la Coopération Economique as Lenders and DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH as Global Agent (the “Common Terms Agreement”).

1   We refer to the Common Terms Agreement. Capitalised terms defined in the
Common Terms Agreement have the same meaning in this Deed.   2   This Deed is an
Agent Deed of Accession. This Deed is a Finance Document.   3   [Name of new
Party] hereby agrees with each other Person who is or who becomes party to the
Common Terms Agreement that with effect on and from the date of this Deed, it
will be bound by the obligations of and will benefit from, the Common Terms
Agreement and any other Finance Documents as Onshore Security Agent as if it had
been party to the Common Terms Agreement and any other Finance Documents in that
capacity.   4   The contact details of [name of new Party] for the purposes of
Clause 34 (Notices) of the Common Terms Agreement are as follows:

     
Address:
  [                    ]
Fax:
  [                    ]
Attention:
  [                    ]

311



--------------------------------------------------------------------------------



 



5   By its signature below, each party confirms its acceptance of the [name of
new Party] as Onshore Security Agent for all purposes under the Common Terms
Agreement and any other Finance Document in accordance with the terms thereof.  
6   This Deed shall be governed by and construed in all respects in accordance
with the laws of England.   7   This Deed may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

IN WITNESS whereof this Deed has been duly executed the day and year first
before written.

         
By:
       
 
       
 
  [Onshore Security Agent]    

[Execution under seal or under power of attorney registered in accordance with
the Registration of Documents Act.]
Company

         
SIGNED by:
       
 
        the duly constituted attorney(s) of
ORPOWER4 INC.
in the presence of:    

         
 
             
Witness Name:
       
 
       
Witness Address:
       
 
 
 
   

312



--------------------------------------------------------------------------------



 



Original Lenders
DEG “A” Lender

         
SIGNED by:
       
 
        the duly constituted attorney(s) of
DEG- DEUTSCHE INVESTITIONS-UND ENTWICKLUNGSGESELLSCHAFT MBH
in the presence of:    

         
 
             
Witness Name:
       
 
       
Witness Address:
       
 
 
 
   

DEG “B” Lender

         
SIGNED by:
       
 
        the duly constituted attorney(s) of
DEG- DEUTSCHE INVESTITIONS-UND ENTWICKLUNGSGESELLSCHAFT MBH
in the presence of:    

         
 
             
Witness Name:
       
 
       
Witness Address:
       
 
 
 
   

DEG “C” Lender

         
SIGNED by:
       
 
        the duly constituted attorney(s) of
DEG- DEUTSCHE INVESTITIONS-UND ENTWICKLUNGSGESELLSCHAFT MBH
in the presence of:    

         
 
             
Witness Name:
       
 
       
Witness Address:
       
 
 
 
   

313



--------------------------------------------------------------------------------



 



Proparco “A” Lender

         
SIGNED by:
       
 
        the duly constituted attorney(s) of
SOCIÉTÉ DE PROMOTION ET DE PARTICIPATION POUR LA COOPÉRATION ECONOMIQUE
in the presence of:    

         
 
             
Witness Name:
       
 
       
Witness Address:
       
 
 
 
   

Global Agent

         
SIGNED by:
       
 
        the duly constituted attorney(s) of
DEG- DEUTSCHE INVESTITIONS-UND ENTWICKLUNGSGESELLSCHAFT MBH
in the presence of:    

         
 
             
Witness Name:
       
 
       
Witness Address:
       
 
 
 
   

314



--------------------------------------------------------------------------------



 



Offshore Security Agent

     
EXECUTED as a deed by affixing the common seal of BNY CORPORATE TRUSTEE SERVICES
LIMITED
in the presence of:
   
 
   
 
   
 
Director
   
 
   
 
   
 
Director/secretary
    

315



--------------------------------------------------------------------------------



 



SIGNATORIES
Company

         
SIGNED by:
  /s/ Yehudit Bronicki     the duly constituted attorney(s) of
ORPOWER4 INC.
in the presence of:    

         
 
        /s/ Connie Stechman    
Witness Name:
  Connie Stechman    
Witness Address:
  OrPower4 Inc.
c/o Ormat Nevada Inc.,
6225 Neil Road,
Reno, Nevada    

Original Lenders
DEG “A” Lender

         
SIGNED by:
  /s/ Justus Vitinius / Matthias Goulnik     the duly constituted attorney(s) of
DEG- DEUTSCHE INVESTITIONS-UND
ENTWICKLUNGSGESELLSCHAFT MBH
in the presence of:    

         
 
        /s/ Burckhard Thiemann    
Witness Name:
  Burckhard Thiemann    
Witness Address:
  DEG-Deutsche Investitions- und Entwicklungsgesellshaft mbH
Kämmergasse 22,
50676 Köln, Germany    

316



--------------------------------------------------------------------------------



 



DEG “B” Lender

         
SIGNED by:
  /s/ Justus Vitinius / Matthias Goulnik       the duly constituted attorney(s)
of
DEG- DEUTSCHE INVESTITIONS-UND ENTWICKLUNGSGESELLSCHAFT MBH
in the presence of:    

         
 
        /s/ Burckhard Thiemann    
Witness Name:
  Burckhard Thiemann    
Witness Address:
  DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH
Kämmergasse 22
50676 Köln, Germany    
 
 
 
   

DEG “C” Lender

         
SIGNED by:
  /s/ Justus Vitinius / Matthias Goulnik     the duly constituted attorney(s) of
DEG- DEUTSCHE INVESTITIONS-UND ENTWICKLUNGSGESELLSCHAFT MBH
in the presence of:    

         
 
        /s/ Burckhard Thiemann    
Witness Name:
  Burckhard Thiemann    
Witness Address:
  DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH
Kämmergasse 22
50676 Köln, Germany    
 
 
 
   

317



--------------------------------------------------------------------------------



 



Proparco “A” Lender

         
SIGNED by:
  /s/ Philippe Bassery    
 
        the duly constituted attorney(s) of
SOCIÉTÉ DE PROMOTION ET DE PARTICIPATION POUR LA COOPÉRATION ECONOMIQUE
in the presence of:    

         
/s/ Laurent Demey
         
Witness Name:
  Laurent Demey    
 
       
Witness Address:
  Proparco, 5
rue Roland Barthes,
75598 Paris Cedex 12,
France    
 
 
 
   

Global Agent

         
SIGNED by:
  /s/ Justus Vitinius / Matthias Goulnik  
 
      the duly constituted attorney(s) of
DEG- DEUTSCHE INVESTITIONS-UND ENTWICKLUNGSGESELLSCHAFT MBH
in the presence of:    

         
/s/ Burckhard Thiemann
         
Witness Name:
  Burckhard Thiemann    
 
       
Witness Address:
  DEG-Deutsche Investitions- und
Entwicklungsgesellschaft mbH
Kämmergasse 22,
50676 Köln, Germany
 
 
 
   

318



--------------------------------------------------------------------------------



 



Offshore Security Agent

     
EXECUTED by affixing the common seal of BNY CORPORATE TRUSTEE SERVICES LIMITED
in the presence of:
  [corporate seal]
 
   
 
    /s/ Daniel Wynne    
 
Director
   
 
    /s/  Dean Fletcher    
 
Director/secretary
    

319